 Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 1 of 308 Page ID
                                  #:2043


 1   ARNOLD & PORTER KAYE SCHOLER LLP
 2   John C. Ulin (SBN 165524)
     john.ulin@arnoldporter.com
 3   Oscar Ramallo (SBN 241487)
 4   oscar.ramallo@arnoldporter.com
     Vanessa Adriance (SBN 247464)
 5   vanessa.adriance@arnoldporter.com
 6
     777 South Figueroa Street, 44th Floor
 7   Los Angeles, CA 90017
 8   T: (213) 243-4000
     F: (213) 243-4199
 9
10   Attorneys for Plaintiff
     Claudia Sarahi Rueda Vidal
11
12
13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA

15   CLAUDIA SARAHI RUEDA VIDAL,                   No. 2:18-cv-09276-DMG (PLAx)
16
                       Plaintiff,                  PLAINTIFF CLAUDIA RUEDA’S
17                                                 REQUEST FOR JUDICIAL
18          vs.                                    NOTICE IN SUPPORT OF HER
                                                   OPPOSITION TO DEFENDANTS’
19   U.S. DEPARTMENT OF HOMELAND                   MOTION FOR SUMMARY
20   SECURITY; et al.,                             JUDGMENT
21                     Defendants.                 Judge: Hon. Dolly M. Gee
22                                                 Courtroom: 8C
                                                   Hearing: June 12, 2020
23                                                 Time: 2:00 p.m.
24
25
26
27
28
     RUEDA’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY
                                          JUDGMENT
     US 167809623v1
 Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 2 of 308 Page ID
                                  #:2044


 1                              REQUEST FOR JUDICIAL NOTICE
 2           Defendant Claudia Rueda (“Rueda”) hereby requests that the Court take
 3   judicial notice of the following documents:
 4   Official DHS Documents:
 5           DHS Frequently Asked Questions
 6           Rueda requests judicial notice of the Department of Homeland Security’s Web
 7   Page titled “Frequently Asked Questions,” available at
 8   https://www.uscis.gov/archive/frequently-asked-questions and attached hereto as
 9   Exhibit 1.
10           The existence of the DHS Frequently Asked Questions page may be accurately
11   and readily determined from sources whose accuracy cannot be reasonably
12   questioned. Fed. R. Evid. 201(b)(2).
13              Social Security Administration Information Sheet Regarding DACA
14   Recipients
15           Rueda requests judicial notice of the Social Security Administration’s
16   Information sheet regarding DACA, available at
17   https://www.ssa.gov/pubs/deferred_action.pdf attached hereto as Exhibit 2.
18           The existence of this page may be accurately and readily determined from
19   sources whose accuracy cannot be reasonably questioned. Fed. R. Evid. 201(b)(2).
20           DACA National Standard Operating Procedure
21           Rueda requests that the Court take judicial notice of the April 4, 2013 version
22   of the DACA National Standard Operating Procedures (“DACA SOP”), available at
23   https://drive.google.com/file/d/0B_6gbFPjVDoxNE0yV0pRV0JRazA/edit. A true
24   and correct copy of the DACA SOP is attached hereto as Exhibit 3.
25           The DACA SOP’s existence may be accurately and readily determined from
26   sources whose accuracy cannot be reasonably questioned. Fed. R. Evid. 201(b)(2).
27
28
                                                 1
     RUEDA’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO MOTION FOR SUMMARY
                                          JUDGMENT
     US 167809623v1
     Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 3 of 308 Page ID
                                      #:2045


 1              DHS Population Estimates
 2              Rueda requests judicial notice of the DHS Population Estimates report dated
 3      December 2018, available at
 4      https://www.dhs.gov/sites/default/files/publications/18_1214_PLCY_pops-est-
 5      report.pdf attached hereto as Exhibit 4.
 6              The existence of this report may be accurately and readily determined from
7`      sources whose accuracy cannot be reasonably questioned. Fed. R. Evid. 201(b)(2).
 8
 9
10
11      Dated: May 15, 2020              Respectfully submitted,
12                                       ARNOLD & PORTER KAYE SCHOLER LLP
13
14                                       /s/ John C. Ulin
15                                       John C. Ulin
                                         Oscar Ramallo
16                                       Vanessa Adriance
17
                                         Attorneys for Plaintiff
18                                       Claudia Sarahi Rueda Vidal
19
20
21
22
23
24
25
26
27
28
                                                   2
          RUEDA’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/

        US 167809623v1
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 4 of 308 Page ID
                                 #:2046




                          EXHIBIT 1




                             Exhibit 1, Page 003
012013434Case 2:18-cv-09276-DMG-PLA            56789772-2
                                           Document    7Filed
                                                             9705/15/20
                                                                      Page 5 of 308 Page ID
                                                   #:2047




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 004                                  213&
012013434Case 2:18-cv-09276-DMG-PLA            56789772-2
                                           Document    7Filed
                                                             9705/15/20
                                                                      Page 6 of 308 Page ID
                                                   #:2048




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 005                                  313&
012013434Case 2:18-cv-09276-DMG-PLA            56789772-2
                                           Document    7Filed
                                                             9705/15/20
                                                                      Page 7 of 308 Page ID
                                                   #:2049




                  '




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 006                                  &13&
012013434Case 2:18-cv-09276-DMG-PLA            56789772-2
                                           Document    7Filed
                                                             9705/15/20
                                                                      Page 8 of 308 Page ID
                                                   #:2050




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 007                                  &13'
012013434Case 2:18-cv-09276-DMG-PLA            56789772-2
                                           Document    7Filed
                                                             9705/15/20
                                                                      Page 9 of 308 Page ID
                                                   #:2051




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 008                                  013&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 10 of 308 Page ID
                                                    #:2052




                        (




                                 (




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 009                                    &13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 11 of 308 Page ID
                                                    #:2053




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 010                                    &13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 12 of 308 Page ID
                                                    #:2054

                                    (




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 011                                    &13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 13 of 308 Page ID
                                                    #:2055




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 012                                    &13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 14 of 308 Page ID
                                                    #:2056




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 013                                    2413&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 15 of 308 Page ID
                                                    #:2057




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 014                                    2213&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 16 of 308 Page ID
                                                    #:2058




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 015                                    2313&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 17 of 308 Page ID
                                                    #:2059




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 016                                    2&13&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 18 of 308 Page ID
                                                    #:2060




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 017                                    2&13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 19 of 308 Page ID
                                                    #:2061




                           '




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 018                                    2013&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 20 of 308 Page ID
                                                    #:2062




              (



 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 019                                    2&13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 21 of 308 Page ID
                                                    #:2063




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 020                                    2&13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 22 of 308 Page ID
                                                    #:2064




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 021                                    2&13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 23 of 308 Page ID
                                                    #:2065




                               (




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 022                                    2&13'
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 24 of 308 Page ID
                                                    #:2066




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 023                                    3413&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 25 of 308 Page ID
                                                    #:2067




                        '




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 024                                    3213&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 26 of 308 Page ID
                                                    #:2068




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 025                                    3313&
012013434Case 2:18-cv-09276-DMG-PLA             56789772-2
                                           Document     7Filed
                                                             9705/15/20
                                                                      Page 27 of 308 Page ID
                                                    #:2069




 119!"1#6"71$67897 %#7%897  Exhibit 1, Page 026                                    3&13&
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 28 of 308 Page ID
                                  #:2070




                           EXHIBIT 2




                             Exhibit 2, Page 027
012345072893 8 79449
    Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 29 of 308 Page ID
                                      #:2071


7799723119351199345
 753357194012345072893 8 794249
!"#$%&%'(!()#*+"(,-*.//(01-!(2*&#13(4#+5$&'&6-,,123#+72811#98#+!21:##11#.;4!(2*21
'"(<."22.;11(3-<+-*.7281-,,<(4-!(2*!2=21>(*!"#$*(!#.&!-!#+?728/-7@##<(0(@<#21-&24(-<
&#481(!7*8/@#1%;A#17280#!72815BCDD6E/,<27/#*!;8!"21()-!(2*'-1.?7284-*-,,<721-&24(-<
&#481(!7*8/@#1%
F1G14HH5194012345072893 8 79
&24(-<&#481(!7/8+!(*!#13(#=728(*,#1+2*+27284-*42/,<#!#-*.+(0*7281-,,<(4-!(2*%'-<<7281<24-<
2I4#?="(4"7284-*J*.2*<(*#-!KKKLMNOPQRMSOTUPVWLXNYZRNOQVNU%[28/8+!@1(*0,-,#1+,123(*0728"-3#
,#1/(++(2*!2=21>(*!"#$*(!#.&!-!#+?7281(//(01-!(2*+!-!8+?-0#-*.(.#*!(!7%
                                \18]801G012345072893
    ^_`ab`cdace_fàcadega_hijiklmca_hanghdiogpan_qigca_radf_ap_n`bgkdcs
        t%u21/BCDDE/,<27/#*!;8!"21()-!(2*'-1.5E;:?=21>,#1/(!6?-*.
        v%[28121#(0*@(1!"4#1!(J4-!#5(728"-3#2*#214-*0#!2*#=(!"(*tw@8+(*#++.-7+6%728
           4-**2!?=#/-7-44#,!7281x
             yzu21#(0*,-++,21!{
             yz$%&%/(<(!-171#421.{21
             yz|#<(0(28+1#421.+"2=(*0-0#21.-!#2@(1!"%
    }ra~_`ap_ak_daelga_hanlkk_dajgda_kga_radegal_gaqhgrghhgpaqlqghcafideikaa`cikgccapl~cafgabl~a
    lnngqda~_`hs
        yz$%&%.1(3#1+<(4#*+#{
        yz$%&%+!-!#B(++8#.(.#*!(J4-!(2*4-1.{21
        yz&4"22<1#421.5(++8#.J3#21/21#7#-1+-026+"2=(*0-0#21.-!#2@(1!"%

 <#-+#*2!#x"(<#728/-7"-3#+"2=*$&'&,"2!242,(#+2!"#-@23#,-,#1+?728/8+!@1(*0&24(-<
&#481(!721(0(*-<+2142,(#+4#1!(J#.!"#-0#*47!"-!(++8#.!"#/%ganlkk_dalnngqdaqe_d_n_qigca_ha
k_dlhigpan_qigc#/8+!(*.#,#*.#*!<73#1(7!"#.248/#*!-!(2*728+"2=8+%
u21/21#(*21/-!(2*?3(+(!KKKLMNOPQRMSOTUPVWLXNY214-<<!2<<B1##?521!"#.#-21"-1.2
"#-1(*0?4-<<281[*8/@#1?6%


GGG1234572893 1                                                                
                                         Exhibit 2, Page 028
                                                                                \
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 30 of 308 Page ID
                                  #:2072




                           EXHIBIT 3




                                                         Exhibit 3, Page 029
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 31 of 308 Page ID
                                  #:2073




       National Standard Operating Procedures (SOP)


       Deferred Action for Childhood Arrivals
                      (DACA)
                   (Form I-821D and Form I-765)


      Prepared by: Service Center Operations Directorate



                                 April 4, 2013
                                 Version 2.0




                                                           Exhibit 3, Page 030
                AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 32 of 308 Page ID
                                  #:2074



     1.0             REVISION HISTORY
                                                                                  Revision History
          Version                   V02                             Date Released                         4/4/2013                          Changes Made By           SCOPS

                                                                            Reason for SOP Update

        Reason                            Chapter/Section                                                                                                          Page No(s).
1       New Guidance                      Chapter 2, ROIQ                                                                                                          14
2       New Guidance                      Chapter 2, Childhood Arrivals                                                                                            18
3       New Guidance                      Chapter 2, DACA Requestors in Immigration Detention                                                                      19
4       New Guidance                      Chapter 5, Homebound Biometrics Capturing                                                                                27
5       New Guidance                      Chapter 7, Commonwealth of the Mariana Islands Note Eligible                                                             42
6       New Guidance                      Chapter 7, Initial DACA Package                                                                                          43
7       New Guidance                      Chapter 7, DACA Guidelines                                                                                               44
8       New Guidance                      Chapter 8, Unobtainable A-Files                                                                                          45
9       New Guidance                      Chapter 8, A-File Requests from USCIS Field/Asylum Offices                                                               46
10      New Guidance                      Chapter 8, Unlawful Immigration Status on June 15, 2012                                                                  52
11      New Guidance                      Chapter 8, Continuous Residence                                                                                          55
12      New Guidance                      Chapter 8, Education                                                                                                     58
13      New Guidance                      Chapter 8, Public or Private, Elementary…                                                                                60
14      New Guidance                      Chapter 8, Graduated From School                                                                                         67-68
15      New Guidance                      Chapter 8, Misdemeanors                                                                                                  83
16      New Guidance                      Chapter 8, Requesting Certified Court Disposition                                                                        84
17      New Guidance                      Chapter 8, Expunged or Vacated Convictions                                                                               86
18      New Guidance                      Chapter 8, Juvenile Delinquency                                                                                          87
19      New Guidance                      Chapter 8, DACA Requestors in Immigration Detention                                                                      88-89
20      New Guidance                      Chapter 8, Non-EPS Cases                                                                                                 91
21      New Guidance                      Chapter 8, Notice of Intent to Deny                                                                                      102
22      New Guidance                      Chapter 8, Denials – After RFE or NOID                                                                                   105
23      New Guidance                      Chapter 8, Denials – Supervisory Review                                                                                  106
24      Correction                        Chapter 12, Application Annotations                                                                                      115
25      New Guidance                      Chapter 12, Denials                                                                                                      119
26      New Guidance                      Chapter 15, Prescribed Conditions for Advance Parole                                                                     135
27      New Guidance                      Chapter 15, Advance Parole Requested for Humanitarian Purposes                                                           136
28      New Guidance                      Chapter 15, Advance Parole Requested for Educational Purposes                                                            137
29      New Guidance                      Chapter 15, Advance Parole Requested for Employment Purposes                                                             137


     Note: SOP revisions listed are reflected in blue font.




     FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   2
     This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
     from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                             Exhibit 3, Page 031
     and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
     other personnel who do not have a valid “need-to-know” basis without prior approval from the
     originator
                                               AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 33 of 308 Page ID
                                  #:2075

                                                                     Table of Contents

                                   Chapter                                                                                                                    Page #
       1: Definitions and Applicability to DACA                                                                                                       6-15
       2: Introduction                                                                                                                                16-20
       3: Summary of the Overall Process Flow for DACA Filings                                                                                        20-22
       4: Lockbox Intake                                                                                                                              23-24
       5: Service Center Intake                                                                                                                       25-32
       6: Background and Security Checks                                                                                                              33-41
       7: DACA Overview                                                                                                                               42-44
       8: Adjudication of the DACA Request
           A. Procedural Overview                                                                                                                     45-46
           B. System Searches                                                                                                                         47
           C. Determining if Guidelines are Met                                                                                                       48-69
           D. Economic Necessity                                                                                                                      70
           E. Removal Proceedings                                                                                                                     71-76
           F. Fingerprints and RAP Sheets                                                                                                             77-79
           G. Evaluating Issues of Criminality, Public Safety, and                                                                                    80-93
               National Security
               • Court Dispositions                                                                                                                   84-86
               • Arrests and Convictions                                                                                                              87
               • Public Safety Concerns                                                                                                               88
               • National Security Concerns                                                                                                           88
               • Immigration Detention                                                                                                                88-89
               • Handling Procedures                                                                                                                  90-93
           H. Adjudicating Form I-821D, Part 3, Criminal, National                                                                                    94-96
               Security and Public Safety Information
           I. Fraud Review and Fraud Referrals                                                                                                        97-100
       9: Decisions
           A. Request for Evidence                                                                                                                    101
           B. Notice of Intent to Deny                                                                                                                102
           C. Approvals                                                                                                                               103-104
           D. Denials                                                                                                                                 105-109
               • Supervisory Review                                                                                                                   106
       10: Post Denial Process                                                                                                                        110
       11: Returned Mail                                                                                                                              111


                                                                                                                                                               Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013        3
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 032
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 34 of 308 Page ID
                                  #:2076

                                                                     Table of Contents

                              Chapter                                                                                                                   Page #
       12: Employment Authorization
             A. General Information                                                                                                          112-113
             B. Adjudication                                                                                                                 114-119
             C. Replacement Cards                                                                                                            120
       13: Customer Service - Use of Service Request Management                                                                              121-131
           Tool (SRMT) to Respond to Requests to Review Certain
           Denials
       14: DACA Termination                                                                                                                  132-134
       15: Processing Form I-131, Application for Travel                                                                                     135-136
               Document, for Individuals With Approved Form I-
               821D, Consideration of Deferred Action for
               Childhood Arrivals (DACA)




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   4
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 033
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 35 of 308 Page ID
                                  #:2077

                                                                                 Appendices

 Appendix A: June 15, 2012, Secretary of Homeland Security memorandum entitled, Exercising
             Prosecutorial Discretion with Respect to Individuals Who Came to the United
             States as Children.

 Appendix B: November 7, 2011, memorandum entitled, Revised Guidance for the Referral of
             Cases and Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible
             and Removable Aliens.

 Appendix C: Overview of the Background Check Process

 Appendix D: DACA RFE Call Ups

 Appendix E: Notice of Intent to Deny Call-Ups

 Appendix F: DACA Denial Template

 Appendix G: SRMT Responses

 Appendix H: SRMT Denial Template

 Appendix I: Notice of Intent to Terminate Deferred Action for Childhood Arrivals and
             Termination Notice

 Appendix J: Notice of Intent to Deny Review Policy

 Appendix K: DACA Denial Call-Ups




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   5
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 034
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 36 of 308 Page ID
                                  #:2078

  Chapter 1: Definitions and Applicability to DACA

 Absconder                              An alien who failed to surrender to DHS for removal after receiving a final
                                        order of deportation, exclusion, or removal.


 Aggravated                             Any alien who has been convicted of a criminal offense within the definition
 Felon                                  of 101(a)(43) of the Immigration and Nationality Act (Act).


 Alias                                  An additional name (e.g., nickname, maiden name, or married name) or an
                                        assumed name.


 Ancillary                              Applications for travel, employment authorization, or applications that do not
 Application                            convey an immigrant or nonimmigrant status, and are filed in connection with
                                        a primary or an underlying application or petition.


 ASC                                    Application Support Center. The ASCs, which are located throughout the
                                        United States and its outlying territories, facilitate the capture of fingerprints
                                        and biometric data.


 BCU                                    Background Check Unit. A work unit located at each of the Service Centers
                                        and the National Benefits Center. The BCU is responsible for reviewing and
                                        resolving (b) (7)(E) hits and other criminal, national security, and public safety
                                        concerns in accordance with Agency policy.


 BCU DACA                               A specialized team within the BCU that specifically reviews and adjudicates
 Team                                   issues of criminality arising from DACA requests. The team may consist of
                                        Immigration Services Officers, as well as officers assigned to CARRP, NTA
                                        issuance, and Triage duties, and the analysts who support them.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013       6
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 035
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 37 of 308 Page ID
                                  #:2079

 Definitions and Applicability to DACA, Continued

 Brief, Casual,                         A brief, casual, and innocent absence from the United States before August
 and Innocent                           15, 2012 will not interrupt continuous residence for purposes of DACA. An
 Absence                                absence will be considered brief, casual, and innocent, if:

                                                  (1) The absence was short and reasonably calculated to accomplish the
                                                      purpose of the absence;
                                                  (2) The absence was not the result of an order of exclusion, deportation,
                                                      or removal;
                                                  (3) The absence was not because of an order of voluntary departure, or an
                                                      administrative grant of voluntary departure before the requestor was
                                                      placed in exclusion, deportation, or removal proceedings; and
                                                  (4) The purpose of the absence from the United States or actions while
                                                      outside of the United States were not contrary to law.

                                        This definition of a brief, casual, and innocent absence has its basis in case
                                        law and was codified into the regulations for the Temporary Protected Status
                                        (TPS) program. Elements of this definition of brief, casual, and innocent will
                                        be used for individuals requesting DACA. See 8 C.F.R. §244.1. See also
                                        “Continuous Residence” below for additional circumstances that will not
                                        break continuous residence.


 CFDO                                   The Center Fraud Detection Operations (CFDO) is the Fraud Detection and
                                        National Security (FDNS) organization within Service Centers. The CFDO is
                                        comprised of FDNS officers under the direction of an FDNS supervisor who
                                        reports directly to the CFDO Assistant Center Director (ACD). While most
                                        CFDO work occurs in an office environment, some Service Centers conduct
                                        administrative investigations in support of FDNS’s field operations.


 CLAIMS (C3)                            Computer - Linked Application Information Management System Version 3.
                                        A case management application system to track and process the adjudication
                                        of applications, petitions, and other requests for immigration benefits and
                                        services.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013       7
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 036
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 38 of 308 Page ID
                                  #:2080

 Definitions and Applicability to DACA, Continued

 Continuous                             The DACA requestor is to reside in the United States for the entire period
 Residence                              specified in the guidelines for DACA to be considered. An alien shall not be
                                        considered to have failed to maintain continuous residence in the United
                                        States by reason of a brief, casual, and innocent absence as defined within this
                                        section.


 CARRP                                  Controlled Application Review and Resolution Program. This program
                                        outlines the process to identify, record, and adjudicate
                                        applications/petitions/requests where a National Security concern is
                                        identified.


 DACA                                   Deferred Action for Childhood Arrivals

 Deferred                               Deferred action is a discretionary determination to defer removal action of an
 Action                                 individual as an act of prosecutorial discretion. Deferred action does not
                                        confer any lawful status.


 DNR                                    Does Not Relate. A determination by USCIS personnel of whether a security
                                        check result relates to a DACA requestor.

 Egregious                              Any case where routine systems and background checks indicate that an
 Public Safety                          individual is under investigation for, has been arrested for (without
 (EPS)                                  disposition), or has been convicted of, a specified crime, including but not
 Concern                                limited to, murder, rape, sexual abuse of a minor, trafficking in firearms or
                                        explosives, or other crimes listed in the November 7, 2011, memorandum
                                        entitled Revised Guidance for the Referral of Cases and Issuance of Notices
                                        to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013       8
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 037
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 39 of 308 Page ID
                                  #:2081

 Definitions and Applicability to DACA, Continued
 Evidence                               Affidavits
                                        Affidavits generally will not be sufficient on their own to demonstrate that a
                                        requestor meets the DACA guidelines. However, affidavits may be used to
                                        support the following guidelines when primary and secondary evidence are
                                        unavailable:

                                                •       A gap in the documentation demonstrating that the requestor meets the
                                                        five year continuous residence requirement; and
                                                •       A shortcoming in documentation with respect to the brief, casual and
                                                        innocent departures during the five years of required continuous
                                                        presence.

                                        Two or more affidavits, sworn to or affirmed by people other than the
                                        requestor, who have direct personal knowledge of the events and
                                        circumstances, can be submitted. If the affidavits are not sufficient to
                                        establish that the guideline is met, issue an RFE using RFE DACA 302 call
                                        up in Appendix D.

                                        USCIS will not accept affidavits as proof of satisfying the following
                                        guidelines:
                                           • The requestor is currently in school, has graduated or obtained a
                                               certificate of completion from high school, has obtained a general
                                               education development certificate, or is an honorably discharged
                                               veteran from the Coast Guard or Armed Forces of the United States;
                                           • The requestor was physically present in the United States on June 15,
                                               2012;
                                           • The requestor came to the United States before reaching his/her 16th
                                               birthday;
                                           • The requestor was under the age of 31 on June 15, 2012; and
                                           • The requestor’s criminal history, if applicable.

                                        Weigh the assertions in the affidavit in light of the totality of all the evidence
                                        presented. When evaluating what weight to give an affidavit, take the
                                        following into consideration:
                                            • An affidavit needs to be signed and dated;
                                            • The identity of the affiant needs to be readily ascertainable from the
                                              information in the affidavit;
                                            • The affidavit should state the relationship between the affiant and the
                                              DACA requestor and contain facts that are relevant to the guideline the
                                              requestor seeks to meet;
                                            • The affidavit should state the basis of the affiant’s knowledge and
                                              exhibit first-hand knowledge of the fact asserted.

                                                                                                                                                            Continued on next page



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      9
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 038
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 40 of 308 Page ID
                                  #:2082

 Definitions and Applicability to DACA, Continued
  Evidence                              Preponderance of the Evidence
 (Continued)                            A DACA requestor is to establish by a preponderance of the evidence that
                                        he/she meets the guidelines for the exercise of prosecutorial discretion in the
                                        form of deferred action. Under this standard, the requestor must demonstrate
                                        that it is more likely than not that he or she meets those guidelines. The
                                        preponderance of the evidence standard is a lower standard of proof than both
                                        the “clear and convincing evidence” standard and the “beyond a reasonable
                                        doubt” standard applicable to criminal cases.

                                        Primary Evidence
                                        Primary evidence is evidence which, on its face, proves a fact. In the DACA
                                        context, an example of primary evidence that could be submitted to satisfy the
                                        age guideline would be a birth certificate. An example of primary evidence
                                        that could be submitted to satisfy all or part of the continuous residence
                                        guideline would be rental agreements or school records in the DACA
                                        requestor’s name.

                                        Secondary Evidence
                                        Secondary evidence must lead the officer to conclude that it is more likely
                                        than not (in other words, probable) that the fact sought to be proven is true.
                                        For example, if an individual is unable to obtain a copy of his birth certificate
                                        to establish his date of birth, baptismal records issued by a church showing
                                        that an individual was born at a certain time would be acceptable secondary
                                        evidence of the birth for purposes of satisfying the DACA age guideline.
                                        Similarly, to satisfy the continuous residence guideline under DACA, rental
                                        agreements in the name of the DACA requestor’s parent could be acceptable
                                        secondary evidence demonstrating periods of the requestor’s residence in the
                                        United States, if corroborating evidence in the file (for example, school or
                                        medical records) points to the DACA requestor’s residence at that address.

                                        Sufficiency of the Evidence
                                        The sufficiency of all evidence is judged according to its relevance,
                                        consistency, and credibility.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      10
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 039
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 41 of 308 Page ID
                                  #:2083

 Definitions and Applicability to DACA, Continued
 Evidence                               Totality of the Evidence
 (Continued)                            For DACA, the totality of the documentary evidence should be reviewed to
                                        determine whether the facts needed to establish a specific guideline have been
                                        demonstrated. In many instances, an adjudicator may be satisfied based upon
                                        the review of all the documentary evidence, that it is more likely than not that
                                        a specific guideline has been meet even if the record does not contain one
                                        specific document that, in fact, satisfies the guideline. For example, if a
                                        DACA requestor is unable to submit a specific document evidencing his/her
                                        presence in the United States on June 15, 2012, he/she may be able to satisfy
                                        this guideline by submitting various forms of credible documentation
                                        evidencing that he/she was present in the United States shortly before and
                                        shortly after June 15, 2012 from which the officer could infer, based on the
                                        totality of the evidence, that the individual was present in the United States on
                                        June 15, 2012. (Note: evidence upon which one may infer that a fact has
                                        been demonstrated is also known as “circumstantial evidence,” a term that
                                        appears in many DACA public information documents).

                                        Officers must see documentary evidence (either primary or secondary) in
                                        order to determine if the following guidelines have been met:
                                           • Requestor was under the age of 31 on June 15, 2012; and
                                           • Requestor is currently in school, has graduated or obtained a
                                                    certificate of completion from high school, has obtained a general
                                                    education development certificate, or is an honorably discharged
                                                    veteran of the Coast Guard or Armed Forces of the United States
                                        Officers may not infer from other sources that either of these two guidelines
                                        have been met.

                                        Officers should look to the totality of the evidence (meaning that facts can be
                                        inferred from one or more sources) to determine if the following guidelines
                                        have been met:
                                            • The requestor was physically present in the United States on June 15,
                                                2012;
                                            • The requestor came to the United States before reaching his/her 16th
                                                birthday;
                                            • The requestor satisfies the continuous residence requirement, (as long
                                                as he or she presented clear documentation of continuous residence in
                                                the United States for a portion of the required five-year period and any
                                                other evidence submitted supports a finding that the requestor was
                                                actually residing in the U.S. during the period for which he has not
                                                provided clear documentary evidence of such residence); and
                                            • Any travel outside the United States during the five years of required
                                                continuous presence was brief, casual, and innocent.

                                                                                                                                                              Continued on next page



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      11
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 040
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 42 of 308 Page ID
                                  #:2084

 Definitions and Applicability to DACA, Continued

 Evidence                               For the remaining guidelines, i.e., the requestor was in unlawful status on
 (Continued)                            June 15, 2012, has no disqualifying criminal convictions, and does not
                                        otherwise pose a threat to public safety or national security, the information
                                        presented by the DACA requestor on his/her Form I-821D in combination
                                        with background and security checks, routine systems checks, supporting
                                        evidence submitted by the requestor, and any other information on file, may
                                        establish that these guidelines have been met.

 Front End                              Security and systems checks performed upon the receipt of an application or
 Check                                  petition or other requests to screen for national security, EPS, fraud, or other
                                        criminal concerns.


 HQ FDNS                                Headquarters Office of the Fraud Detection and National Security Directorate
                                        of USCIS.


 Hit                                    A record returned by a security or background check system in response to a
                                        query that may relate to the subject being queried.


 Interpol                               International Criminal Police Organization, the world’s largest international
                                        police organization. This organization facilitates cross-border police
                                        cooperation and supports and assists all organizations, authorities, and
                                        services whose mission is to prevent or combat international crime.


 JTTF                                   Joint Terrorism Task Force. The JTTF is run by the Federal Bureau of
                                        Investigation (FBI). The JTTF is comprised of small groups of highly
                                        trained, locally based members from U.S. law enforcement and intelligence
                                        agencies. JTTF is responsible for all domestic and international terrorism
                                        matters.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      12
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 041
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 43 of 308 Page ID
                                  #:2085




                                                           Exhibit 3, Page 042
                AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 44 of 308 Page ID
                                  #:2086


 Definitions and Applicability to DACA, Continued
 No Match                               This annotation is used on the Record of                                                          (b) (7)(E)            if a(b) (7)(E) query
                                        results in no (b) (7)(E) hit.


 Non-KST                                A Non-KST NS concern includes all other NS concerns, regardless of the
                                        source, including but not limited to: associates of KSTs, unindicted
                                        coconspirators, terrorist organization members, persons involved with
                                        providing material support to terrorists or terrorist organizations, and agents
                                        of foreign governments.


 Primary Name                           The name and date of birth provided by an applicant, petitioner, or requestor
 and DOB                                as his/her given name and date of birth. This is generally listed in the first part
                                        of the application/petition/request.


 Relates                                This annotation is used on the ROIQ if a(b) (7)(E) query results in a hit that
                                        closely corresponds to the subject queried.


 Resolution                             A determination of the effect or relevance of the available information on the
                                        eligibility of the applicant, requestor, petitioner, beneficiary, or derivative for
                                        the benefit or request sought.

 ROIQ                                   Record of IBIS Query. This form is used to record the search criteria queried
                                        and the results of those queries. The ROIQ was revised on March 5, 2013 to
                                        include checkbox “R” for requestors.

 SNAP                                   Scheduling and Notification of Applicants For Processing. An automated
                                        system that schedules appointments for individuals to submit biometric
                                        information to ASCs.


 Secretary’s                            The June 15, 2012, memorandum entitled, Exercising Prosecutorial
 Memorandum                             Discretion with Respect to Individuals Who Came to the United States as
                                        Children, issued by the Secretary of Homeland Security.
                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013       14
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 043
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 45 of 308 Page ID
                                  #:2087



 Definitions and Applicability to DACA, Continued

 Security Check                         A specific check or a combination of checks required for each application,
                                        petition, or request conducted in accordance with Agency policy.


 System Match                           A record returned by (b) (7)(E) in response to a query, the subject of which may
                                        or may not relate to the subject being queried. This is the same as a(b) (7)(E) Hit.


 TECS                                   TECS is formerly known as the Treasury Enforcement Communications
                                        System/Interagency Border Inspection System. TECS is an automated
                                        enforcement and inspection lookout system that combines information from
                                        multiple agencies, databases, and system interfaces to compile data relating to
                                        national security risks, public safety issues, current or past targets of
                                        investigations, and other law enforcement concerns. The system is maintained
                                        by U.S. Customs and Border Protection.


 VGTOF                                  Violent Gang and Terrorist Organization File. The VGTOF file has been
                                        designed to provide identifying information about violent criminal gangs and
                                        terrorist organizations and members of those gangs and organizations to law
                                        enforcement personnel. This information serves to warn law enforcement
                                        officers of the potential danger posed by violent individuals and to promote
                                        the exchange of information about these organizations and members to
                                        facilitate criminal investigations. USCIS has access to VGTOF through
                                        NCIC.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   15
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 044
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 46 of 308 Page ID
                                  #:2088

                                                          Chapter 2: Introduction

 Purpose                                This SOP describes the procedures Service Centers are to follow when
                                        adjudicating DACA requests. This SOP includes the procedures for
                                        processing Form I-821D, Consideration of Deferred Action for Childhood
                                        Arrivals, and Form I-765, Application for Employment Authorization. It also
                                        describes the procedures for adjudicating advance parole requests for
                                        individuals whose removal has been deferred under DACA and who need to
                                        travel outside of the United States for educational, employment, or
                                        humanitarian purposes.


 References                             For DACA: Memorandum issued June 15, 2012, Exercising Prosecutorial
                                        Discretion with Respect to Individuals Who Came to the United States as
                                        Children, by Secretary of Homeland Security Janet Napolitano to U.S.
                                        Customs and Border Protection; U.S. Citizenship and Immigration Services;
                                        and Immigration and Customs Enforcement. See Appendix A for a copy of
                                        the Secretary’s memorandum.

                                        For Employment Authorization: 8 C.F.R. § 274a.12(c)(14) is the legal
                                        authority for employment authorization based on a grant of deferred action.
                                        The (c)(33) code will be used to distinguish EAD grants under DACA from
                                        EAD grants under other forms of deferred action. See also the Secretary’s
                                        memorandum, which provides that USCIS shall accept applications to
                                        determine whether individuals whose removal has been deferred under
                                        DACA qualify for work authorization during the period of deferred action.


 Fraud Cases                            All officers are required to review cases for the possibility of fraud. All
                                        officers should review the case based on the standard fraud referral protocols
                                        and the additional guidance provided in Chapter 8, Section K of this SOP.


 Applicability                          This SOP is applicable to all Service Center personnel performing
                                        adjudicative and clerical functions or review of those functions. Personnel
                                        outside of Service Centers performing duties related to DACA processing will
                                        be similarly bound by the provisions of this SOP.


                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      16
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 045
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 47 of 308 Page ID
                                  #:2089

 Introduction, Continued

 Conflict                               Any provision of the Act or 8 C.F.R. found by Headquarters Service Center
 Resolution                             Operations Directorate (SCOPS) to be in conflict with this SOP will take
                                        precedence over the SOP; any individual who identifies such an apparent
                                        conflict will report the matter immediately to the DACA SISO POC, who will
                                        in turn report the conflict to SCOPS.

                                        If any apparent conflict is noted between this SOP and policy or guidance
                                        documents, the matter should be reported to SCOPS through the supervisory
                                        chain of command.


  Revisions                             SCOPS will issue numbered revisions to this SOP. No other document will
                                        be considered a valid modification.

                                        Version Control
                                        All personnel who maintain a hard copy of the SOP will ensure that it is the
                                        latest version. An electronic copy of the latest version will be posted per
                                        local procedures. The training unit will archive all prior electronic versions
                                        of this SOP.


 Additional                             For additional resources on DACA, please see a supervisor or training
 Resources                              coordinator for DACA training presentations and modules.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      17
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 046
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 48 of 308 Page ID
                                  #:2090

 Introduction, Continued
 DACA                                   On June 15, 2012, the Secretary of Homeland Security issued a memorandum
 Overview                               entitled, Exercising Prosecutorial Discretion with Respect to Individuals Who
                                        Came to the United States as Children. In this memorandum, the Secretary
                                        provides guidelines for exercising prosecutorial discretion on a case -by-case
                                        basis to defer removal action of individuals who were brought to the United
                                        States as children. By issuing this memorandum, the Secretary recognized
                                        that, as a general matter, these individuals lacked the requisite intent to violate
                                        the law when they entered the United States as children. Therefore, the
                                        Secretary determined that additional measures are necessary to ensure that
                                        enforcement resources are not expended on these low priority cases, but
                                        rather, on those who meet DHS’s enforcement priorities.


 Childhood                              For purposes of considering an individual for DACA under the Secretary’s
 Arrival                                memorandum, an individual may be favorably considered for DACA if
                                        he/she:

                                                1. Entered without inspection before June 15, 2012, or his or her lawful
                                                   immigration status expired as of June 15, 2012. For DACA purposes,
                                                   the phrase “in unlawful status as of June 15, 2012” means that he/she
                                                   never had a lawful immigration status on or before June 15, 2012, or
                                                   any unlawful status or parole that he/she obtained prior to June 15,
                                                   2012 had expired before June 15, 2012;
                                                2. Was under the age of 31 as of June 15, 2012;
                                                3. Came to the United States prior to reaching his/her 16th birthday;
                                                4. Has continuously resided in the United States since June 15, 2007, up
                                                   to the date of filing;
                                                5. Was present in the United States on June 15, 2012, and at the time of
                                                   making his/her request for consideration of deferred action with
                                                   USCIS;
                                                6. Is currently in school at the time of filing, has graduated or obtained a
                                                   certificate of completion from a U.S. high school, has obtained a GED
                                                   certificate or other equivalent State authorized exam in the United
                                                   States, or is an honorably discharged veteran of the U.S. Coast Guard
                                                   or U.S. Armed Forces; and
                                                7. Has not been convicted of a felony, a significant misdemeanor, or
                                                   three or more misdemeanors, and does not otherwise pose a threat to
                                                   national security or public safety.


                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      18
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 047
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 49 of 308 Page ID
                                  #:2091


 Introduction, Continued


 DACA                                   USCIS will process all DACA requests, regardless of whether the individual
 Requests Filed                         is in removal proceedings (unless the individual is in immigration detention
 with USCIS                             under the custody of ICE) or subject to a final order of removal. Depending
                                        on when the order was issued, this could be an order of deportation, exclusion
                                        or removal. A complete DACA package consists of concurrently filed Forms
                                        I-821D, Consideration of Deferred Action for Childhood Arrivals and I-765,
                                        Application for Employment Authorization, with the worksheet, Form I-
                                        765WS. Forms I-821D and I-765 must be filed concurrently. DACA requests
                                        will be adjudicated by all four Service Centers.
 DACA                                   USCIS lacks the authority to consider requests from individuals who are in
 Requestors in                          immigration detention under the custody of ICE at the time of filing Form I-
 Immigration                            821D and remain in immigration detention as of the date Form I-821D is
 Detention                              adjudicated. Since the Lockbox is currently unable to reject these cases, the
                                        Center may receive a Form I-821D when the requestor was in immigration
                                        detention under the custody of ICE at the time of filing. Whenever this
                                        occurs, the Center should follow the procedures in Chapter 8, Section G.
                                        Evaluating Issues of Criminality, Public Safety, and National Security,
                                        Continued.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   19
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 048
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 50 of 308 Page ID
                                  #:2092



 Introduction, Continued
  Lockbox                               All DACA requests are filed, with applicable fees, and with the appropriate
                                        USCIS Lockbox. DACA filings mistakenly mailed to a Service Center will
                                        be forwarded to the appropriate Lockbox for processing. Requests received at
                                        a Lockbox Facility will be electronically scanned into OnBase (the Lockbox
                                        intake system) and all pertinent fields will be populated in CLAIMS 3 (C3)
                                        into the Form I-821 screen, but with a new category “3” as the basis for
                                        requesting DACA. While Forms I-821for TPS, and I-821D for DACA are
                                        very similar, when Form I-821 appears in CLAIMS with category “3” (to
                                        denote that it is actually an I-821D for DACA), only those fields pertaining to
                                        the DACA request will be active.




                                        The file containing the Form I-821D and Form I-765 will be forwarded to the
                                        appropriate Service Center for adjudication, based on the agreed upon routing
                                        logic between Service Centers and Lockbox.

                                        The Lockbox will screen DACA requests to determine whether they have
                                        been filed correctly with USCIS.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   20
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 049
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 51 of 308 Page ID
                                  #:2093

 Chapter 3: Summary of Overall Process Flow For
                DACA Filings

 Introduction                           This section summarizes the general process flow for an initial DACA
                                        request, from intake at the Lockbox, to the point of a final decision.



 Process Flow                           Step 1:
                                        Intake occurs at the Lockbox per the agreed upon Lockbox/SCOPS business
                                        rules.

                                        Step 2:
                                        Service Center Records performs the A-number look-up and validation
                                        process.

                                        Step 3:
                                        Data is populated into C3 via the Lockbox-Service Center interface.

                                        Step 4:
                                        Lockbox creates and ships A-Files/T-Files to the appropriate Service Center
                                        based on the agreed upon routing.

                                        Step 5:
                                        Service Centers receive the files and perform file intake functions.

                                        Step 6:
                                        ASC appointments are scheduled via SNAP by the Service Center pursuant to
                                        local procedures.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     21
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 050
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 52 of 308 Page ID
                                  #:2094

 Summary of Overall Process Flow For DACA Filings,
 Continued
 Process Flow                           Step 7:
 (Continued)                            In parallel to the SNAP scheduling process, background and security checks
                                        are initiated via (b) (7)(E)

                                        Step 8:
                                        The Service Center must look for the following to determine the next steps:
                                         • Whether the DACA requestor appeared at the ASC for biometrics
                                             capture and whether the FBI returned the fingerprint results (fingerprint
                                             results are required only for those 14 years and older); and
                                         • Whether          (b) (7)(E)        fingerprint results returned derogatory
                                             information impacting the exercise of discretion for DACA.

                                        Step 9:
                                        The Service Center will take adjudicative action.

                                        Step 10:
                                        The process flow splits off here, depending on the results from the FBI, the
                                        (b) (7)(E)
                                                   check, on whether an adjudication hold should be placed on the
                                        request. A DACA request will be routed based on these results, as laid out in
                                        the chart below:


                                                                                                      (b) (7)(E)
                                                               No hit                                        are routed to an officer for
                                                                                                             adjudication.
                                                               A hit                                         is routed to adjudications from
                                                                                                             BCU with the annotation Does Not
                                                                                                             Relate (DNR); or
                                                                                                             is routed to BCU for confirmation
                                                                                                             and vetting of the related hit.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   22
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 051
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 53 of 308 Page ID
                                  #:2095

                                                  Chapter 4: Lockbox Intake
 Rejection                              The Lockbox will use the following rejection criteria for DACA filings:
 Criteria
                                            Rejection of Form I-821D:
                                             • Missing Signature on either Form I-821D or Form I-765;
                                             • Missing or wrong fee for Form I-765 (Expecting $465 total, which
                                                 includes the biometrics fee, unless the individual fits within certain fee
                                                 exemptions established for DACA requestors and an exemption has
                                                 been previously approved);
                                             • Missing Required Fields – needed for ingestion to C3:
                                                     • Family Name
                                                     • Address: or
                                                     • Date of Birth:
                                             • Form I-821D received without Form I-765;
                                             • Filed from a foreign address;
                                             • Form I-131 for advance parole received with Form I-821D (If the
                                                 Form I-131 is filed with a separate check, only the Form I-131 will be
                                                 rejected and the Form I-821D and Form I-765 will be accepted);
                                             • The requestor was 31 years or older on June 15, 2012;
                                             • The requestor is under 15 at time of filing and does not indicate that
                                                 he/she is in removal proceedings in Question 3.b. of Form I-821D.

                                            Rejection of Form I-765 (based on DACA grant):
                                             • Missing or wrong fee (Expecting $465 total, including the biometrics
                                                 fee, unless the individual fits within certain fee exemptions established
                                                 for DACA requestors and an exemption has been previously
                                                 approved); or
                                             • Missing Signature.

                                            The “stand-alone” Form I-765s filed by those whose removal has been
                                            deferred under DACA by ICE will be processed at the National Benefit
                                          Center. Prior to the decision that USCIS will process all DACA requests to
                                         include those in removal proceedings, ICE did defer removal for some DACA
                                                                           requestors.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      23
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 052
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 54 of 308 Page ID
                                  #:2096


 Lockbox Intake, Continued

 A#                                     The Lockbox will perform the following:
 Validation/                               • A# validation is triggered by the Form I-821D;
 Assignment                                • If the requestor provides an A# that matches the Central Index System
                                              (CIS) based upon the same name and date of birth, the A# is retained
                                              and cloned to the Form I-765;
                                           • If the A# provided by the requestor is incorrect, the transaction goes to
                                              the queue for research. If the correct A# is found in USCIS systems, it
                                              is inserted into the Form I-821D record and cloned to the Form I-765.
                                              If no A# is found in USCIS systems, then an A# is assigned to Form I-
                                              821D and cloned to the Form I-765;
                                           • If there is no A# on the Form I-821D, the transaction goes to the
                                              queue for research. If the correct A# is found, it will be inserted into
                                              the Form I-821D record and cloned to the Form I-765. If no A# is
                                              found in USCIS records (manual search), then the A# is assigned to
                                              Form I-821D and cloned to the Form I-765.

                                        Research is completed by Service Center staff remotely accessing the
                                        Lockbox intake system. DACA requests with a missing or invalid A# are
                                        routed to USCIS to review. USCIS may correct the A# or assign a new A#.


 Record of                              The Lockbox will assemble the DACA files in the following order:
 Proceeding
 (ROP)                                              Records Side                                                                Non-Records Side
                                           Valid Form G-28                                                            Form G-28 (not-valid) face down
                                           Form I-821D                                                                Property Envelope (facing backward
                                                                                                                      and upside down)
                                           Form I-765WS
                                           Form G-1145
                                           Attorney’s Letter (if applicable)
                                           Passport
                                           Birth Certificate
                                           Form I-94
                                           Other Supporting Documentation
                                           (e.g., school transcripts and
                                           relating envelope)
                                           Form I-765 (2 requestor’s
                                           photos will be placed in a
                                           ziplock bag and stapled to the
                                           Form I-765)
                                           Address Side of Envelope




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   24
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 053
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 55 of 308 Page ID
                                  #:2097



                                     Chapter 5: Service Center Intake

 Incoming                               The contractor will perform the following actions:
 Files                                    • Open the boxes from the Lockbox;
                                          • Date stamp and check the manifest against the files in the boxes;
                                          • Separate A-file and T-files;
                                          • Perform “new add” for the receipt files, A-files, and T-files, as well as
                                              consolidate Forms I-821D and I-765 into the A-file/T-file in the
                                              National File Tracking System (NFTS);
                                          • T-files – locate the A-file(s) using the NFTS inquiry screen and if the
                                              A-file(s) are located outside the Service Center, initiate the A-file
                                              request;
                                          • A-files – Perform “new add the A-file” into the Central Index System
                                              (CIS); and
                                          • Deliver DACA files to work distribution. Responsible Party Codes
                                              (RPCs) are used to track the location of files at the Service Center. An
                                              NFTS barcode is placed on each shelf, box, or drawer in which DACA
                                              files are stored.

                                        The Service Center will perform the following actions:
                                           • Perform a Quality Assurance review on a random sample of incoming
                                               DACA files. ROP order, proper acceptance, and correct matching
                                               data on the form compared with the CLAIMS record, will all be
                                               reviewed. Any errors will be recorded and reported back to the
                                               Lockbox service provider for process improvement steps. Corrections
                                               will be made at the Service Center.
                                           • Initiate an automated (b) (7)(E) check of the DACA requestor’s name(s)
                                               and date(s) of birth; and
                                           • Review and resolve any identified hit (performed by BCU officers).

                                        See Chapter 6 for more detailed information relating to background checks.


 Biometric                              The Service Center will perform the following actions:
 Capture                                   • Compile daily bulk scheduling requests and send them to the ASC
                                               for SNAP scheduling; and
                                           • Fill officer work orders, as biometric and fingerprint results post for
                                               DACA requestors.

                                                                                                                                                                Continued next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     25
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 054
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 56 of 308 Page ID
                                  #:2098




 Service Center Intake, Continued

 Biometric                              All reschedule requests will go through the centralized rescheduling
 Rescheduling                           facility. The centers will be notified via a spreadsheet from the centralized
                                        rescheduling facility upon rescheduling of an original ASC appointment.

                                        The requestor can reschedule multiple times within 87 days of the initial ASC
                                        appointment date. If the requestor fails to appear at the ASC within the 87
                                        days, the DACA request will be denied for abandonment.

                                        If the requestor asks for an appointment beyond 30 days into the future, the
                                        centralized rescheduling facility will send a scanned request to the Service
                                        Center for processing. The rescheduled ASC appointment date is not to
                                        exceed the 87-day window.


 Biometric No                           If a requestor is originally scheduled for an ASC appointment and does not
 Shows                                  appear, the center should issue RFE DACA 130. The RFE should include
                                        other deficiencies identified during the review of the request. A written
                                        response to the RFE is not required, provided that the requestor goes to the
                                        rescheduled ASC appointment and no other evidence is requested.

                                        The centers will be notified via a spreadsheet from the centralized
                                        rescheduling facility upon rescheduling of an original ASC appointment. The
                                        center will then hold the case for the new appointment, and if the requestor
                                        fails to appear again, or if the requestor fails to reschedule a second
                                        appointment within 87 days based on that RFE, the case will be denied for
                                        abandonment.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   26
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 055
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 57 of 308 Page ID
                                  #:2099
 Homebound
                                        If a requestor is unable to attend the biometrics appointment at the ASC due
 Biometrics
 Capturing                              to medical limitations, the ASC notice directs the requestor to call the
                                        National Customer Service Center (NCSC) telephone line. The NCSC will
                                        create a SRMT and route it to the Service Center according to the designation
                                        within the receipt number of Form I-821D. Once the SRMT has been created,
                                        the Center will initiate contact with SCOPS for assistance.
                                        •       The Center will email HQSCOPSDACA with subject line: “Homebound
                                                DACA Requestor” and include the information provided by the requestor
                                                in the SRMT concerning medical limitations, contact information, and the
                                                SRMT referral ID {e.g., ETC.334.12.00177.CIN}.
                                        •       Once the email is received, SCOPS/SPB will coordinate with the Field
                                                Operations Directorate (FOD)/Operations Support Branch (OSB) to
                                                designate a District/Field Office that has a mobile unit to capture the
                                                required biometrics.
                                        •       SCOPS will email FOD to ask for assistance in biometric capturing for
                                                the homebound DACA requestor and identify a Center POC for the
                                                District/Field Office to liaise with if questions arise.
                                        •       Once notified, SCOPS will instruct the Service Center to transfer the
                                                SRMT to the designated District/Field Office for completion.
                                        •       The District/Field Office will contact the DACA requestor to make
                                                arrangements for biometrics capturing. Biometrics capturing should occur
                                                within 30 days of the transfer. The District/Field Office will notify the
                                                Center POC if there are extenuating circumstances that will delay the
                                                capturing of biometrics beyond 30 days.
                                        •       The Center should monitor the SRMT to ensure biometrics are captured
                                                within 30 days of the transfer.
                                        •       If 30 days have elapsed from the date of the transfer and no action has
                                                occurred, the Center should notify SCOPS/SPB so follow-up can occur
                                                with FOD/OSB.
                                          Once collected, the mobile unit’s live scan will be uploaded into the Benefits
                                          Biometric Support System (BBSS), or if the mobile unit is unavailable at the
                                          time of biometrics capturing, the District/Field Office will send the two FD-
                                          258 cards and photo material to the designated Center POC for appropriate
                                          action.


 Officer                                The contractor will perform the following actions:
 Work Orders                               • In accordance with local procedures, screen prints may be provided to
                                               officers to reduce the need to search systems at the point of
                                               adjudication; and
                                           • Adjudication ready DACA files will be delivered to officers.



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   27
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 056
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 58 of 308 Page ID
                                  #:2100

 Service Center Intake, Continued

 Non-Sufficient                         Background
 Funds (NSF)
                                        This section addresses the procedures to be used for completing the non-
                                        sufficient funds (NSF) cases. The NSF cases are identified by the Burlington
                                        Finance Center (BFC) and are listed in the NSF “New Bill Report” in the
                                        Federal Finance Management Service (FFMS) system.

                                        For DACA, Forms I-821D and I-765 must be filed concurrently. There is no
                                        fee for Form I-821D. The $380 fee is required for Form I-765. The $85
                                        biometrics fee is also required. Lockbox will be looking for $465, either in
                                        one check or in two checks. The I-765 fee and the biometrics fee will be
                                        bundled in C3 and listed as one fee -- $465. If the DACA requestor does not
                                        remit $465, Lockbox will reject the entire filing. Even when the proper fee
                                        has been remitted, it is possible that payment may be returned due to NSF.
                                        The NSF can occur in a combination of scenarios: the fees are paid in one
                                        check and the entire check is returned as NSF; or the fee is paid in two checks
                                        and either or both checks are returned as NSF. Failure of either fee or both
                                        fees to clear the bank, or being made good within the 14 calendar days
                                        allowed, will result in denial of Form I-821D and rejection of Form I-765.
                                        See Chapter 9 for more information on the denial.

                                        Retrieving the New Bill Listing Report in FFMS

                                        Fee payments in the form of personal checks, cashier checks, or money orders
                                        are submitted along with a DACA request. When a discrepancy is found in a
                                        payment, such as stale, dated, or without sufficient funds, etc., the bank will
                                        notify the Burlington Finance Center (BFC) in Vermont. These non-payment
                                        checks or money orders are referred to as bounced checks. The BFC will
                                        compile all the bounced checks and enter the data into the FFMS system,
                                        create an invoice number for each bounced check case, and place them on the
                                        bounced check “New Bill Report.” The Service Center Records Divisions, on
                                        a daily basis, access this data via the FFMS website to download a bounced
                                        check “New Bill Report.”

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      28
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 057
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 59 of 308 Page ID
                                  #:2101

 Service Center Intake, Continued
 Non-Sufficient                         Invoicing the Payee
 Funds (NSF)
 (continued)                            Along with listing the case in FFMS, the BFC will also mail an invoice to the
                                        payee of the fee, requesting that the new payment be sent to them and that a
                                        $30 NSF charge also be paid. The $30 NSF charge is assessed on each
                                        bounced check.

                                        Notifying the DACA Requestor

                                        The Service Center will mail an informational notice on the I-797C to the
                                        DACA requestor regarding the specific NSF payment. In this case, the
                                        DACA requestor will receive the NSF notice, regardless of whether they are
                                        the payee or not. In this manner, both the payee and the DACA requestor
                                        receive notification if they are different parties.

                                        Placing Case in Hold Status

                                        To reflect the hold status of the case, the action codes will be recorded in C3,
                                        are as follows:
                                             (b) (7)(E) CHECK BOUNCED, CASE NOT YET COMPLETED and
                                                                    CHECK DEFICIENCY NOTICE 1 SENT

                                        Place file on a hold shelf.

                                        Completion procedure when case is paid

                                        The bounced check paid cases are identified by Burlington Finance Center
                                        and are listed in the bounced check “Paid Activity Report” in the FFMS
                                        system. The Service Center Records Divisions access this data daily via the
                                        FFMS website to download the bounced check Paid Activity Report.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      29
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 058
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 60 of 308 Page ID
                                  #:2102


 Service Center Intake, Continued
 Non-Sufficient                         System Update Steps
 Funds (NSF)
 (continued)                            The CLAIMS GUI I-765 record will be accessed. The new paid date from
                                        the Paid Activity Report will become the new Received Date in the record.

                                        The remittance screen will be updated with the action code:
                                        (b) (7)(E)
                                              FEE COLLLECTED ELSEWHERE

                                        A modified receipt notice will be printed and mailed reflecting the new
                                                                                          (b) (7)(E)
                                        Received Date. The action code recording this is:            MODIFIED
                                        RECEIPT NOTICE 1 SENT

                                        The hold status will be removed from the record. The action code recording
                                        this is: (b) (7)(E) BOUNCED CHECK CORRECTED ON CASE NOT YET
                                        COMPLETED

                                        The case is now ready to proceed again through the pre-adjudication process.
                                        Schedule the biometrics appointment in SNAP and place the file on the
                                        biometrics hold shelf.

                                        Mailing the Receipt notice

                                        The receipt notice states:
                                        “This is to notify you that we have received full payment for the above
                                        referenced application or petition and processing has resumed. Your filing
                                        date has been adjusted to reflect the receipt of payment. We will notify you
                                        separately of our decision on the application or petition.”

                                        Completion procedure when case remains unpaid

                                        Unless fee exempt, the DACA requestor has 14 calendar days from the
                                        invoice date to submit proper payment by credit card, money order or
                                        cashier’s check to the BFC. The proper payment is $465 -- $380 for the Form
                                        I-765 and $85 for the biometrics fee. If the $465 was paid in two checks,
                                        either check exceeding the 14 calendar days allowed to correct NSF status
                                        will result in rejection of Form I-765.

                                                •     Pull the files that have been staged on the bounced check hold shelf for
                                                      over 14 days and verify the case in the CLAIMS system and determine
                                                      the bounced check “paid” status in FFMS.


                                                                                                                                                              Continued on next page


 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      30
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 059
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 61 of 308 Page ID
                                  #:2103




 Service Center Intake, Continued
 Non-Sufficient                          The FFMS “Status” box indicates “OPEN”
 Funds (NSF)
 (continued)                            The “Open” status means the BFC has not received the bounced check
                                        payment in full from the debtor. After the 14-day hold on the bounced check
                                        hold shelf, a C3/GUI application/petition shall be pulled from the hold shelf
                                        for review. If it has been over 14 days past due and the case status shows
                                        “Open” in FFMS and there is no indication of a “Change of the Due Date”
                                        made by the BFC in the in the Customer Log (RM043) screen, reject the
                                        Form I-765 as “untimely paid.”


                                        Recording the Rejection

                                        The case is accessed in C3 and the action code recorded is: (b) (7)(E)
                                        BOUNCED CHECK NOT CORRECTED, REJECTED

                                        Form I-765 form will be closed by the Records Analyst in this manner:
                                          In the “Action Block” of the application, stamp in red or black ink
                                          “REJECTED Bounced Check.”

                                        A memorandum is printed from a template in MS Word recording the
                                        following data:

                                              •       Today’s Date
                                              •       Form Type
                                              •       A# (if available)
                                              •       Receipt #
                                              •       Date Rejected
                                              •       Invoice #
                                              •       Amount
                                              •       Debtor’s Name (Optional)

                                        Place this memo on the top of the right side of the DACA A-file.


                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      31
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 060
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 62 of 308 Page ID
                                  #:2104

 Service Center Intake, Continued

 Non-Sufficient                         Mailing the Rejection
 Funds (NSF)
 (continued)                            A rejection notice printed on I-797 is generated from C3 and mailed to the
                                        requestor. It reads:

                                              We previously notified you that the payment for the filing fee in the above
                                              case was returned. The Burlington Finance Center did not receive payment
                                              within 14 days of the invoice.

                                              Your application or petition has been rejected as improperly filed. Any
                                              previously assigned priority or processing date is no longer applicable. A
                                              new application or petition must be filed, and a new fee is required, if you
                                              wish to pursue the benefit. Personal Checks will not be accepted.

                                        Disposition of the I-821D

                                        After processing the rejection for Form I-765 due to the NSF, on the same
                                        day, route the A-file to a DACA Supervisory Immigration Services Officer
                                        for issuance of a denial for the Form I-821D.

                                        The denial should be issued per the instructions in Chapter 9 of this SOP.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   32
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 061
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 63 of 308 Page ID
                                  #:2105

           Chapter 6: Background and Security Checks

 Introduction                           Background and security checks will be conducted for all DACA requests. As
                                        part of the background check, USCIS requires that specific security checks or
                                        a combination of checks are completed for Forms I-821D and I-765. The
                                        background checks refer to the analysis of the results of the security checks or
                                        any other identified concern relating to national security or public safety and
                                        the actions required to resolve the concern. The resolution must be conducted
                                        in accordance with current NaBISCOP and CARRP policies.

                                        Fraud related concerns that arise during the course of background and security
                                        checks should be addressed according to the March 2011 SOP, 2008
                                        ICE/USCIS MOA and Chapter 8, Section K of this SOP. Fraud related issues
                                        will be referred to CFDO.

                                        The following specific background and security checks apply to DACA
                                        requestors:

                                                                                             (b) (7)(E)
 Responsibility                         All DACA requestors with national security issues, (b) (7)(E) hits, or
                                        other criminality concerns will be processed by the BCU DACA team per the
                                        following guidance:

                                                •       National Security: All (b) (7)(E) national security issues will be
                                                        resolved through the established CARRP process. All cases with
                                                        National Security concerns will be resolved and adjudicated by the
                                                        CARRP officer attached to the BCU DACA Team.




                                             (b) (7)(E)
                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      33
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 062
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 64 of 308 Page ID
                                  #:2106

 Background and Security Checks, Continued

 Responsibility




                                  (b) (7)(E)
 (continued)




                                                                             (b) (7)(E)
 System Updates                         For reporting purposes, DACA file movement into and out of the BCU will
 for DACA File                          require the following updates in C3:
 Movement Into
 and Out of
                                                  • “Sent to Background Check Unit (BCU) for Resolution” (b) (7)(E) when
 BCU
                                                    sending a DACA request to the BCU; and
                                                  • “Received from Background Check Unit (BCU) with Resolution”
                                                    (b) (7)(E) when receiving a DACA request from the BCU for final
                                                    processing.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      34
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 063
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 65 of 308 Page ID
                                  #:2107

 Background and Security Checks, Continued

 Overview of                            Appendix C illustrates a high level overview of the background check process
 Background                             once potentially derogatory information has been identified as a result of the
 Check Process                          security checks, or from other sources.




                                             (b) (7)(E)

                                        A. Procedures for confirming a match

                                              USCIS personnel must:

                                                        •       Determine if the subject of the derogatory information relates to
                                                                the requestor; and
                                                        •       Compare the information from the security check or other source
                                                                to the biographic, biometric information, and physical descriptors
                                                                about the individual.

                                              USCIS personnel may use any combination of available identifiers, to
                                              assist in the determination. While USCIS officers primarily rely on best
                                              judgment and experience in determining whether the information relates to
                                              the individual, USCIS personnel should consult with a supervisor if there is
                                              any uncertainty as to whether the information relates to the DACA
                                              requestor. If there continues to be any uncertainty about the match,
                                              supervisors may work through their chain of command and with HQ, if
                                              necessary.

                                                                                                                                                              Continued on next page


 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      35
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 064
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 66 of 308 Page ID
                                  #:2108




                                                           Exhibit 3, Page 065
                AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 67 of 308 Page ID
                                  #:2109

 Background and Security Checks, Continued

 Overview of                                    Deconfliction is the coordination between USCIS and another
 Background                                     governmental agency or record owner to ensure that planned adjudicative
 Check Process                                  activities (e.g., interview, request for evidence, site visit, decision to grant
 (continued)                                    or deny, issue an NTA, and the timing of such) do not compromise or
                                                impede an ongoing investigation or other record owner interest.

                                        D. Document the Resolution
                                           Each hit requires documentation by the BCU DACA Team member of any
                                           resolution. Review the specific information for each background and
                                           security check for more information on documenting the resolution.

                                        E. Adjudication
                                           Once the NS/EPS/other criminal concern has been resolved, the BCU
                                           DACA ISO should proceed with adjudication.

 (b) (7)(E)
                                        USCIS will conduct (b) (7)(E) batch queries on the      (b) (7)(E)
                                        all DACA requests within 15 calendar days of initial receipt. The objective of



                                                                     (b) (7)(E)
                                        In addition, USCIS has access to other types of records, referred to as “hot
                                        files.” The following records are “hot files”:

                                                                 •       Wants/Warrants;
                                                                 •       Foreign Fugitives;
                                                                 •       Missing Persons;
                                                                 •       Registered Sex Offenders;
                                                                 •       Deported Felons;
                                                                 •       Supervised Release;
                                                                 •       Protection Orders;
                                                                 •       Terrorist Organization Members; and
                                                                 •       Violent Gang Members.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      37
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 066
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 68 of 308 Page ID
                                  #:2110


 Background and Security Checks, Continued
 (b) (7)(E)
                                        Officers must determine whether the result of a security check relates to the
 (continued)                            subject or does not relate (DNR). Officers review and resolve security checks
                                        and complete the background checks. For (b) (7)(E) procedures, search criteria
                                        and best practices, refer to the current NaBISCOP policy.




                                       (b) (7)(E)
                                        The following items, if present, must be reviewed in the DACA A-file for
                                        name and DOB combinations and aliases,           (b) (7)(E)
                                                •       Form I-821D;
                                                •       Form I-765;
                                                •       All supporting documents; and
                                                •       Any other documents in the A-file relating to the DACA request
                                                        including, but not limited to the following:

                                                                                        Passports;
                                                                                        Visas;
                                                                                        Border Crossing Cards (BCC);
                                                                                        Forms I-94;
                                                                                        Birth Certificates;
                                                                                        Marriage Certificates;
                                                                                        Divorce Decrees;
                                                                                        Diplomas/Academic Transcripts;
                                                                                        Student Identification Cards;
                                                                                        Military Identification Cards;
                                                                                        Driver’s Licenses;
                                                                                        Social Security Cards; or
                                                                                        Business/Membership Cards.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      38
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 067
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 69 of 308 Page ID
                                  #:2111



 Background and Security Checks, Continued

(b) (7)(E)


                                    (b) (7)(E)
                                       (b) (7)(E)

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      39
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 068
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 70 of 308 Page ID
                                  #:2112




 Background and Security Checks, Continued
 Resolution                             The resolution memorandum is the formal documentation of the
 Memorandum                             reconciliation of a related hit. This is a mandatory action that must be
                                        completed before rendering a final adjudicative decision. Before completing
                                        the adjudication, the officer should ensure that each resolution memorandum
                                        completely resolves the hit. For a related hit, a separate resolution
                                        memorandum must be completed for each subject with a related hit and each
                                        file containing a related hit. For procedures and formats for the resolution of
                                        related hits, refer to the current NaBISCOP policy.


 FBI                                    The FBI Fingerprint Check provides summary information of an individual’s
 Fingerprint                            administrative or criminal record within the United States. The FBI
 Check                                  Fingerprint Check is conducted through the Integrated Automated Fingerprint
                                        Identification System (IAFIS). The IAFIS is a national fingerprint and
                                        criminal history system maintained by the FBI’s Criminal Justice Information
                                        System (CJIS) Division. State, local, and Federal law enforcement agencies
                                        submit fingerprints and corresponding administrative or criminal history
                                        information to IAFIS. Participation by state and local agencies is not
                                        mandatory, so the FBI Fingerprint check does not contain records from every
                                        jurisdiction. The information contained in the record is obtained using prior
                                        fingerprint submissions to the FBI related to arrests and, in some instances,
                                        Federal employment, naturalization, or military service.




                                       (b) (7)(E)
                                        Issues of criminality arising from an IDENT, IDENT handling procedures,
                                        and adjudication of the case based on the IDENT, are addressed more fully in
                                        Chapter 8, Section G of this SOP.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      40
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 069
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 71 of 308 Page ID
                                  #:2113

 Background and Security Checks, Continued
 FBI                                    All individuals filing a DACA request will be scheduled for biometrics
 Fingerprint                            capture (photo, fingerprints, and signature) at an ASC regardless of whether
 Check                                  biometrics were captured for the requestor from a previous filing with USCIS
 Procedures                             within the last 15 months. DACA requestors under the age of 14 will have
                                        the press print captured instead of full fingerprints.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   41
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 070
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 72 of 308 Page ID
                                  #:2114

                                                 Chapter 7: DACA Overview
 Filing                                 All individuals requesting DACA must file their request individually and
                                        satisfy the DACA guidelines in their own right; USCIS will not consider
                                        deferring removal action of an individual under DACA based on their familial
                                        relationship to someone who has received DACA. There is no derivative
                                        DACA.


 Commonwealth                             The CNMI is part of the United States and is not excluded from this process.
 of the Northern                          However, because of the specific guidelines for DACA, individuals who
 Mariana                                  have been residents of the CNMI are in most cases unlikely to qualify for the
 Islands (CNMI)                           program because they must, among other things, have come to the United
 Not Eligible
                                          States before their 16th birthday and have resided continuously in the United
                                          States since June 15, 2007.

                                          Under the Consolidated Natural Resources Act of 2008, the CNMI became
                                          part of the United States for purposes of immigration law only on November
                                          28, 2009. Therefore, entry into, or residence in, the CNMI before that date is
                                          not entry into, or residence in, the United States for purposes of DACA.

                                          USCIS has used parole authority in a variety of situation in the CNMI to
                                          address particular humanitarian needs on a case-by-case basis since
                                          November 28, 2009. If an individual lives in the CNMI and believes that he
                                          or she meets the guidelines for DACA except that his or her entry and/or
                                          residence to the CNMI took place entirely or in part before November 28,
                                          2009, USCIS will consider the situation on a case-by-case basis for a grant of
                                          parole. Individuals who believe this situation applies to them are instructed
                                          to make an appointment through INFOPASS with the USCIS Application
                                          Support Center in Saipan to discuss their case with an immigration officer.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      42
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 071
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 73 of 308 Page ID
                                  #:2115


 DACA Overview, Continued

 Initial DACA                           A complete DACA package must include the following items:
 Package                                    1. Form I-821D, Consideration of Deferred Action for Childhood
                                               Arrivals, properly filed with proper signature.
                                            2. Form I-765, Application for Employment Authorization with I-765
                                               WS, properly filed with proper signature, the base filing fee, and the
                                               biometric services fee. The fees for Form I-765, and the biometric
                                               services fee are not eligible for fee waiver consideration.*
                                            3. Evidence of identity to include date of birth, which would establish
                                               compliance with the upper and lower age limits.
                                            4. Evidence of entry prior to the requestor’s 16th birthday.
                                            5. Evidence of continuous residence since June 15, 2007, up to the date
                                               of filing.
                                            6. Evidence of unlawful status on June 15, 2012, if admitted or paroled.
                                            7. Evidence of presence in the United States on June 15, 2012.
                                            8. Evidence that any absences from the United States during the required
                                               period of continuous residence were brief, casual, and innocent
                                               absences.
                                            9. Evidence that the requestor is currently in school at the time of filing,
                                               graduated or obtained a certificate of completion from a U.S. high
                                               school, public or private college, or university or community college,
                                               obtained a general educational certificate (GED) or other equivalent
                                               State-authorized exam in the United States, or is an honorably
                                               discharged veteran of the Coast Guard or U.S. Armed Forces.
                                                  *If the requestor has been determined exempt from the fee. The DACA package must be
                                                  accompanied by the exemption approval letter from USCIS Headquarters.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     43
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 072
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 74 of 308 Page ID
                                  #:2116


 DACA Overview, Continued

 DACA                                   An individual meeting the following guidelines may be favorably considered
 Guidelines                             for DACA if, under the totality of the circumstances, he/she:
                                            1. Entered without inspection before June 15, 2012, or his or her lawful
                                               immigration status expired as of June 15, 2012. For DACA purposes,
                                               the phrase “in unlawful status as of June 15, 2012” means that he/she
                                               never had a lawful immigration status on or before June 15, 2012, or
                                               any unlawful status or parole that he/she obtained prior to June 15,
                                               2012 had expired before June 15, 2012;
                                            2. Was under the age of 31 as of June 15, 2012 (Born after June 15, 1981
                                               so was not age 31 or older on June 15, 2012);
                                            3. Came to the United States prior to reaching his/her 16th birthday;
                                            4. Has continuously resided in the United States since June 15, 2007, up
                                               to the date of filing;
                                            5. Was present in the United States on June 15, 2012, and at the time of
                                               making his/her request for consideration of deferred action with
                                               USCIS;
                                            6. Is currently in school at the time of filing, has graduated or obtained a
                                               certificate of completion from a U.S. high school, has obtained a GED
                                               certificate or other equivalent State authorized exam in the United
                                               States, or is an honorably discharged veteran of the U.S. Coast Guard
                                               or U.S. Armed Forces; and
                                            7. Has not been convicted of a felony, a significant misdemeanor, or
                                               three or more misdemeanors, and does not otherwise pose a threat to
                                               national security or public safety.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   44
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 073
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 75 of 308 Page ID
                                  #:2117

                                                  Chapter 8: Adjudication of
                                                     The DACA Request
 A. Procedural Overview

 Evaluating the                         When evaluating the evidence submitted in support of a request for DACA
 Evidence                               consideration, refer to the discussion of the different types of evidence, the
                                        weight to be given to such evidence, and the standards of proof, all of which
                                        are discussed in Chapter 1.


 Request for                            Officers will NOT deny a DACA request solely because the DACA requestor
 Evidence (RFE)                         failed to submit sufficient evidence with the request (unless there is sufficient
 versus Notice of
                                        evidence in our records to support a denial). As a matter of policy, officers
 Intent to Deny
 (NOID)
                                        will issue an RFE or a Notice of Intent to Deny (NOID).

                                        If additional evidence is needed, issue an RFE whenever possible.

                                        When an RFE is issued, the response time given shall be 87 days. A list of
                                        DACA RFE call-ups and the actual templates can be found in Appendix D.

                                        When a NOID is issued, the response time given shall be 33 days.


 Unobtainable                           After requesting an A-file from the FCO, there may be occasions when there
 A-files                                is no response or the file cannot be released (e.g., pending interview,
                                        etc.). After three unsuccessful attempts to obtain the file from a field office
                                        via CIS or from ICE, adjudicate the DACA filing from the T-file.

                                        If the A-file is with ICE, the center should send three requests via CIS using
                                        standard procedures. However, if the A-file is not received from ICE within
                                        the 30 days allowed after the initial request, the center’s Records Section
                                        should also send a manifest containing a list of the A-files requested from
                                        ICE to the designated ICE e-mail box, which has been created specifically for
                                        the DACA workload. The center’s Records Section has this e-mail box and
                                        will designate a primary and an alternate Point of Contact who will send the
                                        manifest.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   45
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 074
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 76 of 308 Page ID
                                  #:2118
 A-File Requests                        Centers may release an A-file to a USCIS Field Office or Asylum Office
 from USCIS                             without SCOPS approval whenever the A-file request is based upon
 Field/Asylum                           adjudication of a pending of a pending Form I-589, Form I-485 (or motion to
 Office                                 reopen/reconsider I-485), or Form N-600 located within the requesting office
                                        unless the requestor’s case contains novel, complex, or sensitive information
                                        (i.e., national security concern, currently in detention, etc.).

                                        In these instances, Centers are instructed to notify SCOPS of the novel,
                                        complex, or sensitive information within the case and wait for approval to
                                        release the A-file.

                                        Whenever the A-file is released to a USCIS Field Office or Asylum Office,
                                        Centers will hold adjudication of the Form I-821D and I-765 and send the A-
                                        file with the DACA forms pending. Prior to release, Centers should
                                        coordinate with their Records Division to identify a POC within the
                                        requesting office to inform the POC that the A-file must be returned as soon
                                        as final adjudication is rendered so that appropriate action can be taken on the
                                        DACA forms.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   46
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 075
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 77 of 308 Page ID
                                  #:2119


 B. System Searches




(b) (7)(E)



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   47
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 076
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 78 of 308 Page ID
                                  #:2120

 C. Determining if Guidelines are Met
 Introduction                             Individuals may be considered for DACA upon showing that they meet the
                                          prescribed guidelines by a preponderance of the evidence. The evidentiary
                                          standards are discussed in Chapter 1. If additional information is needed for
                                          DACA consideration, issue an RFE. Appendix D has a list of DACA RFE call
                                          ups.


 Identity                                 Acceptable evidence may consist of, but is not limited to:
                                           • A passport,
                                           • A birth certificate accompanied by some type of photo identification,
                                           • Any national identity document from the requestor’s country of origin
                                             bearing the requestor’s photo and/or fingerprint;
                                           • Any U.S.-government immigration or other document bearing the
                                             requestor's name and photograph (e.g., Employment Authorization
                                             Documents (EADs), expired visas, driver’s licenses, non-driver cards);
                                           • Any school-issued form of identification with photo;
                                           • Military identification document with photo
                                           • State-issued Photo ID showing date of birth; or
                                           • Any document that the requestor believes is relevant.

                                          The Matricular Consular or other form of consular identification issued by a
                                          consulate or embassy in the United States will be accepted as proof of identity.

                                          Expired documents are acceptable.

                                          If identity is not established, then issue RFE DACA 100 call up from
                                          Appendix D.


 Age at Time of                           If the DACA requestor is not in removal proceedings, does not have a final
 Filing                                   removal order, or does not have voluntary departure, he/she is to be age 15 or
                                          older to file the DACA request. To determine the requestor’s age at the time
                                          of filing, review the requestor’s birth certificate or other acceptable secondary
                                          evidence establishing the requestor’s date of birth.

                                          If the DACA requestor is in removal proceedings (including cases that have
                                          been administratively closed), which includes having an order of voluntary
                                          departure after proceedings were initiated or a final order, he/she may be under
                                          age 15 at the time of filing the DACA request.

                                          Regardless of whether the DACA requestor is in removal proceedings or not,
                                          he/she was born after June 15, 1981 and meets the remaining guidelines in the
                                          Secretary’s memorandum.

                                                                                                                                                              Continued on next page

 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      48
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 077
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 79 of 308 Page ID
                                  #:2121

 C. Determining if Guidelines are Met, Continued
 Arrived in the                           The Secretary’s memorandum states as one of the guidelines to be met before
 United States                            an individual is considered for DACA is that he/she arrived in the United
 Prior to 16th                            States prior to reaching his/her 16th birthday. To determine the date of arrival,
 Birthday                                 review the response to Part 1, questions 13 through 17 of Form I-821D for the
                                          date and place of initial entry into the United States and status at entry. In
                                          addition, review question 6 in Part 1 and the requestor’s birth certificate or
                                          other acceptable evidence establishing the requestor’s date of birth.

                                          If the requestor indicates a status in response to question 15 of Form I-821D,
                                          but does not provide the I-94# or a copy of the I-94 or any other document,
                                          such as a copy of his/her passport showing the date of initial entry, perform a
                                          systems check (SQ94/Arrival Departure Information System (ADIS)) to
                                          validate the date of entry, if needed.

                                          If the requestor entered “no status” in response to question 15 of Form I-821D,
                                          or if the requestor indicates that he/she arrived with a status or was paroled
                                          into the United States, but this cannot be validated through a systems check,
                                          review the totality of the evidence submitted to establish whether the
                                          individual entered before age 16.

                                          If the totality of the evidence does not establish that the requestor arrived in the
                                          United States before his/her 16th birthday, issue RFE DACA 103 call up from
                                          Appendix D for evidence of the date of arrival.


 Present in the                           The Secretary’s memorandum states as one of the guidelines to be met before
 United States on                         an individual may be considered for DACA that the individual was present in
 June 15, 2012
                                          the United States on June 15, 2012. To determine if the requestor was present
                                          in the United States on June 15, 2012, review the responses to Part 1 regarding
                                          the date of entry, status at entry and date authorized stay expired, and the
                                          responses to the questions in Part 2 regarding all absences from the United
                                          States since June 15, 2007. Review the totality of the evidence submitted. The
                                          evidentiary standards are discussed in Chapter 1. If the requestor arrived
                                          before June 15, 2007, and there is no indication of any departure and the
                                          evidence submitted establishing his/her presence in the United States on June
                                          15, 2012 is credible, then this guideline has been met.

                                          If a given document does not specifically refer to June 15, 2012, review the
                                          dates on all the documentation submitted in its totality to establish presence in
                                          the United States on that date.



                                                                                                                                                              Continued on next page



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      49
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 078
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 80 of 308 Page ID
                                  #:2122

 C. Determining if Guidelines are Met, Continued

 Present in the                         The following are examples of acceptable evidence to establish presence in the
 United States on                       United States on June 15, 2012. This list of examples is not exhaustive.
 June 15, 2012                                 Evidence                     Acceptable Documentation
 (continued)                             Employment             • Pay stubs;
                                         Records                • W-2 Forms;
                                                                • Federal, State, or local income tax returns; or
                                                                • Letters from employer(s) or, if the DACA
                                                                   requestor has been self-employed, letters from
                                                                   banks, and other firms with whom he/she has
                                                                   done business.

                                                                                                     In all of these documents, the employee’s name
                                                                                                     and the name of the requestor’s employer or other
                                                                                                     interested organization must appear on the form
                                                                                                     or letter, as well as relevant dates. Letters from
                                                                                                     employers must be signed by the employer and
                                                                                                     must include the employer’s contact information.

                                                                                                  Such letters must include: (1) the requestor’s
                                                                                                  address(es) at the time of employment; (2) the
                                                                                                  exact period(s) of employment; (3) period(s) of
                                                                                                  layoff; and (4) a brief summary of the requestor’s
                                                                                                  duties with the company.
                                           Receipts, Bills,                                    • Rent receipts;
                                           Letters                                             • Utility bills (gas, electric, telephone, etc.) bearing
                                                                                                  the requestor’s name (or family name if residing
                                                                                                  at same address) and address; or
                                                                                               • Receipts or letters from companies showing the
                                                                                                  dates during which the requestor received service.
                                           School Records                                      Transcripts, letters, report cards, etc., from the
                                                                                               school(s) that the requestor attended in the United
                                                                                               States showing the name of school(s) and the
                                                                                               period(s) of school attendance.
                                           Medical Records                                     Hospital or medical records showing medical
                                                                                               treatment or hospitalization of the requestor. Such
                                                                                               records should show the name of the medical facility
                                                                                               or physician, as well as the date(s) of the treatment
                                                                                               or hospitalization.

                                                                                                                                                             Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     50
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 079
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 81 of 308 Page ID
                                  #:2123

 C. Determining if Guidelines are Met, Continued
 Present in the                              Evidence                                             Acceptable Documentation
 United States on                          Memberships                             • Official records from a religious entity in the United
 June 15, 2012                                                                        States confirming the requestor’s membership or
 (continued)
                                                                                      attendance in the entity, attendance at entity events,
                                                                                      or participation in a religious ceremony, rite, or
                                                                                      passage (e.g., baptism, first communion, wedding,
                                                                                      etc.).
                                                                                   • Documentation showing membership in community
                                                                                      organizations (e.g. Scouts).
                                           Military                                Military records (e.g., Form DD-214, Certificate of
                                           Records                                 Release or Discharge from Active Duty; NGB Form 22,
                                                                                   National Guard Report of Separation and Record of
                                                                                   Service; military personnel records; or military health
                                                                                   records).
                                           Additional                              Additional documents to support the requestor’s claim may
                                           Documents                               include:
                                                                                   • Money order receipts for money sent in or out of the
                                                                                     country;
                                                                                   • Passport entries;
                                                                                   • Birth certificates of children born in the United
                                                                                     States;
                                                                                   • Dated bank transactions;
                                                                                   • Correspondence between the DACA requestor and
                                                                                     other persons or organizations;
                                                                                   • U.S. Social Security card;
                                                                                   • Selective Service card;
                                                                                   • Automobile license receipts, title, vehicle
                                                                                     registration, etc.;
                                                                                   • Deeds, mortgages, contracts to which the DACA
                                                                                     requestor has been a party;
                                                                                   • Tax receipts;
                                                                                   • Insurance policies, receipts, or postmarked letters;
                                                                                     and/or
                                                                                   • Any other relevant document.

                                        If the totality of the evidence does not establish that the requestor was present
                                        in the United States on June 15, 2012, issue RFE DACA 105 call up from
                                        Appendix D for additional evidence.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     51
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 080
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 82 of 308 Page ID
                                  #:2124

 C. Determining if Guidelines are Met, Continued
 Unlawful                               To be considered for DACA, the requestor is to demonstrate that he/she was
 Immigration                            in an unlawful status on June 15, 2012. For DACA purposes, the phrase “in
 Status on                              unlawful status” means that the requestor never had a lawful immigration
 June 15, 2012                          status on or before June 15, 2012, or any lawful immigration status or parole
                                        that he/she obtained prior to June 15, 2012, had expired before June 15, 2012.

                                        To determine whether the requestor was in an unlawful status on June 15,
                                        2012, review the responses to Part 1 of Form I-821D regarding date of entry,
                                        status at entry, and any date that authorized stay or parole expired, if such
                                        authorized stay or parole existed. If the requestor was admitted for duration
                                        of status or for a period of time that extended past June 14, 2012, but violated
                                        his/her immigration status (e.g., by engaging in unauthorized employment,
                                        failing to report to his/her employer, or failing to pursue a full course of
                                        study) before June 15, 2012, USCIS will not consider his/her case for DACA
                                        unless the Executive Office for Immigration Review terminated his/her status
                                        by issuing a final order of removal against you before June 15, 2012.

                                        Examples of documents that may show the requestor’s immigration status on
                                        June 15, 2012 include, but are not limited to the following:
                                           • I-94/I-95/I-94W Arrival/Departure Record showing the date the
                                               requestor’s authorized stay expired;
                                           • If the requestor has a final order of exclusion, deportation, or removal
                                               issued on or before June 15, 2012, a copy of that order and related
                                               charging documents, if available;
                                           • An INS or DHS charging document placing the requestor into
                                               deportation, exclusion, or removal proceedings;
                                           • Any other document that is relevant to show that the requestor lacked
                                               lawful immigration status on June 15, 2012; or
                                           • Any document relating to parole.

                                        If needed, officers should conduct a systems check (i.e., to determine if a
                                        record exists) for the DACA requestor that will help in establishing his/her
                                        unlawful status on June 15, 2012.

                                        If the evidence submitted does not establish that the requestor was in an
                                        unlawful status on June 15, 2012, issue RFE DACA 104 call up from
                                        Appendix D for additional evidence.

                                        An individual who had Temporary Protected Status (TPS) on June 15, 2012,
                                        will not be considered for deferred action for childhood arrivals.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   52
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 081
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 83 of 308 Page ID
                                  #:2125

 Not                                    The Secretary’s memorandum provides that one of the guidelines to be met
 Age 31 or Older                        before an individual is considered for DACA is that the individual was not
 on                                     age 31 or older on June 15, 2012. In other words, the DACA requestor was
 June 15, 2012                          born after June 15, 1981. To determine whether the requestor was born after
                                        June 15, 1981, review the requestor’s birth certificate or other acceptable
                                        secondary evidence establishing the requestor’s date of birth.

                                        If there is no evidence establishing the requestor’s date of birth, issue DACA
                                        RFE 140 call up from Appendix D.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     53
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 082
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 84 of 308 Page ID
                                  #:2126

 C. Determining if Guidelines are Met, Continued

 Continuous                             The individual requesting DACA is to submit evidence that he/she has
 Residence (CR)                         resided continuously in the United States since June 15, 2007, or earlier, and
                                        up to the present time. Present time means the date of filing.

                                        If the answers to any of the questions on page 3 (Part 2, Arrival/Residence
                                        Information) of the Form I-821D are blank or if page 3 of the form is missing
                                        and no documentation was submitted, or the documentation submitted does
                                        not reasonably show when the requestor arrived and that the requestor meets
                                        the continuous residence (CR) guideline, issue an RFE. Include a copy of the
                                        original Form I-821D (if page 3 is missing, also include a blank page 3) with
                                        the RFE asking the requestor to provide the missing answers and to provide
                                        documentation that may establish CR.

                                        The following are examples of acceptable evidence of (CR). This list of
                                        examples is not exhaustive.
                                            Evidence                     Acceptable Documentation
                                         Employment        • Pay stubs;
                                         Records           • W-2 Forms;
                                                           • Federal, State, or local income tax returns; or
                                                           • Letters from employer(s) or, if the DACA requestor
                                                             has been self-employed, letters from banks, and other
                                                             firms with whom he/she has done business.

                                                                                         In all of these documents, the employee’s name and the
                                                                                         name of the requestor’s employer or other interested
                                                                                         organization is to appear on the form or letter, as well
                                                                                         as relevant dates. Letters from employers are to be
                                                                                         signed by the employer and are to include the
                                                                                         employer’s contact information.

                                                                                   •  Such letters are to include: (1) the requestor’s
                                                                                      address(es) at the time of employment; (2) the exact
                                                                                      period(s) of employment; (3) period(s) of layoff; (4)
                                                                                      and a brief summary of the requestor’s duties with the
                                                                                      company
                                           Receipts, Bills,                        • Rent receipts;
                                           Letters                                 • Utility bills (gas, electric, telephone, etc.) bearing the
                                                                                     requestor’s name (or family name if residing at same
                                                                                     address) and address; or
                                                                                   • Receipts or letters from companies showing the dates
                                                                                     during which the requestor received service.

                                                                                                                                                            Continued on next page



 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     54
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 083
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 85 of 308 Page ID
                                  #:2127


 C. Determining if Guidelines are Met, Continued

 Continuous                                   Evidence                                              Acceptable Documentation
 Residence (CR)                            School Records                          • Transcripts, letters, report cards, etc., from the school(s)
 (continued)                                                                          that the requestor attended in the United States showing
                                                                                      the name(s) of the school(s) and periods of school
                                                                                      attendance.
                                           Medical                                 Hospital or medical records showing medical treatment or
                                           Records                                 hospitalization of the requestor. Such records are to show
                                                                                   the name of the medical facility or physician, as well as the
                                                                                   date(s) of the treatment or hospitalization.
                                           Memberships                             • Official records from a religious entity in the United
                                                                                       States confirming the requestor’s membership or
                                                                                       attendance in the entity, attendance at entity events, or
                                                                                       participation in a religious ceremony, rite, or passage
                                                                                       (e.g., baptism, first communion, wedding, etc.).
                                                                                   • Documentation showing membership in community
                                                                                       organizations (e.g. Scouts).
                                           Military                                Military records (e.g., Form DD-214, Certificate of Release
                                           Records                                 or Discharge from Active Duty; NGB Form 22, National
                                                                                   Guard Report of Separation and Record of Service; military
                                                                                   personnel records; or military health records).
                                           Additional                              Additional documents to support the requestor’s claim may
                                           Documents                               include:
                                                                                   • Money order receipts for money sent in or out of the
                                                                                       country;
                                                                                   • Passport entries;
                                                                                   • Birth certificates of children born in the United States;
                                                                                   • Dated bank transactions;
                                                                                   • Correspondence between the DACA requestor and
                                                                                       other persons or organizations;
                                                                                   • U.S. Social Security card;
                                                                                   • Selective Service card;
                                                                                   • Automobile license receipts, title, vehicle registration,
                                                                                       etc.;
                                                                                   • Deeds, mortgages, contracts to which the DACA
                                                                                       requestor has been a party;
                                                                                   • Tax receipts;
                                                                                   • Insurance policies, receipts, or postmarked letters;
                                                                                       and/or
                                                                                   • Any other relevant document.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     55
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 084
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 86 of 308 Page ID
                                  #:2128



 C. Determining if Guidelines are Met, Continued
 Brief, Casual                          A brief, casual, and innocent absence from the United States will not interrupt
 and Innocent                           the DACA requestor’s continuous residence. A departure made before August
 (BCI) Absence                          15, 2012, will not be disqualifying if the departure was “brief, casual, and
 on CR                                  innocent.” Travel occurring after August 15, 2012, will not be considered
                                        brief, casual, and innocent, unless removal has been deferred under DACA
                                        and advance parole have been granted.

                                        If the requestor indicated in Part 2 of the Form I-821D that he/she has been
                                        absent before August 15, 2012, review the reason for the absence and any
                                        evidence submitted to show that it was brief, casual, and innocent.

                                        Examples of evidence establishing that an absence was brief, casual, and
                                        innocent and therefore did not interrupt the requestor’s continuous residence
                                        include, but are not limited to:
                                            • Plane or other transportation tickets or itinerary showing the travel
                                               dates;
                                            • Passport entries;
                                            • Hotel receipts showing the dates the requestor was abroad;
                                            • Evidence of the purpose of the travel (e.g., the requestor attended a
                                               wedding or funeral);
                                            • Copy of any advance parole documents; or
                                            • Any other relevant/probative evidence that could support a brief,
                                               casual, and innocent absence, as that term is defined in the definitions
                                               section of this SOP.

                                        Note that a departure made while under an order of voluntary departure
                                        or deportation, exclusion, or removal is not brief, casual, and innocent.

                                                                                                                                                            Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     56
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 085
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 87 of 308 Page ID
                                  #:2129

 C. Determining if Guidelines are Met, Continued

 Effect of Travel                                • Travel outside the United States after August 15, 2012 and before the
 Outside of the                                     DACA request is filed:
 United States                                      o The departure interrupts a requestor’s continuous residence in the
 After August                                          United States. The requestor cannot meet the continuous
 15, 2012
                                                       residence guideline for DACA and removal action should not be
                                                       deferred.
                                                • Travel outside the United States while the DACA request is pending:
                                                    o The departure shall be deemed an abandonment of the DACA
                                                       request; therefore, the request will be denied for abandonment.
                                                • Travel outside the United States after removal action has been
                                                   deferred under DACA, but without advance parole:
                                                    o Deferred action under DACA is terminated automatically.


 CR/BCI Not                             If CR is not met, issue the following RFE DACA 101 call up from
 Met                                    Appendix D.

                                        If no documentation is submitted to show that a departure was brief, casual,
                                        and innocent, or the documentation is not sufficient, issue the following RFE
                                        DACA 102 call up from Appendix D.

                                        If routine systems checks, documentation submitted with the DACA request,
                                        or evidence in the A-file indicate that a departure was made while under an
                                        order of voluntary departure or deportation, exclusion, or removal, issue a
                                        Notice of Intent to Deny (NOID) with the opportunity for the requestor to
                                        rebut the derogatory information. See Appendix E for NOID Template.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      57
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 086
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 88 of 308 Page ID
                                  #:2130


 C. Determining if Guidelines are Met, Continued

 Education                              To meet the educational guideline for DACA consideration, a DACA
                                        requestor may show that he/she is currently in school, has graduated or
                                        obtained a certificate of completion from a U.S. high school or has a
                                        recognized equivalent of a high school diploma under State law, public or
                                        private college, or university or community college, or has obtained a General
                                        Educational Development (GED) certificate or equivalent State-authorized
                                        exam in the United States. Note that evidence of enrollment in on-line
                                        courses is acceptable. When reviewing such evidence, the completeness,
                                        credibility, relevance, and sufficiency are germane and take precedence over
                                        the electronic medium over which the education was received.

                                        Each component of this guideline is discussed in more detail below.


 Currently In                           To be considered “currently in school,” a requestor is to be enrolled in:
 School                                    • a public or private elementary school, junior high or middle school,
                                               high school, or secondary school;
                                           • an education, literacy, or career training program (including
                                               vocational training or an English as a Second Language (ESL) course)
                                               that is designed to lead to placement in post-secondary education, job
                                               training, or employment;
                                           • an education program assisting students either in obtaining a regular
                                               high school diploma or its recognized equivalent under State law
                                               (including a certificate of completion, certificate of attendance, or
                                               alternate award), or in passing a GED exam or other equivalent State-
                                               authorized exam; or
                                           • a public or private college or university or a community college;

                                        For ease of reading, education, literacy, and career training programs will be
                                        referenced collectively as “alternative educational programs.” When the
                                        DACA requestor seeks to meet the “currently in school” component of the
                                        educational guideline based on enrollment in an alternative educational
                                        program, the requestor’s current enrollment in that program is to be in
                                        preparation for the requestor’s anticipated subsequent placement in post-
                                        secondary education, job training, or employment (new employment or
                                        advancement within existing employment). Evidence of such subsequent
                                        placement is not required.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      58
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 087
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 89 of 308 Page ID
                                  #:2131



 C. Determining if Guidelines are Met, Continued
 Currently In                              A DACA requestor who is enrolled in a personal enrichment class (such as
 School                                    arts and crafts) or who is enrolled in a recreational class (such as canoeing) is
 (continued)                               not in an alternative educational program and thus not considered to be
                                           “currently in school” for DACA purposes.

                                           In determining whether enrollment in an alternative educational program
                                           meets the “currently in school” component of the educational guideline for
                                           DACA consideration, first, review the documentary evidence provided to see
                                           whether the alternative educational program is an education, literacy, or
                                           career training program (including vocational training and ESL) and whether
                                           it is publicly funded in whole or in part (State, Federal, county, or municipal
                                           funds.) If it is an alternative educational program and it receives public
                                           funding, no further evaluation is required. As long as the information is
                                           provided by the school/program, it is not necessary to RFE for copies of the
                                           actual funding documents. If this information is not provided, the RFE
                                           should request the information, but not require copies of the actual funding
                                           documents. If it is a literacy program that is run by a non-profit entity, no
                                           further evaluation is required with respect to the first part of the analysis. If,
                                           however, it is an alternative educational program that does not receive any
                                           public funding and it is not a non-profit literacy program, then officers are
                                           also to assess whether the program is of demonstrated effectiveness and are to
                                           look for such evidence, as described in more detail below.

                                           Some of the ways a DACA requestor can meet the “currently in school”
                                           component of the educational guideline for DACA consideration and the
                                           different types of evidence that can be submitted, depending on the type of
                                           program in which he/she is enrolled, are discussed separately below. The
                                           examples and types of evidence listed here are illustrative, and not
                                           exhaustive.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      59
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 088
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 90 of 308 Page ID
                                  #:2132
 Public or Private                         Currently in School
 Elementary,                               Public or Private Elementary, Junior High/Middle School, or High
 Junior                                    School/Secondary School
 High/Middle                               Evidence of enrollment in a public or private elementary, junior high/middle
 School, or High                           school, or high school/secondary school may include, but are not limited to,
 School/Secondary
                                           copies of:
 School

                                                     • Accepted for Enrollment: Evidence of acceptance for enrollment
                                                       may include, but is not limited to:
                                                          o An acceptance letter on school letterhead from the school’s
                                                              authorized representative, if the requestor was accepted for
                                                              enrollment, but the classes have not yet commenced. Such
                                                              acceptance letter is to include the name and address of the
                                                              school, the requestor’s grade level, and the date that the
                                                              classes are scheduled to commence. The letter is to be
                                                              accompanied by evidence that the student has registered for
                                                              classes, or other evidence showing the student has accepted
                                                              the offer and has committed to start classes on a certain date;
                                                          o A current individualized education program (IEP), as required
                                                              under the Individuals with Disabilities Education Act, for a
                                                              student with a disability, would also be acceptable evidence of
                                                              enrollment;
                                                          o A copy of the current tuition bill;
                                                          o A current class schedule containing the student’s name, the list
                                                              of courses, and the day and time of each class; or
                                                          o Any other relevant evidence.

                                                     • Already Attending Classes: For DACA requestors already enrolled
                                                       and attending classes, evidence may include, but is not limited to,
                                                       current school registration cards, current transcripts, report cards, and
                                                       progress reports. The document(s) presented are to show the name of
                                                       the student, the name of the school, the time period or semester
                                                       covered by the document, and the current grade level. A current IEP
                                                       showing the student’s progress to date would also be acceptable
                                                       evidence that the DACA requestor has been accepted for enrollment
                                                       and is attending classes.

                                           A claim of homeschooling is not necessarily an indicator of fraud; however,
                                           because homeschool programs and their requirements vary widely from state
                                           to state, refer the case to CFDO for further research and evaluation. Even if
                                           the file contains documents including transcripts, a diploma or a certificate of
                                           completion as a result of homeschooling, the case must be referred to CFDO
                                           for further research and evaluation prior to final adjudication. CFDO referrals
                                           on "homeschooling" are only mandatory prior to adjudication if the
                                           homeschooling is the basis for meeting the education guideline; if not, then
                                           the case can be processed normally and is then referred to the CFDO after
                                           final adjudication for tracking purposes.

 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   60
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 089
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 91 of 308 Page ID
                                  #:2133

 C. Determining if Guidelines are Met, Continued
 Public or Private                         Currently in School
 College or                                Public or Private College or University, or Community College
 University, or                            Evidence of enrollment in a public or private college or university or a
 Community                                 community college may include, but is not limited to, copies of:
 College
                                                     • Accepted for Enrollment: Evidence of acceptance for enrollment
                                                       may include, but is not limited to:
                                                          o An acceptance package or other related material on school
                                                              letterhead from the school’s authorized representative, if the
                                                              requestor was accepted for enrollment, but the classes have
                                                              not yet commenced. Such acceptance package or other related
                                                              material is to include the name and address of the school, the
                                                              requestor’s grade level or class year, and the date or term
                                                              when the classes are scheduled to commence, and is to be
                                                              accompanied by evidence that the student has registered for
                                                              class. In addition, the acceptance package or other related
                                                              material is to be accompanied by evidence that the student has
                                                              registered for classes, or other evidence showing the student
                                                              has accepted the offer and has committed to start classes on a
                                                              certain date;
                                                          o A current individualized education program (IEP), as required
                                                              under the Individuals with Disabilities Education Act, for a
                                                              student with a disability, would also be acceptable evidence of
                                                              enrollment;
                                                          o A copy of the student’s current tuition bill;
                                                          o The student’s current class schedule containing the list of
                                                              courses, and the day and time of each class; or
                                                          o Any other relevant evidence.

                                                     • Already Attending Classes: For DACA requestors already enrolled
                                                       and attending classes, evidence may include, but is not limited to,
                                                       current school registration cards, current transcripts, report cards, and
                                                       progress reports. The submitted document(s) are to show the name of
                                                       the student, the name of the school, the time period or semester
                                                       covered by the document, and the current grade level or class year. A
                                                       current IEP showing the student’s progress to date would also be
                                                       acceptable evidence that the DACA requestor has been accepted for
                                                       enrollment and is attending classes.

                                           It is not necessary to RFE for a copy of the high school diploma or GED,
                                           unless there are articulable reasons to question the evidence of acceptance and
                                           enrollment or attendance in a public or private college or university, or
                                           community college.

                                                                                                                                                              Continued on next page

 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      61
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 090
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 92 of 308 Page ID
                                  #:2134


 C. Determining if Guidelines are Met, Continued
 General                                   Currently in School
 Education                                 GED
 Development                               If a DACA requestor claims that he/she is enrolled in a course of study to
 (GED)                                     pass a GED exam or other equivalent State-authorized exam, the DACA
                                           request is to include a letter or other documentation from an authorized
                                           representative of the program, that includes information such as:
                                                • The requestor’s name and date of enrollment;
                                                • The duration of the program and expected completion date;
                                                • Whether the course of study is for a GED exam or other equivalent
                                                  State-authorized exam;
                                                • The program’s source of public funding (Federal, State, county, or
                                                  municipal), if any; and
                                                • The program’s authorized representative’s contact information.

                                           If the GED/Equivalency program is not publicly funded in whole or in part,
                                           documentation from the program should is also to provide information about
                                           the program’s demonstrated effectiveness Such information could include,
                                           but is not limited to, information relating to:
                                                    • The duration of the program’s existence;
                                                    • The program’s track record in assisting students in obtaining a
                                                        GED, or a recognized equivalent certificate;
                                                    • Receipt of awards or special achievement or recognition that
                                                        indicate the program’s overall quality; and/or
                                                    • Any other information indicating the program’s overall quality.




                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      62
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 091
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 93 of 308 Page ID
                                  #:2135

 C. Determining if Guidelines are Met, Continued
 Educational or                            Currently in School
 Career Training                           Educational or Career Training Program (Including Vocational
 Program                                   Training)
 (Including                                The documentary evidence submitted in support of the “currently in school”
 Vocational                                guideline based on enrollment in an educational or career training program
 Training)
                                           (including vocational training) may include, but is not limited to:

                                                   •       Accepted for Enrollment: An acceptance letter on school letterhead
                                                           from the school registrar/authorized school representative, if the
                                                           requestor was accepted for enrollment, but the classes have not yet
                                                           commenced. Such acceptance letter is to include the name and
                                                           address of the program, a brief description of the program, the
                                                           duration of the program, and state the date the classes are scheduled
                                                           to commence, and is to be accompanied by evidence that the student
                                                           has registered for the program. Evidence of the requestor’s
                                                           acceptance for enrollment may also include a copy of his/her current
                                                           year registration (intake form/enrollment form), or any other relevant
                                                           documentation. The DACA request is also to be supported by
                                                           evidence of the school or program’s public funding or its
                                                           demonstrated effectiveness, as described below.

                                                   •       Already Attending Classes:
                                                           o Current attendance records, transcripts, report cards, test reports,
                                                              progress reports showing the name of the school, the name of the
                                                              requestor, the time period or semester covered by the document,
                                                              and, if relevant, the current educational or grade level;
                                                           o A letter from the school registrar/authorized school representative,
                                                              with contact information, providing information related to the
                                                              program’s public funding or its demonstrated excellence:

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      63
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 092
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 94 of 308 Page ID
                                  #:2136

 C. Determining if Guidelines are Met, Continued
 Educational or                            Public Funding: If the educational or career training program is publicly
 Career Training                           funded in whole, or in part, the above-referenced letter from the school
 Program                                   registrar/authorized school representative is to provide basic details about the
 (Including                                funding, such as the source(s) of the funding; or,
 Vocational
 Training)
                                           Demonstrated Effectiveness: If the educational or career training program
 (continued)
                                           is not publicly funded in whole, or in part, the school registrar/authorized
                                           school representative is to provide information about the program’s
                                           demonstrated effectiveness, with supporting documentation, if available.
                                           Such information could include, but is not limited to: information relating to:
                                                            The duration of the program’s existence;
                                                            The program’s track record in placing students in
                                                              employment, job training, or post-secondary education;
                                                              Receipt of awards or special achievement or recognition
                                                              that indicate the program’s overall quality; and/or
                                                            Any other information indicating the program’s overall
                                                              quality.


 Literacy                                  Currently in School
 Training                                  The documentary evidence submitted in support of the “currently in school”
                                           guideline based on enrollment in a literacy program is to include, but is not
                                           limited to:
                                                • A letter from the literacy program administrator or authorized
                                                   representative providing information such as:
                                                   o The requestor’s name;
                                                   o The date of the requestor’s enrollment;
                                                   o The duration of the literacy program and the expected completion
                                                       date;
                                                   o The program administrator or authorized representative’s contact
                                                       information;
                                                   o Information about the literacy program’s non-profit status, if
                                                       applicable, and evidence of such status:
                                                        Evidence of the literacy program’s non-profit status is to
                                                           include a copy of a valid letter from the Internal Revenue
                                                           Service confirming exemption from taxation under section
                                                           501(c)(3) of the Internal Revenue Service Code of 1986, as
                                                           amended, or equivalent section of prior code; or
                                                • If the literacy program is not administered by a non-profit
                                                   organization, information related to the literacy program’s source of
                                                   public funding or its demonstrated effectiveness:

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      64
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 093
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 95 of 308 Page ID
                                  #:2137

 C. Determining if Guidelines are Met, Continued

  Literacy                                                 o Public Funding: If the literacy program is publicly funded in
 Training                                                    whole, or in part, the letter from the literacy program administrator
 (continued)                                                 or authorized representative is to provide basic details about the
                                                             funding, such as the source(s) of the funding. ; or
                                                           o Demonstrated Effectiveness: If the literacy program is not
                                                             publicly funded in whole or in part, or not administered by a non-
                                                             profit entity, the literacy program administrator or authorized
                                                             representative is to provide information about the program’s
                                                             demonstrated effectiveness. Such information could include, but
                                                             is not limited to:
                                                              The duration of the program’s existence;
                                                              The program’s track record in placing students in employment,
                                                                 job training, or post-secondary education;
                                                              Receipt of awards or special achievement or recognition that
                                                                 indicate the program’s overall quality; and/or
                                                              Any other information indicating the program’s overall
                                                                 quality.

                                           It should be noted that many literacy programs may not track statistics on
                                           placement rates following completion of the program. Therefore, the lack of
                                           such data, standing alone, does not diminish the literacy program’s record.
                                           Evaluate all of the information and evidence provided in its totality for
                                           credibility and sufficiency.

                                           A claim of enrollment in a literacy class run by a for-profit entity that does
                                           not receive any public funding is not necessarily an indicator of fraud;
                                           however, a vast number of literacy programs are offered for free or at a
                                           minimal cost. Therefore, if the literacy program is a for-profit entity and
                                           does not receive any public funds, refer the case to CFDO for further research
                                           and evaluation.


                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      65
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 094
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 96 of 308 Page ID
                                  #:2138


 C. Determining if Guidelines are Met, Continued

 English as a                              Currently in School
 Second Language                           English as a Second Language (ESL)
 (ESL)                                     The documentary evidence submitted in support of the “currently in school”
                                           guideline based on enrollment in an ESL class is to include, but is not limited
                                           to:
                                               • A letter from the ESL program administrator or authorized
                                                  representative providing information such as:
                                                  o The requestor’s name;
                                                  o The date of the requestor’s enrollment;
                                                  o The duration of the ESL program and the expected completion
                                                      date;
                                                  o The program administrator or authorized representative’s contact
                                                      information;
                                                  o Information/documentation related to the ESL program’s public
                                                      funding or its demonstrated effectiveness:
                                                       Public Funding: If the ESL program is publicly funded in
                                                          whole, or in part, the letter from the ESL program
                                                          administrator or authorized representative is also to provide
                                                          specific details about the funding, such as the source(s) of the
                                                          funding;
                                                       Non-Profit Status: If the ESL program non-profit status, the
                                                          ESL program administrator or authorized representative is to
                                                          provide evidence that the ESL program has non-profit status;
                                                          or
                                                       Demonstrated Effectiveness: If the ESL program is not
                                                          publicly funded in whole or in part, the ESL program
                                                          administrator or authorized representative is to provide
                                                          information about the program’s demonstrated effectiveness.
                                                          Such information could include, but is not limited to:
                                                           The duration of the program’s existence;
                                                           The program’s track record in placing students in post-
                                                              secondary education, job training, or employment; Receipt
                                                              of awards or special achievement or recognition that
                                                              indicate the program’s overall quality; and/or
                                                           Any other information indicating the program’s overall
                                                              quality.

                                           It should be noted that many ESL programs may not track statistics on
                                           placement rates following completion of the program. Therefore, the lack of
                                           such data, standing alone, does not diminish the school’s record. Evaluate all
                                           of the information and evidence provided in its totality for credibility and
                                           sufficiency.

                                                                                                                                                              Continued on next page

 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      66
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 095
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 97 of 308 Page ID
                                  #:2139


 C. Determining if Guidelines are Met, Continued

 School Breaks                             At the time of filing, it is possible that school may not be in session due to a
 and Medical                               holiday or a semester (or quarter or trimester) break. A break may occur
 Leave                                     during a course, for example spring break, or it may occur between semesters,
                                           for example summer break. If a DACA request is filed between semesters, the
                                           requestor is considered to be currently in school if he/she is enrolled for the
                                           next semester and submits evidence of such enrollment. Note that a requestor
                                           on temporary medical leave from school is considered to be currently in
                                           school. Evidence of the medical leave and the expected return date to school
                                           are to be provided.


 Graduated                                 A DACA requestor can also meet the educational guideline if he/she has
 From                                      graduated from school. To meet the “graduated from school” component of
 School                                    the educational guideline, the DACA requestor may show that he/she has
                                           graduated or obtained a certificate of completion from a U.S. high school or
                                           has a recognized equivalent of a high school diploma under State law, public
                                           or private college or university or community college, or has obtained a GED
                                           certificate or other equivalent State-authorized exam in the United States. For
                                           the purpose of considering an initial DACA request, the phrase “graduated
                                           from school” does not include graduation from an education, literacy or
                                           career training program (including vocational training or an ESL course).
                                           Evidence of graduation may include copies of:
                                                   • A diploma;
                                                   • A recognized equivalent of high school diploma under State law;
                                                   • Transcripts showing the date of graduation;
                                                   • A GED Certificate
                                                            • Documentation sufficient to demonstrate that the DACA
                                                               requestor obtained a GED includes, but is not limited to,
                                                               evidence the he/she passed a GED exam, or other
                                                               comparable State-authorized exam, and, as a result, he/she
                                                               received the recognized equivalent of a regular high school
                                                               diploma under State law;
                                                   • A certificate of completion or certificate of attendance that is
                                                        equivalent to a high school diploma under state law
                                                            • A certificate of completion or certificate of attendance may
                                                               or may not be equivalent to a high school diploma.
                                                               Because the definition of these types of certificate varies
                                                               widely from state to state, it is important to seek
                                                               information about how the state’s school district defines a
                                                               certificate of completion or certificate of attendance and
                                                               make the determination if it meets the “Graduated from
                                                               School” guideline;


 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   67
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 096
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 98 of 308 Page ID
                                  #:2140


                                                                            •
                                                                           If there is uncertainty about whether the certificate of
 Graduated                                                                 completion or certificate of attendance meets the
 From                                                                      “Graduated from School” guideline, in this instance a
 School                                                                    requestor may be able to meet the “Currently Enrolled in
 (continued)
                                                                           School” guideline if the requestor shows enrollment in an
                                                                           education program assisting students either in obtaining a
                                                                           high school diploma or its recognized equivalent under
                                                                           State law;
                                                           •        An alternate award from a public or private high school or
                                                                    secondary school.

                                           A claim of homeschooling is not necessarily an indicator of fraud; however,
                                           because homeschool programs and their requirements vary widely from state
                                           to state, refer the case to CFDO for further research and evaluation. Even if
                                           the file contains documents including transcripts, a diploma or a certificate of
                                           completion as a result of homeschooling, the case must be referred to CFDO
                                           for further research and evaluation prior to final adjudication. CFDO referrals
                                           on "homeschooling" are only mandatory prior to adjudication if the
                                           homeschooling is the basis for meeting the education guideline; if not, then
                                           the case can be processed normally and is then referred to the CFDO after
                                           final adjudication for tracking purposes.

                                                                                                                                                              Continued on next page




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     68
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 097
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 99 of 308 Page ID
                                  #:2141

 Military Service                          The Secretary’s memorandum states that, in lieu of being currently in school,
                                           or having graduated from school (including a GED), the requestor may be an
                                           honorably discharged veteran of the U.S. Coast Guard or U.S. Armed Forces.
                                           This may include reservists who were honorably discharged.

                                           Examples of acceptable evidence include, but is not limited to the following:
                                              • Form DD-214, Certificate of Release or Discharge from Active Duty;
                                              • NGB Form 22, National Guard Report of Separation and Record of
                                                 Service;
                                              • Military personnel records;
                                              • Military health records; or
                                              • Any other relevant document.

                                           If the requestor indicated in question 24 of Part 1 that he/she was a member of
                                           the U. S. Armed Forces or Coast Guard, but did not submit evidence of an
                                           honorable discharge and does not otherwise meet the educational guidelines,
                                           issue RFE DACA 107 call up from Appendix D.

                                           The Form DD-214 and NGB Form 22 both contain a section, “Character of
                                           Service” listing the type of discharge a service member obtained. The main
                                           types of discharges include the following:
                                                  (1) Honorable:
                                                  (2) General (Under Honorable Conditions);
                                                  (3) Under Other Than Honorable Conditions;
                                                  (4) Bad Conduct;
                                                  (5) Dishonorable; or
                                                  (6) Uncharacterized.

                                           For purposes of DACA, if Character of Service is Honorable or General
                                           (Under Honorable Conditions) the requestor has satisfied the military service
                                           guideline.

                                           Currently serving in the U.S. Coast Guard or U.S. Armed Forces does not
                                           qualify.




 FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   69
 This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
 from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                         Exhibit 3, Page 098
 and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
 other personnel who do not have a valid “need-to-know” basis without prior approval from the
 originator
                                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 100 of 308 Page ID
                                   #:2142

  D. Economic Necessity

  Reviewing                              An EAD based on a grant of deferred action requires a showing of economic
  Economic                               necessity. To facilitate this economic necessity review, a separate worksheet
  Necessity                              was created, Form I-765WS. To streamline adjudication of the DACA request
                                         and the I-765, officers will review the I-765WS during the adjudication of
                                         Form I-821D. During file set-up, the I-765WS will be put in ROP order
                                         immediately behind the Form I-821D.

                                         If Form I-765WS is completely blank or is missing, issue an RFE on the I-
                                         765 (not the Form I-821D) using DACA 180 call up from Appendix D, but
                                         only if the requestor does not include evidence that a fee exemption was
                                         granted. The fee exemption will be indicated in C3 as “Fee Waiver Granted.”
                                         If an officer issues an RFE on the I-765, he/she should proceed with
                                         adjudication of the I-821D. When the response to the I-765 RFE is received
                                         and the I-765 is approved, the expiration date of the EAD should not exceed
                                         the end date of the deferred removal under DACA.

                                         If the requestor does not respond to the I-765 RFE, the I-765 should be denied
                                         for abandonment; however, the Form I-821D can be approved for DACA if
                                         the guidelines have been met. When denying the Form I-765 for
                                         abandonment, an officer should use the standard abandonment denial used at
                                         his/her center.

                                         If/when Form I-765WS has been completed, review the information provided
                                         regarding current income, assets, and expenses to determine whether
                                         economic necessity has been established. The requestor may, but need not,
                                         include supporting documents with Form I-765WS.

                                         There is a general presumption that DACA requestors will need to work given
                                         their undocumented circumstances and the fact that they are not generally
                                         anticipated to have independent means. Absent evidence of sufficient
                                         independent financial resources, the Form I-765WS is sufficient to establish
                                         economic need, without any further economic analysis.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   70
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 099
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 101 of 308 Page ID
                                   #:2143

  D. Removal Proceedings
  Removal                                Individuals in removal proceedings may file a DACA request, even if they are
  Proceedings                            under age 15, as long as they were born after June 15, 1981. As explained
                                         more fully below, removal proceedings commence with the filing of Form I-
                                         862, Notice to Appear, with the Immigration Court and terminate in one of
                                         several ways. See 8 C.F.R. §245.1(c)(8)

                                         If a DACA requestor has been or is currently in deportation, exclusion, or
                                         removal proceedings, he/she may have another A-file, which should have
                                         been discovered by the officer during the initial review of the I-821D and/or
                                         Record of Arrest and Prosecution (RAP) sheet (if any). Please see the “A-
                                         File” section.

                                         There are several ways to determine if the DACA requestor:
                                          • Was or is in proceedings;
                                          • What the outcome of the proceeding was; and
                                          • If he/she was previously removed.


                                                                                             (b) (7)(E)
                                         See the charts below for an overview of the electronic systems to check.




                                         (b) (7)(E)

                                                                                                                                                             Continued on next page

  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     71
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 100
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 102 of 308 Page ID
                                   #:2144

  Removal Proceedings, Continued
  Removal




                                       (b) (7)(E)
  Proceedings
  (continued)




  Effects of                             The existence of deportation, exclusion, or removal proceedings may have an
  Deportation or                         effect on the exercise of prosecutorial discretion for DACA. If the DACA
  Removal                                requestor is in proceedings, the A-file is likely with the ICE office. Before a
  Proceedings                            DACA request may be adjudicated by the Center, the Center should make
                                         every attempt to obtain all A-File(s).


  Determining                            Deportation, exclusion, and removal proceedings begin with the filing of the
  Whether an                             charging document with the Immigration Court. Currently, the charging
  Individual is in                       document used is Form I-862, Notice to Appear. Over the years, proceedings
  Removal                                commenced in other ways, including:
  Proceedings                                 1. With the issuance of Form I-221, Order to Show Cause and Notice
                                                  of Hearing, prior to June 20, 1991;
                                              2. With the filing of Form I-221, Order to Show Cause and Notice of
                                                  Hearing, issued on or after June 20, 1991, with the immigration
                                                  court;
                                              3. With the issuance of Form I-122, Notice to Applicant for Admission
                                                  Detained for Hearing Before Immigration Judge, prior to April 1,
                                                  1997; and
                                              4. With the issuance and service of Form I-860, Notice and Order of
                                                  Expedited Removal.

                                         It is possible for an individual to have voluntary departure and be in removal
                                         proceedings. See Voluntary Departure section below for more information.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     72
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 101
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 103 of 308 Page ID
                                   #:2145

  E. Removal Proceedings, Continued

  Determining                            Deportation, exclusion, or removal proceedings terminate when one of the
  Removal                                following occurs:
  Proceedings                                  1. The individual leaves the United States under an outstanding order
  have been                                       of deportation, exclusion, or removal;
  Terminated                                   2. The individual is found not to be inadmissible or deportable from
                                                  the United States;
                                               3. The individual leaves the United States before the expiration of
                                                  his/her voluntary departure, which was granted in connection with
                                                  an alternate order of deportation or removal;
                                               4. The charging document is canceled (Form I-122, I-221, I-860, or I-
                                                  862);
                                               5. The immigration judge or the Board of Immigration Appeals
                                                  terminates the proceedings; or
                                               6. A Federal court grants a petition for review or an action for habeas
                                                  corpus.

                                         See 8 C.F.R. §245.1(c)(8)


  Voluntary                              An individual with voluntary departure may or may not be in removal
  Departure                              proceedings. Voluntary departure may be issued before the commencement of
                                         proceedings, during proceedings, or at the conclusion of proceedings. When
                                         voluntary departure is issued during or at the conclusion of proceedings, it is
                                         normally issued as an alternate order of voluntary departure/removal or
                                         deportation. An alternate order of voluntary departure converts automatically to
                                         an order of removal/deportation when the individual does not leave the United
                                         States voluntarily by the specified date.


  Administratively                       Administratively closed proceedings means that proceedings have commenced,
  Closed                                 but the parties subsequently agreed to remove the matter from the immigration
                                         court’s docket. Administratively closed does not mean terminated, and thus the
                                         individual remains in proceedings. Either party may file a motion to place the
                                         case on the court’s active docket at any time.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     73
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 102
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 104 of 308 Page ID
                                   #:2146

  E. Removal Proceedings, Continued
  Use the chart below to assist in determining if a DACA requestor is in removal proceedings:

  If…                                                                                                          Then…                                      And…




 (b) (7)(E)
  Note: The guideline that the individual is under age 31 on June 15, 2012 applies to all DACA requestors regardless
  of whether they are in deportation, exclusion, or removal proceedings. If the individual was age 31 or older on June
  15, 2012, issue a NOID.



  Individuals                            An individual with an unexecuted final removal order is still in removal
  With Final                             proceedings. See 8 C.F.R. § 245.1(c)(8). Although the final removal order
  Removal                                may have been issued before, on, or after June 15, 2012, the volume of
  Orders (FRO)                           individuals that could be considered for DACA with a post-June 15th final
                                         removal order should be small, because ICE began applying the DACA
                                         guidelines upon publication of the Secretary’s memorandum. Final removal
                                         orders issued after June 15, 2012 should be reviewed carefully to examine the
                                         underlying grounds for removal.

                                         If the requestor is the subject of an FRO, then determine the requestor’s age
                                         on June 15, 2012. Review the answer provided to question #9 in Part 1 of
                                         Form I-821D and review the requestor’s birth certificate or other acceptable
                                         secondary evidence submitted to show the date of birth. If the evidence
                                         submitted does not show that the requestor satisfies the upper age limit, issue
                                         RFE DACA 140 call up from Appendix D.

  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   74
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 103
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 105 of 308 Page ID
                                   #:2147

  E. Removal Proceedings, Continued
  Subject to the                         When an individual reenters the United States illegally after having been
  Reinstatement                          removed or after leaving voluntarily under an order of removal, the individual
  of a Prior                             is subject to reinstatement of the prior removal order from its original date.
  Removal Order                          See INA § 241 (a)(5).

                                         An individual who is subject to reinstatement of their prior removal order
                                         under the provisions of § 241 (a)(5) of the Act may file a DACA request;
                                         however, the removal and the illegal reentry must have occurred before June
                                         15, 2007. This is because a DACA requestor must have resided continuously
                                         in the United States for at least five years before June 15, 2012, the date of
                                         Secretary’s memorandum. Additionally, a removal is not deemed to be a
                                         brief, casual, and innocent departure and, therefore, it interrupts the period of
                                         continuous residence.


  Underlying                             If the DACA requestor indicates in Question #3.a. in Part 1 of Form I-821D
  Removal                                that he/she has been in removal proceedings, and/or routine systems,
  Ground
                                         background, and fingerprint checks indicate that the requestor is in removal
  Adversely
  Impacts
                                         proceedings, proceed as follows:
  Prosecutorial                               • Review the underlying removal charges; and
  Discretion                                  • Review the derogatory information obtained through routine checks.

                                         Do not rely solely on the grounds listed in the charging document and/or
                                         EARM, as not all issues may have necessarily been captured, or new issues
                                         may have arisen since the charging document was issued. It is necessary to
                                         review all derogatory information in its totality and then make an informed
                                         assessment regarding the appropriate exercise of prosecutorial discretion for
                                         DACA.


  Underlying                             If a DACA requestor has been placed in proceedings on a ground that does
  Removal                                not adversely impact the exercise of prosecutorial discretion, review the
  Ground Does
                                         results of all routine systems, background, and fingerprint checks. If those
  Not Adversely
  Impact
                                         routine checks did not reveal any additional derogatory information that
  Prosecutorial                          impacts the exercise of prosecutorial discretion, the case may proceed for
  Discretion                             adjudication.

                                         Do not rely solely on the grounds listed in the charging document and/or
                                         EARM, as not all issues may have necessarily been captured, or new issues
                                         may have arisen since the charging document was issued. It is necessary to
                                         review all derogatory information in its totality and then make an informed
                                         assessment regarding the appropriate exercise of prosecutorial discretion for
                                         DACA.

                                                                                                                                                               Continued on next page

  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      75
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 104
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 106 of 308 Page ID
                                   #:2148

  E. Removal Proceedings, Continued
  Removal                                A departure from the United States pursuant to an order of deportation,
  During                                 exclusion, or removal that occurred during the required continuous residence
  Continuous                             period is not “brief, casual, and innocent.” Therefore any absence caused by
  Residence                              such a departure meaningfully interrupts such continuous residence. This
  Period                                 also includes a departure made “voluntarily,” for example, the individual
                                         leaves the United States on his/her own volition while under an order of
                                         deportation, exclusion, or removal.

                                         In these instances, issue a NOID.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   76
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 105
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 107 of 308 Page ID
                                   #:2149




                                                            Exhibit 3, Page 106
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 108 of 308 Page ID
                                   #:2150

  F. Fingerprints and RAP Sheets, Continued
  Introduction                           There are four possible results of a fingerprint query:


                                               (b) (7)(E)
                                         This section instructs officers on how to proceed based on the fingerprint
                                         results.




 (b) (7)(E)
                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      78
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 107
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 109 of 308 Page ID
                                   #:2151




                                                            Exhibit 3, Page 108
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 110 of 308 Page ID
                                   #:2152

  G. Evaluating Issues of Criminality, Public Safety, and
     National Security
  Criminal                               The Secretary’s memorandum provides as one of the guidelines that should be
  Ineligibilities                        met before an individual is considered for DACA that the individual not have
                                         been convicted of a felony offense, a significant misdemeanor offense, three or
                                         more non-significant misdemeanor offenses, or otherwise pose a threat to
                                         national security or public safety. If the evidence establishes that an individual
                                         has a conviction for one of the above or may be a national security or public
                                         safety threat, USCIS will deny the request for deferred action, unless
                                         exceptional circumstances are found. The requestor must specifically ask to be
                                         evaluated under this exception and must fully document the exceptional
                                         circumstances.

                                         The decision whether to defer action in a particular case is individualized and
                                         discretionary, taking into account the nature and severity of the underlying
                                         criminal, national security, or public safety concerns. By their very nature,
                                         felonies, significant misdemeanors, a history of other misdemeanors, and
                                         activities compromising national security and public safety are particularly
                                         serious and carry considerable weight in the totality of the circumstances
                                         analysis. As a result, it would take a truly exceptional circumstance to
                                         overcome the underlying criminal, national security, and public safety grounds
                                         that would otherwise result in not considering an individual for DACA, which
                                         would be rare. Deferring removal under DACA shall not be considered under
                                         this very limited exception without concurrence from HQSCOPS. In these
                                         instances the case shall come to HQSCOPS from the Service Center Director,
                                         through the appropriate chain of command.


  Felony
                                         A felony is a federal, state, or local criminal offense punishable by
                                         imprisonment for a term exceeding one year.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      80
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 109
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 111 of 308 Page ID
                                   #:2153

  G. Evaluating Issues of Criminality, Public Safety, and
     National Security, Continued
    Misdemeanors                           Significant Misdemeanor:
                                           For DACA only, a significant misdemeanor is a misdemeanor as defined by
                                           federal law (specifically, one for which the maximum term of imprisonment
                                           authorized is one year or less but greater than five days) and that meets the
                                           following criteria:
                                              1. Regardless of the sentence imposed, is an offense of domestic violence;
                                                 sexual abuse or exploitation; burglary; unlawful possession or use of a
                                                 firearm; drug distribution or trafficking; or, driving under the influence;
                                                 or,
                                              2. If not an offense listed above, is one for which the individual was
                                                 sentenced to time in custody of more than 90 days.

                                           The sentence must involve time to be served in custody, and therefore does
                                           not include a suspended sentence. The time to be served in custody does not
                                           include any time served beyond the sentence for the criminal offense based on
                                           a state or local law enforcement agency honoring a detainer issued by U.S.
                                           Immigration and Customs Enforcement (ICE). Notwithstanding whether the
                                           offense is categorized as a significant or non-significant misdemeanor, the
                                           decision whether to defer action in a particular case is an individualized,
                                           discretionary one that is made taking into account the totality of the
                                           circumstances. Therefore, the absence or presence of a criminal history, is
                                           not necessarily determinative, but is a factor to be considered in the
                                           unreviewable exercise of discretion. DHS retains the discretion to determine
                                           that an individual does not warrant deferred action on the basis of a single
                                           criminal offense for which the individual was sentenced to time in custody of
                                           90 days or less.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   81
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 110
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 112 of 308 Page ID
                                   #:2154
  Misdemeanors                             Non-Significant Misdemeanor:
  (continued)
                                           For DACA only, a non-significant misdemeanor is any misdemeanor as
                                           defined by federal law (specifically, one for which the maximum term of
                                           imprisonment authorized is one year or less but greater than five days) and
                                           that meets the following criteria:
                                                1. Is not an offense of domestic violence; sexual abuse or exploitation;
                                                   burglary; unlawful possession or use of a firearm; drug distribution
                                                   or trafficking; or, driving under the influence; and
                                                2. Is one for which the individual was sentenced to time in custody of
                                                   90 days or less.

                                           The time in custody does not include any time served beyond the sentence
                                           for the criminal offense based on a state or local law enforcement agency
                                           honoring a detainer issued by ICE. Notwithstanding whether the offense is
                                           categorized as a significant or non-significant misdemeanor, the decision
                                           whether to defer action in a particular case is an individualized,
                                           discretionary one that is made taking into account the totality of the
                                           circumstances. Therefore, the absence of the criminal history outlined
                                           above, or its presence, is not necessarily determinative, but is a factor to be
                                           considered in the unreviewable exercise of discretion.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   82
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 111
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 113 of 308 Page ID
                                   #:2155

  G. Evaluating Issues of Criminality, Public Safety, and
     National Security, Continued

  Misdemeanors
                                            Multiple Misdemeanors:
  (continued)
                                            Absent exceptional circumstances, a person is not eligible for consideration
                                            of DACA if he/she has been convicted of three or more non-significant
                                            misdemeanors that did not occur on the same day and did not arise out of the
                                            same act, omission, or scheme of misconduct.

                                           When evaluating a request for consideration for deferred action for
                                           childhood arrivals, a minor traffic offense, such as driving without a license,
                                           will not be considered a misdemeanor that counts towards the “three or more
                                           non-significant misdemeanors.” However, the requestor’s entire offense
                                           history can be considered along with other facts to determine whether, under
                                           the totality of the circumstances, he/she warrants an exercise of prosecutorial
                                           discretion.

  State Law                              Immigration-related offenses characterized as felonies or misdemeanors by
  Immigration                            state immigration laws will not be treated as disqualifying felonies or
  Offenses                               misdemeanors for the purpose of considering a request for consideration of
                                         deferred action pursuant to this process.


  Foreign                                When evaluating a request for consideration of deferred action for childhood
  Convictions                            arrival, a foreign conviction, standing alone, will generally not be treated as a
                                         disqualifying felony or misdemeanor. Such convictions, however, may be
                                         considered when addressing whether the person poses a threat to public safety
                                         and whether, under the particular circumstances, the exercise of prosecutorial
                                         discretion is warranted. Cases involving foreign convictions should be elevated
                                         for supervisory review.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   83
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 112
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 114 of 308 Page ID
                                   #:2156



  Court Dispositions
  Requesting                             Using RFE DACA 151 call up from Appendix D, request a certified court
  Certified Court                        disposition a certified court disposition, arrest record, charging document,
  Dispositions                           sentencing record, etc. for each arrest, unless disclosure if prohibited under
                                         state law.

                                         If the requestor is unable to provide such records because the case was
                                         expunged or sealed, RFE DACA 151 informs the requestor that he or she
                                         must provide information about his or her arrest and evidence demonstrating
                                         that such records are unavailable under the law of the particular jurisdiction.
                                         It is not necessary for the officer to issue an RFE if he/she is able to readily
                                         obtain the dispositions on line.


  Free Online                            There are many online sites that can be searched and the disposition printed
  Court                                  for a file copy. These sites are open to the public; therefore, USCIS can gain
  Dispositions                           the final disposition without doing an RFE or ITD if all the charges in
                                         question are found, or if enough evidence can be gathered to deny without the
                                         remaining charges.

                                         The AAO has upheld prior decisions made using these court dispositions,
                                         even though these dispositions are not “certified” by the court, since the
                                         information is made available to the public.


  Reading Court                          Court dispositions take as many different forms as there are courts in the
  Dispositions                           United States. There is no way to give specific instructions on how to read
                                         such dispositions. Usually the state criminal statutes cite is used to indicate
                                         which charge the applicant was actually convicted of. Adjudicators should
                                         consult with their supervisor if they have any questions about how to read a
                                         court disposition.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   84
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 113
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 115 of 308 Page ID
                                   #:2157

  Convictions                            Pursuant to INA § 101(a)(48)(A), a conviction is a formal judgment of guilt
                                         entered by a court or, if adjudication of guilt has been withheld, where:
                                            1) a judge or jury has found the alien guilty or the alien has entered a plea
                                                of guilty or nolo contendere or has admitted sufficient facts to warrant
                                                a finding of guilt; and
                                            2) the judge has ordered some form of punishment, penalty, or restraint
                                                on the alien’s liberty to be imposed.

                                         Nolo contendere means the individual is unwilling to contend. This subjects
                                         the individual to some form of punishment, penalty, or restraint as if he/she
                                         was found guilty.

                                         An adjudication of juvenile delinquency is not a conviction.




  Formal                                 Court orders in criminal proceedings sometimes include, as part of the
  Adjudication of                        disposition, terms such as: Continued without a finding (CWOF);
  Guilt Withheld                         adjudication withheld; deferred adjudication, etc. Different jurisdictions use
                                         different terminology.

                                         Where there is no formal adjudication of guilt, officers must determine
                                         whether:

                                                       1. A judge or jury has found the alien guilty or the alien has entered a
                                                          plea of guilty or nolo contendere or has admitted sufficient facts to
                                                          warrant a finding of guilt; AND

                                                       2. the judge has ordered some form of punishment, penalty, or
                                                          restraint on the alien’s liberty, such as jail, a fine, parole, probation,
                                                          community service, etc.

                                         The officer must dissect the law, the statute, court order, and conviction, and
                                         put all the pieces together to determine whether these requirements for a
                                         conviction are met in the absence of a formal adjudication of guilt.


  Imposition of                          Imposition of costs (such as fines, court costs, etc.) in a criminal case
  Costs as                               constitutes a form of punishment, and therefore satisfies the second prong of
  Punishment                             the conviction definition.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      85
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 114
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 116 of 308 Page ID
                                   #:2158

  Court Dispositions, Continued
  Deferred
  Prosecution                            Deferred prosecution or pretrial diversion programs that do not require the
                                         defendant to plead guilty or nolo contendere or require the court to make any
                                         finding of guilt do not constitute a conviction for immigration purposes.


  Dismissals,                            In many cases, the charges may be dropped or set aside in exchange for the
  Dropped, Set                           DACA requestor agreeing to attend various self-help courses and programs,
  Aside                                  or if the person who filed the complaint against him/her fails to appear or
                                         chooses to drop the case.

                                         These are not considered convictions for immigration purposes.


  Nolle Prosequi                         A decision of “nolle prosequi” is a Latin legal term for “declined to
                                         prosecute”.

                                         This is not considered a conviction for immigration purposes.


  Convictions on                         A conviction is effective for immigration purposes, including DACA, while it
  Appeal                                 is on direct appeal. See Plane v. Holder, 652 F.3d 991 (9th Cir. 2011),
                                         rehearing en banc denied, 2012 WL 1994862 (2012). If the conviction is
                                         ultimately reversed on appeal, the DACA requestor is free to file a new
                                         request for DACA if otherwise eligible.


  Expunged or                            For DACA purposes only, expunged convictions will not be treated as
  Vacated                                disqualifying felonies or misdemeanors. Expunged convictions, however,
  Convictions                            will be assessed on a case-by-case basis to determine whether the person
                                         poses a threat to public safety and whether, under the particular
                                         circumstances, the exercise of prosecutorial discretion is warranted. Cases
                                         involving expunged convictions should be elevated for supervisory review.

                                         Sealed and expunged records will be evaluated according to the nature and
                                         severity of the criminal offense.

  STET                                   The entry of “STET” in a criminal case simply means that the state (Maryland
                                         and West Virginia) will NOT proceed against an accused on that indictment
                                         at that time. As long as the STET order is still in place and the individual is
                                         in compliance, the STET is not a conviction for immigration purposes.

                                         NOTE: Carefully review the file for J&Cs, orders, etc., to determine if a
                                         subsequent decision on the offense has been made.


  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   86
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 115
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 117 of 308 Page ID
                                   #:2159




  Arrests and Convictions

  Criminal                                When a DACA requestor’s RAP sheet indicates an arrest, it is necessary to
  Arrests                                 determine whether the DACA requestor has been convicted of the crime.

                                         The only way to know if the DACA requestor has been convicted of the
                                         charge for which he/she was arrested is to obtain the certified court
                                         disposition. Occasionally the disposition of the arrest is shown on the RAP
                                         sheet. However, in all cases, the officer must review the court disposition.
                                         This may be done by obtaining the disposition online or by issuing an
                                         RFE.


  Juvenile                                Juvenile delinquency will not automatically disqualify a DACA requestor.
  Delinquency                             Such criminal history will be evaluated on a case-by-case basis to determine
                                          whether, under the particular circumstances, discretion is warranted to defer
                                          removal under DACA.

                                         If a requestor was a juvenile, but tried and convicted as an adult he/she will be
                                         treated as an adult for purposes of the DACA process. Individuals must
                                         provide a certified court disposition, arrest record, charging document,
                                         sentencing record, etc. for each arrest, unless disclosure is prohibited under
                                         state law.

                                          Sealed and expunged records will be evaluated according to the nature and
                                          severity of the criminal offense.

  Pardons                                 A full and unconditional pardon by the President of the United States or by
                                          the Governor of a U.S. State eliminates a conviction for purposes of DACA.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   87
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 116
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 118 of 308 Page ID
                                   #:2160

  Public Safety Concerns

  Evaluating                             The scope of criminal offenses deemed to be EPS are described in the
  Public Safety                          November 7, 2011, NTA memorandum and the accompanying MOA between
  Concerns                               USCIS and ICE.

                                         A DACA requestor’s criminal record may give rise to significant public safety
                                         concerns even where there is not a disposition of conviction. Therefore, when
                                         the disposition is pending, it is not necessary to hold the case. For example,
                                         an individual with multiple DUI arrests, but no convictions, could pose a
                                         significant public safety concern. Similarly, an individual arrested for
                                         multiple assaults or other violent crimes could be deemed a public safety risk
                                         even if he/she was never convicted for those crimes. Arrests and/or
                                         convictions that took place outside of the United States are also significant
                                         unfavorable factors in evaluating public safety concerns, under the totality of
                                         the circumstances.



  National Security Concerns

  Evaluating                             A case posing national security concerns is handled through the CARRP
  National                               process according to existing protocols.
  Security
  Concerns


  DACA Requestors in Immigration Detention

  DACA                                   USCIS lacks the authority to consider requests from individuals who are in
  Requestors in                          immigration detention under the custody of ICE at the time of filing Form I-
  Immigration                            821D and remain in immigration detention as of the date Form I-821D is
  Detention                              adjudicated. If upon receipt of Form I-821D, a review of DHS electronic
                                         systems or information received from ICE identifies the requestor as
                                         detained, the Center should follow the below procedures.

                                         The BCU will contact local ICE operations having jurisdiction over the
                                         requestor to determine if the requestor is an ICE enforcement priority or if
                                         ICE intends on administratively closing the proceedings and/or physically
                                         releasing the requestor within 30 days.

                                                 1. If ICE indicates that it does not intend to physically release the
                                                    requestor within 30 days, USCIS will deny the DACA request using
                                                    the checkbox within Appendix F (Denial Template) that states
                                                    “USCIS lacks the authority to consider your request because you were
                                                    in immigration detention at the time you filed your Form I-821D and
                                                                                                                                                              Continued on next page

  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      88
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 117
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 119 of 308 Page ID
                                   #:2161
                                                    you remain in immigration detention as of the date of this notice.”
                                                    USCIS will notify ICE once the denial notice is issued.
                                                 2. If ICE indicates that the requestor is an ICE enforcement priority but
                                                    ICE intends on physically releasing the requestor, USCIS will deny
                                                    the DACA request using the checkbox within Appendix F (Denial
                                                    Template) that states “…exercising prosecutorial discretion in your
                                                    case would not be consistent with the Department of Homeland
                                                    Security’s enforcement priorities.” USCIS will notify ICE once the
                                                    denial notice is issued
                                                 3. If ICE indicates that the case is not an ICE enforcement priority and
                                                    ICE intends to physically release the requestor, the case will be
                                                    adjudicated on its merits. A review of DHS electronic systems must
                                                    be performed to ensure the requestor is physically released before
                                                    the case is adjudicated on its merits.

                                         If a BCU supervisor disagrees with ICE’s determination of whether or not the
                                         requestor is an enforcement priority, the BCU should ask local counsel for
                                         assistance in contacting local ICE operations to discuss the reasons why
                                         USCIS believes this individual is an enforcement priority. The Service
                                         Center’s local counsel can seek assistance from USCIS Headquarters’ Office
                                         of the Chief Counsel to contact ICE, if necessary.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   89
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 118
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 120 of 308 Page ID
                                   #:2162




                                                            Exhibit 3, Page 119
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 121 of 308 Page ID
                                   #:2163

  Non-EPS                                A DACA request posing issues of criminality that are based on (b) (7)(E) non-
  Cases                                  EPS, as per the NTA policy memorandum, is handled by the BCU DACA
                                         Team as follows:
                                            • The BCU DACA Team will adjudicate Form I-821D, taking into
                                                 account all issues of criminality.
                                            • If the case is approvable, the BCU DACA Team will approve the I-
                                                 821D for DACA and adjudicate the I-765 for employment
                                                 authorization.
                                            • If an approval is not warranted, a denial for Form I-821D and Form I-
                                                 765 will be issued, pending supervisory review.
                                            • After the decisions have been rendered on Forms I-821D and I-765,
                                                 the A-file shall be routed to the NRC.

                                         In non-EPS cases where the requestor has been arrested for a potentially
                                         disqualifying criminal offense, but the court disposition is currently
                                         unavailable because the criminal proceedings are pending, the BCU DACA
                                         Team will issue RFE DACA 151 call up from Appendix D. The BCU DACA
                                         Team will withhold adjudication until the requestor submits the court
                                         disposition or receives SCOPS authorization to deny the case absent the court
                                         disposition. The BCU DACA Team will initially provide 87 days for the
                                         requestor to respond, but may issue a second RFE DACA 151 call up if the
                                         requestor fails to provide the final court disposition within 87 days because
                                         the criminal proceedings have not concluded.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      91
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 120
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 122 of 308 Page ID
                                   #:2164


  Handling Procedures, Continued

  EPS Cases                               A DACA request presenting issues of criminality that are deemed to be EPS,
                                          as per the NTA policy memorandum, is handled by the BCU DACA Team.
                                          The BCU DACA Team shall refer the case to ICE prior to adjudicating the
                                          case, even if USCIS can deny the DACA request on its merits. The BCU
                                          DACA Team will refer the DACA request to ICE using the RTI process.
                                          The BCU DACA Team will suspend adjudication of the DACA request for
                                          60 days, or until ICE provides notification of its action on the case,
                                          whichever is earlier.

                                                 • ICE Takes No Action or Does Not Respond: If ICE does not accept
                                                   the referral request or otherwise provide any notification of its action
                                                   within 60 days of the RTI:
                                                       • The BCU DACA Team will adjudicate Form I-821D, taking
                                                           into account all issues of criminality, and in particular, the
                                                           issues presenting an EPS concern.
                                                       • If the disposition of the criminal charges against the DACA
                                                           requestor is pending, the BCU DACA Team will deny the
                                                           DACA request on public safety grounds, because the
                                                           underlying issues of criminality are deemed to pose an EPS
                                                           concern, pursuant to the November 7, 2011 NTA
                                                           memorandum. The BCU DACA Team will also deny Form I-
                                                           765, requesting employment authorization.
                                                       • If the disposition of the criminal charges against the DACA
                                                           requestor are final, the BCU DACA Team will deny Form I-
                                                           821D based on the issues of criminality and the conviction.
                                                           The BCU DACA Team will also deny Form I-765, requesting
                                                           employment authorization.
                                                       • Upon denial, the BCU DACA Team shall refer the DACA
                                                           request to ERO, in accordance with the agreed upon method,
                                                           and update FDNS-DS.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      92
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 121
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 123 of 308 Page ID
                                   #:2165

  Handling Procedures, Continued

  EPS Cases                                        • ICE Accepts the Referral: If ICE accepts the case, the BCU DACA
  (continued)                                        Team will follow the standard protocols outlined in the November 7,
                                                     2011 NTA memorandum.

                                           Note: Requests involving issues of criminality that normally would not meet
                                           the guidelines for consideration of deferred action will be denied, unless the
                                           requestor is claiming that consideration is warranted due to exceptional
                                           circumstances and fully documents such claim. Removal shall not be
                                           deferred under DACA pursuant to this very limited exception without
                                           concurrence from HQSCOPS. In these instances the case shall come to
                                           HQSCOPS from the Service Center Director, through the appropriate chain
                                           of command.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   93
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 122
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 124 of 308 Page ID
                                   #:2166




                                                            Exhibit 3, Page 123
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 125 of 308 Page ID
                                   #:2167




                                                            Exhibit 3, Page 124
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 126 of 308 Page ID
                                   #:2168




                                                            Exhibit 3, Page 125
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 127 of 308 Page ID
                                   #:2169

  I. Fraud Review and Fraud Referrals

  Immigration                            In the normal course of adjudication, officers should be aware of fraud
  Fraud                                  indicators. Fraud related concerns that arise during the course of background
                                         and security checks should be addressed according to the March 2011 Fraud
                                         Detection SOP and the 2008 ICE/USCIS Investigation of Immigration
                                         Benefit Fraud MOA.

                                         Fraud encompasses any material representation or omission, accompanied by
                                         an intent to deceive. Establishing the elements of fraud is at the core of the
                                         work performed during a fraud investigation. In the immigration context,
                                         fraud is a willful misrepresentation of a material fact. An omission of a
                                         material fact can also constitute a willful misrepresentation, rising to the level
                                         of fraud. When reviewing an immigration request, a finding of fraud is
                                         generally supported by the presence of the following three elements.
                                             • There must have been a misrepresentation or concealment of a fact;
                                             • The misrepresentation or concealment must have been willful; and
                                             • The fact must be material. See Kungys v. U.S., 485 U.S. 759 (1988)
                                                 which indicates that a fact is considered material if it had a tendency
                                                 to influence the decision for the application or petition or shut off a
                                                 relevant line of inquiry.

                                         A finding of fraud is also supported when the immigration filing contains
                                         fraudulent documents that are germane.

                                         The Fraud Detection and National Security (FDNS) Directorate
                                         administratively investigates allegations of immigration benefit fraud and
                                         produces a Statement of Findings (SOF) that adjudicators use to render their
                                         decisions. Most fraud investigations are conducted under the authority of
                                         § 212(a)(6)(C)(i) of the Act. In the DACA context, the SOF will document
                                         all fraud findings and underlying issues impacting the favorable exercise of
                                         prosecutorial discretion.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     97
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 126
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 128 of 308 Page ID
                                   #:2170


  I. Fraud Review and Fraud Referrals, Continued

  Immigration                            Individuals requesting DACA are not subject to the 212 inadmissibility
  Fraud                                  grounds, because they are neither applying for a visa nor seeking admission to
  (continued)                            the United States. They are, instead, seeking the administrative exercise of
                                         prosecutorial discretion. Nevertheless, the presence of confirmed or
                                         suspected fraud issues are germane in deciding whether the DACA requestor
                                         merits the exercise of prosecutorial discretion. As a result, when an
                                         individual is found to have committed fraud in connection with a DACA
                                         request, the DACA request is denied not because the individual is
                                         inadmissible due to fraud, but rather, because the fraud negates the exercise of
                                         prosecutorial discretion to defer removal. Denials based on confirmed fraud
                                         findings will be supported by a properly documented SOF generated by
                                         CFDO. FDNS-DS must be updated to show that the DACA request was
                                         actually denied for confirmed fraud. The officer must provide information on
                                         the final outcome of a DACA request (e.g., approved, denied, NTA) to the
                                         BCU/CFDO so they may update FDNS-DS, accordingly.

                                         When adjudicating Forms I-821D and I-765 for DACA, officers will
                                         complete a fraud referral sheet when there are articulable elements of fraud
                                         found within the filing. When articulable fraud indicators exist, the officer
                                         should refer the filing with a fraud referral sheet prior to taking any
                                         adjudication action even if there are other issues which negate the exercise of
                                         prosecutorial discretion to defer removal.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      98
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 127
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 129 of 308 Page ID
                                   #:2171




  I. Fraud Review and Fraud Referrals, Continued

  Immigration




                                     (b) (7)(E)
  Fraud
  (continued)




                                         If the CFDO is to resolve the articulated fraud after exhausting all reasonable
                                         efforts and resources, the CFDO may refer the cases to appropriate field
                                         office for interview, if an interview may resolve outstanding concerns.

                                         The findings of the administrative or criminal investigation will be recorded
                                         in FDNS-DS and reported in an SOF and placed in the A-file to enable
                                         officers to make accurate and informed decisions on the DACA requests.

                                         The CFDO will adhere to the Fraud Detection Standard Operating Procedures
                                         for referring fraud cases filed under the DACA program to ICE.

                                         DACA cases denied due to a confirmed finding of fraud shall be updated in
                                         C3 as “Denial Notice with a Finding of Fraud Ordered” [EC] for tracking
                                         purposes. In addition, DACA cases denied due to a confirmed finding of
                                         fraud shall be referred for NTA issuance in accordance with the NTA
                                         memorandum dated November 7, 2011. The appropriate NTA charge will be
                                         determined on a case-by-case basis in consultation with local counsel.

                                                                                                                                                               Continued on next page



  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013      99
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 128
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 130 of 308 Page ID
                                   #:2172

  I. Fraud Review and Fraud Referrals, Continued
  System Updates                         For reporting purposes, DACA file movement into and out of the CFDO will
  for DACA File                          require the following updates in C3:
  Movement Into
  and Out of                                       • “Sent to the Fraud Detection Unit (FDU) for Analysis” (b) (7)(E) when
  CFDO
                                                     sending a DACA request to the CFDO; and
                                                   • “Return from Fraud Detection Unit (FDU) with Results” (b) (7)(E)
                                                     when receiving a DACA request from CFDO for final processing.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   100
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 129
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 131 of 308 Page ID
                                   #:2173

                                                               Chapter 9: Decisions

  A. Requests for Evidence

  Request for                            For DACA requests, when requesting additional evidence, an RFE will be
  Evidence (RFE)                         used. A NOID will rarely be used. Appendix D has a list of DACA RFE call
                                         ups to be used when processing a DACA request.

                                         Follow the steps below to process an RFE.

                                            Step                                                                                 Action
                                             1

                                               2
                                               3


                                               4
                                                         (b) (7)(E)
                                               5
                                               6
                                               7
                                               8




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   101
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 130
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 132 of 308 Page ID
                                   #:2174


  B. Notice of Intent to Deny

  Notice of                              Follow the steps below to process a NOID:
  Intent to
  Deny (NOID)


                                       Step                                                                                   Action
                                        1

                                           2
                                           3
                                                     (b) (7)(E)
                                           4
                                           5
                                           6
                                           7
                                           8


  Notice of Intent                       See Appendix J for current Notice of Intent to Deny review policy.
  to Deny (NOID)
  –Local Counsel
  and HQ
  SCOPS Review




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   102
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 131
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 133 of 308 Page ID
                                   #:2175

  C. Approvals


  Approvals:                             Follow the steps below to verify information in C3 prior to processing an
  CLAIMS                                 approval.
  Verification

                                           Step                                                                                 Action
                                            1
                                            2

                                               4
                                               5        (b) (7)(E)
                                               6




                                               7
                                               8




                                               9           Check the fee payment information for Form I-765. See Chapter 5
                                                           regarding NSF processing and handling procedures.
                                             10
                                                                                                              (b) (7)(E)
                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    103
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 132
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 134 of 308 Page ID
                                   #:2176

  C. Approvals, Continued


  Approval                               Follow the steps below to process an approval for a DACA request.
  Processing for
  Initial I-821D

                         Step                                                                                          Action
                          1




                                          (b) (7)(E)
                          2

                             3

                             4



                             5
                             6



                             7

                             8
                             9              Put in ROP order and place a pink coversheet on the left-hand side of the
                                            file.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   104
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 133
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 135 of 308 Page ID
                                   #:2177

  D. Denials –
  Denials –                              In general, the officer shall issue a denial whenever the requestor’s response
  After RFE or                           to a Request for Evidence (RFE) or Notice of Intent to Deny (NOID) is
  NOID                                   insufficient to establish eligibility. There may be exceptions when a NOID or
                                         second RFE is appropriate after an initial RFE.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   105
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 134
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 136 of 308 Page ID
                                   #:2178
  Denials –                              When the denial involves one of the grounds listed below, obtain supervisory
  Supervisory                            review before issuing the denial when the requestor:
  Review
                                                   • Has a conviction for any crime committed before reaching age 18, and
                                                     was tried as an adult; or
                                                   • Has been convicted of a “significant misdemeanor;” or
                                                   • Has no criminal convictions and outwardly appears to meet the
                                                     guidelines in the Secretary’s June 15, 2012 memorandum; however,
                                                     based on other derogatory information obtained through routine
                                                     systems and background/security checks, there are credible reasons to
                                                     believe that the requestor poses a threat to national security or public
                                                     safety. If the requestor poses a threat to national security, the officer
                                                     should refer the proposed denial for supervisory review after the case
                                                     has been processed through the CARRP process; or
                                                   • Has one or more departures which he/she claims were “brief, casual,
                                                     and innocent” and therefore are not disruptive of the continuous
                                                     residence requirement; or
                                                   • Has not met the educational guideline; or
                                                   • Is in immigration detention at the time of filing Form I-821D and
                                                     remains in immigration detention; or
                                                   • Cannot receive prosecutorial discretion because it is not consistent
                                                     with the Department of Homeland Security’s enforcement priorities.

                                         If the convictions and/or arrests occurred before the requestor filed the Form
                                         I-821D and the requestor did not disclose this derogatory information, include
                                         the withholding of the material fact(s) as one of the reasons for not exercising
                                         prosecutorial discretion in the case.

                                         When a DACA request is denied, the denial shall be issued using the
                                         Appendix F. In instances where an individual is unable to establish he or she
                                         warrants a favorable exercise of prosecutorial discretion under this process,
                                         and no other checkbox applies except “You have not established that you
                                         warrant a favorable exercise of prosecutorial discretion,” supervisors must
                                         refer the case to HQSCOPS through the normal chain of command.

                                         Before routing the A-file to a supervisor, the officer should place a
                                         supervisory hold on the case in C3. After the supervisor concurs with the
                                         issuance of a denial, the officer shall check the appropriate box on the denial
                                         template and process the cases in the system for denial. See Appendix F for
                                         the DACA Denial Template. If the supervisor determines that the case should
                                         be approved, process for approval and document the file as appropriate.

                                         In novel, complex, or sensitive cases, or cases that require a paragraph denial,
                                         supervisors will refer the case to HQSCOPS, through the normal chain of
                                         command.


                                                                                                                                                               Continued on next page
  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013     106
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 135
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 137 of 308 Page ID
                                   #:2179

  D. Denials, Continued

   Denial                                When the denial falls under one of the categories that requires supervisory
  (continued)                            review, ensure that concurrence has been obtained before processing the
                                         DACA request for denial.


        Step                                                                                                    Action
         1




                      (b) (7)(E)
         2



            3
            4
            5



            6




            7
            8            Prepare and send the denial.
            9            Put in ROP order and place a pink coversheet on the left-hand side of the file over the
                         denial letter.
           10            Process Form I-765 for denial. See Chapter 12.


                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    107
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 136
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 138 of 308 Page ID
                                   #:2180

  D. Denials, Continued


  Abandonment                            Abandonment denials do not require supervisory review. Abandonment
  Denial Letters                         denials are initiated on Form I-821D in the following:

                                             • The requestor fails to respond to an RFE or NOID;
                                             • The requestor fails to appear at an ASC for biometrics collection within
                                               the specified time frame, after failure to respond to an RFE, Refer to
                                               Chapter 5 of this SOP.



  Abandonment                            After ALL A-files have been retrieved when processing an I-821D (unless
  Denials                                adjudicating in a T-file if unable to obtain the A-file), follow the steps below
                                         to process an abandonment denial.

                                       Step                                            Action
                                        1              Ensure that no other addresses exist:
                                                       1. Review the file for any correspondence received;
                                                       2. Review the returned envelope for any changes from the post office;
                                                       3. Check C3, National Claims, and AR11 for an alternate address or
                                                          an address change;
                                                       4. Check the systems to see if a more recent DACA request was
                                                          submitted with updated address; and
                                                       5. Check Forms I-821D and I-765 to ensure that there is no different
                                                          address provided between the two forms.
                                          2
                                          3
                                          4
                                          5
                                                    (b) (7)(E)
                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    108
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 137
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 139 of 308 Page ID
                                   #:2181




    D. Denials, Continued


  Abandonment Denials
  (continued)

                                       Step                                                                                   Action
                                        6




                                          7
                                          8
                                                    (b) (7)(E)
                                          9            Prepare and send the denial.
                                         10            Put in ROP order and place a pink coversheet on the left-hand side of
                                                       the file over the denial letter.
                                         11            Process the Form I-765 for denial. See Chapter 12.

                                         NOTE: If the RFE/NOID was not stamped as a “No Response,” the officer
                                         should write it on the document. A “No Response” will ALWAYS remain on
                                         top of the application for proper ROP and the officer will place the
                                         denial/withdrawal letter on top of the “No Response.”


  Denial for                             When Form I-765 has been “rejected” for NSF, for the $380 I-765 fee and/or
  NSF                                    the $85 biometrics fee, Form I-821D shall be denied as the DACA filing did
                                         not include a concurrently filed I-765 and I-821D. The officer shall select the
                                         appropriate denial box on the denial template and update C3 to reflect the
                                         denial. After processing the case for denial and updating the system, hold the
                                         A-file for 45 days and then forward to the NRC, if a request to review is not
                                         received through SRMT.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   109
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 138
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 140 of 308 Page ID
                                   #:2182

                                      Chapter 10: Post Denial Process

  Determining                            1.        Review the grounds for denial.
  Appropriate
  Action After                           2.        If the denial grounds do not involve criminal, national security, or public
  Denial                                           safety issues, hold the A-file for 45 days and then forward to the NRC, if
                                                   a request to review is not received through SRMT.

                                         3.        If the denial involves criminal, national security, or public safety issues,
                                                   refer to the November 7, 2011, memorandum entitled, Revised Guidance
                                                   for the Referral of Cases and Issuance of Notices to Appear (NTAs) in
                                                   Cases Involving Inadmissible and Removable Aliens. Confirmed fraud
                                                   denials also warrant NTA issuance. See Appendix B.

                                         4.        The NTA unit will determine whether NTA issuance is appropriate under
                                                   the NTA memorandum referenced above.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   110
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 139
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 141 of 308 Page ID
                                   #:2183

                                                    Chapter 11: Returned Mail
  Check for                              When notices are returned as undeliverable, the officer should:
  Address                                  1. Review the file for any correspondence received;
  Changes                                  2. Review the returned envelope for any changes from the post office,
                                               Check C3, National Claims, and AR11 for an alternate address or an
                                               address change;
                                           3. Check the systems to see if a more recent DACA request was
                                               submitted with an updated address; and
                                           4. Check both Form I-821D and the I-765 to ensure that there is no
                                               different address provided between the two forms.


  RFE, NOID,                             When an RFE, NOID, or Intent to Terminate is returned to the Service Center
  Intent to                              as undeliverable, follow all procedures above to locate a new address and re-
  Terminate                              mail the RFE, NOIT or Intent to Terminate after updating C3.

                                         If there is no other address to use and the response time indicated has not
                                         passed, the file should be placed on hold in accordance with local procedures
                                         for the remainder of the response time.

                                           If there is no other address found and                                                               Then…
                                           the response time has passed on the…
                                           RFE                                                                                                  Deny as an abandonment
                                                                                                                                                denial.
                                           NOID (with NO criminal content),                                                                     Deny for cause.
                                           Intent to Terminate,                                                                                 Terminate DACA.


  Denial Notice                          When a denial is returned to the Service Center as undeliverable, follow all
                                         procedures above to locate a new address and re-mail the denial.

                                           If there is no new address and the                                                    Then…
                                           45 days…
                                           Have NOT passed,                                                                      Hold file
                                           Have passed,                                                                          Send to the NRC if no further
                                                                                                                                 communication is received




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   111
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 140
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 142 of 308 Page ID
                                   #:2184

                        Chapter 12: Employment Authorization

  A. General Information
  (c)(33)                                The eligibility category for employment authorization based on a grant of
  Eligibility                            deferred action is 8 C.F.R. § 274a.12(c)(14). To distinguish DACA-related
  Category                               EADs from other deferred action EADs, the (c)(33) code will be used.


  Evidentiary                            For a (c)(33) EAD, the individual must be approved for DACA.
  Requirements
                                         The information needed to assess economic necessity is collected on the Form
                                         I-765WS. This worksheet should have been reviewed during the adjudication
                                         of Form I-821D.

                                         Before proceeding with the adjudication of the Form I-765, review C3 to
                                         ensure that there is no outstanding RFE, as the RFE would have been issued
                                         during the adjudication of Form I-821D.


  Validity Period                        The “valid from” date is the date of approval and the “valid to” date is 2 years
  of (c)(33) EAD                         minus one day from the date of approval or to the end date of the deferred
                                         removal date under DACA, whichever is earlier.


  8 C.F.R.                               Pursuant to 8 C.F.R. § 274.12(c)(14), the EAD is predicated on a grant of
  § 274a.13(d) –                         deferred action. Since Forms I-821D and I-765 are filed concurrently for
  90 Day Time                            DACA, Form I-821D will be adjudicated first. If Form I-821D is approved,
  Period to Issue                        then Form I-765 would be approved under the (c)(33) code to distinguish the
  an EAD
                                         DACA related EADs from other deferred action EADs. Since approval of the
                                         Form I-821D is a prerequisite, and since the EAD is based upon a grant of
                                         DACA, the 90-day EAD clock begins after Form I-821D is approved for
                                         DACA.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    112
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 141
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 143 of 308 Page ID
                                   #:2185

  A. General Information, Continued


  Reasons for                            The DACA requestor should indicate one of the following reasons for filing:
  Filing
                                               • Permission to accept employment: The initial request for employment
                                                 authorization under an eligibility category; or
                                               • Replacement (of lost or stolen employment authorization document): A
                                                 request to replace a lost, stolen, mutilated, or incorrect EAD.

                                         If neither of these boxes is checked, verify the Form I-821D approval in C3 to
                                         ensure that removal has been deferred under DACA and then check the Form
                                         I-765 history in C3 to see if a prior EAD has been issued under the (c)(33)
                                         eligibility category. If yes, process the Form I-765 EAD as a replacement. If
                                         no, process the Form I-765 EAD as an initial EAD. If a prior replacement
                                         EAD under the (c)(33) eligibility category has been issued, refer the case to
                                         CFDO.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   113
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 142
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 144 of 308 Page ID
                                   #:2186

  B. Adjudication
  Verification of                         Access C3 and follow the steps below to verify the information:
  Forms I-821D
  and I-765                                     Step                                              Action
                                                 1                  Verify that the requestor has a pending or an approved initial I-
                                                                    821D on file. (If no, see the denial section for processing
                                                                    instructions.)
                                                    3                 • Check the signatures on Form I-765.
                                                                      • Verify that the biometrics are present.


  Biometrics                             Officers must check the (b) (7)(E) to determine if the requestor’s
                                         biometrics (photograph, fingerprints, signature) have been received. (b) (7)(E)


                                            If ...                                        Then ...
                                          (b) (7)(E)                                      the biometrics have been received.
                                                                                          the biometric(s) have been waived.
                                                                                          then the data was not captured and a card will not
                                                                                          print.

                                         If the requestor is a child less than 14 years of age, there should be a Waiver
                                         (W) for fingerprint and signature.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    114
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 143
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 145 of 308 Page ID
                                   #:2187

  B. Adjudication, Continued


  Approvals                              All corrections made to the information contained on Form I-765 must be
                                         made on the face of the application in red.


  Application                            When approving Form I-765, follow the steps below for proper annotation of
  Annotations                            the form:

                                             Step                                                                                 Action
                                              1
                                              2


                                                             (b) (7)(E)
                                                 3
                                                 4

                                                 5



                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    115
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 144
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 146 of 308 Page ID
                                   #:2188

 B. Adjudication, Continued


  CLAIMS                                 Follow the steps below to update C3 for I-765 approval.
  Updating for
  Approvals

               Step                                                                                               Action
                1




                               (b) (7)(E)
                2
                   3
                   4
                   5


                   6

                   7
                   8

                  9             Place a pink coversheet on the left-hand side of the file.
                 10             In the alternative, the approval may be updated using I-765 Express per existing
                                protocols.

                                         NOTE: If you go back into the approval screen to view the data before
                                         exiting the form after approving, then you must press the “save” button again
                                         to retain the approval. If the information is not saved, then a card will not be
                                         generated.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    116
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 145
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 147 of 308 Page ID
                                   #:2189

  B. Adjudication, Continued


  Notice of Intent                       Officers will prepare the intent to deny letter, annotate the worksheet, and
  to Deny (NOID)                         update CLAIMS as follows:

                                               Step                                                                               Action
                                                1

                                                   2

                                                   3             (b) (7)(E)
                                                   4
                                                   5
                                                   6              Prepare and send the NOID.

                                                                  NOTE: Make certain all letters are spell checked and previewed
                                                                  prior to sending.


                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    117
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 146
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 148 of 308 Page ID
                                   #:2190

  B. Adjudication, Continued


  Denials                                Follow the steps below when denying a case.

                                               Step                                                                               Action
                                                1




                                                   2
                                                               (b) (7)(E)
                                                   3

                                                   4

                                                   5




                                                   6

                                                   7




                                                   8

                                                   9


                                                                  NOTE: The date on the denial stamp should be date of
                                                                  adjudication.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    118
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 147
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 149 of 308 Page ID
                                   #:2191

 B. Adjudication, Continued


  Denials
  (continued)

                                          Step                                         Action
                                           10             For cases NOT going to the NTA team:

                                                                   •       The denial for the Form I-765 is included in the DACA Denial
                                                                           Template. See Appendix F.
                                                                   •       Place a pink coversheet on the left-hand side of the file over
                                                                           the denial letter.

                                                             NOTE: When denying only the Form I-765 for abandonment, an
                                                             officer should use the DACA Form I-765 Abandonment Denial.

                                            11            Charge out the file using local procedure.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   119
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 148
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 150 of 308 Page ID
                                   #:2192

  C. Replacement Cards


  Evidence                               The following evidence is required for replacement cards:
  Required                                • Biometrics from the applicant’s most recent ASC visit.
                                          • Original signature. All applicants age 14 and over must sign their own
                                             application. The contractor can obtain the signature from Form I-765 and
                                             waive the fingerprint when scanning and producing an EAD.
                                          • Current card issued with validity dates that have NOT expired.
                                          • Valid fingerprints are not required in order to issue a replacement EAD.


  Validity Dates                         When issuing a replacement card the validity period should mirror the dates
                                         authorized under the previous card.



  Biometrics                             Upon receipt, the contractor will clone from biometrics from the applicant’s
                                         most recent ASC visit.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   120
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 149
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 151 of 308 Page ID
                                   #:2193



                               Chapter 13: Use of Service Request
                                  Management Tool (SRMT) to
  Introduction                           USCIS will accept SRMTs from DACA denials based on a claim that the
                                         denial is incorrect and the denial is based on an administrative
                                         error. Specifically, USCIS will accept SRMTs where the requestor believes
                                         that USCIS incorrectly denied his/her DACA request for one or more of the
                                         reasons listed in this chapter of the DACA SOP.


  History Action                         When responding to a request to review a denied DACA request, C3 must be
  Codes (HAC)                            updated with the appropriate History Action Code (HAC) created to track the
                                         specific action taken and to denote that the SRMT involved a denied DACA
                                         request. The following HACs will be used:




                                              (b) (7)(E)
  Templates                              When providing an interim response to review a denied DACA request,
                                         standard response templates must be used for the interim response and when
                                         the denial is affirmed. When the denied DACA request is approved on
                                         Service Motion, the standard approval notice will be generated from C3.
                                         Appendix G contains the following templates:

                                                   • DACA SRMT call-ups for interim SRMT responses.
                                                   • DACA SRMT call-ups to respond that the denial was correct and is
                                                     affirmed.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    121
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 150
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 152 of 308 Page ID
                                   #:2194




                                                            Exhibit 3, Page 151
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 153 of 308 Page ID
                                   #:2195

  Use of SRMT to Respond to Request to Review Certain
  Denials, Continued

  Administrative
  Errors Related                                Step                                             Action
  to Material                                    6                 The ISO will review the claimed administrative error.
  Facts
  (continued)                                                        If the                   Then…
                                                                     denial…
                                                                     Was                      • The ISO will route the filing to the SISO for
                                                                     correct,                   concurrence.
                                                                                              • The SISO will concur or not concur and route back to
                                                                                                the ISO for appropriate systems updating.
                                                                                              • If SISO concurs, the ISO updates C3 with HAC code
                                                                                                SRMT DACA Denial Affirmed and respond to the
                                                                                                DACA requestor using the appropriate DACA SRMT
                                                                                                call-up found in Appendix G.
                                                                                              • If SISO does not concur, follow the instructions
                                                                                                below (Was Not Correct).
                                                                     Was not                  • The SISO routes the filing to the ISO for review.
                                                                     correct,                 • The ISO approves Forms I-821D and I-765.
                                                                                              • The ISO updates C3 with the HAC code (b) (7)(E)
                                                                                                                              for each form to show
                                                                                                that the case to show that the case was approved
                                                                                                  on Service Motion.
                                                                     Was not                  • The ISO will route the filing to the SISO for
                                                                     correct,                   concurrence.
                                                                     but other                • If the SISO concurs, the ISO will re-deny the case.
                                                                     reasons                  • The ISO updates C3 with the HAC code (b) (7)(E)
                                                                     for denial                 DACA Denial Affirmed for each form.
                                                                     still exist,             • The ISO produces a new denial using the (b) (7)(E)
                                                                                                denial template found in Appendix H.



                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    123
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 152
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 154 of 308 Page ID
                                   #:2196

  Use of SRMT to Respond to Request to Review Certain
  Denials, Continued

  Requestor did                          Follow the steps below when an SRMT is filed due to a claimed
  Appear to Have                         administrative error related to the requestor’s biometrics collection.
  Biometrics
  Collected at a                                Step                                                                               Action
  USCIS ASC                                      1                 Review the electronic systems to see whether the requestor had
                                                                   his/her biometrics taken. Request the A-file (if needed).
                                                   2               Reopen Forms I-821D and I-765 on Service Motion.
                                                   3               Update C3 with HAC codes                  (b) (7)(E)
                                                                         , for both forms.
                                                   4               Send an interim (b) (7)(E) response using     (b) (7)(E)                                               .


                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    124
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 153
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 155 of 308 Page ID
                                   #:2197




                                                            Exhibit 3, Page 154
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 156 of 308 Page ID
                                   #:2198

  Use of SRMT to Respond to Request to Review Certain
  Denials, Continued

  Requestor did
  Appear to Have                            If the                              Then…
  Biometrics                                requestor…
  Collected at a                            Did have                            •       The ISO will adjudicate Forms I-821D and I-765.
  USCIS ASC                                 his/her                             •       If Form I-821D is approved, ISO approves Form I-765.
  (continued)                               biometrics                          •       ISO updates C3 with HAC             (b) (7)(E)
                                            taken,                                                       for each form.
                                                                                •       If denied, ISO issues a denial using the(b) (7)(E) denial
                                                                                        template.
                                                                                •       ISO updates C3 with HAC               (b) (7)(E)
                                                                                        for each form.



  Requestor                              Follow the steps below when an SRMT is filed due to a claimed
  requested that                         administrative error related to the request to reschedule the ASC appointment.
  His/Her
  Biometrics                                    Step                                                 Action
  Appointment                                    1                 Request the A-file.
  at a USCIS                                     2                 Reopen Forms I-821D and I-765 on Service Motion.
  ASC be                                         3                 Update C3 with HAC code(b) (7)(E) DACA Reopened on Service
  Rescheduled                                                      Motion for both forms.
  Prior to the                                     4               Send an interim (b) (7)(E) response using (b) (7)(E)
  Scheduled
  Date
                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    126
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 155
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 157 of 308 Page ID
                                   #:2199




                                                            Exhibit 3, Page 156
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 158 of 308 Page ID
                                   #:2200

  Use of SRMT to Respond to Request to Review Certain
  Denials, Continued

  Requestor Paid                         Follow the steps below when an SRMT is filed due to a claimed
  the Filing and                         administrative error related to Non-Sufficient Funds.
  Biometric fees
  for the I-765                          Review the electronic systems to see whether the requestor paid the
                                         associated fees with the filing.

                                                Step                                                Action
                                                 1                 Records Division reviews electronic systems to determine if the fee
                                                                   was paid timely and properly (if necessary, Request the A-file)
                                                   2               Reopen Forms I-821D and I-765 on Service motion.
                                                   3               Update C3 with HAC code                  (b) (7)(E)
                                                                          , for both forms.
                                                   4               Send an interim(b) (7)(E) response using      (b) (7)(E)


                                            If the Records                                Then…
                                            Division
                                            determines…
                                            The appropriate fees                          •       Respond to the SRMT that the denial stands, using the
                                            were not paid,                                        SRMT denial template.
                                            The appropriate fees                          • The ISO obtains the file and schedules a new ASC
                                            were paid,                                      appointment and routes the A-file to the appropriate
                                                                                            holding shelf to await the biometrics results.
                                                                                          • Adjudicate the case after the biometrics results are
                                                                                            received.
                                                                                          • If Form I-821D is approved, approve Form I-765.
                                                                                          • Update C3 with HAC code               (b) (7)(E)
                                                                                                             for each form.
                                                                                          • If denied, issue a denial using the (b) (7)(E) denial
                                                                                            template.
                                                                                          • Update C3 with HAC code           (b) (7)(E)
                                                                                                           each form.


                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    128
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 157
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 159 of 308 Page ID
                                   #:2201




                                                            Exhibit 3, Page 158
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 160 of 308 Page ID
                                   #:2202

  Use of SRMT to Respond to Request to Review Certain
  Denials, Continued
  USCIS Mailed                           Follow the steps below when an SRMT is filed due to a claimed
  the RFE to the                         administrative error related to the requestor’s change of address.
  Wrong Address
  and the                                       Step                                                Action
  Requestor                                      1                 Request the A-file.
  Submitted a                                    2                 Reopen Forms I-821D and I-765 on Service Motion.
  COA Prior to
  the RFE
                                                 3                 Update C3 with HAC code SRMT D           (b) (7)(E)
                                                                            for both forms.
  Issuance
                                                   4               Send an interim(b) (7)(E) response using  (b) (7)(E)
                                                   5               Verify the requestor’s address.


                                            If the requestor…                           Then…
                                            Filed a change of                           • Re-issue the RFE with a new 87-day response time
                                            address, prior to                              to the correct address and route the A-file to the
                                            the issuance of an                             RFE hold shelf.
                                            RFE,                                         • After the RFE response is received, adjudicate
                                                                                           Forms I-821D and I-765 based on the evidence
                                                                                           submitted initially and the RFE response.
                                                                                         • If Form I-821D is approved, approve Form I-765.
                                                                                         • Update C3 with HAC code             (b) (7)(E)
                                                                                               (b) (7)(E) for each form.
                                                                                         • If denied, issue a denial using the (b) (7)(E) denial
                                                                                           template.
                                                                                         • Update C3 with HAC code           (b) (7)(E)
                                                                                                      for each form.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    130
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 159
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 161 of 308 Page ID
                                   #:2203




                                                            Exhibit 3, Page 160
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 162 of 308 Page ID
                                   #:2204

                                         Chapter 14: DACA Termination
  Removal                                If it comes to the attention of an officer that removal was deferred under
  Deferred Under                         DACA in error, the officer should reopen the case on Service motion and
  DACA in                                issue a Notice of Intent to Terminate, unless there are criminal, national
  Error                                  security, or public safety concerns (see below). The individual should be
                                         allowed 33 days to file a brief or statement contesting the grounds cited in the
                                         Notice of Intent to Terminate. The Notice of Intent to Terminate should
                                         include a statement that if deferred action for childhood arrivals is terminated,
                                         any associated employment authorization granted during the period of
                                         deferred action will be terminated for cause.

                                         If the adverse grounds are not overcome, or no response is received to the
                                         Notice of Intent to Terminate, the officer should prepare a Termination Notice
                                         and seek supervisory review of the draft Termination Notice, prior to
                                         issuance. The Termination Notice should indicate that the individual’s
                                         employment authorization is terminated for cause as of the date of the notice.


  Fraud                                  If it comes to the attention of an officer that an individual committed fraud in
                                         seeking deferral of removal under DACA, the officer should reopen the case
                                         on Service motion and issue a Notice of Intent to Terminate. The individual
                                         should be allowed 33 days to file a brief or statement contesting the grounds
                                         cited in the Notice of Intent to Terminate. The Notice of Intent to Terminate
                                         should include a statement that if deferred action for childhood arrivals is
                                         terminated, any associated employment authorization granted during the
                                         period of deferred action will be terminated for cause.

                                         If the adverse grounds are not overcome, or no response is received to the
                                         Notice of Intent to Terminate, the officer should prepare a Termination Notice
                                         and seek supervisory review of the draft Termination Notice prior to issuance.
                                         The Termination Notice should indicate that the individual’s employment
                                         authorization is terminated for cause as of the date of the notice.

                                         The decision to issue a Notice of Intent to Terminate based on fraud should be
                                         supported by a fully documented SOF and any other relevant
                                         documents/information. The terminated DACA case must also be
                                         appropriately recorded in FDNS-DS.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    132
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 161
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 163 of 308 Page ID
                                   #:2205

  DACA Termination, Continued

  Criminal,                                If disqualifying criminal offenses or public safety concerns, which are
  National                                 deemed to be EPS, arise after removal has been deferred under DACA, the
  Security, or                             officer should forward the case to the BCU DACA Team who, in turn, will
  Public Safety                            refer the case to ICE and follow the handling procedures outlined in the
  Issues                                   November 7, 2011 NTA memorandum for EPS cases. If ICE accepts the
                                           case, the issuance of the NTA will result in the termination of DACA. Upon
                                           the filing of the NTA with EOIR, the individual’s employment authorization
                                           terminates automatically.

                                           If ICE does not accept the case or if the disqualifying criminal offense is
                                           non-EPS per the November 7, 2011 NTA memorandum, the BCU DACA
                                           Team should reopen the case on Service motion and issue a Notice of Intent
                                           to Terminate. The individual should be allowed 33 days to file a brief or
                                           statement contesting the grounds cited in the Notice of Intent to
                                           Terminate. The Notice of Intent to Terminate should include a statement that
                                           if deferred action for childhood arrivals is terminated, any associated
                                           employment authorization granted during the period of deferred action will
                                           be terminated for cause.

                                           If the adverse grounds are not overcome, or no response is received to the
                                           Notice of Intent to Terminate, the officer should prepare a Termination
                                           Notice and seek supervisory review of the draft Termination Notice prior to
                                           issuance. The Termination Notice should indicate that the individual’s
                                           employment authorization is terminated for cause as of the date of the
                                           notice. Consequently, the Class of Admission (COA) code in CIS should be
                                           changed to DAT (Deferred Action Terminated) for employment verification
                                           purposes. Additionally, the BCU DACA Team should forward the
                                           individual’s name to ERO.

                                           If national security concerns arise after removal has been deferred under
                                           DACA, the case should go through the CARRP process, per established
                                           CARRP protocols.

                                                                                                                                                               Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    133
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 162
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 164 of 308 Page ID
                                   #:2206


  DACA Termination, Continued

  System                                 The following new HACs must be used as appropriate when updating a
  Updates                                Notice of Intent to Terminate DACA and a DACA Termination Notice in
                                         C3:


                                                  (b) (7)(E)
                                         After terminating DACA, the Class of Admission (COA) code in CIS should
                                         be changed to DAT (Deferred Action Terminated) for employment
                                         verification purposes.

                                         See Appendix I for Notice of Intent to Terminate and Termination Notice.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   134
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 163
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 165 of 308 Page ID
                                   #:2207

      Chapter 15: Processing Form I-131, Application
        for Travel Document for Individuals With
         Approved Form I-821D, Consideration of
      Deferred Action for Childhood Arrivals (DACA)

  Introduction                           Parole is the authorization to allow an otherwise inadmissible person to
                                         physically proceed into the United States under certain safeguards and
                                         controls. Parole is not an admission. The legal authority for parole is found in
                                         § 212(d)(5)(A) of the Act. Under this statutory authority, DHS may, as a
                                         matter of discretion, parole an individual into the United States under
                                         prescribed conditions. Parole is granted on a case-by-case basis for urgent
                                         humanitarian reasons or significant public benefit. Advance parole is
                                         generally granted prior to the individual’s departure from the United States.
                                         Form I-512L evidencing such a grant is generally the document accepted by a
                                         transportation company to allow individuals travelling without a visa to return
                                         to the United States.


  Prescribed                             In accordance with the discretionary authority provided in § 212(d)(5)(A) of
  Conditions for                         the Act, USCIS will determine whether a DACA recipient’s purpose for
  Advance Parole                         international travel is justifiable based on the circumstances he or she
                                         describes in his or her request. Generally, USCIS will only grant advance
                                         parole if the applicant’s travel abroad will be in furtherance of:
                                             • humanitarian purposes, including travel to obtain medical treatment,
                                                 attending funeral services for a family member, or visiting an ailing
                                                 relative;
                                                 •       educational purposes, such as semester-abroad programs and
                                                         academic research, or;
                                                 •       employment purposes such as overseas assignments, interviews,
                                                         conferences or, training, or meetings with clients overseas.

                                         Travel for vacation is not a valid basis for advance parole.

                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    135
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 164
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 166 of 308 Page ID
                                   #:2208


                                         For humanitarian purposes the applicant must show that the travel is for the
  Advance                                purpose of:
  Parole                                    • Obtaining medical treatment;
  Requested for                             • Attending funeral services for a family member; or
  Humanitarian                              • Visiting an ailing relative.
  Purposes
                                         Evidence to demonstrate this purpose includes, but is not limited to:
                                                         •        A letter from the applicant’s physician explaining the nature of
                                                                  his or her medical condition, the specific medical treatment to
                                                                  be sought outside of the United States, and a brief explanation
                                                                  why travel outside the U.S. is medically necessary; or
                                                         •        Documentation of a family member's serious illness or death.
                                                                                                                                                             Continued on next page




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    136
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 165
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 167 of 308 Page ID
                                   #:2209

  Processing Form I-131, Application for Travel Document for
  Individuals With Approved Form I-821D, Continued

  Advance Parole                         For educational purposes the applicant must show that the travel will be
  Requested for                          undertaken for educational pursuits.
  Educational
  Purposes                                     •       Examples include semester abroad programs or travel necessary to
                                                       conduct academic research.
                                               •       Travel during an academic year unrelated to academics (e.g., a
                                                       vacation) is insufficient to qualify as an educational purpose.
                                               •       Evidence to demonstrate this purpose includes, but is not limited to:
                                                         •        A letter from a school employee acting in an official
                                                                  capacity describing the purpose of the travel and explaining
                                                                  why travel is required or beneficial; or
                                                         •        A document showing enrollment in an educational program
                                                                  requiring travel.


  Advance                                For employment purposes the applicant must show that the travel relates to
  Parole                                 fulfilling job requirements.
  Requested for
  Employment
                                                   • These purposes will also include the pursuit of a position in the United
  Purposes
                                                      States with a foreign employer.
                                                   • Examples include an overseas assignment, an interview, a conference,
                                                     training, or a meeting with overseas clients.
                                                   • Evidence to demonstrate employment purposes includes, but is not
                                                     limited to:

                                                                  • A letter from the applicant’s employer or conference host
                                                                     describing the need for travel; or
                                                                  • A document showing a specific employment need, such as a
                                                                     conference program, that also shows the applicant’s
                                                                     participation.


  Expedites                              As a general matter of course, expedite requests will not be granted, because
                                         USCIS will make every effort to process the advance parole request quickly;
                                         however, in a dire emergency, and if properly documented, if an individual
                                         were to appear at a local office and the local office were to deem the need for
                                         an expedite to be compelling such that an expedite would be warranted, the
                                         local office has the option of processing the advance parole or working
                                         through established POCs at the Service Center under normal protocols.
                                                                                                                                                               Continued on next page



  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013    137
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 166
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 168 of 308 Page ID
                                   #:2210

  Processing Form I-131, Application for Travel Document for
  Individuals With Approved Form I-821D, Continued

  Filing Location                        A DACA recipient seeking advance parole files Form I-131 with the USICS
                                         Lockbox Facility according to the instruction on the form. The Lockbox
                                         Facility will forward the application to the appropriate Service Center
                                         according to the agreed upon routing.


  DACA                                   Individuals in removal proceedings, including those with a final removal
  Recipients in                          order, may seek advance parole if the request meets the guidelines for
  Removal                                advance parole consideration under DACA. Notwithstanding the advance
  Proceedings                            parole, a departure made while under a final order of removal (including a
                                         voluntary departure that converted automatically to a final removal order)
                                         renders that individual inadmissible under § 212(a)(9)(A) of the Act.


  Processing                             Step 1: Determine whether the applicant is in removal proceedings and/or
  Steps                                          has a final removal order.

                                         Step 2: Captured digital photos from the recent ASC visit should be used in
                                                 creating the travel document within the I-512L program.
                                                                                                                                   (b) (7)(E)
                                         Step 3: Review the results of the initial             checks.
                                                  • If there is no(b) (7)(E) , or the    (b) (7)(E)
                                                                                                    shows the hit does not
                                                     relate (DNR), or the hit has already been resolved, go to step 4.
                                                  • If there is an unresolved
                                                                                (b) (7)(E)
                                                                                           hit, follow the instructions in the
                                                     NaBISCOP.

                                         Step 4: Adjudicate the I-131.
                                                  • If the criteria have been met, issue the advance parole valid for
                                                     the duration of the event, as documented in the advance parole
                                                     application. For multiple events, issue the advance parole
                                                     valid for the duration of all the documented events, not to
                                                     exceed the duration of the deferral of removal under DACA.
                                                  • Update the I-131 in C3 for approval and issuance of an I-512L
                                                     Advance Parole Document.
                                                  • If the criteria have not been met, issue a denial and update C3.

                                         Update RFEs, approvals and denials in C3 using current procedures.




  FOR OFFICIAL USE ONLY (FOUO) - LAW ENFORCEMENT SENSITIVE (LES)                                                                                       Version April 4, 2013   138
  This document is FOR OFFICIAL USE ONLY. It contains information that may be exempt
  from public release under the Freedom of Information Act (5 U.S.C. § 552). This document is to be controlled, handled, transmitted, distributed,


                                                                                                                                                          Exhibit 3, Page 167
  and disposed of in accordance with DHS policy relating to Sensitive But Unclassified (SBU) information, and is not to be released to the public or
  other personnel who do not have a valid “need-to-know” basis without prior approval from the
  originator
                                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 169 of 308 Page ID
                                   #:2211
                                Appendix A
                                                                               Secretary
                                                                               U.S. Department of Homeland Security
                                                                               Washington, DC 20528




                                                                              Homeland
                                          June 15, 2012                       Security
  MEMORANDUM FOR:                David V. Aguilar
                                 Acting Commissioner, U.S. Customs and Border Protection

                                  Alejandro Mayorkas
                                  Director, U.S. Citizenship and Immigration Services

                                  John Morton
                                  Director, U.S. Immigration and Customs Enforcement




  By this memorandum, I am setting forth how, in the exercise of our prosecutorial discretion, the
  Department of Homeland Security (DHS) should enforce the Nation's immigration laws against
  certain young people who were brought to this country as children and know only this country as
  home. As a general matter, these individuals lacked the intent to violate the law and our ongoing
  review of pending removal cases is already offering administrative closure to many of them. However,
  additional measures are necessary to ensure that our enforcement resources are not expended on these
  low priority cases but are instead appropriately focused on people who meet our enforcement
  priorities.

  The following criteria should be satisfied before an individual is considered for an exercise of
  prosecutorial discretion pursuant to this memorandum:

      • came to the United States under the age of sixteen;
      • has continuously resided in the United States for a least five years preceding the date of this
        memorandum and is present in the United States on the date of this memorandum;
      • is currently in school, has graduated from high school, has obtained a general education
        development certificate, or is an honorably discharged veteran of the Coast Guard or Armed
        Forces of the United States;
      • has not been convicted of a felony offense, a significant misdemeanor offense, multiple
        misdemeanor offenses, or otherwise poses a threat to national security or public safety; and
      • is not above the age of thirty.




                                                                                Exhibit 3, Page 168
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 170 of 308 Page ID
                                   #:2212


  Our Nation's immigration laws must be enforced in a strong and sensible manner. They are not
  designed to be blindly enforced without consideration given to the individual circumstances of
  each case. Nor are they designed to remove productive young people to countries where they
  may not have lived or even speak the language. Indeed, many of these young people have
  already contributed to our country in significant ways. Prosecutorial discretion, which is used in
  so many other areas, is especially justified here.

  As part of this exercise of prosecutorial discretion, the above criteria are to be considered
  whether or not an individual is already in removal proceedings or subject to a final order of
  removal. No individual should receive deferred action under this memorandum unless they first
  pass a background check and requests for relief pursuant to this memorandum are to be decided
  on a case by case basis. DHS cannot provide any assurance that relief will be granted in all
  cases.

  1. With respect to individuals who are encountered by U.S. Immigration and Customs
  Enforcement (ICE), U.S. Customs and Border Protection (CBP), or U.S. Citizenship and
  Immigration Services (USCIS):

      • With respect to individuals who meet the above criteria, ICE and CBP should
        immediately exercise their discretion, on an individual basis, in order to prevent low
        priority individuals from being placed into removal proceedings or removed from the
        United States.
      • USCIS is instructed to implement this memorandum consistent with its existing guidance
        regarding the issuance of notices to appear.

  2. With respect to individuals who are in removal proceedings but not yet subject to a final order
  of removal, and who meet the above criteria:

      • ICE should exercise prosecutorial discretion, on an individual basis, for individuals who
        meet the above criteria by deferring action for a period of two years, subject to renewal,
        in order to prevent low priority individuals from being removed from the United States.
      • ICE is instructed to use its Office of the Public Advocate to permit individuals who
        believe they meet the above criteria to identify themselves through a clear and efficient
        process.
      • ICE is directed to begin implementing this process within 60 days of the date of this
        memorandum.
      • ICE is also instructed to immediately begin the process of deferring action against
        individuals who meet the above criteria whose cases have already been identified through
        the ongoing review of pending cases before the Executive Office for Immigration
        Review.

  3. With respect to the individuals who are not currently in removal proceedings and meet the
  above criteria, and pass a background check:

      • USCIS should establish a clear and efficient process for exercising prosecutorial
        discretion, on an individual basis, by deferring action against individuals who meet the


                                                                             Exhibit 3, Page 169
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 171 of 308 Page ID
                                   #:2213


       above criteria and are at least 15 years old, for a period of two years, subject to renewal,
       in order to prevent low priority individuals from being placed into removal proceedings
       or removed from the United States.
     • The USCIS process shall also be available to individuals subject to a final order of
       removal regardless of their age.
     • USCIS is directed to begin implementing this process within 60 days of the date of this
       memorandum.

  For individuals who are granted deferred action by either ICE or USCIS, USCIS shall accept
  applications to determine whether these individuals qualify for work authorization during this
  period of deferred action.

  This memorandum confers no substantive right, immigration status or pathway to citizenship.
  Only the Congress, acting through its legislative authority, can confer these rights. It remains for
  the executive branch, however, to set forth policy for the exercise of discretion within the
  framework of the existing law. I have done so here.




                                                                              Exhibit 3, Page 170
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 172 of 308 Page ID
                                   #:2214




                                                            Exhibit 3, Page 171
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 173 of 308 Page ID
                                            #:2215
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 2

  Policy
  I. National Security Cases

      This PM does not affect the handling of cases involving national security concerns. 2
      Guidance from the Fraud Detection and National Security Directorate (FDNS) 3 will continue
      to govern the definition of these cases and the procedures for resolution and NTA issuance.

  II. NTA Issuance Required by Statute or Regulation

      USCIS will issue an NTA in the following circumstances: 4

      A. Termination of Conditional Permanent Resident Status and Denials of Form I-751,
         Petition to Remove the Conditions of Residence (8 CFR 216.3, 216.4, 216.5) 5
      B. Denials of Form I-829, Petition by Entrepreneur to Remove Conditions (8 CFR 216.6)
      C. Termination of refugee status by the District Director (8 CFR 207.9)
      D. Denials of NACARA 202 and HRIFA adjustments
             1. NACARA 202 adjustment denials (8 CFR 245.13(m));
             2. HRIFA adjustment denials (8 CFR 245.15(r)(2)(i)).
      E. Asylum 6 , NACARA 203, and Credible Fear cases: 7
             1. Asylum referrals (8 CFR 208.14(c)(1));
             2. Termination of asylum or termination of withholding of removal or deportation
                 (8 CFR 208.24(e)); 8
             3. Positive credible fear findings (8 CFR 208.30(f));
             4. NACARA 203 cases where suspension of deportation or cancellation of removal
                 is not granted, and the applicant does not have asylum status, or lawful immigrant
                 or non-immigrant status (8 CFR 240.70(d)).

      This PM does not apply to, or change, NTA or notification procedures for Temporary
      Protected Status cases. 9 Further, Form I-360, Petition for Amerasian, Widow(er), or Special
      Immigrant, processed under the Violence Against Women Act (VAWA), should continue to



  2
    National Security Cases include cases involving Terrorist Related Grounds of Inadmissibility (TRIG) pursuant to
  sections 212(a)(3)(B) and 212(a)(3)(F) of the INA.
  3
    See, e.g., Policy for Vetting and Adjudicating Cases with National Security Concerns (April 11, 2008).
  4
    If any Form I-751 or I-829 cases are also Egregious Public Safety cases, they will be referred to ICE in accordance
  with Section IV.A.1 of this PM.
  5
    See the October 9, 2009 internal memo, Adjudication of Form I-751, Petition to Remove Conditions on Residence
  Where the CPR Has a Final Order of Removal, Is in Removal Proceedings, or Has Filed an Unexcused Untimely
  Petition or Multiple Petitions. See also the April 3, 2009 memo, I-751 Filed Prior to Termination of Marriage.
  6
    USCIS may issue an NTA when an asylum applicant withdraws his or her asylum application.
  7
    This memo does not apply to the Asylum Division’s issuance of Form I-863, Notice of Referral to Immigration
  Judge, to certain stowaways, crewmembers, and VWP individuals who are requesting asylum or withholding of
  removal; reasonable fear screenings and negative credible fear screenings.
  8
    See also section 208(c)(3) of the INA describing removal when asylum is terminated.
  9
    See the September 12, 2003 internal memo, Service Center Issuance of Notice to Appear (Form I-862).


                                                                                          Exhibit 3, Page 172
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 174 of 308 Page ID
                                            #:2216
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 3

       be processed under existing protocols. If the VAWA applicant’s Form I-485 is denied, this
       memorandum is applicable in terms of NTA issuance. 10

  III. Fraud Cases with a Statement of Findings Substantiating Fraud

       To protect the integrity of the immigration system and address fraud, USCIS will issue NTAs
       when a Statement of Findings (SOF) substantiating fraud is part of the record. 11 An NTA
       will be issued upon final adjudicative action on the petition and/or application or other
       appropriate eligibility determination.12 NTAs will be issued even if the petition and/or
       application is denied for a ground other than fraud, such as lack of prosecution or
       abandonment, is terminated based on a withdrawal by the petitioner/applicant, or where an
       approval is revoked, so long as an SOF substantiating fraud is in the record.

       The NTA should include the charge of fraud or misrepresentation, if possible. The
       appropriate charge(s) will be determined on a case-by-case basis. Consultation with local
       USCIS counsel to determine the appropriate charge(s) is recommended.

  IV. Cases to be Referred to ICE for a Decision on NTA Issuance

       A. Criminal Cases: Criminal aliens are a top immigration enforcement priority for the
          government. The following guidance recognizes the prioritization and requires USCIS to
          refer criminals to ICE for action or issue an NTA in accordance with this PM.

               1. Egregious Public Safety (EPS) Cases

                    USCIS will refer all EPS cases, including cases with pending N-400s, to ICE
                    prior to adjudicating the case even if USCIS can deny the petition and/or
                    application on its merits. An EPS case is defined by USCIS and ICE as a case
                    where information indicates the alien is under investigation for, has been arrested
                    for (without disposition), or has been convicted of, any of the following:
                        a. Murder, rape, or sexual abuse of a minor as defined in
                             section 101(a)(43)(A) of the INA.
                        b. Illicit trafficking in firearms or destructive devices as defined in
                             section 101(a)(43)(C) of the INA.
                        c. Offenses relating to explosive materials or firearms as defined in
                             section 101(a)(43)(E) of the INA.

  10
     When making determinations, employees must keep in mind USCIS’s obligations under 8 USC § 1367, which
  prohibits the release of any information, outside of DHS, relating to aliens who are seeking or have been approved
  for immigration benefit(s) under the provisions for battered spouses, children, and parents in the Violence Against
  Women Act.
  11
     Alternatively, ICE will determine whether to issue the NTA if a criminal investigation is conducted, fraud is
  found, and the investigation results in criminal prosecution.
  12
     This includes, but is not limited to, aliens that were granted asylum status by USCIS, adjusted to Lawful
  Permanent Resident status, presented fraud indicators, were subject to the Post Adjustment Eligibility Review
  (PAER) process in an Asylum Office, and met the PAER criteria for NTA issuance.


                                                                                          Exhibit 3, Page 173
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 175 of 308 Page ID
                                            #:2217
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 4

                  d. Crimes of violence for which the term of imprisonment imposed, or where
                      the penalty for a pending case, is at least one year as defined in
                      section 101(a)(43)(F) of the INA.
                  e. An offense relating to the demand for, or receipt of, ransom as defined in
                      section 101(a)(43)(H) of the INA.
                  f. An offense relating to child pornography as defined in
                      section 101(a)(43)(I) of the INA.
                  g. An offense relating to peonage, slavery, involuntary servitude, and
                      trafficking in persons as defined in section 101(a)(43)(K)(iii) of the INA.
                  h. An offense relating to alien smuggling as described in
                      section 101(a)(43)(N) of the INA
                  i. Human Rights Violators, known or suspected street gang members, or
                      Interpol hits.
                  j. Re-entry after an order of exclusion, deportation or removal subsequent to
                      conviction for a felony where a Form I-212, Application for Permission to
                      Reapply for Admission into the U.S. after Deportation or Removal, has
                      not been approved.

               All EPS cases must be referred to ICE using the procedures outlined below. The
               case will be referred as soon as it is identified. ICE will have an opportunity to
               decide if, when, and how to issue an NTA and/or detain the alien. USCIS will not
               issue an NTA in these cases if ICE declines to issue an NTA. If some other basis
               unrelated to the EPS concern becomes apparent during the course of adjudication,
               an NTA may be issued in accordance with this memo.

               Referral Process

               This referral process is utilized in order to give ICE the opportunity to determine
               the appropriate course of action before USCIS adjudicates the case. A decision to
               issue an NTA may directly affect the processing of the pending petition and/or
               application. Upon issuing the Referral to Immigration and Customs Enforcement
               (RTI), USCIS will suspend adjudication for 60 days, or until ICE provides
               notification of its action on the case, whichever is earlier.

               In response to the RTI –

                  1. ICE may issue an NTA. ICE’s issuance of an NTA allows USCIS to
                     proceed with adjudication (unless jurisdiction transfers to EOIR or the
                     pending application is an N-400), taking into account the basis for the
                     NTA.

                  2. If ICE does not issue an NTA or otherwise provide notification of its
                     action on the case within 60 days of the RTI, USCIS may resume its
                     adjudication of the case, taking into account the referral grounds.



                                                                          Exhibit 3, Page 174
                   AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 176 of 308 Page ID
                                            #:2218
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 5

                               a. If the case is approvable, USCIS will consult with ICE prior to
                                  adjudication.

                               b. Once adjudicated, regardless of the decision, USCIS will notify
                                  ICE of the result by sending a copy of the original RTI to ICE with
                                  a cover memorandum advising of the outcome of the case.

                  EPS cases referred to ICE prior to adjudication should be called up and reviewed
                  no later than 60 days after referral. Normally, the case should be adjudicated by
                  USCIS. However, USCIS retains discretion to place the case on hold for more
                  than 60 days if ICE requests additional time to conduct an investigation. 13

                  Office-Specific Processes

                       1. Cases to be adjudicated by Service Centers and the National Benefits
                          Center. Adjudication will be suspended and the case will immediately be
                          sent to the appropriate Service Center Background Check Unit (BCU).
                          The BCU will refer the case to the ICE Benefit Fraud Unit (BFU) via an
                          RTI. A hard copy of the RTI will be placed in the A-file and/or receipt
                          file. The BCU will retain the file unless ICE requests it or the 60 days
                          expire.

                       2. Cases to be adjudicated by Field Offices. The Immigration Services
                          Officer (ISO) will suspend adjudication and the case will immediately be
                          referred to the local ICE Special Agent in Charge (SAC) via an RTI. A
                          hard copy of the RTI will be placed in the A-file and/or receipt file. A
                          copy of the RTI must also be sent to the ICE BFU. USCIS will retain the
                          file unless ICE requests the file for their review.

                  An RTI should include any relevant attachments that USCIS has at the time, such
                  as a copy of the RAP sheet and a copy of the petition and/or application.

              2. Non-Egregious Public Safety Criminal Cases

                  If it appears that the alien is inadmissible or removable for a criminal offense not
                  included on the EPS list, USCIS will complete the adjudication and then refer the
                  case to ICE. This section applies to N-400 cases if the N-400 has been denied on
                  good moral character (GMC) grounds based on the criminal offense. 14 ICE will
                  decide if, and how, it will institute removal proceedings and whether or not it will
                  detain the alien. USCIS will not issue an NTA if ICE declines to issue an NTA.
  13
     Pursuant to 8 CFR 274a.13(d), USCIS must complete processing of an Employment Authorization Document
  (EAD) within 90 days or issue an interim EAD card valid up to 240 days. Officers should be mindful of this
  regulatory timeframe when cases with a pending Form I-765, Application for Employment Authorization, are
  referred to ICE.
  14
     See Section V of this memo addressing N-400 cases.


                                                                                     Exhibit 3, Page 175
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 177 of 308 Page ID
                                            #:2219
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 6

               If some other basis unrelated to the criminal offense becomes apparent upon
               return of the case to USCIS, an NTA may be issued in accordance with this
               memo.

               Referral Process

               The referral process is used to allow ICE to make a determination whether to
               issue an NTA, based on the totality of circumstances and its priorities. ICE will
               determine the appropriate grounds for removal if an NTA is issued.

               Once adjudication is complete, USCIS will send an RTI to ICE. USCIS will
               concurrently transmit a copy of the RTI to ICE Headquarters (HQ) Enforcement
               and Removal Operations (ERO) Criminal Alien Division for statistical monitoring
               purposes. If there is any confusion or uncertainty about classifying a case as
               egregious versus non-egregious, the USCIS ISO should refer the matter as an EPS
               case using the process described above.

               The accompanying A-file will be referred to ICE with the RTI, if the file is in the
               possession of the referring USCIS office or center. If the file is not at the
               referring USCIS office or center, the RTI should include any relevant attachments
               that USCIS has, such as a copy of the RAP sheet and a copy of the petition and/or
               application. Where USCIS obtained certified conviction records through normal
               processing of the case, USCIS will include the records with the RTI, but it will
               not hold the RTI on a completed case solely to obtain disposition records. Instead
               ICE will decide whether, and how, it will obtain such records as part of its
               decision to issue an NTA.

               Office-Specific Processes

                   1. Cases adjudicated by Service Centers and the National Benefits Center.
                      Once adjudication is completed, if the alien is removable on a criminal
                      charge, regardless of the reason for the denial, the file will be referred to
                      the BCU. The BCU will refer the case, along with the A-file and/or receipt
                      file, to the appropriate ERO Field Office Director (FOD) via an RTI.

                   2. Cases adjudicated by Field Offices. Once adjudication is completed, if the
                      alien is removable on a criminal charge, regardless of the reason for the
                      denial, USCIS will prepare an RTI and refer the case, along with the
                      A-file and/or receipt file, to the local ERO FOD.

     B. National Security Entry Exit Registration System (NSEERS) Violator Cases

        USCIS will refer all cases in which an application is denied based on an NSEERS
        violation to ICE for possible NTA issuance.



                                                                          Exhibit 3, Page 176
                   AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 178 of 308 Page ID
                                            #:2220
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 7

  V. Cases Involving Form N-400, Application for Naturalization

       The following guidance applies to the issuance of NTAs in cases in which applicants for
       naturalization are removable. There are two primary situations in which NTAs may be
       issued in connection with a filed Form N-400. If the N-400 case involves fraud (documented
       in the SOF) the procedures found in this section must be followed, rather than the procedures
       found in Section III (Fraud Cases with a Statement of Findings Substantiating Fraud).
       However, the below guidance does not apply to EPS cases. EPS cases must be referred in
       accordance with Section IV.A.1 (Egregious Public Safety Cases) of this memo.
       Additionally, the below guidance does not apply to non-EPS criminal cases when the N-400
       can be denied on GMC grounds based on the criminal act. These cases must be denied and
       referred in accordance with Section IV.A.2 (Non-Egregious Public Safety Criminal Cases).

       A. The first situation occurs when the applicant may be eligible to naturalize but is also
          deportable under section 237 of the INA. Examples include applicants convicted of
          aggravated felonies prior to November 29, 1990, or applicants convicted of deportable
          offenses after obtaining Lawful Permanent Resident (LPR) status that do not fall within
          the GMC period. The ISO should:

               1. Make a written recommendation on the issuance of an NTA through a review of
                  the totality of the circumstances to include factors such as: severity of crime, time
                  since crime committed, other criminal conduct, reformation, immigration history
                  including method of entry, length of presence in the U.S., and prior immigration
                  violations, and contributions to society to include the pursuit of education and
                  military service. 15

               2. Once the ISO has made a recommendation on whether or not to issue an NTA, the
                  case should be forwarded to the N-400 NTA Review Panel (Review Panel), along
                  with the written recommendation. A Review Panel must be formed in each Field
                  Office and include a local Supervisory Immigration Services Officer (SISO), a
                  local USCIS Office of Chief Counsel attorney, and a district representative. An
                  attorney from ICE’s local Office of Chief Counsel will be invited to participate
                  and will have an advisory role on the panel. The Review Panel will make the
                  final determination on NTA issuance. If consensus cannot be reached by the
                  Review Panel, the case will be elevated to the District Director, through the
                  district representative, for a final decision.

               3. If the Review Panel decides to issue an NTA, place the N-400 on hold until
                  removal proceedings have concluded. Once proceedings have concluded, or if the
                  Review Panel declines to issue an NTA, adjudicate the case appropriately.


  15
    Additional factors to be taken under consideration can be found in the June 17, 2011 ICE memo, Exercising
  Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the
  Apprehension, Detention, and Removal of Aliens.


                                                                                       Exhibit 3, Page 177
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 179 of 308 Page ID
                                            #:2221
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 8

       B. The second situation occurs when it is determined that the applicant was inadmissible at
          the time of adjustment or admission to the United States, thus deportable under section
          237 of the INA and not eligible for naturalization under section 318 of the INA. 16 The
          ISO should:

               1. Make a written recommendation on the issuance of an NTA through a review of
                  the totality of the circumstances to include factors such as: willfulness of actions,
                  fraud factors, length of LPR status, criminal history, and officer error at time of
                  adjustment.

               2. Once the ISO has made a recommendation on the issuance of the NTA, the case
                  should be forwarded to the Review Panel (see Section V.A.2), along with the
                  written recommendation. The Review Panel will make the final determination on
                  NTA issuance. If consensus cannot be reached by the Review Panel, the case will
                  be elevated to the District Director, through the district representative, for a final
                  decision.

               3. If the Review Panel decides to issue an NTA, place the N-400 on hold until
                  removal proceedings have concluded. Once removal proceedings have
                  concluded, adjudicate the case appropriately. If the Review Panel declines to
                  issue an NTA, deny the case under section 318 of the INA.

  VI. Other Cases

        A. An alien may request NTA issuance to renew an application for adjustment or in certain
           cases with a denied N-400. The request must be made in writing. 17

        B. An asylum applicant issued an NTA may request NTA issuance for family members not
           included on the asylum application as dependents for family unification purposes. The
           request must be made in writing. 18

  VII. Exceptions

        Exceptions to the guidance in this PM require concurrence from Regional or Center
        Directors, who will consult with ICE before issuing an NTA.


  16
     In the Third Circuit only (Pennsylvania, New Jersey, Delaware, and the U.S. Virgin Islands), based on the holding
  in Garcia v. Att’y Gen., 553 F.3d 724 (3d Cir. 2009), if the alien has been an LPR for at least five years, the alien
  cannot be placed in removal proceedings for fraud or willful misrepresentation of a material fact at time of
  adjustment, if USCIS could have learned of the fraud or misrepresentation through reasonable diligence before the
  five year rescission period expired. Please consult with USCIS counsel if there are questions regarding the
  applicability of this precedent.
  17
     USCIS retains discretion to deny a request. USCIS should consider ICE actions and determinations when making
  an NTA issuance decision under this section.
  18
     USCIS retains discretion to deny a request.


                                                                                          Exhibit 3, Page 178
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 180 of 308 Page ID
                                            #:2222
  PM-602-0050: Revised Guidance for the Referral of Cases and Issuance of NTAs in Cases
  Involving Inadmissible and Removable Aliens
  Page 9

  VIII. Coordination with ICE

        According to the June 2011 ICE memo regarding the exercise of prosecutorial discretion
        consistent with priorities, 19 USCIS will receive notice before an ICE attorney exercises
        prosecutorial discretion and dismisses, suspends, or closes a case. The local N-400 NTA
        Review Panel will work with ICE to come to a resolution if USCIS does not agree with
        ICE’s use of prosecutorial discretion in a particular case. If concurrence cannot be reached,
        the case should be elevated to the USCIS Office of Chief Counsel in headquarters.

  Implementation
  Each field office must form an N-400 NTA Review Panel and create a process to complete RTIs
  and refer EPS and non-EPS criminal cases to ICE. A written list enumerating the members of
  the Review Panel and a document outlining the process of referral must be sent to the appropriate
  district office within 30 days of the issuance of this memorandum.

  Use
  This PM is intended solely for the guidance of USCIS personnel in the performance of their
  official duties. It is not intended to, does not, and may not be relied upon to create any right or
  benefit, substantive or procedural, enforceable at law, or by any individual or other party in
  removal proceedings, in litigation with the United States, or in any other form or manner.

  Contact Information
  Questions or suggestions regarding this PM should be addressed through appropriate channels to
  the Field Operations Directorate, Service Center Operations Directorate, or the Refugee,
  Asylum, and International Operations Directorate.




  19
    Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency
  for the Apprehension, Detention, and Removal of Aliens, signed June 17, 2011.


                                                                                        Exhibit 3, Page 179
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 181 of 308 Page ID
                                   #:2223




                                                            Exhibit 3, Page 180
                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 182 of 308 Page ID
                                   #:2224
                                            Appendix D

             DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                           RFE CALL-UPS
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input. The ISO
  should delete the highlighted bracketed [Text] and type in the necessary information, or choose the
  appropriate information from choices and delete the information that does not apply. Text only highlighted
  in YELLOW and not bracketed is directive in nature and should not be printed in the letter being sent but
  should be deleted. Please mix call-ups into a single RFE as needed.

  NOTE: Please add call-ups DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE
  ACCOMPANIED BY AN ENGLISH TRANSLATION and DACA 301 – YOU MAY SUBMIT
  PHOTOCOPIES to any other call-ups below as needed.

 I.      GUIDELINES

  DACA 100 – IDENTITY
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to prove your identity is insufficient (ISO should list what evidence was submitted for this
  guideline and briefly state why the evidence is insufficient. If the requestor did not submit any evidence
  for this guideline, modify RFE call up accordingly). You may still submit evidence, which may include,
  but is not limited to, copies of: (ISO should delete any of the following that were already provided by the
  requestor)

         •   Passport;
         •   Birth certificate accompanied by photo identification:
         •   Any national identity documents from your country of origin bearing your photo and/or
             fingerprint;
         •   Any U.S.-government immigration or other document bearing your name and photograph (e.g.,
             Employment Authorization Documents (EADs), expired visas, driver’s licenses, non-driver cards,
             etc.);
         •   Any school-issued form of identification with photo;
         •   Military identification document with photo;
         •   State-issued photo ID showing date of birth; or
         •   Any other document that you believe is relevant.

      Expired documents are acceptable.

  DACA 101 – CONTINUOUS RESIDENCE
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you have continuously resided in the United States during the 5-year period
  immediately before June 15, 2012 and up to the time of filing is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

         a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
            from employer(s), or, if you are self employed, letters from banks and other firms with whom you
            have done business);

                                                                                            Page 1 4/4/2013
                                                                                   Exhibit 3, Page 181
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 183 of 308 Page ID
                                                #:2225
        NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

     b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
        the dates during which you received service;

     c.   School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
          the United States, showing the name(s) of the schools and periods of school attendance;

     d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
        Form 22, National Guard Report of Separation and Record of Service; military personnel records;
        or military health records);

     e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
        medical facility or physician and the date(s) of the treatment or hospitalization;

     f.   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

     g. Money order receipts for money sent into or out of the country; passport entries; birth certificates
        of children born in the United States; dated bank transactions; correspondence between you and
        another person or organization; U.S. Social Security card; Selective Service card; automobile
        license receipts, title, vehicle registration, etc.; deeds, mortgages, rental agreements, contracts to
        which you have been a party; tax receipts; insurance policies; receipts; postmarked letters; or

     h. Any other relevant document.

  (ISO: Add the appropriate language below to the RFE if any of the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D are blank OR if page 3 of the Form I-821D is
  missing.)

  In addition, you did not answer question(s)(ISO should list the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D that were not answered) in Part 2, Arrival/Residence
  Information, of your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Therefore,
  you are requested to answer these question(s) on the enclosed copy of your original Form I-821D.

  Please re-sign and date page four (4) of the completed form; the completed form must contain a new
  original signature. Attach your completed Form I-821D to this Request for Evidence and send to the
  address as listed on this notice.

                             (Include a copy of the requestor’s Form I-821D with the RFE)

                                                            OR

  In addition, you did not submit page three (3) with your Form I-821D, Consideration of Deferred Action
  for Childhood Arrivals. Therefore, you are requested to complete the enclosed page three (3) of the form.

  Also enclosed is a copy of your original Form I-821D. Please re-sign and date page four (4) of the
  completed form; the completed form must contain a new original signature. Attach your completed Form
  I-821D to this Request for Evidence and send to the address as listed on this notice.

                                                                                               Page 2 4/4/2013
                                                                                     Exhibit 3, Page 182
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 184 of 308 Page ID
          (Include a copy of the requestor’s Form#:2226
                                                  I-821D and a blank page 3 of the form with the RFE)

  DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE
  To be considered for deferred action as a childhood arrival, you must have continuously resided in the
  United States during the 5 years period immediately before June 15, 2012 and up to the date you filed
  your request for deferred action. A brief, casual, and innocent absence from the United States will not
  interrupt your continuous residence.

  An absence will be considered brief, casual, and innocent, if:

       (1) The absence was short and reasonably calculated to accomplish the purpose of the absence;
       (2) The absence was not the result of an order of exclusion, deportation, or removal;
       (3) The absence was not because of an order of voluntary departure, or an administrative grant of
           voluntary departure before the requestor was placed in exclusion, deportation, or removal
           proceedings; and
       (4) The purpose of the absence from the United States or actions while outside of the United States
           were not contrary to law.

  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, for each departure you made from the United States since June 15, 2007 to show that each
  departure you made from the United States since June 15, 2007 was brief, casual, and innocent is
  insufficient. (ISO should list what evidence was submitted and briefly state why the evidence is
  insufficient. If the requestor did not submit any evidence, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   Plane or other transportation tickets or itinerary showing the travel dates;
      •   Passport entries;
      •   Hotel receipts showing the dates you were abroad;
      •   Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
      •   Advance parole document; or
      •   Any other evidence that could support a brief, casual, and innocent absence.

  DACA 103A – ARRIVED IN THE UNITED STATES BEFORE AGE 16
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you came to the United States prior to your 16th birthday is insufficient. (ISO
  should list what evidence was submitted for this guideline and briefly state why the evidence is
  insufficient. If the requestor did not submit any evidence for this guideline, modify RFE call up
  accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
  should delete any of the following that were already provided by the requestor)

      •   Passport with an admission stamp indicating when you entered the United States;
      •   I-94/I-95/I-94W Arrival/Departure Record;
      •   Any INS or DHS document stating your date of entry (e.g., Form I-862, Notice to Appear);
      •   Travel records, such as transportation tickets showing your dates of travel to the United States;
      •   School records (transcripts, report cards, etc.) from the schools that you have attended in the
          United States, showing the name(s) of the schools and the periods of school attendance;
      •   Hospital or medical records concerning treatment or hospitalization, showing the name of the
          medical facility or physician and the date(s) of the treatment or hospitalization;
      •   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.); or
      •   Any other document that you believe is relevant.



                                                                                             Page 3 4/4/2013
                                                                                    Exhibit 3, Page 183
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 185 of 308 Page ID
  ACA 103B – ESTABLISHED RESIDENCE IN#:2227
                                      THE UNITED STATES PRIOR TO AGE 16
  The record indicates that you left the United States for some period of time before returning on or after
  your 16th birthday and beginning your current period of continuous residence. Please submit evidence
  that you established residence in the United States before your 16th birthday. You can demonstrate that
  you established residence in the United States before your 16th birthday by, for example, submitting
  records showing that you attended school or worked in the United States during that time, or that you
  lived in the United States for multiple years during that time.

  Evidence of establishing residence in the United States before your 16th birthday may include, but is not
  limited to, copies of:

  a. School records (transcripts, report cards, etc.) from the schools that you attended in the United States
  before turning 16 years old, showing the name(s) of the schools and periods of school attended;

  b. Employment records showing that you worked in the United States before turning 16 years old (e.g.,
  pay stubs, W-2 Forms, certification of the filing of Federal income tax returns, State verification of the
  filing of state income tax returns, letters from employer(s), or, if you are self-employed, letters from
  banks and other firms with whom you have done business);

  c. Documents evidencing that you were physically present in the United States for multiple years prior to
  your 16th birthday; or

  d. Any other relevant document.


  DACA 104A –IN UNLAWFUL STATUS ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay expired;
      •   If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents, if available;
      •   An INS or DHS charging document placing you into removal proceedings;
      •   Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012; or
      •   Any document relating to parole.

  DACA 104B –STUDENT IN UNLAWFUL STATUS ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay expired;
      •   If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents, if available;
      •   An INS or DHS charging document placing you into removal proceedings;
      •   Copies of your transcripts showing your student status from (ISO should insert dates);

                                                                                             Page 4 4/4/2013
                                                                                    Exhibit 3, Page 184
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 186 of 308 Page ID
                                                #:2228
     • Copies of all properly completed old I-120AB/I-20ID forms or new SEVIS I-20 forms (required
          since August 1, 2003) for all schools attended;
      •   Proof of reinstatement;
      •   Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012;
      •   Any document relating to parole.

  DACA 105 – PROOF OF PRESENCE IN THE UNITED STATES ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were present in the United States on June 15, 2012 is insufficient. (ISO should
  list what evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
         from employer(s), or, if you are self employed, letters from banks and other firms with whom you
         have done business).

          NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

      b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
         the dates during which you received service.

      c. School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
         the United States, showing the name(s) of the schools and periods of school attendance.

      d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
         Form 22, National Guard Report of Separation and Record of Service; military personnel records;
         or military health records).

      e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
         medical facility or physician and the date(s) of the treatment or hospitalization.

      f. Official records from a religious entity in the United States confirming your participation in a
         religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.).

     g.   Money order receipts for money sent into or out of the country; passport entries; birth certificates
          of children born in the United States; dated bank transactions; correspondence between you and
          another person or organization; U.S. Social Security card; Selective Service card; automobile
          license receipts, title, vehicle registration, etc.; deeds, mortgages, contracts to which you have
          been a party; tax receipts; insurance policies; receipts; postmarked letters; or

     h.   Any other relevant document.


  DACA 106 – CURRENTLY ENROLLED IN SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, showing that you have been accepted for enrollment or are already attending classes in one of
  the following is insufficient:
                                                                                              Page 5 4/4/2013
                                                                                     Exhibit 3, Page 185
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 187 of 308 Page ID
                                                 #:2229 school or high school/secondary school;
     • A public or private elementary, junior high/middle
      •   A public or private college or university, or community college;
      •   A course of study to pass a General Education Development (GED) Certificate exam or other
          State-authorized exam;
      •   An educational or career training program (including vocational training);
      •   Literacy training; or
      •   An English as a Second Language (ESL) program.

  (ISO should list what evidence was submitted and briefly state why the evidence is insufficient. If the
  documents provided by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO
  should note this in the RFE. If the requestor did not submit any evidence for this guideline, modify RFE
  call up accordingly)

  You may still submit evidence, which may include the following: (ISO should delete any of the following
  that were already provided by the requestor)
      • A public or private elementary, junior high/middle school or high school/secondary school;
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance letter on school letterhead from the school’s authorized
                            representative. Such acceptance letter is to include the name and address of the
                            school, your grade level, and the date that classes are scheduled to commence.
                            The letter is to be accompanied by evidence that the student has registered for
                            classes, or other evidence showing the student has accepted the offer and has
                            committed to start classes on a certain date;
                       o A current individualized education program (IEP), as required under the
                            Individuals with Disabilities Education Act, if you have a disability;
                       o A current class schedule containing the student’s name, the list of courses, and
                            the day and time of each class; or
                       o Any other relevant evidence.
                     If already enrolled – Current school registration cards; current transcripts; report
                      cards; progress reports showing the name of the school, the time period or semester
                      covered by the document, and the current grade; or a current IEP showing your
                      process to date.
       • A public or private college or university, or community college;
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance package or related material on school letterhead from the school’s
                           authorized representative. Such acceptance package or related material is to
                           include the name and address of the school, your grade level or class year, and
                           the date or term when classes are scheduled to commence. In addition, the
                           acceptance package or related material is to be accompanied by evidence that the
                           student has registered for classes, or other evidence showing the student has
                           accepted the offer and has committed to start classes on a certain date;
                       o A current individualized education program (IEP), as required under the
                           Individuals with Disabilities Education Act, if you have a disability;
                       o A copy of your current tuition bill;
                       o A current class schedule containing your name, the list of courses, and the day
                           and time of each class; or
                       o Any other relevant evidence.

                     If already enrolled – Current school registration cards; current transcripts; report
                      cards; progress reports showing the name of the school, the time period or semester
                      covered by the document, and the current grade or class year; or a current IEP
                      showing your process to date.

                                                                                           Page 6 4/4/2013
                                                                                  Exhibit 3, Page 186
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 188 of 308 Page ID
                                              #:2230 Development (GED) Certificate exam or
      • A course of study to pass a General Education
           other equivalent State-authorized exam;
                  Such evidence is to include a letter from the authorized representative of the program that
                  includes information such as:
                     Your name and date of enrollment;
                     The duration of the program and expected completion date;
                     Whether the course of study is for a regular high school diploma or recognized
                      equivalent under State law or a GED exam or other equivalent State-authorized
                      exam;
                     The program’s source and amount of funding;
                     The program’s authorized representative’s contact information; and
                     The program’s demonstrated effectiveness if it is not publicly funded (Federal, State,
                      county, or municipal) in whole or in part.
         An educational or career training program (including vocational training);
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance letter on school letterhead from the school registrar/authorized
                           school representative. Such acceptance letter is to include the name and address
                           of the program, a brief description of the program, the duration of the program,
                           and state when the classes are scheduled to commence. The letter is to be
                           accompanied by evidence that the student has registered for the program;
                       o A copy of your current year registration (intake form/enrollment form); or
                       o Any other relevant documentation.
                     If already attending classes– Current transcripts, report cards, or progress reports
                      showing the name of the school, the time period or semester covered by the
                      document, and if relevant, the current educational or grade level.
                     The program’s demonstrated effectiveness if it is not publicly funded (Federal, State,
                      county, or municipal) in whole or in part.
      •   Literacy training; or
                  Such evidence is to include a letter from the literacy program administrator or authorized
                  representative providing information such as:
                     Your name;
                     The date of your enrollment;
                     The duration of the literacy program and the expected completion date;
                     The program administrator or authorized representative’s contact information; and
                     The program’s demonstrated effectiveness if it is not publicly funded (Federal, State,
                      county, or municipal) in whole or in part.
      •   An English as a Second Language (ESL) program.
                  Such evidence is to include a letter from the ESL program administrator or authorized
                  representative. This letter is to include the following:
                     Your name;
                     The date of your enrollment;
                     The duration of the ESL program and the expected completion date;
                     The program administrator or authorized representative’s contact information; and
                     The program’s demonstrated effectiveness if it is not publicly funded (Federal, State,
                      county, or municipal) in whole or in part.


  DACA 106A – EVIDENCE OF ACCEPTANCE BUT NO EVIDENCE OF REGISTERING FOR
  CLASSES:
  You have provided an acceptance letter or other related material indicating that you have been accepted at
  (ISO should list the name of the private elementary/junior high/middle school/high school/secondary
  school or public or private college/university/community college). However, you did not include
  evidence that you have enrolled in that school. Therefore, you are requested to submit such evidence

                                                                                           Page 7 4/4/2013
                                                                                  Exhibit 3, Page 187
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 189 of 308 Page ID
                                                       #:2231
  which is to include, but is not limited to paid tuition bills or evidence that you have registered for class at
   that school.

   DACA 106B – LITERACY PROGRAM’S NON-PROFIT STATUS
   If the literacy program in which you are enrolled has non-profit status, please provide evidence of such
   status. Evidence of the literacy program’s non-profit status is to include a copy of a valid letter from the
   Internal Revenue Service confirming exemption from taxation under section 501(c)(3) of the Internal
   Revenue Service Code of 1986, as amended, or equivalent section of prior code.

   DACA 106C –PUBLIC FUNDING (GED; Educational or Career Training Program (Including
   Vocational Training); ESL)
   If the (ISO should insert GED; Educational or Career Training Program (Including Vocational
   Training); Literacy Program; or English as a Second Language) in which you are enrolled is funded in
   whole or in part by public funds (Federal, State, county or municipal), you are requested to submit a letter
   from the (ISO should insert GED program administrator/authorized representative; school
   registrar/authorized school representative if requestor is enrolled in Career Training Program (Including
   Vocational Training); literacy program administrator/authorized representative; or ESL program
   administrator/authorized representative) providing basic details about the funding, such as the source(s)
   of the funding.

   DACA 106D – PUBLIC FUNDING – (Literacy Program)
   If the literacy program in which you are enrolled is not funded in whole or in part by public funds
   (Federal, State, county, or municipal) or not administered by a non-profit entity you are requested to
   submit a letter from the program administrator or authorized representative providing basic details about
   the funding, such as the amount and the source(s) of the funding.

   DACA 106E – DEMONSTRATED EFFECTIVENESS (GED; Educational or Career Training
   Program (Including Vocational Training); Literacy Program; ESL)

   (ISO should select the correct RFE paragraph below depending upon the program in which the requestor
   is enrolled)

   If the GED/Equivalency program, in which you are enrolled, is not publicly funded (Federal, State,
   county, or municipal) in whole or in part, you are requested to submit information from the GED program
   administrator/authorized representative relating to the program’s demonstrated effectiveness. Such
   information can include, but is not limited to:
         • The duration of the program’s existence;
         • The program’s track record in assisting students in obtaining a regular high school diploma, GED,
           or a recognized equivalent certificate, or passing a GED or recognized equivalent exam;
         • Receipt of awards or special achievement or recognition, that indicate the program’s overall
           quality; and/or
         • Any other relevant information indicating the program’s overall quality.

   If the educational or career training program (including vocational training), in which you are
   enrolled, is not publicly funded (Federal, State, county, or municipal) in whole or in part, you are
   requested to submit information, with supporting documentation, if available, from the school
   registrar/authorized representative relating to the program’s demonstrated effectiveness. Such information
   can include, but is not limited to:
         • The duration of the program’s existence;
         • The program’s track record in placing students in employment, job training, or post-secondary
            education; and
         • Receipt of awards or special achievement or recognition, that indicate the program’s overall
            quality; and/or
         • Any other relevant information indicating the program’s overall quality.

                                                                                               Page 8 4/4/2013
                                                                                      Exhibit 3, Page 188
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 190 of 308 Page ID
                                                  #:2232
  If the literacy program in which you are enrolled, is not publicly funded (Federal, State, county, or
  municipal) in whole or in part, you are requested to submit information from the literary program
  administrator/authorized representative relating to the program’s demonstrated effectiveness. Such
  information can include, but is not limited to:
      • The duration of the program’s existence;
      • The program’s track record in placing students in post-secondary education, job training
         programs, or employment; and
      • Receipt of awards or special achievement or recognition, that indicate the program’s overall
         quality; and/or
      • Any other relevant information indicating the program’s overall quality.

  If the English as a Second Language (ESL) program in which you are enrolled is not publicly funded
  (Federal, State, county, or municipal) in whole or in part, you are requested to submit information from
  the ESL program administrator/authorized representative relating to the program’s demonstrated
  effectiveness. Such information can include, but is not limited to:
       • The length of the program’s existence;
       • The program’s track record in assisting students in obtaining placement in postsecondary schools,
          job training programs, or employment; and
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  DACA 106F– GRADUATED FROM SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you graduated or obtained a General Educational Development (GED) Certificate
  or equivalent State authorized exam in the United States is insufficient (ISO should list what evidence
  was submitted for this guideline and briefly state why the evidence is insufficient. If the documents
  provided by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO should note
  this in the RFE. If the requestor did not submit any evidence for this guideline, modify RFE call up
  accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
  should delete any of the following that were already provided by the requestor)
            • A diploma;
            • Transcripts showing the date of graduation; or
            • A GED certificate, certificate of completion, certificate of attendance, or alternate award from
              a public or private high school or secondary school.

  Documentation sufficient to demonstrate that you obtained a GED includes, but is not limited to, evidence
  you passed a GED exam, or other comparable State-authorized exam, and, as a result, you received the
  recognized equivalent of a regular high school diploma under State law.

  DACA 107 – MEDICAL LEAVE
  You indicate in your filing that you are currently on medical leave from school. Therefore, you are
  requested to submit evidence of your medical leave and indicate the date you expect to return to school.
  Evidence of your medical leave may include, but is not limited to, an explanation from a medical doctor
  on official letterhead stating the diagnosis and prognosis, and how long your treatment is expected to last.

  DACA 108 - MILITARY
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you are an honorably discharged veteran of the Coast Guard or Armed Forces of
  the United States is insufficient. (ISO should list what evidence was submitted for this guideline and
  briefly state why the evidence is insufficient. If the requestor did not submit any evidence for this
  guideline, modify RFE call up accordingly). You may still submit evidence, which may include, but is
  not limited to, copies of: (ISO should delete any of the following that were already provided by the
  requestor)
                                                                                            Page 9 4/4/2013
                                                                                   Exhibit 3, Page 189
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 191 of 308 Page ID
                                   #:2233
       •   Form DD-214, Certificate of Release or Discharge from Active Duty;
       •   NGB Form 22, National Guard Report of Separation and Record of Service;
       •   Military personnel records; or
       •   Military health records.

   DACA 109- REMOVAL PROCEEDINGS
   Submit documents that you have been issued an order of exclusion, deportation or removal. Such
   documentation could include copies of:
       • Any removal, deportation, or exclusion order issued by an Immigration Judge;
       • Final decision from the Board of Immigration Appeals (BIA); or
       • Final decision from a U.S. Court of Appeals in your case.

 II.   APPLICATION SUPPORT CENTER (ASC) RELATED

   DACA 130 – SCHEDULE ASC APPOINTMENT
   Your request cannot be processed until you have appeared at an Application Support Center (ASC) for the
   collection of a digital photograph, signature, and fingerprint(s). Our records indicate that you have not
   yet appeared at an ASC for this purpose. Follow the instructions on the appointment notice for biometrics
   capture [enclosed with this notice/that will be mailed to you separately]. Additional information
   regarding the location of the ASC can be found on the USCIS web site at www.USCIS.gov. Please bring
   this notice with you to your appointment.

   If you have appeared at an ASC for biometrics capture, please return this notice to the address below with
   the appointment information.

           Date of Appointment:    ___________________

           Location of Appointment: ___________________


   DACA 131– RESCHEDULE ASC APPOINTMENT (TECHNICAL DIFFICULTIES)
   Our records indicate that you have already appeared at an Application Support Center (ASC) as
   previously scheduled. However, due to technical problems, your previously-acquired biometrics from the
   ASC cannot be used.

   [USCIS will mail a separate notice to you containing information for a new appointment for biometrics
   capture at the ASC nearest you/Follow the instructions of the enclosed appointment for biometrics capture
   at the ASC nearest you.] Additional information regarding the location of the ASC can be found on the
   USCIS web site at www.USCIS.gov. Please bring this notice with you to your appointment in addition to
   any other required documents as stated in the new appointment notice.

   We sincerely regret any inconvenience this has caused you.

III.   NAME, DATE OF BIRTH DISCREPANCY

   DACA 140 – DATE OF BIRTH DISCREPANCY
   USCIS records indicate that you were born on [DATE]. You indicated on your request for consideration
   of deferred action for childhood arrivals that you were born on [DATE]. Submit documentary evidence
   to establish your true date of birth. Such evidence may include your birth certificate and/or passport. If
   you submit a copy of your birth certificate, you must submit copies of the front and back (if there is
   information on the back).


                                                                                           Page 10 4/4/2013
                                                                                   Exhibit 3, Page 190
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 192 of 308 Page ID
                                   #:2234
  DACA 142 – NAME CHANGE/DISCREPANCY
      USCIS records and/or evidence you submitted indicate that your name is [NAME]. You indicated on
      your request for consideration of deferred action for childhood arrivals that your name is [NAME].
      Submit documentary evidence to establish your true name. Such evidence may include a birth certificate,
      adoption records, marriage certificate, passport, or government documentation showing that you have
      officially changed your name.

      DACA143 – SUBMIT EVIDENCE OF NAME CHANGE
      Submit proof of your name change. Such proof would normally be a marriage certificate, termination of
      marriage (divorce or annulment decree), adoption decree, or court order.

IV.       FINGERPRINTING / CRIMINALITY

      DACA 150A – 2 UNCLASSIFIABLE PRINTS – SUBMIT LOCAL POLICE CLEARANCES
      To date, you have been fingerprinted twice and USCIS has been unable to get a required clearance for
      you because both sets of fingerprints were rejected as unclassifiable by the Federal Bureau of
      Investigation. At this time you must submit a local police clearance certificate for each jurisdiction (city,
      town, county, or municipality) in which you have lived for six months or more within the past five years.

      Important Note: The police clearance certificate(s) must show your name and date of birth, and all
      aliases, if applicable, for all names researched. You must supply the law enforcement agency with all
      aliases you listed on your Form I-821D [ISO should list ONLY those names provided in Part1. Other
      Names Used (including maiden name) of the Form I-821D. Aliases obtained from any other source
      should not be listed in the RFE], including maiden name, [If applicable, insert maiden name unless it was
      included in the list of names in Part 1. Other Names Used (including maiden name) of the Form I-821D]
      if applicable. Fingerprint cards are not acceptable evidence of a police clearance certificate.

      If the police clearance shows you have been arrested for, charged with, or convicted of a felony or
      misdemeanor, you must provide a certified court disposition, arrest record, charging document,
      sentencing record, etc. for each arrest, unless disclosure is prohibited under state law within the United
      States. If you are unable to provide such records because your case was expunged or sealed, you must
      provide information about your arrest and evidence demonstrating that such records are unavailable under
      the law of the particular jurisdiction. The charge and disposition of each arrest must be specifically
      identified (not just numeric citations or codes). Additionally, if you were convicted, you may submit a
      copy of the pertinent statute, sentencing guide, or statement from the court clerk or police department
      identifying the statute under which you were convicted and the sentence you received.

      If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
      childhood arrivals.

      DACA 150B – FINGERPRINT WAIVER
      The Application Support Center (ASC) granted a fingerprint waiver on your case. At this time you must
      submit a local police clearance certificate for each jurisdiction (city, town, county, or municipality) in
      which you have lived for six months or more within the past five years.

      Important Note: The police clearance certificate(s) must show your name and date of birth, and all
      aliases, if applicable, for all names researched. You must supply the law enforcement agency with all
      aliases you listed on your Form I-821D [ISO should list ONLY those names provided in Part1. Other
      Names Used (including maiden name) of the Form I-821D. Aliases obtained from any other source
      should not be listed in the RFE], including maiden name, [If applicable, insert maiden name unless it was
      included in the list of names in Part 1. Other Names Used (including maiden name) of the Form I-821D]
      if applicable. Fingerprint cards are not acceptable evidence of a police clearance certificate.

      If the police clearance shows you have ever been arrested for, charged with, or convicted of a felony or
      misdemeanor, you must provide a certified court disposition, arrest record, charging document,
                                                                                                Page 11 4/4/2013
                                                                                         Exhibit 3, Page 191
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 193 of 308 Page ID
                                                      #:2235
  sentencing record, etc. for each arrest, unless disclosure is prohibited under state law within the United
   States. If you are unable to provide such records because your case was expunged or sealed, you must
   provide information about your arrest and evidence demonstrating that such records are unavailable under
   the law of the particular jurisdiction. The charge and disposition of each arrest must be specifically
   identified (not just numeric citations or codes). Additionally, if you were convicted, you may submit a
   copy of the pertinent statute, sentencing guide, or statement from the court clerk or police department
   identifying the statute under which you were convicted and the sentence you received.

   If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
   childhood arrivals.


   DACA 151– SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
   A background check has been conducted based upon the fingerprints you provided at the Application
   Support Center. Your criminal history check has revealed that you were arrested on [DATE], in
   [JURISDICTION] and charged with [CHARGES].
   (Where appropriate, Service Center may also need to include the name under which the arrest took
   place if different from name being used by requestor on Form I-821D. If there are multiple charges,
   you may bullet each charge.)

   At this time you must provide a certified court disposition, arrest record, charging document, sentencing
   record, etc. for each arrest, unless disclosure is prohibited under state law within the United States. If you
   are unable to provide such records because your case was expunged or sealed, you must provide
   information about your arrest and evidence demonstrating that such records are unavailable under the law
   of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
   (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
   pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
   statute under which you were convicted and the sentence you received.

   If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
   childhood arrivals.


V.     I-821D PART 3 INCOMPLETE

   DACA 155 – FORM I-821D INCOMPLETE
   You did not answer question(s)(ISO should list the question numbers in Part 3 of the Form I-821D that
   the requestor did not answer) in Part 3 of your Form I-821D, Consideration of Deferred Action for
   Childhood Arrivals. Therefore, you are requested to answer these question(s) on the enclosed copy of
   your original Form I-821D.

   After you answer these questions, you must re-sign and date page four (4) of the enclosed copy of your
   original Form I-821D. The completed form must contain a new original signature. Attach your
   completed Form I-821D to this Request for Evidence and send to the address as listed on this notice.

   As stated in the instructions on Part 3 of the Form I-821D, if any of the questions apply to you, please
   describe the circumstances and include a full explanation in Part 7 of the Form I-821D. To view the
   instructions of the Form I-821D, please visit the USCIS website at
   http://www.uscis.gov/USCIS/files/form/i-821d.pdf or call toll-free (800) 870-3676 to request this form by
   mail.
                              (Include a copy of the requestor’s Form I-821D with the RFE)




                                                                                             Page 12 4/4/2013
                                                                                      Exhibit 3, Page 192
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 194 of 308 Page ID
VI.  I-821D PART 3, CRIMINAL, NATIONAL#:2236
                                       SECURITY AND PUBLIC SAFETY
          INFORMATION AFFIRMATIVE RESPONSES POSSIBLE INELIGIBILITY ISSUES

      DACA 160 – ANSWERED “YES” TO QUESTION 1 AND 2 IN PART 3 – DOCUMENTS NEEDED
      AND EXPLANATION
      On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
      following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE
      THOSE THAT DON’T APPLY

              1. Have you been arrested for, charged with, or convicted of a felony or misdemeanor in the
                 United States?

              2. Have you been arrested for, charged with, or convicted of any crime in any country other
                 than the United States?

      You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
      requested in the instructions on Part 3 of the Form I-821D. Therefore, please provide a full explanation
      describing the circumstances. DELETE IF AN EXPLANATION WAS PROVIDED

      At this time you must provide a certified court disposition, arrest record, charging document, sentencing
      record, etc. for each arrest, unless disclosure is prohibited under state law within the United States. If you
      are unable to provide such records because your case was expunged or sealed, you must provide
      information about your arrest and evidence demonstrating that such records are unavailable under the law
      of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
      (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
      pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
      statute under which you were convicted and the sentence you received.

      If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
      childhood arrivals.


      DACA 161 – ANSWERED “YES” TO QUESTION 3 IN PART 3 – SUBMIT EXPLANATION
      On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
      following question in Part 3, Criminal, National Security and Public Safety Information:

              3. Have you ever engaged in or do you continue to engage in or plan to engage in terrorist
                 activities?

      You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
      requested in the instructions on Part 3 of the Form I-821D.

      Please provide a full and complete explanation of the terrorist activities you have ever engaged in, continue
      to engage in, or plan to engage in. Your explanation should include:

              Whether other people were engaged in terrorist activities with you;
              The names of the other people with whom you engaged in terrorists activities;
              The role you played in terrorist activities;
              The role that others played in terrorist activities;
              Whether you planned or actually carried out the terrorist activities;
              Whether you engaged in, continued to engage, or planned to engage in terrorist activities in the
              United States or abroad; and
              Describe the type of terrorist activities you engaged in, continue to engage in, or plan to engage in.



                                                                                                  Page 13 4/4/2013
                                                                                          Exhibit 3, Page 193
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
 Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 195 of 308 Page ID
                                     #:2237
   DACA 162 – ANSWERED “YES” TO QUESTION 4 IN PART 3 – SUBMIT EXPLANATION
   On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
   following question in Part 3, Criminal, National Security and Public Safety Information:

           4. Are you now or have you ever been a member of a gang?

   You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
   requested in the instructions on Part 3 of the Form I-821D.

   Please provide a full and complete explanation of your gang membership, including:

           When you joined the gang(s);
           How long you were a member of the gang(s);
           The name of the gang(s); and
           The criminal activities you participated in with the gang(s).

   DACA163 – ANSWERED “YES” TO QUESTIONS 5a. 5b, 5c, AND 5d IN PART 3– SUBMIT
   EXPLANATION
   On your Request for Deferred Action for Childhood Arrivals (Form I-821D) you checked “Yes” to the
   following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE
   THOSE THAT DON’T APPLY

           5. Have you EVER engaged in, ordered, incited, assisted, or otherwise participated in any of
           the following:
                    a. acts involving torture, genocide, or human trafficking?
                    b. killing any person?
                    c. severely injuring a person?
                    d. any kind of sexual contact or relations with any person who was being forced or
                    threatened?


   You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
   requested in the instructions on Part 3 of the Form I-821D.

   Please provide a full and complete explanation describing your participation in activities involving torture,
   genocide, human trafficking, killing any person, severely injuring any person, or any sexual contact or
   relations with any person who was being forced or threatened.


VII.   I-821D PART 3, CRIMINAL, NATIONAL SECURITY AND PUBLIC SAFETY
       INFORMATION

   DACA 170– ANSWERED “NO” TO QUESTIONS 1 AND 2 IN PART 3– USCIS FOUND CLEAR
   CHARGES OR OTHER DEROGATORY INFORMATION, SUBMIT JUDGMENT AND
   CONVICTION DOCUMENTS
   A background check has been conducted based upon the fingerprints you provided at the Application
   Support Center. Your background check revealed that you were arrested on [DATE], in
   [JURISDICTION] and charged with [CHARGES].
   Where appropriate, Service Center may also need to include the name under which the arrest took
   place if different from name being used by requestor on Form I-821D. If there are multiple charges,
   you may bullet each charge.)

   At this time you must provide a certified court disposition, arrest record, charging document, sentencing
   record, etc. for each arrest, unless disclosure is prohibited under state law within the United States. If you
   are unable to provide such records because your case was expunged or sealed, you must provide
                                                                                              Page 14 4/4/2013
                                                                                      Exhibit 3, Page 194
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 196 of 308 Page ID
                                                 #:2238 that such records are unavailable under the law
  information about your arrest and evidence demonstrating
  of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
  (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
  pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
  statute under which you were convicted and the sentence you received.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

  DACA 171– ANSWERED “NO”TO QUESTIONS 1 AND 2 IN PART 3 - CRIMINAL ACTIVITY
  UNCLEAR TO USCIS, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  Based on a review of your case, it appears that you have some type of criminal record/interaction with
  law enforcement authorities. It appears that on [DATE] the following occurred:

  [Provide explanation of findings, to include name of police dept. If applicable, charges if applicable,
  etc. NOTE: Do not inform the applicant where the information came from systems that are not
  our records (ex. IBIS)]

  (Where appropriate, you may also need to include the name under which the arrest took place if
  different from name being used by the requestor on Form I-821D. If there are multiple interactions,
  you may bullet each interaction.)

  At this time you must provide a certified court disposition, arrest record, charging document, sentencing
  record, etc. for each arrest, unless disclosure is prohibited under state law within the United States. If you
  are unable to provide such records because your case was expunged or sealed, you must provide
  information about your arrest and evidence demonstrating that such records are unavailable under the law
  of the particular jurisdiction. The charge and disposition of each arrest must be specifically identified
  (not just numeric citations or codes). Additionally, if you were convicted, you may submit a copy of the
  pertinent statute, sentencing guide, or statement from the court clerk or police department identifying the
  statute under which you were convicted and the sentence you received.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.


  DACA 172– ANSWERED “NO” TO QUESTIONS 3, 4, 5a. 5b, 5c, AND 5d IN PART 3 – USCIS
  DISCOVERED UNCLEAR INFORMATION, SUBMIT EXPLANATION
  Based on a review of your case, the following was discovered: (Delete those that do not apply)

          3. you engaged in or do you continue to engage or plan to engage in terrorist activities?

          4. you are now or have been a member of gang?

          5. you engaged in, ordered, incited, assisted, or otherwise participated in any of the following:
                  a. acts involving torture, genocide, or human trafficking?
                  b. killing any person?
                  c. severely injuring a person?
                  d. any kind of sexual contact or relations with any person who was being forced or
                  threatened?


  [Provide explanation of findings. This can include where the information was found if it is
  knowledge that can be shared with the requestor. NOTE: Do not inform the requestor where the
  information came from systems that are not our records (ex. IBIS).]

                                                                                            Page 15 4/4/2013
                                                                                     Exhibit 3, Page 195
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
  Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 197 of 308 Page ID
    Therefore, you must submit a statement explaining#:2239
                                                      and/or refuting the information/circumstances found in
    USCIS records. Please note that if you refute the above information, and USCIS later receives information
    that the above does relate to you, USCIS may terminate deferred action and you may be barred from other
    immigration benefits.

VIII.      FORM I-765

    DACA 180 – FAILURE TO SUBMIT OR COMPLETE FORM I-765WS
    USCIS is unable to complete the adjudication of your Form I-765, Application for Employment
    Authorization, because you did not submit or complete the Form I-765WS. Please provide a response to
    Part 1 (Full Name), and Part 2 (Financial Information), and if applicable, Part 3 (Additional Information)
    of Form I-765WS to indicate whether or not you have an economic need to work and return it to the
    address provided within the specified time.

    To obtain Form I-765WS, please visit the USCIS website at http:www.uscis.gov/files/form/i-765ws.pdf
    or call toll-free (800) 870-3676 to request this form by mail.

       DACA 190 – SUBMIT PASSPORT PHOTOS
       Please submit two (2) passport-style color photo(s) of [NAME] taken within 30 days of the date of this
       notice, which conform(s) to the specifications below. Using a pencil or felt pen, lightly print name (and
       Alien Registration Number, if known) on the back of each photograph.

       Please do not staple through any part of the photo(s). Enclose the photo(s) in a plastic or paper envelope
       and staple the envelope to this notice when returning it to this office.

       Passport-style photos must be 2 inches by 2 inches:
           • Frame subject with full face, front view, eyes open.
           • Make sure photo presents full head from top of hair to bottom of chin; height of head should
               measure 1 inch to 1 3/8 inch (25 mm to 35 mm).
           • Center head within frame.
           • Make sure eye level is between 1 1/8 inch and 1 3/8 inch (28 mm and 35 mm) from bottom of
               photo.
           • Photograph subject against a plain white or off-white background.
           • Position subject and lighting so that there are no distracting shadows on the face or background.
           • Encourage subject to have a natural expression.
           • Include headpieces if worn daily for religious purposes; they should not obscure or cast shadows
               on the eyes or any other part of the face.

       For more information on photo requirements, please see the Department of State website at:
       http://www.travel.state.gov/passport/pptphotos/index.html, or contact the USCIS National Customer
       Service Center at 1-800-375-5283.


 IX.       FORM 131

       DACA 200 – PROOF OF DACA
       To be considered for advance parole you must submit evidence to establish that you have been granted
       deferred action for childhood arrivals. Submit a copy of the approval notice issued by USCIS for your
       Form I-821D, Consideration of Deferred Action for Childhood Arrivals.

       DACA 201 – GENERAL

       On [insert filing date], you filed an Application for Travel Document (Form I-131) based on an approved
       Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Under section 212(d)(5)(A) of
       the Immigration and Nationality Act (INA), the Secretary of Homeland Security may, in her discretion,
                                                                                              Page 16 4/4/2013
                                                                                        Exhibit 3, Page 196
                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 198 of 308 Page ID
                                                    #:2240
  parole into the United States any alien applying for admission to the United States on a case-by-case basis
   for urgent humanitarian reasons or significant public benefit. To assist USCIS in adjudicating your
   application, please provide additional information about your proposed travel, including the reasons for
   requesting advance parole in order to travel outside the United States. In response to this notice, you
   should also submit evidence in support of your request (e.g., documentation showing that your proposed
   travel is related to your current employment or education or a humanitarian purpose).

   DACA 202 – PROOF OF EDUCATIONAL NEED
   In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
   advance parole to individuals granted deferred action for childhood arrivals may be made based on the
   need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
   travel abroad for education purposes. Examples of travel abroad for education purposes include study
   abroad programs, school-sponsored trips abroad, or travel necessary to conduct academic research.

   The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
   need to travel abroad for education purposes is insufficient. (ISO should list what evidence was submitted
   and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to support
   his/her need to travel abroad for educational purposes, modify RFE call up accordingly). You may still
   submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
   following that were already provided by the requestor)

       •   A letter from the educational institution, or from an employee of the institution acting in his or
           her official capacity, describing the purpose of the travel, or documentation showing enrollment
           in a specific program or class coupled with documentary evidence showing that you will benefit
           from, or are required to travel for the specific program or class; or

   NOTE: Travel during an academic year unrelated to academics (i.e., a vacation) is insufficient to qualify
   as an educational purpose.

   (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
   valid for the duration of the event, as documented in the advance parole application. For multiple events,
   the advance parole is valid for the duration of all the documented events)

   DACA 203 – PROOF OF HUMANITARIAN NEED
   In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
   advance parole to individuals granted deferred action for childhood arrivals may be made based on the
   need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
   travel abroad for humanitarian reasons. Examples of travel abroad for humanitarian reasons include
   medical reasons, to visit a family member, or to attend funeral services for a family member.

   The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
   need to travel abroad for humanitarian purposes is insufficient. (ISO should list what evidence was
   submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
   support his/her need to travel abroad for humanitarian, modify RFE call up accordingly). You may still
   submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
   following that were already provided by the requestor)

       •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis,
           and how long the treatment is expected to last;
       •   Information on the reasons why you cannot obtain treatment in the United States;
       •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis of
           the family member’s condition; or
       •   A death certificate or newspaper obituary of the family member or other document evidencing the
           death of the family member.
                                                                                            Page 17 4/4/2013
                                                                                     Exhibit 3, Page 197
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 199 of 308 Page ID
                                   #:2241
     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

     DACA 204 – PROOF OF EMPLOYMENT NEED
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
     advance parole to individual granted deferred action for childhood arrivals may be made based on the
     need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
     travel abroad for employment purposes. Examples of travel abroad for employment purposes include:
     pursuit of a position in the United States with a foreign employer;
     an overseas assignment, interview, conference, or training; a meeting with overseas clients or others with
     whom you interact professionally; or a trip to cultivate business or sales overseas or any other overseas
     trip taken in furtherance of the applicant’s professional responsibilities.

     The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
     need to travel abroad for employment purposes is insufficient. (ISO should list what evidence was
     submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
     support his/her need to travel abroad for employment purposes, modify RFE call up accordingly). You
     may still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of
     the following that were already provided by the requestor)

         •   A letter on official letterhead from your employer describing the need for your travel; or
         •   A document showing a specific employment need, such as a conference program, that also shows
             your participation.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

X.       ASSORTED OTHERS

     DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED BY AN
     ENGLISH TRANSLATION
     All foreign language documents must be accompanied by a full English language translation which the
     interpreter has certified as complete and accurate, and by the interpreter’s certification that he or she is
     competent to translate from the foreign language into English. Please submit a full English translation of
     (ISO should list the document(s)). You must submit the requested foreign language document along with
     the translation.

     DACA 301– YOU MAY SUBMIT PHOTOCOPIES
     You may submit either the original documents or legible photocopies of the originals, including copies of
     the front and back of each document. If you choose to submit original documents, they will not be
     returned to you. (Not for use when USCIS is requesting original documents.)

     DACA 302– AFFIDAVITS
     Affidavits can support two of the DACA guidelines:
         • Brief, casual, and innocent departures during the five years of required continuous presence in the
             United States: and
         • Any minor gap in the five year continuous residence requirement.

     In support of your DACA request, you submitted affidavits, but you did not indicate that:
          • primary and secondary evidence cannot be obtained; and
          • what effort you undertook to obtain that evidence.
                                                                                            Page 18 4/4/2013
                                                                                       Exhibit 3, Page 198
                          AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 200 of 308 Page ID
                                   #:2242
  Therefore, you are requested to provide the following:
     • A written statement from the appropriate issuing authority attesting to the fact that no record
         exists or can be located, or that the record sought was part of some segment of records which
         were lost or destroyed; or
     • Evidence (such as an affidavit) "that repeated good faith attempts were made to obtain the
         required document or record."

      DACA 303A – SIGNATURE ON FORM I-821D
      As stated in the Form I-821D instructions, each request must be properly signed. Part 4 of your Form I-
      821D, Consideration of Deferred Action for Childhood Arrivals is not properly signed because (ISO
      should indicate why the form was incorrectly signed. For example, the preparer signed Part 4 instead of
      Part 5 of the form or the requestor is over the age of 14, but the requestor's parent or legal guardian
      signed Part 4). Therefore, a copy of your original Form I-821D is enclosed so that you can sign and date
      Part 4, 2.a. and 2.b. of your Form I-821D. The completed form must contain a new original signature.
      Attach your properly signed Form I-821D to this Request for Evidence and return to the address listed on
      this notice.

                         (Include a copy of the requestor’s Form I-821D with the RFE)



  DACA 303B - SIGNATURE ON FORM I-765
  As stated in the Form I-765 instructions, each application must be properly signed. Form I-765,
  Application for Employment Authorization is not properly signed because (ISO should indicate why the
  form was incorrectly signed. For example, the preparer signed the form or the requestor is over the age
  of 14, but the requestor's parent or legal guardian signed the signature area). Therefore, a copy of your
  original Form I-765 is enclosed so that you can sign and date. The completed form must contain a new
  original signature. Attach your properly signed Form I-765 to this Request for Evidence and return to the
  address listed on this notice.


                         (Include a copy of the requestor’s Form I-765 with the RFE)


      DACA 304 – FORM I-821D MISSING PAGE(S)
      You did not submit page(s) (ISO should list the missing page number(s)) with your Form I-821D,
      Consideration of Deferred Action for Childhood Arrivals. In addition to submitting these missing pages,
      you must sign and date page four (4) of the Form I-821D. The completed form must contain a new
      original signature. Attach your completed Form I-821D to this Request for Evidence and send to the
      address as listed on this notice

      To obtain Form I-821D, please visit the USCIS website at http://www.uscis.gov/USCIS/files/form/i-
      821d.pdf or call toll-free (800) 870-3676 to request this form by mail.



XI.       ACKNOWLEDGEMENT OF WITHDRAWAL

      DACA 350 FORM I-821D ACKNOWLEDGEMENT OF WITHDRAWAL
      On [DATE] you filed a request for deferred action under the Secretary of Homeland Security’s June 15,
      2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form I-821D,
      Consideration of Deferred Action for Childhood Arrivals, a Form I-765, Application for Employment
      Authorization, and a Form I-765WS, Form I-765 Worksheet, together with the required filing fee.


                                                                                            Page 19 4/4/2013
                                                                                     Exhibit 3, Page 199
                          AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 201 of 308 Page ID
                                             #:2243
  On [DATE], you withdrew your Form I-821D. This withdrawal applies equally to the forms I-765 and I-
  765WS that you concurrently filed with the Form I-821D.

  USCIS hereby acknowledges your withdrawal. USCIS will not take any further action on your Form I-
  821D or the related forms I-765 and I-765WS. If you later wish to request Consideration of Deferred
  Action for Childhood Arrivals, you may file a new Form I-821D concurrently with a new Form I-765 and
  Form I-765WS, with a new fee.

  DACA 351 FORMS I-765/I-765WS ACKNOWLEDGEMENT OF WITHDRAWAL
  On [DATE] you filed a request for deferred action under the Secretary of Homeland Security’s June 15,
  2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form I-821D,
  Consideration of Deferred Action for Childhood Arrivals, a Form I-765, Application for Employment
  Authorization, and a Form I-765WS, Form I-765 Worksheet, together with the required filing fee.

  On [DATE], you withdrew your Form I-821D. This withdrawal applies equally to the forms I-765 and I-
  765WS that you concurrently filed with the Form I-821D.

  USCIS hereby acknowledges your withdrawal. USCIS will not take any further action on your forms I-
  765 and I-765WS or the related Form I-821D. The filing fee is not refundable. If you later wish to request
  Consideration of Deferred Action for Childhood Arrivals, you may file a new Form I-821D concurrently
  with a new Form I-765 and Form I-765WS, with a new fee.




                                                                                         Page 20 4/4/2013
                                                                                  Exhibit 3, Page 200
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 202 of 308 Page ID
                                   #:2244
                                            Appendix D

             DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                           RFE CALL-UPS
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input. The ISO
  should delete the highlighted bracketed [Text] and type in the necessary information, or choose the
  appropriate information from choices and delete the information that does not apply. Text only highlighted
  in YELLOW and not bracketed is directive in nature and should not be printed in the letter being sent but
  should be deleted. Please mix call-ups into a single RFE as needed.

  NOTE: Please add call-ups DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE
  ACCOMPANIED BY AN ENGLISH TRANSLATION and DACA 301 – YOU MAY SUBMIT
  PHOTOCOPIES to any other call-ups below as needed.

 I.      GUIDELINES

  DACA 100 – IDENTITY
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to prove your identity is insufficient (ISO should list what evidence was submitted for this
  guideline and briefly state why the evidence is insufficient. If the requestor did not submit any evidence
  for this guideline, modify RFE call up accordingly). You may still submit evidence, which may include,
  but is not limited to, copies of: (ISO should delete any of the following that were already provided by the
  requestor)

         •   Passport;
         •   Birth certificate accompanied by photo identification:
         •   Any national identity documents from your country of origin bearing your photo and/or
             fingerprint;
         •   Any U.S.-government immigration or other document bearing your name and photograph (e.g.,
             Employment Authorization Documents (EADs), expired visas, driver’s licenses, non-driver cards,
             etc.);
         •   Any school-issued form of identification with photo;
         •   Military identification document with photo;
         •   State-issued photo ID showing date of birth; or
         •   Any other document that you believe is relevant.

      Expired documents are acceptable.

  DACA 101 – CONTINUOUS RESIDENCE
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you have continuously resided in the United States during the 5-year period
  immediately before June 15, 2012 and up to the time of filing is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

         a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
            from employer(s), or, if you are self employed, letters from banks and other firms with whom you
            have done business);

                                                                                          Page 1 01/18/2013
                                                                                   Exhibit 3, Page 201
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 203 of 308 Page ID
                                                #:2245
        NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

     b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
        the dates during which you received service;

     c.   School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
          the United States, showing the name(s) of the schools and periods of school attendance;

     d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
        Form 22, National Guard Report of Separation and Record of Service; military personnel records;
        or military health records);

     e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
        medical facility or physician and the date(s) of the treatment or hospitalization;

     f.   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

     g. Money order receipts for money sent into or out of the country; passport entries; birth certificates
        of children born in the United States; dated bank transactions; correspondence between you and
        another person or organization; U.S. Social Security card; Selective Service card; automobile
        license receipts, title, vehicle registration, etc.; deeds, mortgages, rental agreements, contracts to
        which you have been a party; tax receipts; insurance policies; receipts; postmarked letters; or

     h. Any other relevant document.

  (ISO: Add the appropriate language below to the RFE if any of the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D are blank OR if page 3 of the Form I-821D is
  missing.)

  In addition, you did not answer question(s)(ISO should list the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D that were not answered) in Part 2, Arrival/Residence
  Information, of your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Therefore,
  you are requested to answer these question(s) on the enclosed copy of your original Form I-821D.

  Please re-sign and date page four (4) of the completed form; the completed form must contain a new
  original signature. Attach your completed Form I-821D to this Request for Evidence and send to the
  address as listed on this notice.

                             (Include a copy of the requestor’s Form I-821D with the RFE)

                                                            OR

  In addition, you did not submit page three (3) with your Form I-821D, Consideration of Deferred Action
  for Childhood Arrivals. Therefore, you are requested to complete the enclosed page three (3) of the form.

  Also enclosed is a copy of your original Form I-821D. Please re-sign and date page four (4) of the
  completed form; the completed form must contain a new original signature. Attach your completed Form
  I-821D to this Request for Evidence and send to the address as listed on this notice.

                                                                                            Page 2 01/18/2013
                                                                                     Exhibit 3, Page 202
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 204 of 308 Page ID
          (Include a copy of the requestor’s Form#:2246
                                                  I-821D and a blank page 3 of the form with the RFE)

  DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE
  To be considered for deferred action as a childhood arrival, you must have continuously resided in the
  United States during the 5 years period immediately before June 15, 2012 and up to the date you filed
  your request for deferred action. A brief, casual, and innocent absence from the United States will not
  interrupt your continuous residence.

  An absence will be considered brief, casual, and innocent, if:

       (1) The absence was short and reasonably calculated to accomplish the purpose of the absence;
       (2) The absence was not the result of an order of exclusion, deportation, or removal;
       (3) The absence was not because of an order of voluntary departure, or an administrative grant of
           voluntary departure before the requestor was placed in exclusion, deportation, or removal
           proceedings; and
       (4) The purpose of the absence from the United States or actions while outside of the United States
           were not contrary to law.

  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, for each departure you made from the United States since June 15, 2007 to show that each
  departure you made from the United States since June 15, 2007 was brief, casual, and innocent is
  insufficient. (ISO should list what evidence was submitted and briefly state why the evidence is
  insufficient. If the requestor did not submit any evidence, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   Plane or other transportation tickets or itinerary showing the travel dates;
      •   Passport entries;
      •   Hotel receipts showing the dates you were abroad;
      •   Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
      •   Advance parole document; or
      •   Any other evidence that could support a brief, casual, and innocent absence.

  DACA 103 – ARRIVED IN THE UNITED STATES BEFORE AGE 16
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you came to the United States prior to your 16th birthday is insufficient. (ISO
  should list what evidence was submitted for this guideline and briefly state why the evidence is
  insufficient. If the requestor did not submit any evidence for this guideline, modify RFE call up
  accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
  should delete any of the following that were already provided by the requestor)

      •   Passport with an admission stamp indicating when you entered the United States;
      •   I-94/I-95/I-94W Arrival/Departure Record;
      •   Any INS or DHS document stating your date of entry (e.g., Form I-862, Notice to Appear);
      •   Travel records, such as transportation tickets showing your dates of travel to the United States;
      •   School records (transcripts, report cards, etc.) from the schools that you have attended in the
          United States, showing the name(s) of the schools and the periods of school attendance;
      •   Hospital or medical records concerning treatment or hospitalization, showing the name of the
          medical facility or physician and the date(s) of the treatment or hospitalization;
      •   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.); or
      •   Any other document that you believe is relevant.



                                                                                          Page 3 01/18/2013
                                                                                    Exhibit 3, Page 203
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 205 of 308 Page ID
                                    #:2247
  DACA 104A –IN UNLAWFUL STATUS ON JUNE  15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay expired;
      •   If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents, if available;
      •   An INS or DHS charging document placing you into removal proceedings;
      •   Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012; or
      •   Any document relating to parole.

  DACA 104B –STUDENT IN UNLAWFUL STATUS ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were in unlawful status on June 15, 2012 is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay expired;
      •   If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents, if available;
      •   An INS or DHS charging document placing you into removal proceedings;
      •   Copies of your transcripts showing your student status from (ISO should insert dates);
      •   Copies of all properly completed old I-120AB/I-20ID forms or new SEVIS I-20 forms (required
          since August 1, 2003) for all schools attended;
      •   Proof of reinstatement;
      •   Any other document that you believe is relevant to show that you lacked lawful immigration
          status on June 15, 2012;
      •   Any document relating to parole.

  DACA 105 – PROOF OF PRESENCE IN THE UNITED STATES ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were present in the United States on June 15, 2012 is insufficient. (ISO should
  list what evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters
         from employer(s), or, if you are self employed, letters from banks and other firms with whom you
         have done business).

          NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

                                                                                           Page 4 01/18/2013
                                                                                     Exhibit 3, Page 204
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 206 of 308 Page ID
                                   #:2248
      b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
         the dates during which you received service.

      c. School records (transcripts, letters, report cards, etc.) from the schools that you have attended in
         the United States, showing the name(s) of the schools and periods of school attendance.

      d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
         Form 22, National Guard Report of Separation and Record of Service; military personnel records;
         or military health records).

      e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
         medical facility or physician and the date(s) of the treatment or hospitalization.

      f. Official records from a religious entity in the United States confirming your participation in a
         religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.).

     g.   Money order receipts for money sent into or out of the country; passport entries; birth certificates
          of children born in the United States; dated bank transactions; correspondence between you and
          another person or organization; U.S. Social Security card; Selective Service card; automobile
          license receipts, title, vehicle registration, etc.; deeds, mortgages, contracts to which you have
          been a party; tax receipts; insurance policies; receipts; postmarked letters; or

     h.   Any other relevant document.

  DACA 106 – CURRENTLY ENROLLED IN SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, showing that you have been accepted for enrollment or are already attending classes in one of
  the following is insufficient:
      • A public or private elementary, junior high/middle school or high school/secondary school;
      • A public or private college or university, or community college;
      • A course of study to pass a General Education Development (GED) Certificate exam or other
           State-authorized exam;
      • An educational or career training program (including vocational training);
      • Literacy training; or
      • An English as a Second Language (ESL) program.

  (ISO should list what evidence was submitted and briefly state why the evidence is insufficient. If the
  documents provided by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO
  should note this in the RFE. If the requestor did not submit any evidence for this guideline, modify RFE
  call up accordingly)

  You may still submit evidence, which may include the following: (ISO should delete any of the following
  that were already provided by the requestor)
      • A public or private elementary, junior high/middle school or high school/secondary school;
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance letter on school letterhead from the school’s authorized
                           representative. Such acceptance letter is to include the name and address of the
                           school, your grade level, and the date that classes are scheduled to commence.
                           The letter is to be accompanied by evidence that the student has registered for
                           classes, or other evidence showing the student has accepted the offer and has
                           committed to start classes on a certain date;
                       o A current individualized education program (IEP), as required under the
                            Individuals with Disabilities Education Act, if you have a disability;
                                                                                          Page 5 01/18/2013
                                                                                     Exhibit 3, Page 205
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 207 of 308 Page ID
                  o A current class schedule #:2249
                                             containing the student’s name, the list of courses, and
                          the day and time of each class; or
                     o Any other relevant evidence.
                   If already enrolled – Current school registration cards; current transcripts; report
                    cards; progress reports showing the name of the school, the time period or semester
                    covered by the document, and the current grade; or a current IEP showing your
                    process to date.
       • A public or private college or university, or community college;
                Such evidence may include, but is not limited to:
                   If accepted for enrollment, but classes have not yet commenced:
                     o An acceptance package or related material on school letterhead from the school’s
                         authorized representative. Such acceptance package or related material is to
                         include the name and address of the school, your grade level or class year, and
                         the date or term when classes are scheduled to commence. In addition, the
                         acceptance package or related material is to be accompanied by evidence that the
                         student has registered for classes, or other evidence showing the student has
                         accepted the offer and has committed to start classes on a certain date;
                     o A current individualized education program (IEP), as required under the
                         Individuals with Disabilities Education Act, if you have a disability;
                     o A copy of your current tuition bill;
                     o A current class schedule containing your name, the list of courses, and the day
                         and time of each class; or
                     o Any other relevant evidence.

                    If already enrolled – Current school registration cards; current transcripts; report
                     cards; progress reports showing the name of the school, the time period or semester
                     covered by the document, and the current grade or class year; or a current IEP
                     showing your process to date.
       • A course of study to pass a General Education Development (GED) Certificate exam or
          other equivalent State-authorized exam;
                 Such evidence is to include a letter from the authorized representative of the program that
                 includes information such as:
                    Your name and date of enrollment;
                    The duration of the program and expected completion date;
                    Whether the course of study is for a regular high school diploma or recognized
                     equivalent under State law or a GED exam or other equivalent State-authorized
                     exam;
                    The program’s source and amount of funding; and
                    The program’s authorized representative’s contact information.
      • An educational or career training program (including vocational training);
                 Such evidence may include, but is not limited to:
                    If accepted for enrollment, but classes have not yet commenced:
                      o An acceptance letter on school letterhead from the school registrar/authorized
                          school representative. Such acceptance letter is to include the name and address
                          of the program, a brief description of the program, the duration of the program,
                          and state when the classes are scheduled to commence. The letter is to be
                          accompanied by evidence that the student has registered for the program;
                      o A copy of your current year registration (intake form/enrollment form); or
                      o Any other relevant documentation.
                    If already attending classes– Current transcripts, report cards, or progress reports
                     showing the name of the school, the time period or semester covered by the
                     document, and if relevant, the current educational or grade level.
      • Literacy training; or
                 Such evidence is to include a letter from the literacy program administrator or authorized
                 representative providing information such as:
                                                                                          Page 6 01/18/2013
                                                                                 Exhibit 3, Page 206
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 208 of 308 Page ID
                 Your name;       #:2250
                    The date of your enrollment;
                    The duration of the literacy program and the expected completion date; and
                    The program administrator or authorized representative’s contact information.
      •   An English as a Second Language (ESL) program.
                Such evidence is to include a letter from the ESL program administrator or authorized
                representative. This letter is to include the following:
                    Your name;
                    The date of your enrollment;
                    The duration of the ESL program and the expected completion date;
                    The program administrator or authorized representative’s contact information.

  DACA 106A – EVIDENCE OF ACCEPTANCE BUT NO EVIDENCE OF REGISTERING FOR
  CLASSES:
  You have provided an acceptance letter or other related material indicating that you have been accepted at
  (ISO should list the name of the private elementary/junior high/middle school/high school/secondary
  school or public or private college/university/community college). However, you did not include
  evidence that you have enrolled in that school. Therefore, you are requested to submit such evidence
  which is to include, but is not limited to paid tuition bills or evidence that you have registered for class at
  that school.

  DACA 106B – LITERACY PROGRAM’S NON-PROFIT STATUS
  If the literacy program in which you are enrolled has non-profit status, please provide evidence of such
  status. Evidence of the literacy program’s non-profit status is to include a copy of a valid letter from the
  Internal Revenue Service confirming exemption from taxation under section 501(c)(3) of the Internal
  Revenue Service Code of 1986, as amended, or equivalent section of prior code.

  DACA 106C –PUBLIC FUNDING (GED; Educational or Career Training Program (Including
  Vocational Training); ESL)
  If the (ISO should insert GED; Educational or Career Training Program (Including Vocational
  Training); Literacy Program; or English as a Second Language) in which you are enrolled is funded in
  whole or in part by public funds (Federal, State, county or municipal), you are requested to submit a letter
  from the (ISO should insert GED program administrator/authorized representative; school
  registrar/authorized school representative if requestor is enrolled in Career Training Program (Including
  Vocational Training); literacy program administrator/authorized representative; or ESL program
  administrator/authorized representative) providing basic details about the funding, such as the source(s)
  of the funding.

  DACA 106D – PUBLIC FUNDING – (Literacy Program)
  If the literacy program in which you are enrolled is not funded in whole or in part by public funds
  (Federal, State, county, or municipal) or not administered by a non-profit entity you are requested to
  submit a letter from the program administrator or authorized representative providing basic details about
  the funding, such as the amount and the source(s) of the funding.

  DACA 106E – DEMONSTRATED EFFECTIVENESS (GED; Educational or Career Training
  Program (Including Vocational Training); Literacy Program; ESL)

  (ISO should select the correct RFE paragraph below depending upon the program in which the request is
  enrolled)

  Your record shows that the GED/Equivalency program, in which you are enrolled, is not publicly
  funded (Federal, State, county, or municipal) in whole or in part. Therefore, you are requested to submit
  information from the GED program administrator/authorized representative relating to the program’s
  demonstrated effectiveness. Such information can include, but is not limited to:
       • The duration of the program’s existence;
                                                                                            Page 7 01/18/2013
                                                                                     Exhibit 3, Page 207
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 209 of 308 Page ID
                                                  #:2251in obtaining a regular high school diploma, GED,
      • The program’s track record in assisting students
         or a recognized equivalent certificate, or passing a GED or recognized equivalent exam;
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
         quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  Your record shows that the educational or career training program (including vocational training), in
  which you are enrolled, is not publicly funded (Federal, State, county, or municipal) in whole or in part.
  Therefore, you are requested to submit information, with supporting documentation, if available, from the
  school registrar/authorized representative relating to the program’s demonstrated effectiveness. Such
  information can include, but is not limited to:
       • The duration of the program’s existence;
       • The program’s track record in placing students in employment, job training, or post-secondary
          education; and
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  Your record shows that the literacy program in which you are enrolled, is not publicly funded (Federal,
  State, county, or municipal) in whole or in part. Therefore, you are requested to submit information from
  the literary program administrator/authorized representative relating to the program’s demonstrated
  effectiveness. Such information can include, but is not limited to:
       • The duration of the program’s existence;
       • The program’s track record in placing students in post-secondary education, job training
           programs, or employment; and
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
           quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  Your record shows that the English as a Second Language (ESL) program in which you are enrolled is
  not publicly funded (Federal, State, county, or municipal) in whole or in part. Therefore, you are
  requested to submit information from the ESL program administrator/authorized representative relating to
  the program’s demonstrated effectiveness. Such information can include, but is not limited to:
      • The length of the program’s existence;
      • The program’s track record in assisting students in obtaining placement in postsecondary schools,
          job training programs, or employment; and
      • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
      • Any other relevant information indicating the program’s overall quality.

  DACA 106F– GRADUATED FROM SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you graduated or obtained a General Educational Development (GED) Certificate
  or equivalent State authorized exam in the United States is insufficient (ISO should list what evidence
  was submitted for this guideline and briefly state why the evidence is insufficient. If the documents
  provided by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO should note
  this in the RFE. If the requestor did not submit any evidence for this guideline, modify RFE call up
  accordingly). You may still submit evidence, which may include, but is not limited to, copies of: (ISO
  should delete any of the following that were already provided by the requestor)
            • A diploma;
            • Transcripts showing the date of graduation; or
            • A GED certificate, certificate of completion, certificate of attendance, or alternate award from
              a public or private high school or secondary school.

                                                                                         Page 8 01/18/2013
                                                                                   Exhibit 3, Page 208
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 210 of 308 Page ID
  Documentation sufficient to demonstrate that you#:2252
                                                   obtained a GED includes, but is not limited to, evidence
   you passed a GED exam, or other comparable State-authorized exam, and, as a result, you received the
   recognized equivalent of a regular high school diploma under State law.

   DACA 107 – MEDICAL LEAVE
   You indicate in your filing that you are currently on medical leave from school. Therefore, you are
   requested to submit evidence of your medical leave and indicate the date you expect to return to school.
   Evidence of your medical leave may include, but is not limited to, an explanation from a medical doctor
   on official letterhead stating the diagnosis and prognosis, and how long your treatment is expected to last.

   DACA 108 - MILITARY
   The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
   Arrivals, to show that you are an honorably discharged veteran of the Coast Guard or Armed Forces of
   the United States is insufficient. (ISO should list what evidence was submitted for this guideline and
   briefly state why the evidence is insufficient. If the requestor did not submit any evidence for this
   guideline, modify RFE call up accordingly). You may still submit evidence, which may include, but is
   not limited to, copies of: (ISO should delete any of the following that were already provided by the
   requestor)

       •   Form DD-214, Certificate of Release or Discharge from Active Duty;
       •   NGB Form 22, National Guard Report of Separation and Record of Service;
       •   Military personnel records; or
       •   Military health records.

   DACA 109- REMOVAL PROCEEDINGS
   Submit documents that you have been issued an order of exclusion, deportation or removal. Such
   documentation could include copies of:
       • Any removal, deportation, or exclusion order issued by an Immigration Judge;
       • Final decision from the Board of Immigration Appeals (BIA); or
       • Final decision from a U.S. Court of Appeals in your case.

II.    APPLICATION SUPPORT CENTER (ASC) RELATED

   DACA 130 – SCHEDULE ASC APPOINTMENT
   Your request cannot be processed until you have appeared at an Application Support Center (ASC) for the
   collection of a digital photograph, signature, and fingerprint(s). Our records indicate that you have not
   yet appeared at an ASC for this purpose. Follow the instructions on the appointment notice for biometrics
   capture [enclosed with this notice/that will be mailed to you separately]. Additional information
   regarding the location of the ASC can be found on the USCIS web site at www.USCIS.gov. Please bring
   this notice with you to your appointment.

   If you have appeared at an ASC for biometrics capture, please return this notice to the address below with
   the appointment information.

           Date of Appointment:     ___________________

           Location of Appointment: ___________________




                                                                                           Page 9 01/18/2013
                                                                                    Exhibit 3, Page 209
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 211 of 308 Page ID
                                   #:2253
  DACA 131– RESCHEDULE ASC APPOINTMENT  (TECHNICAL DIFFICULTIES)
      Our records indicate that you have already appeared at an Application Support Center (ASC) as
      previously scheduled. However, due to technical problems, your previously-acquired biometrics from the
      ASC cannot be used.

      [USCIS will mail a separate notice to you containing information for a new appointment for biometrics
      capture at the ASC nearest you/Follow the instructions of the enclosed appointment for biometrics capture
      at the ASC nearest you.] Additional information regarding the location of the ASC can be found on the
      USCIS web site at www.USCIS.gov. Please bring this notice with you to your appointment in addition to
      any other required documents as stated in the new appointment notice.

      We sincerely regret any inconvenience this has caused you.

III.      NAME, DATE OF BIRTH DISCREPANCY

      DACA 140 – DATE OF BIRTH DISCREPANCY
      USCIS records indicate that you were born on [DATE]. You indicated on your request for consideration
      of deferred action for childhood arrivals that you were born on [DATE]. Submit documentary evidence
      to establish your true date of birth. Such evidence may include your birth certificate and/or passport. If
      you submit a copy of your birth certificate, you must submit copies of the front and back (if there is
      information on the back).

      DACA 142 – NAME CHANGE/DISCREPANCY
      USCIS records and/or evidence you submitted indicate that your name is [NAME]. You indicated on
      your request for consideration of deferred action for childhood arrivals that your name is [NAME].
      Submit documentary evidence to establish your true name. Such evidence may include a birth certificate,
      adoption records, marriage certificate, passport, or government documentation showing that you have
      officially changed your name.

      DACA143 – SUBMIT EVIDENCE OF NAME CHANGE
      Submit proof of your name change. Such proof would normally be a marriage certificate, termination of
      marriage (divorce or annulment decree), adoption decree, or court order.

IV.       FINGERPRINTING / CRIMINALITY

      DACA 150A – 2 UNCLASSIFIABLE PRINTS – SUBMIT LOCAL POLICE CLEARANCES
      To date, you have been fingerprinted twice and USCIS has been unable to get a required clearance for
      you because both sets of fingerprints were rejected as unclassifiable by the Federal Bureau of
      Investigation. Instead of a fingerprint clearance, you must submit a local police clearance certificate for
      each jurisdiction (city, town, county, or municipality) in which you have lived for six months or more
      within the past five years.

      Please note: The police clearance certificate(s) must be researched by name and date of birth. You must
      supply the law enforcement agency with all aliases you have used, including maiden name, if applicable.
      Fingerprint cards are not acceptable evidence of a police clearance certificate.

      If any record indicates that you have been arrested, you must provide documentation of each of the
      following:

          a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you. The
             charge and disposition must be specifically identified (not merely numeric citations or codes).

          b. If you were convicted of any charge, you must also provide evidence showing whether the charge
             for which you were convicted was classified as a felony or misdemeanor. You may submit a

                                                                                             Page 10 01/18/2013
                                                                                        Exhibit 3, Page 210
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 212 of 308 Page ID
                                                   #:2254 and/or statement from the court clerk or police
        copy of the pertinent statute, sentencing guidelines,
         department for this purpose.

  Along with the above information, you must also answer the following questions. You should respond on
  this notice and sign your name where it asks for your signature. If more space is needed, you may
  respond to the following questions on separate sheet(s) of paper. Please sign every separate sheet of
  paper.

      1) Have you ever been arrested or detained by a law enforcement officer? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      2) Have you had your fingerprints taken for any reason by a law enforcement officer for a criminal
         offense? If yes, please explain.

          Answer:           ____________________________________________________________

          ____________________________________________________________________


      3) Have you been issued a ticket or been taken into custody by a law enforcement officer? If yes,
         please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      4) Have you ever been ordered by a court to: pay a fine; serve a probationary sentence; perform
         community service; make restitution; or have your wages garnished (e.g., for failure to make
         child support payments)? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      5) Have you ever received an expungement, parole, pardon, or successfully completed a diversion or
         rehabilitation program? If yes, please explain.

          Answer:           ____________________________________________________________

          ____________________________________________________________________

  I certify, under penalties of perjury under the laws of the United States of America, that the foregoing is
  true and correct. Furthermore, I authorize the release from my records that USCIS needs to determine my
  eligibility for deferred action of childhood arrivals.

  Signature of Requestor: _______________________________________________________




                                                                                       Page 11 01/18/2013
                                                                                  Exhibit 3, Page 211
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 213 of 308 Page ID
  DACA 150B – FINGERPRINT WAIVER   #:2255
  The ASC granted a fingerprint waiver on your case, and provided you with a Police Clearance Notice
  instructing you to obtain police clearances and arrest reports (if any) for every U.S. residence during the
  past (5) five years.

  Please note: The police clearance certificate(s) must be researched by name and date of birth. You must
  supply the law enforcement agency with all aliases you have used, including maiden name, if applicable.
  Fingerprint cards are not acceptable evidence of a police clearance certificate.

  If any record indicates that you have been arrested, you must provide documentation of each of the
  following:

      a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you. The
         charge and disposition must be specifically identified (not merely numeric citations or codes).

      b. If you were convicted of any charge, you must also provide evidence showing whether the charge
         for which you were convicted was classified as a felony or misdemeanor. You may submit a
         copy of the pertinent statute, sentencing guidelines, and/or statement from the court clerk or police
         department for this purpose.

  Along with the above information, you must also answer the following questions. You should respond on
  this notice and sign your name where it asks for your signature. If more space is needed, you may
  respond to the following questions on separate sheet(s) of paper. Please sign every separate sheet of
  paper.

      1) Have you ever been arrested or detained by a law enforcement officer? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      2) Have you had your fingerprints taken for any reason by a law enforcement officer for a criminal
         offense? If yes, please explain.

          Answer:           ____________________________________________________________

          ____________________________________________________________________


      3) Have you been issued a ticket or been taken into custody by a law enforcement officer? If yes,
         please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      4) Have you ever been ordered by a court to: pay a fine; serve a probationary sentence; perform
         community service; make restitution; or have your wages garnished (e.g., for failure to make
         child support payments)? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________



                                                                                         Page 12 01/18/2013
                                                                                    Exhibit 3, Page 212
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 214 of 308 Page ID
     5) Have you ever received an expungement,#:2256
                                               parole, pardon, or successfully completed a diversion or
          rehabilitation program? If yes, please explain.

          Answer:           ____________________________________________________________

          ____________________________________________________________________

  I certify, under penalties of perjury under the laws of the United States of America, that the foregoing is
  true and correct. Furthermore, I authorize the release from my records that USCIS needs to determine my
  eligibility for deferred action of childhood arrivals.

  Signature of Requestor: _______________________________________________________


  DACA 151– SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  A background check has been conducted based upon the fingerprints you provided at the Application
  Support Center. Your criminal history check has revealed that you were arrested on [DATE], in
  [JURISDICTION] and charged with [CHARGES].
  (Where appropriate, Service Center may also need to include the name under which the arrest took
  place if different from name being used by requestor on Form I-821D. If there are multiple charges,
  you may bullet each charge.)

  You must provide certified judgment and conviction/disposition documents from the court(s) for all of
  your arrests, including but not limited to, the charges listed above. If you are unable to provide such
  records because your case was expunged or sealed, you must provide information about your arrest and
  evidence demonstrating that such records are unavailable under the law of the particular jurisdiction. The
  certified judgment and conviction/disposition documents must address the following:

          a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge against
             you. The charge and disposition must be specifically identified (not just numeric citations or
             codes).

          b. If you were convicted, you must also provide evidence showing whether the charge for which
             you were convicted was classified as a felony, misdemeanor or other type of offense. Please
             submit a copy of the pertinent statute, sentencing guide, or statement from the court clerk or
             police department for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

V.    I-821D PART 3 INCOMPLETE

  DACA 155 – FORM I-821D INCOMPLETE
  You did not answer question(s)(ISO should list the question numbers in Part 3 of the Form I-821D that
  the requestor did not answer) in Part 3 of your Form I-821D, Consideration of Deferred Action for
  Childhood Arrivals. Therefore, you are requested to answer these question(s) on the enclosed copy of
  your original Form I-821D.

  As stated in the instructions on Part 3 of the Form I-821D, if any of the questions apply to you, please
  describe the circumstances and include a full explanation in Part 7 of the Form I-821D. Re-sign and date
  page four (4) of the completed form; the completed form must contain a new original signature. Attach
  your completed Form I-821D to this Request for Evidence and send to the address as listed on this
  notice.

                            (Include a copy of the requestor’s Form I-821D with the RFE)
                                                                                       Page 13 01/18/2013
                                                                                  Exhibit 3, Page 213
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 215 of 308 Page ID
                                   #:2257
VI.       I-821D PART 3, CRIMINAL, NATIONAL SECURITY AND PUBLIC SAFETY
          INFORMATION AFFIRMATIVE RESPONSES POSSIBLE INELIGIBILITY ISSUES

      DACA 160 – ANSWERED “YES” to QUESTION 1 AND 2 IN PART 3 –DOCUMENTS NEEDED
      AND EXPLANATION
      On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
      following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE
      THOSE THAT DON’T APPLY

              1. Have you been arrested for, charged with, or convicted of a felony or misdemeanor in the
                 United States?

              2. Have you been arrested for, charged with, or convicted of any crime in any country other
                 than the United States?

      You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
      requested in the instructions on Part 3 of the Form I-821D. Therefore, please provide a full explanation
      describing the circumstances. DELETE IF AN EXPLANATION WAS PROVIDED

      You must provide certified judgment and conviction/disposition documents from the court(s) for all of
      your arrests, including but not limited to, the charges listed above. If you are unable to provide such
      records because your case was expunged or sealed, you must provide information about your arrest and
      evidence demonstrating that such records are unavailable under the law of the particular jurisdiction. The
      certified judgment and conviction/disposition documents must address the following:

              a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge against
                 you. The charge and disposition must be specifically identified (not just numeric citations or
                 codes).

              b. If you were convicted, you must also provide evidence showing whether the charge for which
                 you were convicted was classified as a felony, misdemeanor, or some other type of offense.
                 You may submit a copy of the pertinent statute, sentencing guide, or statement from the court
                 clerk or police department for this purpose.

      If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
      childhood arrivals.

      DACA 161 – ANSWERED “YES” TO QUESTION 3 IN PART 3 – SUBMIT EXPLANATION
      On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
      following question in Part 3, Criminal, National Security and Public Safety Information:

              3. Have you ever engaged in or do you continue to engage in or plan to engage in terrorist
                 activities?

      You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
      requested in the instructions on Part 3 of the Form I-821D.

      Please provide a full and complete explanation of the terrorist activities you have ever engaged in, continue
      to engage in, or plan to engage in. Your explanation should include:

              Whether other people were engaged in terrorist activities with you;
              The names of the other people with whom you engaged in terrorists activities;
              The role you played in terrorist activities;
              The role that others played in terrorist activities;
                                                                                              Page 14 01/18/2013
                                                                                         Exhibit 3, Page 214
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
 Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 216 of 308 Page ID
                                                  #:2258
         Whether you planned or actually carried out the terrorist activities;
           Whether you engaged in, continued to engage, or planned to engage in terrorist activities in the
           United States or abroad; and
           Describe the type of terrorist activities you engaged in, continue to engage in, or plan to engage in.

   DACA 162 – ANSWERED “YES” TO QUESTION 4 IN PART 3 – SUBMIT EXPLANATION
   On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
   following question in Part 3, Criminal, National Security and Public Safety Information:

           4. Are you now or have you ever been a member of a gang?

   You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
   requested in the instructions on Part 3 of the Form I-821D.

   Please provide a full and complete explanation of your gang membership, including:

           When you joined the gang(s);
           How long you were a member of the gang(s);
           The name of the gang(s); and
           The criminal activities you participated in with the gang(s).

   DACA163 – ANSWERED “YES” TO QUESTIONS 5a. 5b, 5c, AND 5d IN PART 3– SUBMIT
   EXPLANATION
   On your Request for Deferred Action for Childhood Arrivals (Form I-821D) you checked “Yes” to the
   following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE
   THOSE THAT DON’T APPLY

           5. Have you EVER engaged in, ordered, incited, assisted, or otherwise participated in any of
           the following:
                    a. acts involving torture, genocide, or human trafficking?
                    b. killing any person?
                    c. severely injuring a person?
                    d. any kind of sexual contact or relations with any person who was being forced or
                    threatened?


   You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
   requested in the instructions on Part 3 of the Form I-821D.

   Please provide a full and complete explanation describing your participation in activities involving torture,
   genocide, human trafficking, killing any person, severely injuring any person, or any sexual contact or
   relations with any person who was being forced or threatened.

VII.   I-821D PART 3, CRIMINAL, NATIONAL SECURITY AND PUBLIC SAFETY
       INFORMATION

   DACA 170– ANSWERED “NO” TO QUESTIONS 1 AND 2 IN PART 3– USCIS FOUND CLEAR
   CHARGES OR OTHER DEROGATORY INFORMATION, SUBMIT JUDGMENT AND
   CONVICTION DOCUMENTS
   A background check has been conducted based upon the fingerprints you provided at the Application
   Support Center. Your background check revealed that you were arrested on [DATE], in
   [JURISDICTION] and charged with [CHARGES].
   Where appropriate, Service Center may also need to include the name under which the arrest took
   place if different from name being used by requestor on Form I-821D. If there are multiple charges,
   you may bullet each charge.)
                                                                                            Page 15 01/18/2013
                                                                                       Exhibit 3, Page 215
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 217 of 308 Page ID
                                   #:2259
  You must provide certified judgment and conviction/disposition documents from the court(s) for all of
  your arrests, including but not limited to, the charges listed above. If you are unable to provide such
  records because your case was expunged or sealed, you must provide information about your arrest and
  evidence demonstrating that such records are unavailable under the law of the particular jurisdiction. The
  certified judgment and conviction/disposition documents must address the following:

          a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you.
             The charge and disposition must be specifically identified (not just numeric citations or
             codes).

          b. If you were convicted, you must also provide evidence showing whether the charge for which
             you were convicted was classified as a felony or misdemeanor. You may submit a copy of
             the pertinent statute, sentencing guide, or statement from the court clerk or police department
             for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

  DACA 171– ANSWERED “NO”TO QUESTIONS 1 AND 2 IN PART 3 - CRIMINAL ACTIVITY
  UNCLEAR TO USCIS, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  Based on a review of your case, it appears that you have some type of criminal record/interaction with
  law enforcement authorities. It appears that on [DATE] the following occurred:

  [Provide explanation of findings, to include name of police dept. If applicable, charges if applicable,
  etc. NOTE: Do not inform the applicant where the information came from systems that are not
  our records (ex. IBIS)]

  (Where appropriate, you may also need to include the name under which the arrest took place if
  different from name being used by the requestor on Form I-821D. If there are multiple interactions,
  you may bullet each interaction.)

  Submit a statement explaining the results of this interaction with law enforcement authorities. You must
  provide certified judgment and conviction/disposition documents from the court(s) for all of your arrests,
  including but not limited to, the charges listed above. If you are unable to provide such records because
  your case was expunged or sealed, you must provide information about your arrest and evidence
  demonstrating that such records are unavailable under the law of the particular jurisdiction. The certified
  judgment and conviction/disposition documents must address the following:

          a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you.
             The charge and disposition must be specifically identified (not just numeric citations or
             codes).

          b. If you were convicted of any charge, you must also provide evidence showing whether the
             charge for which you were convicted was classified as a felony or misdemeanor. You may
             submit a copy of the pertinent statute, sentencing guide, or statement from the court clerk or
             police department for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

  DACA 172– ANSWERED “NO” TO QUESTIONS 3, 4, 5a. 5b, 5c, AND 5d IN PART 3 – USCIS
  DISCOVERED UNCLEAR INFORMATION, SUBMIT EXPLANATION
  Based on a review of your case, the following was discovered: (Delete those that do not apply)

                                                                                        Page 16 01/18/2013
                                                                                   Exhibit 3, Page 216
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
  Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 218 of 308 Page ID
          3. you engaged in or do you continue to#:2260
                                                  engage or plan to engage in terrorist activities?

            4. you are now or have been a member of gang?

            5. you engaged in, ordered, incited, assisted, or otherwise participated in any of the following:
                    a. acts involving torture, genocide, or human trafficking?
                    b. killing any person?
                    c. severely injuring a person?
                    d. any kind of sexual contact or relations with any person who was being forced or
                    threatened?


    [Provide explanation of findings. This can include where the information was found if it is
    knowledge that can be shared with the requestor. NOTE: Do not inform the requestor where the
    information came from systems that are not our records (ex. IBIS).]

    Therefore, you must submit a statement explaining and/or refuting the information/circumstances found in
    USCIS records. Please note that if you refute the above information, and USCIS later receives information
    that the above does relate to you, USCIS may terminate deferred action and you may be barred from other
    immigration benefits.

VIII.   FORM I-765

    DACA 180 – FAILURE TO SUBMIT OR COMPLETE FORM I-765WS
    USCIS is unable to complete your Form I-765, Application for Employment Authorization because you
    failed to submit or complete the Form I-765WS. Please complete the worksheet and return it to the
    address provided within the specified time.

    DACA 190 – SUBMIT PASSPORT PHOTOS
    Please submit two (2) passport-style color photo(s) of [NAME] taken within 30 days of the date of this
    notice, which conform(s) to the specifications below. Using a pencil or felt pen, lightly print name (and
    Alien Registration Number, if known) on the back of each photograph.

    Please do not staple through any part of the photo(s). Enclose the photo(s) in a plastic or paper envelope
    and staple the envelope to this notice when returning it to this office.

    Passport-style photos must be 2 inches by 2 inches:
        • Frame subject with full face, front view, eyes open.
        • Make sure photo presents full head from top of hair to bottom of chin; height of head should
            measure 1 inch to 1 3/8 inch (25 mm to 35 mm).
        • Center head within frame.
        • Make sure eye level is between 1 1/8 inch and 1 3/8 inch (28 mm and 35 mm) from bottom of
            photo.
        • Photograph subject against a plain white or off-white background.
        • Position subject and lighting so that there are no distracting shadows on the face or background.
        • Encourage subject to have a natural expression.
        • Include headpieces if worn daily for religious purposes; they should not obscure or cast shadows
            on the eyes or any other part of the face.

    For more information on photo requirements, please see the Department of State website at:
    http://www.travel.state.gov/passport/pptphotos/index.html, or contact the USCIS National Customer
    Service Center at 1-800-375-5283.



                                                                                          Page 17 01/18/2013
                                                                                     Exhibit 3, Page 217
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 219 of 308 Page ID
IX.  FORM 131                      #:2261

      DACA 200 – PROOF OF DACA
      To be considered for advance parole you must submit evidence to establish that you have been granted
      deferred action for childhood arrivals. Submit a copy of the approval notice issued by USCIS for your
      Form I-821D, Consideration of Deferred Action for Childhood Arrivals.

      DACA 201 – GENERAL

      On [insert filing date], you filed an Application for Travel Document (Form I-131) based on an approved
      Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Under section 212(d)(5)(A) of
      the Immigration and Nationality Act (INA), the Secretary of Homeland Security may, in her discretion,
      parole into the United States any alien applying for admission to the United States on a case-by-case basis
      for urgent humanitarian reasons or significant public benefit. To assist USCIS in adjudicating your
      application, please provide additional information about your proposed travel, including the reasons for
      requesting advance parole in order to travel outside the United States. In response to this notice, you
      should also submit evidence in support of your request (e.g., documentation showing that your proposed
      travel is related to your current employment or education or a humanitarian purpose).

      DACA 202 – PROOF OF EDUCATIONAL NEED
      In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
      advance parole to individuals granted deferred action for childhood arrivals may be made based on the
      need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
      travel abroad for education purposes. Examples of travel abroad for education purposes include study
      abroad programs, school-sponsored trips abroad, or travel necessary to conduct academic research.

      The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
      need to travel abroad for education purposes is insufficient. (ISO should list what evidence was submitted
      and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to support
      his/her need to travel abroad for educational purposes, modify RFE call up accordingly). You may still
      submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
      following that were already provided by the requestor)

          •   A letter from the educational institution, or from an employee of the institution acting in his or
              her official capacity, describing the purpose of the travel, or documentation showing enrollment
              in a specific program or class coupled with documentary evidence showing that you will benefit
              from, or are required to travel for the specific program or class; or

      NOTE: Travel during an academic year unrelated to academics (i.e., a vacation) is insufficient to qualify
      as an educational purpose.

      (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
      valid for the duration of the event, as documented in the advance parole application. For multiple events,
      the advance parole is valid for the duration of all the documented events)

      DACA 203 – PROOF OF HUMANITARIAN NEED
      In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
      advance parole to individuals granted deferred action for childhood arrivals may be made based on the
      need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
      travel abroad for humanitarian reasons. Examples of travel abroad for humanitarian reasons include
      medical reasons, to visit a family member, or to attend funeral services for a family member.

      The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
      need to travel abroad for humanitarian purposes is insufficient. (ISO should list what evidence was
      submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
                                                                                               Page 18 01/18/2013
                                                                                        Exhibit 3, Page 218
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 220 of 308 Page ID
                                                  #:2262modify RFE call up accordingly). You may still
  support his/her need to travel abroad for humanitarian,
     submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
     following that were already provided by the requestor)

         •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis,
             and how long the treatment is expected to last;
         •   Information on the reasons why you cannot obtain treatment in the United States;
         •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis of
             the family member’s condition; or
         •   A death certificate or newspaper obituary of the family member or other document evidencing the
             death of the family member.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

     DACA 204 – PROOF OF EMPLOYMENT NEED
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
     advance parole to individual granted deferred action for childhood arrivals may be made based on the
     need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
     travel abroad for employment purposes. Examples of travel abroad for employment purposes include:
     pursuit of a position in the United States with a foreign employer;
     an overseas assignment, interview, conference, or training; a meeting with overseas clients or others with
     whom you interact professionally; or a trip to cultivate business or sales overseas or any other overseas
     trip taken in furtherance of the applicant’s professional responsibilities.

     The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
     need to travel abroad for employment purposes is insufficient. (ISO should list what evidence was
     submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
     support his/her need to travel abroad for employment purposes, modify RFE call up accordingly). You
     may still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of
     the following that were already provided by the requestor)

         •   A letter on official letterhead from your employer describing the need for your travel; or
         •   A document showing a specific employment need, such as a conference program, that also shows
             your participation.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
     valid for the duration of the event, as documented in the advance parole application. For multiple events,
     the advance parole is valid for the duration of all the documented events)

X.       ASSORTED OTHERS

     DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED BY AN
     ENGLISH TRANSLATION
     All foreign language documents must be accompanied by a full English language translation which the
     interpreter has certified as complete and accurate, and by the interpreter’s certification that he or she is
     competent to translate from the foreign language into English. Please submit a full English translation of
     (ISO should list the document(s)). You must submit the requested foreign language document along with
     the translation.




                                                                                            Page 19 01/18/2013
                                                                                       Exhibit 3, Page 219
                          AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 221 of 308 Page ID
                                   #:2263
  DACA 301– YOU MAY SUBMIT PHOTOCOPIES
  You may submit either the original documents or legible photocopies of the originals, including copies of
  the front and back of each document. If you choose to submit original documents, they will not be
  returned to you. (Not for use when USCIS is requesting original documents.)

  DACA 302– AFFIDAVITS
  Affidavits can support two of the DACA guidelines:
      • Brief, casual, and innocent departures during the five years of required continuous presence in the
          United States: and
      • Any minor gap in the five year continuous residence requirement.

  In support of your DACA request, you submitted affidavits, but you did not indicate that:
       • primary and secondary evidence cannot be obtained; and
       • what effort you undertook to obtain that evidence.

  Therefore, you are requested to provide the following:
     • A written statement from the appropriate issuing authority attesting to the fact that no record
         exists or can be located, or that the record sought was part of some segment of records which
         were lost or destroyed; or
     • Evidence (such as an affidavit) "that repeated good faith attempts were made to obtain the
         required document or record."

  DACA 303A – SIGNATURE ON FORM I-821D
  As stated in the Form I-821D instructions, each request must be properly signed. Part 4 of your Form I-
  821D, Consideration of Deferred Action for Childhood Arrivals is not properly signed because (ISO
  should indicate why the form was incorrectly signed. For example, the preparer signed Part 4 instead of
  Part 5 of the form or the requestor is over the age of 14, but the requestor's parent or legal guardian
  signed Part 4) Therefore, a copy of your Form I-821D is enclosed so that you can sign and date Part 4,
  2.a. and 2.b. of your Form I-821D. Please note that a photocopy of a signed request or a typewritten
  name in place of a signature is not acceptable. Please attach your properly signed Form I-821D to this
  Request for Evidence and return to the address listed on this notice.

                      (Include a copy of the requestor’s Form I-821D with the RFE)


  DACA 303B - SIGNATURE ON FORM I-765
  As stated in the Form I-765 instructions, each application must be properly signed. Form I-765,
  Application for Employment Authorization is not properly signed because (ISO should indicate why the
  form was incorrectly signed. For example, the preparer signed the form or the requestor is over the age
  of 14, but the requestor's parent or legal guardian signed the signature area). Therefore, a copy of your
  Form I-765 is enclosed so that you can sign and date. Please note that a photocopy of a signed application
  or a typewritten name in place of a signature is not acceptable. Please attach your properly signed Form I-
  765 to this Request for Evidence and return to the address listed on this notice.


                      (Include a copy of the requestor’s Form I-765 with the RFE)




                                                                                       Page 20 01/18/2013
                                                                                   Exhibit 3, Page 220
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 222 of 308 Page ID
                                      #:2264
  DACA 304 – FORM I-821D MISSING PAGE(S)
      You did not submit page (ISO should list the missing page number(s)) with your Form I-821D,
      Consideration of Deferred Action for Childhood Arrivals. Therefore, you are requested to complete the
      enclosed page (ISO should list the missing page number(s)) of the form.

  Also enclosed is a copy of your original Form I-821D. Please re-sign and date page four (4) of the
  completed form; the completed form must contain a new original signature. Attach your completed Form
  I-821D to this Request for Evidence and send to the address as listed on this notice.

       (Include a copy of the requestor’s Form I-821D and the blank missing page(s) of the form with the RFE)


XI.      ACKNOWLEDGEMENT OF WITHDRAWAL

      DACA 350 FORM I-821D ACKNOWLEDGEMENT OF WITHDRAWAL
      On [DATE] you filed a request for deferred action under the Secretary of Homeland Security’s June 15,
      2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form I-821D,
      Consideration of Deferred Action for Childhood Arrivals, a Form I-765, Application for Employment
      Authorization, and a Form I-765WS, Form I-765 Worksheet, together with the required filing fee.

  On [DATE], you withdrew your Form I-821D. This withdrawal applies equally to the forms I-765 and I-
  765WS that you concurrently filed with the Form I-821D.

      USCIS hereby acknowledges your withdrawal. USCIS will not take any further action on your Form I-
      821D or the related forms I-765 and I-765WS. If you later wish to request Consideration of Deferred
      Action for Childhood Arrivals, you may file a new Form I-821D concurrently with a new Form I-765 and
      Form I-765WS, with a new fee.

      DACA 351 FORMS I-765/I-765WS ACKNOWLEDGEMENT OF WITHDRAWAL
      On [DATE] you filed a request for deferred action under the Secretary of Homeland Security’s June 15,
      2012, directive concerning Deferred Action for Childhood Arrivals. Your filing included a Form I-821D,
      Consideration of Deferred Action for Childhood Arrivals, a Form I-765, Application for Employment
      Authorization, and a Form I-765WS, Form I-765 Worksheet, together with the required filing fee.

      On [DATE], you withdrew your Form I-821D. This withdrawal applies equally to the forms I-765 and I-
      765WS that you concurrently filed with the Form I-821D.

  USCIS hereby acknowledges your withdrawal. USCIS will not take any further action on your forms I-
  765 and I-765WS or the related Form I-821D. The filing fee is not refundable. If you later wish to request
  Consideration of Deferred Action for Childhood Arrivals, you may file a new Form I-821D concurrently
  with a new Form I-765 and Form I-765WS, with a new fee.




                                                                                         Page 21 01/18/2013
                                                                                    Exhibit 3, Page 221
                          AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 223 of 308 Page ID
                                   #:2265
                                            Appendix D

                                 DEFERRED ACTION FOR
                                 CHILDHOOD ARRIVALS
                                     RFE CALL-UPS
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input. The ISO
  should delete the highlighted bracketed [Text] and type in the necessary information, or choose the
  appropriate information from choices and delete the information that does not apply. Text only highlighted
  in YELLOW and not bracketed is directive in nature and should not be printed in the letter being sent but
  should be deleted. Please mix call-ups into a single RFE as needed.

  NOTE: Please add call-ups DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED
  BY AN ENGLISH TRANSLATION and DACA 301 – YOU MAY SUBMIT PHOTOCOPIES to any other
  call-ups below as needed.

  DACA 100 – IDENTITY
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to prove your identity is insufficient (ISO should list what evidence was submitted for this
  guideline and briefly state why the evidence is insufficient. If the requestor did not submit any evidence
  for this guideline, modify RFE call up accordingly). You may still submit evidence, which may include,
  but is not limited to, copies of: (ISO should delete any of the following that were already provided by the
  requestor)

      •    Passport;
      •    Birth certificate accompanied by photo identification:
      •    Any national identity documents from your country of origin bearing your photo and/or
           fingerprint;
      •    Any U.S.-government immigration or other document bearing your name and photograph (e.g.,
           Employment Authorization Documents (EADs), expired visas, driver’s licenses, non-driver cards,
           etc.);
      •    Any school-issued form of identification with photo;
      •    Military identification document with photo; or
      •    Any other document that you believe is relevant.

  DACA 101 – CONTINUOUS RESIDENCE
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you have continuously resided in the United States during the 5-year period
  immediately before June 15, 2012 and up to the time of filing is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the requestor
  did not submit any evidence for this guideline, modify RFE call up accordingly). You may still submit
  evidence, which may include, but is not limited to, copies of: (ISO should delete any of the following that
  were already provided by the requestor)

      a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters from
         employer(s), or, if you are self employed, letters from banks and other firms with whom you have
         done business);

          NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.
                                                                                     Exhibit 3, Page 222
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 224 of 308 Page ID
                                   #:2266
     b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing the
        dates during which you received service;

     c.   School records (transcripts, letters, report cards, etc.) from the schools that you have attended in the
          United States, showing the name(s) of the schools and periods of school attendance;

     d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
        Form 22, National Guard Report of Separation and Record of Service; military personnel records; or
        military health records);

     e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
        medical facility or physician and the date(s) of the treatment or hospitalization;

     f.   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

     g. Money order receipts for money sent into or out of the country; passport entries; birth certificates of
        children born in the United States; dated bank transactions; correspondence between you and
        another person or organization; U.S. Social Security card; Selective Service card; automobile license
        receipts, title, vehicle registration, etc.; deeds, mortgages, rental agreements, contracts to which you
        have been a party; tax receipts; insurance policies; receipts; postmarked letters; or

     h. Any other relevant document.

  (ISO: Add the appropriate language below to the RFE if any of the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D are blank OR if page 3 of the Form I-821D is missing.)

  In addition, you did not answer question(s)(ISO should list the questions on page 3 (Part 2,
  Arrival/Residence Information) of the Form I-821D that were not answered) in Part 2, Arrival/Residence
  Information, of your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Therefore,
  you are requested to answer these question(s) on the enclosed copy of your original Form I-821D.

  Please re-sign and date page four (4) of the completed form; the completed form must contain a new
  original signature. Attach your completed Form I-821D to this Request for Evidence and send to the
  address as listed on this notice.

                              (Include a copy of the requestor’s Form I-821D with the RFE)

                                                            OR

  In addition, you did not submit page three (3) with your Form I-821D, Consideration of Deferred Action
  for Childhood Arrivals. Therefore, you are requested to complete the enclosed page three (3) of the form.

  Also enclosed is a copy of your original Form I-821D. Please re-sign and date page four (4) of the
  completed form; the completed form must contain a new original signature. Attach your completed Form
  I-821D to this Request for Evidence and send to the address as listed on this notice.

              (Include a copy of the requestor’s Form I-821D and a blank page 3 of the form with the RFE)




                                                                                      Exhibit 3, Page 223
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 225 of 308 Page ID
  DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE
                                         #:2267
  To be considered for deferred action as a childhood arrival, you must have continuously resided in the
  United States during the 5 years period immediately before June 15, 2012 and up to the date you filed
  your request for deferred action. A brief, casual, and innocent absence from the United States will not
  interrupt your continuous residence.

  An absence will be considered brief, casual, and innocent, if:

       (1) The absence was short and reasonably calculated to accomplish the purpose of the absence;
       (2) The absence was not the result of an order of exclusion, deportation, or removal;
       (3) The absence was not because of an order of voluntary departure, or an administrative grant of
           voluntary departure before the requestor was placed in exclusion, deportation, or removal
           proceedings; and
       (4) The purpose of the absence from the United States or actions while outside of the United States
           were not contrary to law.

  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, for each departure you made from the United States since June 15, 2007 to show that each
  departure you made from the United States since June 15, 2012 were brief, casual, and innocent is
  insufficient. (ISO should list what evidence was submitted and briefly state why the evidence is
  insufficient. If the requestor did not submit any evidence, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   Plane or other transportation tickets or itinerary showing the travel dates;
      •   Passport entries;
      •   Hotel receipts showing the dates you were abroad;
      •   Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
      •   Advance parole document; or
      •   Any other evidence that could support a brief, casual, and innocent absence.


  DACA 103 – ARRIVED IN THE UNITED STATES BEFORE AGE 16
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to establish that you came to the United States prior to your 16th birthday is insufficient. (ISO
  should list what evidence was submitted for this guideline and briefly state why the evidence is insufficient.
  If the requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You
  may still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of
  the following that were already provided by the requestor)

      •   Passport with an admission stamp indicating when you entered the United States;
      •   I-94/I-95/I-94W Arrival/Departure Record;
      •   Any INS or DHS document stating your date of entry (e.g., Form I-862, Notice to Appear);
      •   Travel records, such as transportation tickets showing your dates of travel to the United States;
      •   School records (transcripts, report cards, etc.) from the schools that you have attended in the
          United States, showing the name(s) of the schools and the periods of school attendance;
      •   Hospital or medical records concerning treatment or hospitalization, showing the name of the
          medical facility or physician and the date(s) of the treatment or hospitalization;
      •   Official records from a religious entity in the United States confirming your participation in a
          religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.); or
      •   Any other document that you believe is relevant.




                                                                                     Exhibit 3, Page 224
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 226 of 308 Page ID
  DACA 104 –IN UNLAWFUL STATUS AS OF JUNE 15, 2012
                                        #:2268
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were in unlawful status as of June 15, 2012 is insufficient. (ISO should list what
  evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the requestor
  did not submit any evidence for this guideline, modify RFE call up accordingly). You may still submit
  evidence, which may include, but is not limited to, copies of: (ISO should delete any of the following that
  were already provided by the requestor)

      •   I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay expired;
      •   If you have a final order of exclusion, deportation, or removal issued on or before June 15, 2012,
          submit a copy of that order and related charging documents, if available;
      •   An INS or DHS charging document placing you into removal proceedings;
      •   Any other document that you believe is relevant to show that you lacked lawful immigration status
          on June 15, 2012; or
      •   Any document relating to parole.

  DACA 105 – PROOF OF PRESENCE IN THE UNITED STATES ON JUNE 15, 2012
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you were present in the United States on June 15, 2012 is insufficient. (ISO should
  list what evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
  requestor did not submit any evidence for this guideline, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      a. Employment records (e.g., pay stubs, W-2 Forms, Federal and State income tax returns, letters from
         employer(s), or, if you are self employed, letters from banks and other firms with whom you have
         done business).

          NOTE: In all of these documents, your name and the name of the employer or other interested
          organization must appear on the form or letter, as well as relevant dates. Letters from employers
          must be signed by the employer and must include the employer’s contact information.

          Such letters must include: (1) your address(es) at the time of employment; (2) the exact period(s)
          of employment; (3) period(s) of layoff; and (4) duties with the company.

      b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies showing
         the dates during which you received service.

      c. School records (transcripts, letters, report cards, etc.) from the schools that you have attended in the
         United States, showing the name(s) of the schools and periods of school attendance.

      d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty; NGB
         Form 22, National Guard Report of Separation and Record of Service; military personnel records;
         or military health records).

      e. Hospital or medical records concerning treatment or hospitalization, showing the name of the
         medical facility or physician and the date(s) of the treatment or hospitalization.

      f. Official records from a religious entity in the United States confirming your participation in a
         religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.).

     g.   Money order receipts for money sent into or out of the country; passport entries; birth certificates
          of children born in the United States; dated bank transactions; correspondence between you and
          another person or organization; U.S. Social Security card; Selective Service card; automobile license
          receipts, title, vehicle registration, etc.; deeds, mortgages, contracts to which you have been a
          party; tax receipts; insurance policies; receipts; postmarked letters; or

     h.   Any other relevant document.
                                                                                      Exhibit 3, Page 225
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 227 of 308 Page ID
                                   #:2269

  DACA 106 – CURRENTLY ENROLLED IN SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, showing that you have been accepted for enrollment or are already attending classes in one of the
  following is insufficient:
       • A public or private elementary, junior high/middle school or high school/secondary school;
       • A public or private college or university, or community college;
       • A course of study to pass a General Education Development (GED) Certificate exam or other State-
           authorized exam;
       • An educational or career training program (including vocational training);
       • Literacy training; or
       • An English as a Second Language (ESL) program.

  (ISO should list what evidence was submitted and briefly state why the evidence is insufficient. If the
  documents provided by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO
  should note this in the RFE. If the requestor did not submit any evidence for this guideline, modify RFE call
  up accordingly)

  You may still submit evidence, which may include the following: (ISO should delete any of the following
  that were already provided by the requestor.
       • A public or private elementary, junior high/middle school or high school/secondary school;
                   Such evidence may include, but is not limited to:
                      If accepted for enrollment, but classes have not yet commenced:
                        o An acceptance letter on school letterhead from the school’s authorized
                             representative. Such acceptance letter is to include the name and address of the
                             school, your grade level, and the date that classes are scheduled to commence.
                             The letter is to be accompanied by evidence that the student has registered for
                             classes, or other evidence showing the student has accepted the offer and has
                             committed to start classes on a certain date;
                        o A current individualized education program (IEP), as required under the
                             Individuals with Disabilities Education Act, if you have a disability;
                        o A current class schedule containing the student’s name, the list of courses, and the
                             day and time of each class; or
                        o Any other relevant evidence.
                      If already enrolled – Current school registration cards; current transcripts; report
                       cards; progress reports showing the name of the school, the time period or semester
                       covered by the document, and the current grade; or a current IEP showing your
                       process to date.
        • A public or private college or university, or community college;
                   Such evidence may include, but is not limited to:
                      If accepted for enrollment, but classes have not yet commenced:
                        o An acceptance package or related material on school letterhead from the school’s
                            authorized representative. Such acceptance package or related material is to include
                            the name and address of the school, your grade level or class year, and the date or
                            term when classes are scheduled to commence. In addition, the acceptance
                            package or related material is to be accompanied by evidence that the student has
                            registered for classes, or other evidence showing the student has accepted the offer
                            and has committed to start classes on a certain date;
                        o A current individualized education program (IEP), as required under the
                            Individuals with Disabilities Education Act, if you have a disability;
                        o A copy of your current tuition bill;
                        o A current class schedule containing your name, the list of courses, and the day and
                            time of each class; or
                        o Any other relevant evidence.



                                                                                     Exhibit 3, Page 226
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 228 of 308 Page ID
                 If already enrolled – Current #:2270
                                                school registration cards; current transcripts; report
                     cards; progress reports showing the name of the school, the time period or semester
                     covered by the document, and the current grade or class year; or a current IEP
                     showing your process to date.
       • A course of study to pass a General Education Development (GED) Certificate exam or other
          equivalent State-authorized exam;
                Such evidence is to include a letter from the authorized representative of the program that
                includes information such as:
                    Your name and date of enrollment;
                    The duration of the program and expected completion date;
                    Whether the course of study is for a regular high school diploma or recognized
                     equivalent under State law or a GED exam or other equivalent State-authorized exam;
                    The program’s source and amount of funding; and
                    The program’s authorized representative’s contact information.
      • An educational or career training program (including vocational training);
                Such evidence may include, but is not limited to:
                    If accepted for enrollment, but classes have not yet commenced:
                      o An acceptance letter on school letterhead from the school registrar/authorized
                          school representative. Such acceptance letter is to include the name and address of
                          the program, a brief description of the program, the duration of the program, and
                          state when the classes are scheduled to commence. The letter is to be
                          accompanied by evidence that the student has registered for the program;
                      o A copy of your current year registration (intake form/enrollment form); or
                      o Any other relevant documentation.
                    If already attending classes– Current transcripts, report cards, or progress reports
                     showing the name of the school, the time period or semester covered by the
                     document, and if relevant, the current educational or grade level.
      • Literacy training; or
                Such evidence is to include a letter from the literary program administrator or authorized
                representative providing information such as:
                    Your name;
                    The date of your enrollment;
                    The duration of the literacy program and the expected completion date; and
                    The program administrator or authorized representative’s contact information.
      • An English as a Second Language (ESL) program.
                Such evidence is to include a letter from the ESL program administrator or authorized
                representative. This letter is to include the following:
                    Your name;
                    The date of your enrollment;
                    The duration of the ESL program and the expected completion date;
                    The program administrator or authorized representative’s contact information.

  DACA 106A – EVIDENCE OF ACCEPTANCE BUT NO EVIDENCE OF REGISTERING FOR CLASSES:
  You have provided an acceptance letter or other related material indicating that you have been accepted at
  [ISO should list the name of the private elementary/junior high/middle school/high school/secondary
  school or public or private college/university/community college]. However, you did not include
  evidence that you have enrolled in that school. Therefore, you are requested to submit such evidence
  which is to include, but is not limited to paid tuition bills or evidence that you have registered for class at
  that school.

  DACA 106B – LITERACY PROGRAM’S NON-PROFIT STATUS
  If the literacy program in which you are enrolled has non-profit status, please provide evidence of such
  status. Evidence of the literacy program’s non-profit status is to include a copy of a valid letter from the
  Internal Revenue Service confirming exemption from taxation under section 501(c)(3) of the Internal
  Revenue Service Code of 1986, as amended, or equivalent section of prior code.



                                                                                       Exhibit 3, Page 227
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 229 of 308 Page ID
  DACA 106C –PUBLIC FUNDING (GED; Educational or Career Training Program (Including Vocational
                                          #:2271
  Training); ESL)
  If the [ISO should insert GED; Educational or Career Training Program (Including Vocational Training);
  Literacy Program; or English as a Second Language] in which you are enrolled is funded in whole or in part
  by public funds (Federal, State, county or municipal), you are requested to submit a letter from the [ISO
  should insert GED program administrator/authorized representative; school registrar/authorized school
  representative if requestor is enrolled in Career Training Program (Including Vocational Training); literacy
  program administrator/authorized representative; or ESL program administrator/authorized representative]
  providing basic details about the funding, such as the source(s) of the funding.

  DACA 106D – PUBLIC FUNDING – (Literacy Program)
  If the literacy program in which you are enrolled is not funded in whole or in part by public funds
  (Federal, State, county, or municipal) or not administered by a non-profit entity you are requested to
  submit a letter from the program administrator or authorized representative providing basic details about
  the funding, such as the amount and the source(s) of the funding.

  DACA 106E – DEMONSTRATED EFFECTIVENESS (GED; Educational or Career Training Program
  (Including Vocational Training); Literacy Program; ESL)

  (ISO SHOULD SELECT THE CORRECT RFE PARAGRAPH BELOW DEPENDING UPON THE PROGRAM
  IN WHICH THE REQUESTOR IS ENROLLED)

  Your record shows that the GED/Equivalency program, in which you are enrolled, is not publicly funded
  (Federal, State, county, or municipal) in whole or in part. Therefore, you are requested to submit
  information from the GED program administrator/authorized representative relating to the program’s
  demonstrated effectiveness. Such information can include, but is not limited to:
       • The duration of the program’s existence;
       • The program’s track record in assisting students in obtaining a regular high school diploma, GED,
          or a recognized equivalent certificate, or passing a GED or recognized equivalent exam;
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  Your record shows that the educational or career training program (including vocational training), in
  which you are enrolled, is not publicly funded (Federal, State, county, or municipal) in whole or in part.
  Therefore, you are requested to submit information, with supporting documentation, if available, from the
  school registrar/authorized representative relating to the program’s demonstrated effectiveness. Such
  information can include, but is not limited to:
       • The duration of the program’s existence;
       • The program’s track record in placing students in employment, job training, or post-secondary
          education; and
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
       • Any other relevant information indicating the program’s overall quality.

  Your record shows that the literacy program in which you are enrolled, is not publicly funded (Federal,
  State, county, or municipal) in whole or in part. Therefore, you are requested to submit information from
  the literary program administrator/authorized representative relating to the program’s demonstrated
  effectiveness. Such information can include, but is not limited to:
       • The duration of the program’s existence;
       • The program’s track record in placing students in post-secondary education, job training programs,
            or employment; and
       • Receipt of awards or special achievement or recognition, that indicate the program’s overall
            quality; and/or
       • Any other relevant information indicating the program’s overall quality.


                                                                                   Exhibit 3, Page 228
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 230 of 308 Page ID
  Your record shows that the English as a Second Language
                                                  #:2272 (ESL) program in which you are enrolled is not
  publicly funded (Federal, State, county, or municipal) in whole or in part. Therefore, you are requested to
  submit information from the ESL program administrator/authorized representative relating to the
  program’s demonstrated effectiveness. Such information can include, but is not limited to:
      • The length of the program’s existence;
      • The program’s track record in assisting students in obtaining placement in postsecondary schools,
          job training programs, or employment; and
      • Receipt of awards or special achievement or recognition, that indicate the program’s overall
          quality; and/or
      • Any other relevant information indicating the program’s overall quality.

  DACA 106F– GRADUATED FROM SCHOOL
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you graduated from school is insufficient (ISO should list what evidence was
  submitted for this guideline and briefly state why the evidence is insufficient. If the documents provided
  by the requestor are incomplete (i.e. no identifying information) or illegible, the ISO should note this in
  the RFE. If the requestor did not submit any evidence for this guideline, modify RFE call up accordingly).
  You may still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any
  of the following that were already provided by the requestor)
           • A diploma;
           • Transcripts showing the date of graduation; or
           • A GED certificate, certificate of completion, certificate of attendance, or alternate award from a
               public or private high school or secondary school.

  Documentation sufficient to demonstrate that you obtained a GED includes, but is not limited to, evidence
  you passed a GED exam, or other comparable State-authorized exam, and, as a result, you received the
  recognized equivalent of a regular high school diploma under State law.

  DACA 107G – MEDICAL LEAVE
  You indicate in your filing that you are currently on medical leave from school. Therefore, you are
  requested to submit evidence of your medical leave and indicate the date you expect to return to school.
  Evidence of your medical leave may include, but is not limited to, an explanation from a medical doctor on
  official letterhead stating the diagnosis and prognosis, and how long your treatment is expected to last.

  DACA 107 - MILITARY
  The evidence you submitted with your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals, to show that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
  United States is insufficient. (ISO should list what evidence was submitted for this guideline and briefly
  state why the evidence is insufficient. If the requestor did not submit any evidence for this guideline,
  modify RFE call up accordingly). You may still submit evidence, which may include, but is not limited to,
  copies of: (ISO should delete any of the following that were already provided by the requestor)

      •   Form DD-214, Certificate of Release or Discharge from Active Duty;
      •   NGB Form 22, National Guard Report of Separation and Record of Service;
      •   Military personnel records; or
      •   Military health records.

  DACA 108- REMOVAL PROCEEDINGS
  Submit documents that you have been issued an order of exclusion, deportation or removal. Such
  documentation could include copies of:
      • Any removal, deportation, or exclusion order issued by an Immigration Judge;
      • Final decision from the Board of Immigration Appeals (BIA); or
      • Final decision from a U.S. Court of Appeals in your case.




                                                                                     Exhibit 3, Page 229
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 231 of 308 Page ID
                                   #:2273
                      APPLICATION SUPPORT CENTER (ASC) RELATED

  DACA 130 – SCHEDULE ASC APPOINTMENT
  Your request cannot be processed until you have appeared at an Application Support Center (ASC) for the
  collection of a digital photograph, signature, and fingerprint(s). Our records indicate that you have not yet
  appeared at an ASC for this purpose. Please schedule an appointment at the ASC nearest you by calling the
  USCIS National Customer Service Center at 1-800-375-5283 (TTY 1-800-767-1833). You also can find
  the location of the ASC nearest you on the USCIS web site at www.USCIS.gov.

  Once you have scheduled an appointment, or if you have a scheduled appointment, please return this
  notice to the address below with the appointment information.

          Date of Appointment:     ___________________

          Location of Appointment: ___________________


  DACA 131– RESCHEDULE ASC APPOINTMENT (TECHNICAL DIFFICULTIES)
  On [DATE], USCIS asked you to schedule an appointment at an Application Support Center (ASC) for the
  collection of a digital photograph, signature and fingerprint(s). In response to that request, you indicated
  that you already appeared at an ASC as required. However, due to technical problems, your previously-
  acquired biometrics from the ASC cannot be used.

  USCIS will mail a separate notice to you containing information for a new appointment for biometrics
  capture at the ASC nearest you and listing identity documents that you must bring with you to your ASC
  appointment. Once you receive that notice, additional information regarding the location of the ASC can
  be found on the USCIS web site at www.USCIS.gov. Please bring this notice with you to your
  appointment.

  Once you have provided your biometrics to the ASC, respond to this request with evidence of your
  attendance of the ASC appointment. Such evidence typically consists of a copy of your appointment notice,
  bearing a stamp from the ASC technician. Along with the evidence of your appointment, please include all
  other evidence requested in this notice.

  We sincerely regret any inconvenience this has caused you.

                             NAME, DATE OF BIRTH DISCREPANCY

  DACA 140 – DATE OF BIRTH DISCREPANCY
  USCIS records indicate that you were born on [DATE]. You indicated on your request for consideration of
  deferred action for childhood arrivals that you were born on [DATE]. Submit documentary evidence to
  establish your true date of birth. Such evidence may include your birth certificate and/or passport. If you
  submit a copy of your birth certificate, you must submit copies of the front and back (if there is
  information on the back).

  DACA 142 – NAME CHANGE/DISCREPANCY
  USCIS records and/or evidence you submitted indicate that your name is [NAME]. You indicated on your
  request for consideration of deferred action for childhood arrivals that your name is [NAME]. Submit
  documentary evidence to establish your true name. Such evidence may include a birth certificate, adoption
  records, marriage certificate, passport, or government documentation showing that you have officially
  changed your name.

  DACA143 – SUBMIT EVIDENCE OF NAME CHANGE
  Submit proof of your name change. Such proof would normally be a marriage certificate, termination of
  marriage (divorce or annulment decree), adoption decree, or court order.

                                                                                    Exhibit 3, Page 230
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 232 of 308 Page ID
                                   #:2274
                                FINGERPRINTING / CRIMINALITY

  DACA 150 – 2 UNCLASSIFIABLE PRINTS – SUBMIT LOCAL POLICE CLEARANCES
  To date, you have been fingerprinted twice and USCIS has been unable to get a required clearance for you
  because both sets of fingerprints were rejected as unclassifiable by the Federal Bureau of Investigation.
  Instead of a fingerprint clearance, you must submit a local police clearance certificate for each jurisdiction
  (city, town, county, or municipality) in which you have lived for six months or more within the past five
  years.

  Please note: The police clearance certificate(s) must be researched by name and date of birth. You must
  supply the law enforcement agency with all aliases you have used, including maiden name, if applicable.
  Fingerprint cards are not acceptable evidence of a police clearance certificate.

  If any record indicates that you have been arrested, you must provide documentation of each of the
  following:

      a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you. The
         charge and disposition must be specifically identified (not merely numeric citations or codes).

      b. If you were convicted of any charge, you must also provide evidence showing whether the charge
         for which you were convicted was classified as a felony or misdemeanor. You may submit a copy
         of the pertinent statute, sentencing guidelines, and/or statement from the court clerk or police
         department for this purpose.

  Along with the above information, you must also answer the following questions. You should respond on
  this notice and sign your name where it asks for your signature. If more space is needed, you may respond
  to the following questions on separate sheet(s) of paper. Please sign every separate sheet of paper.

      1) Have you ever been arrested or detained by a law enforcement officer? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      2) Have you had your fingerprints taken for any reason by a law enforcement officer for a criminal
         offense? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________


      3) Have you been issued a ticket or been taken into custody by a law enforcement officer? If yes,
         please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

      4) Have you ever been ordered by a court to: pay a fine; serve a probationary sentence; perform
         community service; make restitution; or have your wages garnished (e.g., for failure to make child
         support payments)? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

                                                                                      Exhibit 3, Page 231
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 233 of 308 Page ID
     5) Have you ever received an expungement, #:2275
                                               parole, pardon, or successfully completed a diversion or
          rehabilitation program? If yes, please explain.

          Answer: ____________________________________________________________

          ____________________________________________________________________

  I certify, under penalties of perjury under the laws of the United States of America, that the foregoing is
  true and correct. Furthermore, I authorize the release from my records that USCIS needs to determine my
  eligibility for deferred action of childhood arrivals.

  Signature of Requestor: _______________________________________________________


  DACA 151– SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  A criminal history check has been conducted based upon the fingerprints you provided at the Application
  Support Center. Your criminal history check has revealed that you were arrested on [DATE], in
  [JURISDICTION] and charged with [CHARGES].
  (WHERE APPROPRIATE, SERVICE CENTER MAY ALSO NEED TO INCLUDE THE NAME UNDER
  WHICH THE ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY REQUESTOR ON
  FORM I-821D. IF THERE ARE MULTIPLE CHARGES, YOU MAY BULLET EACH CHARGE.)

  You must provide certified judgment and conviction documents from the court(s) for all of your arrests,
  including but not limited to, the charges listed above. The certified judgment and conviction documents
  must address the following:

          a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge against
             you. The charge and disposition must be specifically identified (not just numeric citations or
             codes).

          b. If you were convicted, you must also provide evidence showing whether the charge for which
             you were convicted was classified as a felony, misdemeanor or other type of offense. Please
             submit a copy of the pertinent statute, sentencing guide, or statement from the court clerk or
             police department for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

                                    I-821D PART 3 INCOMPLETE

  DACA 155 – FORM I-821D INCOMPLETE
  You did not answer question(s)(ISO should list the question numbers in Part 3 of the Form I-821D that the
  requestor did not answer) in Part 3 of your Form I-821D, Consideration of Deferred Action for Childhood
  Arrivals. Therefore, you are requested to answer these question(s) on the enclosed copy of your original
  Form I-821D.

  As stated in the instructions on Part 3 of the Form I-821D, if any of the questions apply to you, please
  describe the circumstances and include a full explanation in Part 7 of the Form I-821D. Re-sign and date
  page four (4) of the completed form; the completed form must contain a new original signature. Attach
  your completed Form I-821D to this Request for Evidence and send to the address as listed on this notice.

                             (Include a copy of the requestor’s Form I-821D with the RFE)




                                                                                    Exhibit 3, Page 232
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 234 of 308 Page ID
                I-821D PART 3, CRIMINAL,
                                    #:2276NATIONAL SECURITY
                               AND PUBLIC SAFETY INFORMATION
                                   AFFIRMATIVE RESPONSES
                                POSSIBLE INELIGIBILITY ISSUES

  DACA 160 – ANSWERED “YES” to QUESTION 1 AND 2 IN PART 3 –DOCUMENTS NEEDED AND
  EXPLANATION
  On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
  following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE THOSE
  THAT DON’T APPLY

          1. Have you been arrested for, charged with, or convicted of a felony or misdemeanor in the
             United States?

          2. Have you been arrested for, charged with, or convicted of any crime in any country other than
             the United States?

  You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
  requested in the instructions on Part 3 of the Form I-821D. Therefore, please provide a full explanation
  describing the circumstances. DELETE IF AN EXPLANATION WAS PROVIDED

  You must provide certified judgment and conviction documents from the court(s) for all of your arrests,
  including but not limited to, the charges listed above. The certified judgment and conviction documents
  must address the following:

          a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge against
             you. The charge and disposition must be specifically identified (not just numeric citations or
             codes).

          b. If you were convicted, you must also provide evidence showing whether the charge for which
             you were convicted was classified as a felony, misdemeanor, or some other type of offense.
             You may submit a copy of the pertinent statute, sentencing guide, or statement from the court
             clerk or police department for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.
  DACA 161 – ANSWERED “YES” TO QUESTION 3 IN PART 3 – SUBMIT EXPLANATION
  On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
  following question in Part 3, Criminal, National Security and Public Safety Information:

          3. Have you ever engaged in or do you continue to engage in or plan to engage in terrorist
             activities?

  You did not provide a full explanation in Part 7 of your Form I-821D describing the circumstances, as
  requested in the instructions on Part 3 of the Form I-821D.

  Please provide a full and complete explanation of the terrorist activities you have ever engaged in, continue to
  engage in, or plan to engage in. Your explanation should include:

          Whether other people were engaged in terrorist activities with you;
          The names of the other people with whom you engaged in terrorists activities;
          The role you played in terrorist activities;
          The role that others played in terrorist activities;
          Whether you planned or actually carried out the terrorist activities;
          Whether you engaged in, continued to engage, or planned to engage in terrorist activities in the
          United States or abroad; and
          Describe the type of terrorist activities you engaged in, continue to engage in, or plan to engage in.

                                                                                       Exhibit 3, Page 233
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 235 of 308 Page ID
                                   #:2277
  DACA 162 – ANSWERED “YES” TO QUESTION 4 IN PART 3 – SUBMIT EXPLANATION
  On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes” to the
  following question in Part 3, Criminal, National Security and Public Safety Information:

          4. Are you now or have you ever been a member of a gang?

  You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
  requested in the instructions on Part 3 of the Form I-821D.

  Please provide a full and complete explanation of your gang membership, including:

          When you joined the gang(s);
          How long you were a member of the gang(s);
          The name of the gang(s); and
          The criminal activities you participated in with the gang(s).

  DACA163 – ANSWERED “YES” TO QUESTIONS 5a. 5b, 5c, AND 5d IN PART 3– SUBMIT
  EXPLANATION
  On your Request for Deferred Action for Childhood Arrivals (Form I-821D) you checked “Yes” to the
  following question(s) in Part 3, Criminal, National Security and Public Safety Information: DELETE THOSE
  THAT DON’T APPLY

          5. Have you EVER engaged in, ordered, incited, assisted, or otherwise participated in any of the
          following:
                  a. acts involving torture, genocide, or human trafficking?
                  b. killing any person?
                  c. severely injuring a person?
                  d. any kind of sexual contact or relations with any person who was being forced or
                  threatened?


  You did not provide a full explanation in Part 7 of the Form I-821D describing the circumstances, as
  requested in the instructions on Part 3 of the Form I-821D.

  Please provide a full and complete explanation describing your participation in activities involving torture,
  genocide, human trafficking, killing any person, severely injuring any person, or any sexual contact or
  relations with any person who was being forced or threatened.

                      I-821D PART 3, CRIMINAL, NATIONAL SECURITY
                            AND PUBLIC SAFETY INFORMATION

  DACA 170– ANSWERED “NO” TO QUESTIONS 1 AND 2 IN PART 3– USCIS FOUND CLEAR CHARGES
  OR OTHER DEROGATORY INFORMATION, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  A background check has been conducted based upon the fingerprints you provided at the Application
  Support Center. Your background check revealed that you were arrested on [DATE], in [JURISDICTION]
  and charged with [CHARGES].
  (WHERE APPROPRIATE, YOU MAY ALSO NEED TO INCLUDE THE NAME UNDER WHICH THE
  ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY THE REQUESTOR ON FORM I-
  821D. IF THERE ARE MULTIPLE CHARGES, YOU MAY BULLET EACH CHARGE.)

  You must provide certified judgment and/or conviction documents from the court(s) for all of your
  arrests, including but not limited to, the charges listed above. The certified judgment and conviction
  documents must address the following:

          a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you.
             The charge and disposition must be specifically identified (not just numeric citations or codes).

                                                                                       Exhibit 3, Page 234
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 236 of 308 Page ID
        b. If you were convicted, you must also provide
                                                #:2278evidence showing whether the charge for which
              you were convicted was classified as a felony or misdemeanor. You may submit a copy of the
              pertinent statute, sentencing guide, or statement from the court clerk or police department for
              this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

  DACA 171– ANSWERED “NO”TO QUESTIONS 1 AND 2 IN PART 3 - CRIMINAL ACTIVITY
  UNCLEAR TO USCIS, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
  Based on a review of your case, it appears that you have some type of criminal record/interaction with law
  enforcement authorities. It appears that on [DATE] the following occurred:

  [PROVIDE EXPLANATION OF FINDINGS, TO INCLUDE NAME OF POLICE DEPT. IF APPLICABLE,
  CHARGES IF APPLICABLE, ETC. NOTE: DO NOT INFORM THE APPLICANT WHERE THE
  INFORMATION CAME FROM SYSTEMS THAT ARE NOT OUR RECORDS (EX. IBIS)]

  (WHERE APPROPRIATE, YOU MAY ALSO NEED TO INCLUDE THE NAME UNDER WHICH THE
  ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY THE REQUESTOR ON FORM I-
  821D. IF THERE ARE MULTIPLE INTERACTIONS, YOU MAY BULLET EACH INTERACTION.)


  Submit a statement explaining the results of this interaction with law enforcement authorities. You must
  provide certified judgment and conviction documents from the court(s) for all of your arrests, including
  but not limited to, the charges listed above. The certified judgment and conviction documents must
  address the following:

          a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you.
             The charge and disposition must be specifically identified (not just numeric citations or codes).

          b. If you were convicted of any charge, you must also provide evidence showing whether the
             charge for which you were convicted was classified as a felony or misdemeanor. You may
             submit a copy of the pertinent statute, sentencing guide, or statement from the court clerk or
             police department for this purpose.

  If you fail to submit such evidence, USCIS may deny your request for consideration of deferred action for
  childhood arrivals.

  DACA 172– ANSWERED “NO” TO QUESTIONS 3, 4, 5a. 5b, 5c, AND 5d IN PART 3 – USCIS
  DISCOVERED UNCLEAR INFORMATION, SUBMIT EXPLANATION
  Based on a review of your case, the following was discovered: DELETE THOSE THAT DON’T APPLY

          3. you engaged in or do you continue to engage or plan to engage in terrorist activities?

          4. you are now or have been a member of gang?

          5. you engaged in, ordered, incited, assisted, or otherwise participated in any of the following:
                  a. acts involving torture, genocide, or human trafficking?
                  b. killing any person?
                  c. severely injuring a person?
                  d. any kind of sexual contact or relations with any person who was being forced or
                  threatened?


  [PROVIDE EXPLANATION OF FINDINGS. THIS CAN INCLUDE WHERE THE INFORMATION WAS
  FOUND IF IT IS KNOWLEDGE THAT CAN BE SHARED WITH THE REQUESTOR. NOTE: DO NOT
  INFORM THE REQUESTOR WHERE THE INFORMATION CAME FROM SYSTEMS THAT ARE NOT
  OUR RECORDS (EX. IBIS).]

                                                                                   Exhibit 3, Page 235
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 237 of 308 Page ID
  Therefore, you must submit a statement explaining #:2279
                                                    and/or refuting the information/circumstances found in
  USCIS records. Please note that if you refute the above information, and USCIS later receives information that
  the above does relate to you, USCIS may terminate deferred action and you may be barred from other
  immigration benefits.



                                                FORM I-765

  DACA 180 – FAILURE TO SUBMIT OR COMPLETE FORM I-765WS
  USCIS is unable to complete your Form I-765, Application for Employment Authorization because you
  failed to submit or complete the Form I-765WS. Please complete the worksheet and return it to the
  address provided within the specified time.

  DACA 190 – SUBMIT PASSPORT PHOTOS
  Please submit two (2) passport-style color photo(s) of [NAME] taken within 30 days of the date of this
  notice, which conform(s) to the specifications below. Using a pencil or felt pen, lightly print name (and
  Alien Registration Number, if known) on the back of each photograph.

  Please do not staple through any part of the photo(s). Enclose the photo(s) in a plastic or paper envelope
  and staple the envelope to this notice when returning it to this office.

  Passport-style photos must be 2 inches by 2 inches:
      • Frame subject with full face, front view, eyes open.
      • Make sure photo presents full head from top of hair to bottom of chin; height of head should
          measure 1 inch to 1 3/8 inch (25 mm to 35 mm).
      • Center head within frame.
      • Make sure eye level is between 1 1/8 inch and 1 3/8 inch (28 mm and 35 mm) from bottom of
          photo.
      • Photograph subject against a plain white or off-white background.
      • Position subject and lighting so that there are no distracting shadows on the face or background.
      • Encourage subject to have a natural expression.
      • Include headpieces if worn daily for religious purposes; they should not obscure or cast shadows
          on the eyes or any other part of the face.

  For more information on photo requirements, please see the Department of State website at:
  http://www.travel.state.gov/passport/pptphotos/index.html, or contact the USCIS National Customer
  Service Center at 1-800-375-5283.

                                                 FORM 131
  DACA 200 – PROOF OF DACA
  To be considered for advance parole you must submit evidence to establish that you have been granted
  deferred action for childhood arrivals. Submit a copy of the approval notice issued by USCIS for your Form
  I-821D, Consideration of Deferred Action for Childhood Arrivals.

  DACA 201 – PROOF OF EDUCATIONAL NEED
  In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
  advance parole to individuals granted deferred action for childhood arrivals may be made based on the
  need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
  travel abroad for education purposes. Examples of travel abroad for education purposes include study
  abroad programs, school-sponsored trips abroad, or travel necessary to conduct academic research.

  The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
  need to travel abroad for education purposes is insufficient. (ISO should list what evidence was submitted
  and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to support

                                                                                     Exhibit 3, Page 236
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 238 of 308 Page ID
  his/her need to travel abroad for educational purposes,
                                                    #:2280modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   A letter from the educational institution, or from an employee of the institution acting in his or her
          official capacity, describing the purpose of the travel, or documentation showing enrollment in a
          specific program or class coupled with documentary evidence showing that you will benefit from,
          or are required to travel for the specific program or class; or

  NOTE: Travel during an academic year unrelated to academics (i.e., a vacation) is insufficient to qualify as
  an educational purpose.

  (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
  valid for the duration of the event, as documented in the advance parole application. For multiple events,
  the advance parole is valid for the duration of all the documented events)

  DACA 202 – PROOF OF HUMANITARIAN NEED
  In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
  advance parole to individuals granted deferred action for childhood arrivals may be made based on the
  need to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to
  travel abroad for humanitarian reasons. Examples of travel abroad for humanitarian reasons include
  medical reasons, to visit a family member, or to attend funeral services for a family member.

  The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
  need to travel abroad for humanitarian purposes is insufficient. (ISO should list what evidence was
  submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
  support his/her need to travel abroad for humanitarian, modify RFE call up accordingly). You may still
  submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis,
          and how long the treatment is expected to last;
      •   Information on the reasons why you cannot obtain treatment in the United States;
      •   An explanation from a medical doctor on official letterhead stating the diagnosis and prognosis of
          the family member’s condition; or
      •   A death certificate or newspaper obituary of the family member or other document evidencing the
          death of the family member.

  (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
  valid for the duration of the event, as documented in the advance parole application. For multiple events,
  the advance parole is valid for the duration of all the documented events)

  DACA 203 – PROOF OF EMPLOYMENT NEED
  In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants of
  advance parole to individual granted deferred action for childhood arrivals may be made based on the need
  to travel abroad for educational, employment, or humanitarian purposes. You claim that you need to travel
  abroad for employment purposes. Examples of travel abroad for employment purposes include: pursuit of
  a position in the United States with a foreign employer;
  an overseas assignment, interview, conference, or training; a meeting with overseas clients or others with
  whom you interact professionally; or a trip to cultivate business or sales overseas or any other overseas trip
  taken in furtherance of the applicant’s professional responsibilities.




                                                                                     Exhibit 3, Page 237
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 239 of 308 Page ID
                                   #:2281
  The evidence you submitted with your Form I-131, Application for Travel Document, to establish your
  need to travel abroad for employment purposes is insufficient. (ISO should list what evidence was
  submitted and briefly state why the evidence is insufficient. If the requestor did not submit any evidence to
  support his/her need to travel abroad for employment purposes, modify RFE call up accordingly). You may
  still submit evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
  following that were already provided by the requestor)

      •   A letter on official letterhead from your employer describing the need for your travel; or
      •   A document showing a specific employment need, such as a conference program, that also shows
          your participation.

  (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance parole is
  valid for the duration of the event, as documented in the advance parole application. For multiple events,
  the advance parole is valid for the duration of all the documented events)



                                           ASSORTED OTHERS
  DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED BY AN ENGLISH
  TRANSLATION
  If you submit a document in any language other than English, it must be completely translated word-for-
  word. The translator must certify that the translation is accurate and that he or she is competent to
  translate. Note: You must submit the requested foreign language document along with the translation.

  DACA 301– YOU MAY SUBMIT PHOTOCOPIES
  You may submit either the original documents or legible photocopies of the originals, including copies of
  the front and back of each document. If you choose to submit original documents, they will not be
  returned to you. [NOT FOR USE WHEN USCIS IS REQUESTING ORIGINAL DOCUMENTS.]

  DACA 302– AFFIDAVITS
  Affidavits can support two of the DACA guidelines:
      • Brief, casual, and innocent departures during the five years of required continuous presence in the
           United States: and
      • Any minor gap in the five year continuous residence requirement.

  In support of your DACA request, you submitted affidavits, but you did not indicate that:
       • primary and secondary evidence cannot be obtained; and
       • what effort you undertook to obtain that evidence.

  Therefore, you are requested to provide the following:
     • A written statement from the appropriate issuing authority attesting to the fact that no record exists
          or can be located, or that the record sought was part of some segment of records which were lost
          or destroyed; or
     • Evidence (such as an affidavit) "that repeated good faith attempts were made to obtain the required
          document or record."




                                                                                     Exhibit 3, Page 238
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 240 of 308 Page ID
  DACA 303 – SIGNATURE ON FORM I-821D #:2282
  As stated in the Form I-821D instructions, each request must be properly signed. Part 4 of your Form I-
  821D, Consideration of Deferred Action for Childhood Arrivals is not properly signed because (ISO should
  indicate why the form was incorrectly signed. For example, the preparer signed Part 4 instead of Part 5 of
  the form or the requestor is over the age of 14, but the requestor's parent or legal guardian signed Part 4)
  Therefore, your Form I-821D is enclosed so that you can sign and date Part 4, 2.a. and 2.b. of your Form I-
  821D. Please note that a photocopy of a signed request or a typewritten name in place of a signature is not
  acceptable. Please attach your properly signed Form I-821D to this Request for Evidence and return to the
  address listed on this notice.

                      (Include a copy of the requestor’s Form I-821D with the RFE)

  DACA 304 – Form I-821D Missing Page(s)
  You did not submit page (ISO should list the missing page number(s)) with your Form I-821D,
  Consideration of Deferred Action for Childhood Arrivals. Therefore, you are requested to complete the
  enclosed page (ISO should list the missing page number(s)) of the form.

  Also enclosed is a copy of your original Form I-821D. Please re-sign and date page four (4) of the
  completed form; the completed form must contain a new original signature. Attach your completed Form
  I-821D to this Request for Evidence and send to the address as listed on this notice.

   (Include a copy of the requestor’s Form I-821D and the blank missing page(s) of the form with the RFE)


                           ACKNOWLEDGEMENT OF WITHDRAWAL

  DACA Acknowledgement of Withdrawal
  On [DATE] you filed a request for deferred action under the Secretary of Homeland Security’s June 15,
  2012, directive concerning Deferred Action for Childhood Arrivals. The complete DACA package included
  Form I-821D, Consideration of Deferred Action for Childhood Arrivals, a Form I-765, Application for
  Employment Authorization, and a Form I-765WS, Form I-765 Worksheet, together with the required filing
  fee (“DACA Package”).

  On [DATE], you withdrew your DACA Package. This withdrawal applies equally to the Form I-821D, the
  Form I-765, and the Form I-765WS.

  USCIS hereby acknowledges your withdrawal of your DACA Package. Your withdrawal terminates each
  separate request that is part of your DACA Package. USCIS will not take any further action on your Form I-
  821D or the related Form I-765. The filing fee is not refundable.

  This acknowledgement of your withdrawal of your DACA Package is not a “decision” that is subject to
  administrative appeal or to the filing of a motion to reopen/reconsider. However, if you later believe you
  are eligible and wish to request Consideration of Deferred Action for Childhood Arrivals, you may file a
  new Form I-821D concurrently with a new Form I-765 and Form I-765WS, with a new fee.




                                                                                   Exhibit 3, Page 239
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 241 of 308 Page ID
                                   #:2283



                                          Appendix D

                               DEFERRED ACTION FOR
                               CHILDHOOD ARRIVALS
                                   RFE CALL-UPS
     NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input. The
     ISO should delete the highlighted bracketed [Text] and type in the necessary information, or choose
     the appropriate information from choices and delete the information that does not apply. Text only
     highlighted in YELLOW and not bracketed is directive in nature and should not be printed in the
     letter being sent but should be deleted. Please mix call-ups into a single RFE as needed.

     NOTE: Please add call-ups DACA 300 – FOREIGN LANGUAGE DOCUMENT MUST BE
     ACCOMPANIED BY AN ENGLISH TRANSLATION and DACA 301 – YOU MAY SUBMIT
     PHOTOCOPIES to any other call-ups below as needed.

     DACA 100 – IDENTITY
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to prove your identity is insufficient (ISO should list what evidence was
     submitted for this guideline and briefly state why the evidence is insufficient. If the requestor did
     not submit any evidence for this guideline, modify RFE call up accordingly). You may still submit
     evidence, which may include, but is not limited to, copies of: (ISO should delete any of the
     following that were already provided by the requestor)

             Passport;
             Birth certificate accompanied by photo identification:
             Any national identity documents from your country of origin bearing your photo and/or
             fingerprint;
             Any U.S.-government immigration or other document bearing your name and photograph
             (e.g., Employment Authorization Documents (EADs), expired visas, driver’s licenses, non-
             driver cards, etc.);
             Any school-issued form of identification with photo;
             Military identification document with photo; or
             Any other document that you believe is relevant.




                                                                                    Exhibit 3, Page 240
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 242 of 308 Page ID
                                   #:2284


     DACA 101 – CONTINUOUS RESIDENCE
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to that establish that you have continuously resided in the United States during
     the 5-year period immediately before June 15, 2012 and up to the time of filing is insufficient.
     (ISO should list what evidence was submitted for this guideline and briefly state why the evidence
     is insufficient. If the requestor did not submit any evidence for this guideline, modify RFE call up
     accordingly). You may still submit evidence, which may include, but is not limited to, copies of:
     (ISO should delete any of the following that were already provided by the requestor)

         a. Employment records (e.g., pay stubs, W-2 Forms, certification of the filing of Federal
            income tax returns, State verification of the filing of state income tax returns, letters from
            employer(s), or, if you are self employed, letters from banks and other firms with whom
            you have done business);

             NOTE: In all of these documents, your name and the name of the employer or other
             interested organization must appear on the form or letter, as well as relevant dates. Letters
             from employers must be signed by the employer and must include the employer’s contact
             information.

             Such letters must include: (1) your address(es) at the time of employment; (2) the exact
             period(s) of employment; (3) period(s) of layoff; and (4) duties with the company.

        b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies
           showing the dates during which you received service;

        c.   School records (transcripts, letters, report cards, etc.) from the schools that you have
             attended in the United States, showing the name(s) of the schools and periods of school
             attendance;

        d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty;
           NGB Form 22, National Guard Report of Separation and Record of Service; military
           personnel records; or military health records);

        e. Hospital or medical records concerning treatment or hospitalization, showing the name of
           the medical facility or physician and the date(s) of the treatment or hospitalization;

        f.   Official records from a religious entity in the United States confirming your participation in
             a religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);

        g. Money order receipts for money sent into or out of the country; passport entries; birth
           certificates of children born in the United States; dated bank transactions; correspondence
           between you and another person or organization; U.S. Social Security card; Selective Service
           card; automobile license receipts, title, vehicle registration, etc.; deeds, mortgages, rental
           agreements, contracts to which you have been a party; tax receipts; insurance policies;
           receipts; postmarked letters; or

        h. Any other relevant document.




                                                                                      Exhibit 3, Page 241
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 243 of 308 Page ID
                                   #:2285


     DACA 102 - BRIEF, CASUAL, AND INNOCENT ABSENCE
     To be considered for deferred action as a childhood arrival, you must have continuously resided in
     the United States during the 5 years period immediately before June 15, 2012 and date you filed
     your request for deferred action. A brief, casual, and innocent absence from the United States will
     not interrupt your continuous residence.

     An absence will be considered brief, casual, and innocent, if:

          (1) The absence was short and reasonably calculated to accomplish the purpose of the
              absence;
          (2) The absence was not the result of an order of exclusion, deportation, or removal;
          (3) The absence was not because of an order of voluntary departure, or an administrative
              grant of voluntary departure before the requestor was placed in exclusion, deportation, or
              removal proceedings; and
          (4) The purpose of the absence from the United States or actions while outside of the United
              States were not contrary to law.

     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, for each departure you made from the United States since June 15, 2007 to
     show that each departure you made from the United States since June 15, 2012 were brief, casual,
     and innocent is insufficient. (ISO should list what evidence was submitted and briefly state why
     the evidence is insufficient. If the requestor did not submit any evidence, modify RFE call up
     accordingly). You may still submit evidence, which may include, but is not limited to, copies of:
     (ISO should delete any of the following that were already provided by the requestor)

             Plane or other transportation tickets or itinerary showing the travel dates;
             Passport entries;
             Hotel receipts showing the dates you were abroad;
             Evidence of the purpose of the travel (e.g., you attended a wedding or funeral);
             Advance parole document; or
             Any other evidence that could support a brief, casual, and innocent absence.

     DACA 103 – ARRIVED IN THE UNITED STATES BEFORE AGE 16
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to that establish you came to the United States prior to your 16th birthday is
     insufficient. (ISO should list what evidence was submitted for this guideline and briefly state why
     the evidence is insufficient. If the requestor did not submit any evidence for this guideline, modify
     RFE call up accordingly). You may still submit evidence, which may include, but is not limited
     to, copies of: (ISO should delete any of the following that were already provided by the requestor)

             Passport with an admission stamp indicating when you entered the United States;
             I-94/I-95/I-94W Arrival/Departure Record;
             Any INS or DHS document stating your date of entry (e.g., Form I-862, Notice to Appear);
             Travel records, such as transportation tickets showing your dates of travel to the United
             States;
             School records (transcripts, report cards, etc.) from the schools that you have attended in
             the United States, showing the name(s) of the schools and the periods of school
             attendance;
             Hospital or medical records concerning treatment or hospitalization, showing the name of
             the medical facility or physician and the date(s) of the treatment or hospitalization;




                                                                                   Exhibit 3, Page 242
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 244 of 308 Page ID
                                   #:2286


             Official records from a religious entity in the United States confirming your participation
             in a religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.);
             or
             Any other document that you believe is relevant.

     DACA 104 –IN UNLAWFUL STATUS AS OF JUNE 15, 2012
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to that show that you were in unlawful status as of June 15, 2012 is
     insufficient. (ISO should list what evidence was submitted for this guideline and briefly state why
     the evidence is insufficient. If the requestor did not submit any evidence for this guideline, modify
     RFE call up accordingly). You may still submit evidence, which may include, but is not limited to,
     copies of: (ISO should delete any of the following that were already provided by the requestor)

             I-94/I-95/I-94W Arrival/Departure Record showing the date your authorized stay
             expired;
             If you have a final order of exclusion, deportation, or removal issued on or before June 15,
             2012, submit a copy of that order and related charging documents, if available;
             An INS or DHS charging document placing you into removal proceedings;
             Any other document that you believe is relevant to show that you lacked lawful
             immigration status on June 15, 2012; or
             Any document relating to parole.


     DACA 105 – PROOF OF PRESENCE IN THE UNITED STATES ON JUNE 15, 2012
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to that show that you were present in the United States on June 15, 2012 is
     insufficient. (ISO should list what evidence was submitted for this guideline and briefly state why
     the evidence is insufficient. If the requestor did not submit any evidence for this guideline, modify
     RFE call up accordingly). You may still submit evidence, which may include, but is not limited to,
     copies of: (ISO should delete any of the following that were already provided by the requestor)

         a. Employment records (e.g., pay stubs, W-2 Forms, certification of the filing of Federal
            income tax returns, State verification of the filing of state income tax returns, letters from
            employer(s), or, if you are self employed, letters from banks and other firms with whom
            you have done business).

             NOTE: In all of these documents, your name and the name of the employer or other
             interested organization must appear on the form or letter, as well as relevant dates. Letters
             from employers must be signed by the employer and must include the employer’s contact
             information.

             Such letters must include: (1) your address(es) at the time of employment; (2) the exact
             period(s) of employment; (3) period(s) of layoff; and (4) duties with the company.

         b. Rent receipts, utility bills (gas, electric, phone, etc.), receipts or letters from companies
            showing the dates during which you received service.

         c. School records (transcripts, letters, report cards, etc.) from the schools that you have
            attended in the United States, showing the name(s) of the schools and periods of school
            attendance.




                                                                                      Exhibit 3, Page 243
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 245 of 308 Page ID
                                   #:2287


         d. Military records (e.g., Form DD-214, Certificate of Release or Discharge from Active Duty;
            NGB Form 22, National Guard Report of Separation and Record of Service; military
            personnel records; or military health records).

         e. Hospital or medical records concerning treatment or hospitalization, showing the name of
            the medical facility or physician and the date(s) of the treatment or hospitalization.

         f. Official records from a religious entity in the United States confirming your participation in
            a religious ceremony, rite, or passage (e.g., baptism, first communion, wedding, etc.).

        g.   Money order receipts for money sent into or out of the country; passport entries; birth
             certificates of children born in the United States; dated bank transactions; correspondence
             between you and another person or organization; U.S. Social Security card; Selective
             Service card; automobile license receipts, title, vehicle registration, etc.; deeds, mortgages,
             contracts to which you have been a party; tax receipts; insurance policies; receipts;
             postmarked letters; or

        h.   Any other relevant document.

     DACA 106 – CURRENTLY ENROLLED IN SCHOOL
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, showing that you have been accepted for enrollment or are already attending
     classes in one of the following is insufficient:
              A public or private elementary, junior high/middle school or high school/secondary
              school;
              A public or private college or university, or community college;
              A course of study to pass a General Education Development (GED) Certificate exam or
              other State-authorized exam;
              An educational or career training program (including vocational training);
              Literacy training; or
              An English as a Second Language (ESL) program.

     (ISO should list what evidence was submitted and briefly state why the evidence is insufficient. If
     the documents provided by the requestor are incomplete (i.e. no identifying information) or
     illegible, the ISO should note this in the RFE. If the requestor did not submit any evidence for this
     guideline, modify RFE call up accordingly)

     You may still submit evidence, which may include the following: (ISO should delete any of the
     following that were already provided by the requestor.
             A public or private elementary, junior high/middle school or high school/secondary
             school;
                     Such evidence may include, but is not limited to:
                        If accepted for enrollment, but classes have not yet commenced:
                          o An acceptance letter on school letterhead from the school’s authorized
                               representative. Such acceptance letter is to include the name and address
                               of the school, your grade level, and the date that classes are scheduled to
                               commence. The letter is to be accompanied by evidence that the student
                               has registered for classes, or other evidence showing the student has
                               accepted the offer and has committed to start classes on a certain date;
                           o A current individualized education program (IEP), as required under the
                               Individuals with Disabilities Education Act, if you have a disability;




                                                                                     Exhibit 3, Page 244
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 246 of 308 Page ID
                                   #:2288


                       o A current class schedule containing the student’s name, the list of courses,
                            and the day and time of each class; or
                       o Any other relevant evidence.
                     If already enrolled – Current school registration cards; current transcripts;
                      report cards; progress reports showing the name of the school, the time
                      period or semester covered by the document, and the current grade; or a
                      current IEP showing your process to date.
          A public or private college or university, or community college;
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance package or related material on school letterhead from the
                           school’s authorized representative. Such acceptance package or related
                           material is to include the name and address of the school, your grade level
                           or class year, and the date or term when classes are scheduled to
                           commence. In addition, the acceptance package or related material is to
                           be accompanied by evidence that the student has registered for classes, or
                           other evidence showing the student has accepted the offer and has
                           committed to start classes on a certain date;
                       o A current individualized education program (IEP), as required under the
                           Individuals with Disabilities Education Act, if you have a disability;
                       o A copy of your current tuition bill;
                       o A current class schedule containing your name, the list of courses, and the
                           day and time of each class; or
                       o Any other relevant evidence.
                     If already enrolled – Current school registration cards; current transcripts;
                      report cards; progress reports showing the name of the school, the time
                      period or semester covered by the document, and the current grade or class
                      year; or a current IEP showing your process to date.
          A course of study to pass a General Education Development (GED) Certificate exam or
           other equivalent State-authorized exam;
                  Such evidence is to include a letter from the authorized representative of the
                  program that includes information such as:
                     Your name and date of enrollment;
                     The duration of the program and expected completion date;
                     Whether the course of study is for a regular high school diploma or
                      recognized equivalent under State law or a GED exam or other equivalent
                      State-authorized exam;
                     The program’s source and amount of funding; and
                     The program’s authorized representative’s contact information.
          An educational or career training program (including vocational training);
                  Such evidence may include, but is not limited to:
                     If accepted for enrollment, but classes have not yet commenced:
                       o An acceptance letter on school letterhead from the school
                           registrar/authorized school representative. Such acceptance letter is to
                           include the name and address of the program, a brief description of the
                           program, the duration of the program, and state when the classes are
                           scheduled to commence. The letter is to be accompanied by evidence that
                           the student has registered for the program;
                       o A copy of your current year registration (intake form/enrollment form);
                           or
                       o Any other relevant documentation.




                                                                               Exhibit 3, Page 245
                   AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 247 of 308 Page ID
                                   #:2289


                         If already attending classes– Current transcripts, report cards, or progress
                          reports showing the name of the school, the time period or semester covered
                          by the document, and if relevant, the current educational or grade level.
             Literacy training; or
                     Such evidence is to include a letter from the literary program administrator or
                     authorized representative providing information such as:
                         Your name;
                         The date of your enrollment;
                         The duration of the literacy program and the expected completion date; and
                         The program administrator or authorized representative’s contact information.
             An English as a Second Language (ESL) program.
                     Such evidence is to include a letter from the ESL program administrator or
                     authorized representative. This letter is to include the following:
                         Your name;
                         The date of your enrollment;
                         The duration of the ESL program and the expected completion date;
                         The program administrator or authorized representative’s contact information.

     DACA 106A – EVIDENCE OF ACCEPTANCE BUT NO EVIDENCE OF REGISTERING FOR
     CLASSES:
     You have provided an acceptance letter or other related material indicating that you have been
     accepted at [ISO should list the name of the private elementary/junior high/middle school/high
     school/secondary school or public or private college/university/community college]. However,
     you did not include evidence that you have enrolled in that school. Therefore, you are requested
     to submit such evidence which is to include, but is not limited to paid tuition bills or evidence that
     you have registered for class at that school.

     DACA 106B – LITERACY PROGRAM’S NON-PROFIT STATUS
     If the literacy program in which you are enrolled has non-profit status, please provide evidence of
     such status. Evidence of the literacy program’s non-profit status is to include a copy of a valid letter
     from the Internal Revenue Service confirming exemption from taxation under section 501(c)(3) of
     the Internal Revenue Service Code of 1986, as amended, or equivalent section of prior code.

     DACA 106C –PUBLIC FUNDING (GED; Educational or Career Training Program (Including
     Vocational Training); ESL)
     If the [ISO should insert GED; Educational or Career Training Program (Including Vocational
     Training); Literacy Program; or English as a Second Language] in which you are enrolled is funded
     in whole or in part by public funds (Federal, State, county or municipal), you are requested to
     submit a letter from the [ISO should insert GED program administrator/authorized representative;
     school registrar/authorized school representative if requestor is enrolled in Career Training
     Program (Including Vocational Training); literacy program administrator/authorized
     representative; or ESL program administrator/authorized representative] providing basic details
     about the funding, such as the source(s) of the funding.

     DACA 106D – PUBLIC FUNDING – (Literacy Program)
     If the literacy program in which you are enrolled is not funded in whole or in part by public funds
     (Federal, State, county, or municipal) or not administered by a non-profit entity you are requested
     to submit a letter from the program administrator or authorized representative providing basic
     details about the funding, such as the amount and the source(s) of the funding.




                                                                                     Exhibit 3, Page 246
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 248 of 308 Page ID
                                   #:2290


     DACA 106E – DEMONSTRATED EFFECTIVENESS (GED; Educational or Career Training
     Program (Including Vocational Training); Literacy Program; ESL)

     (ISO SHOULD SELECT THE CORRECT RFE PARAGRAPH BELOW DEPENDING UPON THE
     PROGRAM IN WHICH THE REQUESTOR IS ENROLLED)

     Your record shows that the GED/Equivalency program, in which you are enrolled, is not publicly
     funded (Federal, State, county, or municipal) in whole or in part. Therefore, you are requested to
     submit information from the GED program administrator/authorized representative relating to the
     program’s demonstrated effectiveness. Such information can include, but is not limited to:
             The duration of the program’s existence;
             The program’s track record in assisting students in obtaining a regular high school
             diploma, GED, or a recognized equivalent certificate, or passing a GED or recognized
             equivalent exam;
             Receipt of awards or special achievement or recognition, that indicate the program’s
             overall quality; and/or
             Any other relevant information indicating the program’s overall quality.

     Your record shows that the educational or career training program (including vocational
     training), in which you are enrolled, is not publicly funded (Federal, State, county, or municipal)
     in whole or in part. Therefore, you are requested to submit information, with supporting
     documentation, if available, from the school registrar/authorized representative relating to the
     program’s demonstrated effectiveness. Such information can include, but is not limited to:
             The duration of the program’s existence;
             The program’s track record in placing students in employment, job training, or post-
             secondary education; and
             Receipt of awards or special achievement or recognition, that indicate the program’s
             overall quality; and/or
             Any other relevant information indicating the program’s overall quality.

     Your record shows that the literacy program in which you are enrolled, is not publicly funded
     (Federal, State, county, or municipal) in whole or in part. Therefore, you are requested to
     information from the literary program administrator/authorized representative relating to the
     program’s demonstrated effectiveness. Such information can include, but is not limited to:
             The duration of the program’s existence;
             The program’s track record in placing students in post-secondary education, job training
             programs, or employment; and
             Receipt of awards or special achievement or recognition, that indicate the program’s
             overall quality; and/or
             Any other relevant information indicating the program’s overall quality.

     Your record shows that the English as a Second Language (ESL) program in which you are
     enrolled is not publicly funded (Federal, State, county, or municipal) in whole or in part.
     Therefore, you are requested to submit information from the ESL program
     administrator/authorized representative relating to the program’s demonstrated effectiveness. Such
     information can include, but is not limited to:
             The length of the program’s existence;
             The program’s track record in assisting students in obtaining placement in postsecondary
             schools, job training programs, or employment; and
             Receipt of awards or special achievement or recognition, that indicate the program’s
             overall quality; and/or


                                                                                  Exhibit 3, Page 247
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 249 of 308 Page ID
                                   #:2291


             Any other relevant information indicating the program’s overall quality.

     DACA 106F– GRADUATE D FROM SCHOOL
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to show that you graduated from school is insufficient (ISO should list what
     evidence was submitted for this guideline and briefly state why the evidence is insufficient. If the
     documents provided by the requestor are incomplete (i.e. no identifying information) or illegible,
     the ISO should note this in the RFE. If the requestor did not submit any evidence for this guideline,
     modify RFE call up accordingly). You may still submit evidence, which may include, but is not
     limited to, copies of: (ISO should delete any of the following that were already provided by the
     requestor)
                 A diploma;
                 Transcripts showing the date of graduation; or
                 A GED certificate, certificate of completion, certificate of attendance, or alternate award
                 from a public or private high school or secondary school.

     Documentation sufficient to demonstrate that you obtained a GED includes, but is not limited to,
     evidence you passed a GED exam, or other comparable State-authorized exam, and, as a result, you
     received the recognized equivalent of a regular high school diploma under State law.

     DACA 107G – MEDICAL LEAVE
     You indicate in your filing that you are currently on medical leave from school. Therefore, you are
     requested to submit evidence of your medical leave and indicate the date you expect to return to
     school. Evidence of your medical leave may include, but is not limited to, an explanation from a
     medical doctor on official letterhead stating the diagnosis and prognosis, and how long your
     treatment is expected to last.

     DACA 107 - MILITARY
     The evidence you submitted with your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals, to that show that you are an honorably discharged veteran of the Coast Guard
     or Armed Forces of the United States is insufficient. (ISO should list what evidence was submitted
     for this guideline and briefly state why the evidence is insufficient. If the requestor did not submit
     any evidence for this guideline, modify RFE call up accordingly). You may still submit evidence,
     which may include, but is not limited to, copies of: (ISO should delete any of the following that
     were already provided by the requestor)

             Form DD-214, Certificate of Release or Discharge from Active Duty;
             NGB Form 22, National Guard Report of Separation and Record of Service;
             Military personnel records; or
             Military health records.

     DACA 108- REMOVAL PROCEEDINGS
     Submit documents that you have been issued an order of exclusion, deportation or removal. Such
     documentation could include copies of:
            Any removal, deportation, or exclusion order issued by an Immigration Judge;
            Final decision from the Board of Immigration Appeals (BIA); or
            Final decision from a U.S. Court of Appeals in your case.

                     APPLICATION SUPPORT CENTER (ASC) RELATED



                                                                                     Exhibit 3, Page 248
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 250 of 308 Page ID
                                   #:2292


     DACA 130 – SCHEDULE ASC APPOINTMENT
     Your request cannot be processed until you have appeared at an Application Support Center (ASC)
     for the collection of a digital photograph, signature, and fingerprint(s). Our records indicate that
     you have not yet appeared at an ASC for this purpose. Please schedule an appointment at the ASC
     nearest you by calling the USCIS National Customer Service Center at 1-800-375-5283 (TTY 1-
     800-767-1833). You also can find the location of the ASC nearest you on the USCIS web site at
     www.USCIS.gov.

     Once you have scheduled an appointment, or if you have a scheduled appointment, please return
     this notice to the address below with the appointment information.

             Date of Appointment:      ___________________

             Location of Appointment: ___________________


     DACA 131– RESCHEDULE ASC APPOINTMENT (TECHNICAL DIFFICULTIES)
     On [DATE], USCIS asked you to schedule an appointment at an Application Support Center (ASC)
     for the collection of a digital photograph, signature and fingerprint(s). In response to that request,
     you indicated that you already appeared at an ASC as required. However, due to technical
     problems, your previously-acquired biometrics from the ASC cannot be used.

     USCIS will mail a separate notice to you containing information for a new appointment for
     biometrics capture at the ASC nearest you and listing identity documents that you must bring with
     you to your ASC appointment. Once you receive that notice, additional information regarding the
     location of the ASC can be found on the USCIS web site at www.USCIS.gov. Please bring this
     notice with you to your appointment.

     Once you have provided your biometrics to the ASC, respond to this request with evidence of your
     attendance of the ASC appointment. Such evidence typically consists of a copy of your
     appointment notice, bearing a stamp from the ASC technician. Along with the evidence of your
     appointment, please include all other evidence requested in this notice.

     We sincerely regret any inconvenience this has caused you.

                            NAME, DATE OF BIRTH DISCREPANCY

     DACA 140 – DATE OF BIRTH DISCREPANCY
     USCIS records indicate that you were born on [DATE]. You indicated on your request for
     consideration of deferred action for childhood arrivals that you were born on [DATE]. Submit
     documentary evidence to establish your true date of birth. Such evidence may include your birth
     certificate and/or passport. If you submit a copy of your birth certificate, you must submit copies
     of the front and back (if there is information on the back).

     DACA 142 – NAME CHANGE/DISCREPANCY
     USCIS records and/or evidence you submitted indicate that your name is [NAME]. You indicated
     on your request for consideration of deferred action for childhood arrivals that your name is
     [NAME]. Submit documentary evidence to establish your true name. Such evidence may include a
     birth certificate, adoption records, marriage certificate, passport, or government documentation
     showing that you have officially changed your name.

     DACA143 – SUBMIT EVIDENCE OF NAME CHANGE



                                                                                    Exhibit 3, Page 249
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 251 of 308 Page ID
                                   #:2293


     Submit proof of your name change. Such proof would normally be a marriage certificate,
     termination of marriage (divorce or annulment decree), adoption decree, or court order.



                              FINGERPRINTING / CRIMINALITY

     DACA 150 – 2 UNCLASSIFIABLE PRINTS – SUBMIT LOCAL POLICE CLEARANCES
     To date, you have been fingerprinted twice and USCIS has been unable to get a required clearance
     for you because both sets of fingerprints were rejected as unclassifiable by the Federal Bureau of
     Investigation. Instead of a fingerprint clearance, you must submit a local police clearance
     certificate for each jurisdiction (city, town, county, or municipality) in which you have lived for
     six months or more within the past five years.

     Please note: The police clearance certificate(s) must be researched by name and date of birth. You
     must supply the law enforcement agency with all aliases you have used, including maiden name, if
     applicable. Fingerprint cards are not acceptable evidence of a police clearance certificate.

     If any record indicates that you have been arrested, you must provide documentation of each of the
     following:

         a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against you.
            The charge and disposition must be specifically identified (not merely numeric citations or
            codes).

         b. If you were convicted of any charge, you must also provide evidence showing whether the
            charge for which you were convicted was classified as a felony or misdemeanor. You may
            submit a copy of the pertinent statute, sentencing guidelines, and/or statement from the
            court clerk or police department for this purpose.

     Along with the above information, you must also answer the following questions. You should
     respond on this notice and sign your name where it asks for your signature. If more space is
     needed, you may respond to the following questions on separate sheet(s) of paper. Please sign
     every separate sheet of paper.

         1) Have you ever been arrested or detained by a law enforcement officer? If yes, please
            explain.

             Answer: ____________________________________________________________

             ____________________________________________________________________

         2) Have you had your fingerprints taken for any reason by a law enforcement officer for a
            criminal offense? If yes, please explain.

             Answer: ____________________________________________________________

             ____________________________________________________________________

         3) Have you been issued a ticket or been taken into custody by a law enforcement officer? If
            yes, please explain.

             Answer: ____________________________________________________________


                                                                                   Exhibit 3, Page 250
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 252 of 308 Page ID
                                   #:2294



             ____________________________________________________________________

         4) Have you ever been ordered by a court to: pay a fine; serve a probationary sentence;
            perform community service; make restitution; or have your wages garnished (e.g., for
            failure to make child support payments)? If yes, please explain.

             Answer: ____________________________________________________________

             ____________________________________________________________________

         5) Have you ever received an expungement, parole, pardon, or successfully completed a
            diversion or rehabilitation program? If yes, please explain.

             Answer: ____________________________________________________________

             ____________________________________________________________________

     I certify, under penalties of perjury under the laws of the United States of America, that the
     foregoing is true and correct. Furthermore, I authorize the release from my records that USCIS
     needs to determine my eligibility for deferred action of childhood arrivals.

     Signature of Requestor: _______________________________________________________


     DACA 151– SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
     A criminal history check has been conducted based upon the fingerprints you provided at the
     Application Support Center. Your criminal history check has revealed that you were arrested on
     [DATE], in [JURISDICTION] and charged with [CHARGES].
     (WHERE APPROPRIATE, SERVICE CENTER MAY ALSO NEED TO INCLUDE THE NAME
     UNDER WHICH THE ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY
     REQUESTOR ON FORM I-821D. IF THERE ARE MULTIPLE CHARGES, YOU MAY BULLET
     EACH CHARGE.)

     You must provide certified judgment and conviction documents from the court(s) for all of your
     arrests, including but not limited to, the charges listed above. The certified judgment and
     conviction documents must address the following:

             a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge
                against you. The charge and disposition must be specifically identified (not just
                numeric citations or codes).

             b. If you were convicted, you must also provide evidence showing whether the charge
                for which you were convicted was classified as a felony, misdemeanor or other type of
                offense. Please submit a copy of the pertinent statute, sentencing guide, or statement
                from the court clerk or police department for this purpose.

     If you fail to submit such evidence, USCIS may deny your request for consideration of deferred
     action for childhood arrivals.


                    I-821D PART 3. CRIMINAL, NATIONAL SECURITY


                                                                                    Exhibit 3, Page 251
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 253 of 308 Page ID
                                   #:2295


                              AND PUBLIC SAFETY INFORMATION
                                  AFFIRMATIVE RESPONSES
                               POSSIBLE INELIGIBILITY ISSUES

     DACA160 – ANSWERED “YES” to QUESTION 1 AND 2 IN PART 3 –DOCUMENTS NEEDED
     AND EXPLANATION
     On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes”
     to the following question(s) in Part 3, Criminal, National Security and Public Safety Information:
     DELETE THOSE THAT DON’T APPLY

             1. Have you been arrested for, charged with, or convicted of a felony or misdemeanor in
                the United States?

             2. Have you been arrested for, charged with, or convicted of any crime in any country
                other than the United States?

     You did not provide a full explanation on a separate sheet of paper(s) describing the circumstances,
     as requested by the Form I-821D instructions. Therefore, please provide a full explanation describing
     the circumstances. DELETE IF AN EXPLANATION WAS PROVIDED

     You must provide certified judgment and conviction documents from the court(s) for all of your
     arrests, including but not limited to, the charges listed above. The certified judgment and
     conviction documents must address the following:

             a. The final disposition (e.g., your sentence, probation, dismissal, etc.) of every charge
                against you. The charge and disposition must be specifically identified (not just
                numeric citations or codes).

             b. If you were convicted, you must also provide evidence showing whether the charge
                for which you were convicted was classified as a felony, misdemeanor, or some other
                type of offense. You may submit a copy of the pertinent statute, sentencing guide, or
                statement from the court clerk or police department for this purpose.

     If you fail to submit such evidence, USCIS may deny your request for consideration of deferred
     action for childhood arrivals.

     DACA 161 – ANSWERED “YES” TO QUESTION 3 IN PART 3 – SUBMIT EXPLANATION
     On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes”
     to the following question in Part 3, Criminal, National Security and Public Safety Information:

             3. Have you ever engaged in or do you continue to engage in or plan to engage in
                terrorist activities?


     You did not provide a full explanation on a separate sheet of paper(s) describing the circumstances,
     as requested by the Form I-821D instructions.




     Please provide a full and complete explanation of the terrorist activities you have ever engaged in,
     continue to engage in, or plan to engage in. Your explanation should include:


                                                                                      Exhibit 3, Page 252
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 254 of 308 Page ID
                                   #:2296



             Whether other people were engaged in terrorist activities with you;
             The names of the other people with whom you engaged in terrorists activities;
             The role you played in terrorist activities;
             The role that others played in terrorist activities;
             Whether you planned or actually carried out the terrorist activities;
             Whether you engaged in, continued to engage, or planned to engage in terrorist activities in
             the United States or abroad; and
             Describe the type of terrorist activities you engaged in, continue to engage in, or plan to
             engage in.

     DACA 162 – ANSWERED “YES” TO QUESTION 4 IN PART 3 – SUBMIT EXPLANATION
     On your Consideration of Deferred Action for Childhood Arrivals (Form I-821D), you checked “Yes”
     to the following question in Part 3, Criminal, National Security and Public Safety Information:

             4. Are you now or have you ever been a member of a gang?

     You did not provide a full explanation on a separate sheet of paper(s) describing the circumstances,
     as requested by the Form I-821D instructions.

     Please provide a full and complete explanation of your gang membership, including:

             When you joined the gang(s);
             How long you were a member of the gang(s);
             The name of the gang(s); and
             The criminal activities you participated in with the gang(s).

     DACA163 – ANSWERED “YES” TO QUESTIONS 5a. 5b, 5c, AND 5d IN PART 3– SUBMIT
     EXPLANATION
     On your Request for Deferred Action for Childhood Arrivals (Form I-821D) you checked “Yes” to
     the following question(s) in Part 3, Criminal, National Security and Public Safety Information:
     DELETE THOSE THAT DON’T APPLY

             5. Have you EVER engaged in, ordered, incited, assisted, or otherwise participated in any
             of the following:
                      a. acts involving torture, genocide, or human trafficking?
                      b. killing any person?
                      c. severely injuring a person?
                      d. any kind of sexual contact or relations with any person who was being forced
                      or threatened?


     You did not provide a full explanation on a separate sheet(s) of paper describing the circumstances,
     as requested by the Form I-821D instructions.

     Please provide a full and complete explanation describing your participation in activities involving
     torture, genocide, human trafficking, killing any person, severely injuring any person, or any sexual
     contact or relations with any person who was being forced or threatened.



                    I-821D PART 3. CRIMINAL, NATIONAL SECURITY
                          AND PUBLIC SAFETY INFORMATION


                                                                                    Exhibit 3, Page 253
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 255 of 308 Page ID
                                   #:2297



     DACA 170– ANSWERED “NO” TO QUESTIONS 1 AND 2 IN PART 3– USCIS FOUND CLEAR
     CHARGES OR OTHER DEROGATORY INFORMATION, SUBMIT JUDGMENT AND
     CONVICTION DOCUMENTS
     A background check has been conducted based upon the fingerprints you provided at the
     Application Support Center. Your background check revealed that you were arrested on [DATE],
     in [JURISDICTION] and charged with [CHARGES].
     (WHERE APPROPRIATE, YOU MAY ALSO NEED TO INCLUDE THE NAME UNDER WHICH
     THE ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY THE REQUESTOR
     ON FORM I-821D. IF THERE ARE MULTIPLE CHARGES, YOU MAY BULLET EACH CHARGE.)

     You must provide certified judgment and/or conviction documents from the court(s) for all of
     your arrests, including but not limited to, the charges listed above. The certified judgment and
     conviction documents must address the following:

             a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against
                you. The charge and disposition must be specifically identified (not just numeric
                citations or codes).

             b. If you were convicted, you must also provide evidence showing whether the charge
                for which you were convicted was classified as a felony or misdemeanor. You may
                submit a copy of the pertinent statute, sentencing guide, or statement from the court
                clerk or police department for this purpose.

     If you fail to submit such evidence, USCIS may deny your request for consideration of deferred
     action for childhood arrivals.

     DACA 171– ANSWERED “NO”TO QUESTIONS 1 AND 2 IN PART 3 - CRIMINAL ACTIVITY
     UNCLEAR TO USCIS, SUBMIT JUDGMENT AND CONVICTION DOCUMENTS
     Based on a review of your case, it appears that you have some type of criminal record/interaction
     with law enforcement authorities. It appears that on [DATE] the following occurred:

     [PROVIDE EXPLANATION OF FINDINGS, TO INCLUDE NAME OF POLICE DEPT. IF
     APPLICABLE, CHARGES IF APPLICABLE, ETC. NOTE: DO NOT INFORM THE APPLICANT
     WHERE THE INFORMATION CAME FROM SYSTEMS THAT ARE NOT OUR RECORDS (EX.
     IBIS)]

     (WHERE APPROPRIATE, YOU MAY ALSO NEED TO INCLUDE THE NAME UNDER WHICH
     THE ARREST TOOK PLACE IF DIFFERENT FROM NAME BEING USED BY THE REQUESTOR
     ON FORM I-821D. IF THERE ARE MULTIPLE INTERACTIONS, YOU MAY BULLET EACH
     INTERACTION.)

     Submit a statement explaining the results of this interaction with law enforcement authorities. You
     must provide certified judgment and conviction documents from the court(s) for all of your
     arrests, including but not limited to, the charges listed above. The certified judgment and
     conviction documents must address the following:

             a. The final disposition (your sentence, probation, dismissal, etc.) of every charge against
                you. The charge and disposition must be specifically identified (not just numeric
                citations or codes).

             b. If you were convicted of any charge, you must also provide evidence showing whether
                the charge for which you were convicted was classified as a felony or misdemeanor.


                                                                                   Exhibit 3, Page 254
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 256 of 308 Page ID
                                   #:2298


                 You may submit a copy of the pertinent statute, sentencing guide, or statement from
                 the court clerk or police department for this purpose.

     If you fail to submit such evidence, USCIS may deny your request for consideration of deferred
     action for childhood arrivals.

     DACA 172– ANSWERED “NO” TO QUESTIONS 3, 4, 5a. 5b, 5c, AND 5d IN PART 3 – USCIS
     DISCOVERED UNCLEAR INFORMATION, SUBMIT EXPLANATION
     Based on a review of your case, the following was discovered: DELETE THOSE THAT DON’T
     APPLY

             3. you engaged in or do you continue to engage or plan to engage in terrorist activities?

             4. you are now or have been a member of gang?

             5. you engaged in, ordered, incited, assisted, or otherwise participated in any of the
             following:
                     a. acts involving torture, genocide, or human trafficking?
                     b. killing any person?
                     c. severely injuring a person?
                     d. any kind of sexual contact or relations with any person who was being forced
                     or threatened?


     [PROVIDE EXPLANATION OF FINDINGS. THIS CAN INCLUDE WHERE THE INFORMATION
     WAS FOUND IF IT IS KNOWLEDGE THAT CAN BE SHARED WITH THE REQUESTOR. NOTE:
     DO NOT INFORM THE REQUESTOR WHERE THE INFORMATION CAME FROM SYSTEMS
     THAT ARE NOT OUR RECORDS (EX. IBIS).]

     Therefore, you must submit a statement explaining and/or refuting the information/circumstances
     found in USCIS records. Please note that if you refute the above information, and USCIS later
     receives information that the above does relate to you, USCIS may terminate deferred action and
     you may be barred from other immigration benefits.



                                              FORM I-765

     DACA 180 – FAILURE TO SUBMIT OR COMPLETE FORM I-765WS
     USCIS is unable to complete your Form I-765, Application for Employment Authorization because
     you failed to submit or complete the Form I-765WS. Please complete the worksheet and return it
     to the address provided within the specified time.

     DACA 190 – SUBMIT PASSPORT PHOTOS
     Please submit two (2) passport-style color photo(s) of [NAME] taken within 30 days of the date
     of this notice, which conform(s) to the specifications below. Using a pencil or felt pen, lightly
     print name (and Alien Registration Number, if known) on the back of each photograph.

     Please do not staple through any part of the photo(s). Enclose the photo(s) in a plastic or paper
     envelope and staple the envelope to this notice when returning it to this office.

     Passport-style photos must be 2 inches by 2 inches:



                                                                                   Exhibit 3, Page 255
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 257 of 308 Page ID
                                   #:2299


             Frame subject with full face, front view, eyes open.
             Make sure photo presents full head from top of hair to bottom of chin; height of head
             should measure 1 inch to 1 3/8 inch (25 mm to 35 mm).
             Center head within frame.
             Make sure eye level is between 1 1/8 inch and 1 3/8 inch (28 mm and 35 mm) from
             bottom of photo.
             Photograph subject against a plain white or off-white background.
             Position subject and lighting so that there are no distracting shadows on the face or
             background.
             Encourage subject to have a natural expression.
             Include headpieces if worn daily for religious purposes; they should not obscure or cast
             shadows on the eyes or any other part of the face.

     For more information on photo requirements, please see the Department of State website at:
     http://www.travel.state.gov/passport/pptphotos/index.html, or contact the USCIS National
     Customer Service Center at 1-800-375-5283.

                                               FORM 131
     DACA 200 – PROOF OF DACA
     To be considered for advance parole you must submit evidence to establish that you have been
     granted deferred action for childhood arrivals. Submit a copy of the approval notice issued by
     USCIS for your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.

     DACA 201 – PROOF OF EDUCATIONAL NEED
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants
     of advance parole to individuals granted deferred action for childhood arrivals may be made based
     on the need to travel abroad for educational, employment, or humanitarian purposes. You claim
     that you need to travel abroad for education purposes. Examples of travel abroad for education
     purposes include study abroad programs, school-sponsored trips abroad, or travel necessary to
     conduct academic research.

     The evidence you submitted with your Form I-131, Application for Travel Document, to establish
     your need to travel abroad for education purposes is insufficient. (ISO should list what evidence
     was submitted and briefly state why the evidence is insufficient. If the requestor did not submit
     any evidence to support his/her need to travel abroad for educational purposes, modify RFE call up
     accordingly). You may still submit evidence, which may include, but is not limited to, copies of:
     (ISO should delete any of the following that were already provided by the requestor)

             A letter from the educational institution, or from an employee of the institution acting in
             his or her official capacity, describing the purpose of the travel, or documentation showing
             enrollment in a specific program or class coupled with documentary evidence showing
             that you will benefit from, or are required to travel for the specific program or class; or

     NOTE: Travel during an academic year unrelated to academics (i.e., a vacation) is insufficient to
     qualify as an educational purpose.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance
     parole is valid for the duration of the event, as documented in the advance parole application. For
     multiple events, the advance parole is valid for the duration of all the documented events)



                                                                                  Exhibit 3, Page 256
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 258 of 308 Page ID
                                   #:2300


     DACA 202 – PROOF OF HUMANITARIAN NEED
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants
     of advance parole to individuals granted deferred action for childhood arrivals may be made based
     on the need to travel abroad for educational, employment, or humanitarian purposes. You claim
     that you need to travel abroad for humanitarian reasons. Examples of travel abroad for
     humanitarian reasons include medical reasons, to visit a family member, or to attend funeral
     services for a family member.

     The evidence you submitted with your Form I-131, Application for Travel Document, to establish
     your need to travel abroad for humanitarian purposes is insufficient. (ISO should list what evidence
     was submitted and briefly state why the evidence is insufficient. If the requestor did not submit
     any evidence to support his/her need to travel abroad for humanitarian, modify RFE call up
     accordingly). You may still submit evidence, which may include, but is not limited to, copies of:
     (ISO should delete any of the following that were already provided by the requestor)

             An explanation from a medical doctor on official letterhead stating the diagnosis and
             prognosis, and how long the treatment is expected to last;
             Information on the reasons why you cannot obtain treatment in the United States;
             An explanation from a medical doctor on official letterhead stating the diagnosis and
             prognosis of the family member’s condition; or
             A death certificate or newspaper obituary of the family member or other document
             evidencing the death of the family member.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance
     parole is valid for the duration of the event, as documented in the advance parole application. For
     multiple events, the advance parole is valid for the duration of all the documented events)

     DACA 203 – PROOF OF EMPLOYMENT NEED
     In accordance with the discretionary authority provided in section 212(d)(5)(A) of the Act, grants
     of advance parole to individual granted deferred action for childhood arrivals may be made based
     on the need to travel abroad for educational, employment, or humanitarian purposes. You claim
     that you need to travel abroad for employment purposes. Examples of travel abroad for
     employment purposes include: pursuit of a position in the United States with a foreign employer;
     an overseas assignment, interview, conference, or training; a meeting with overseas clients or
     others with whom you interact professionally; or a trip to cultivate business or sales overseas or
     any other overseas trip taken in furtherance of the applicant’s professional responsibilities.




     The evidence you submitted with your Form I-131, Application for Travel Document, to establish
     your need to travel abroad for employment purposes is insufficient. (ISO should list what evidence
     was submitted and briefly state why the evidence is insufficient. If the requestor did not submit
     any evidence to support his/her need to travel abroad for employment purposes, modify RFE call
     up accordingly). You may still submit evidence, which may include, but is not limited to, copies
     of: (ISO should delete any of the following that were already provided by the requestor)


                                                                                  Exhibit 3, Page 257
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 259 of 308 Page ID
                                   #:2301



             A letter on official letterhead from your employer describing the need for your travel; or
             A document showing a specific employment need, such as a conference program, that also
             shows your participation.

     (ISO: If the applicant did not establish the dates of travel, please include in the RFE as advance
     parole is valid for the duration of the event, as documented in the advance parole application. For
     multiple events, the advance parole is valid for the duration of all the documented events)



                                         ASSORTED OTHERS
     DACA 200 – FOREIGN LANGUAGE DOCUMENT MUST BE ACCOMPANIED BY AN ENGLISH
     TRANSLATION
     If you submit a document in any language other than English, it must be completely translated
     word-for-word. The translator must certify that the translation is accurate and that he or she is
     competent to translate. Note: You must submit the requested foreign language document along
     with the translation.

     DACA 201– YOU MAY SUBMIT PHOTOCOPIES
     You may submit either the original documents or legible photocopies of the originals, including
     copies of the front and back of each document. If you choose to submit original documents, they
     will not be returned to you. [NOT FOR USE WHEN USCIS IS REQUESTING ORIGINAL
     DOCUMENTS.]

     DACA 202– AFFIDAVITS
     Affidavits can support two of the DACA guidelines:
              Brief, casual, and innocent departures during the five years of required continuous
              presence in the United States: and
              Any minor gap in the five year continuous residence requirement.

     In support of your DACA request, you submitted affidavits, but you did not indicate that:
             primary and secondary evidence cannot be obtained; and
             what effort you undertook to obtain that evidence.

     Therefore, you are requested to provide the following:
             A written statement from the appropriate issuing authority attesting to the fact that no
             record exists or can be located, or that the record sought was part of some segment of
             records which were lost or destroyed; or
             Evidence (such as an affidavit) "that repeated good faith attempts were made to obtain the
             required document or record."




                                                                                   Exhibit 3, Page 258
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 260 of 308 Page ID
                                   #:2302



                                          Appendix E
       DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                        NOIDs
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
  The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
  choose the appropriate information from choices and delete the information that does not apply.

  DACA 400 -NOTICE OF INTENT TO DENY – NOT A BCI DEPARTURE – UNDER
  VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR REMOVAL
  ORDER

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
  been residing continuously in the United States since June 15, 2007, to the present time. A brief, casual,
  and innocent departure from the United States does not meaningfully disrupt the period of continuous
  residence. A departure is deemed to be brief, casual, and innocent if:

      (1) It was short and reasonably calculated to accomplish the purpose of the absence;
      (2) It was not the result of an order of exclusion, deportation, or removal;
      (3) It was not because of an order of voluntary departure, or an administrative grant of voluntary
          departure before the requestor was placed in exclusion, deportation, or removal proceedings;
          and
      (4) Its purpose or the actions taken while outside of the United States were not contrary to law.

  PICK PARAGRAPH (A) OR (B) BELOW, AS APPLICABLE:

  A. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED BEFORE 8/15/12,
     THEN PROCEED TO THE CLOSING PARAGRAPH:

  According to the information provided with your request, and/or based on information obtained during
  routine systems checks, it appears that you departed the United States on or about [insert date; this date
  should be before 8/15/2012]. It also appears that, at the time of your departure, you [INSERT
  WHICEVER IS APPROPRIATE: departed under an order of voluntary departure; departed under
  an administrative grant of voluntary departure prior to the commencement of removal proceedings;
  your departure was the result of an order of exclusion, deportation, or removal (including an order of
  voluntary departure that converted automatically to a final order of exclusion, deportation or
  removal).] Because such a departure is not brief, casual, or innocent, you have not established that you
  have resided continuously in the United States since at least June 15, 2007, until the present time.


  [Proceed to the closing paragraph.]
                                                     OR

  B. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED ON OR AFTER
     8/15/12 AND BEFORE FORM I-821D WAS APPROVED

                                                                                        Page 1 4/4/2013
                                                                                   Exhibit 3, Page 259
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 261 of 308 Page ID
                                   #:2303



  According to the information provided with your request, and/or based on information obtained during
  routine systems checks, it appears that you departed the United States on or about [insert date – this
  date should be on or after 8/15/12 ]. A departure made on or after August 15, 2012 is not brief, casual,
  or innocent unless removal action has been deferred, as evidenced by an approved Form I-821D.
  Because your departure occurred after August 15, 2012, but before USCIS has determined whether to
  defer action in your case, your departure from the United States was not brief, casual, or innocent.
  Therefore, you have not established that you have resided continuously in the United States since at
  least June 15, 2007, until the present time.

  [CLOSING PARAGRAPH]

  Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
  arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
  additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
  to respond to this notice of intent to deny will result in the denial of your request for consideration of
  deferred action for childhood arrivals.




                                                                                         Page 2 4/4/2013
                                                                                   Exhibit 3, Page 260
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 262 of 308 Page ID
                                   #:2304


  DACA 401 NOTICE OF INTENT TO DENY – DRIVING UNDER THE INFLUENCE OF
  ALCOHOL OR DRUGS

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
  have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
  you do not otherwise pose a threat to national security or public safety.

  According to the information provided with your request, and/or based on information obtained
  during routine systems checks, it appears that you have a criminal conviction.

  The court disposition that you submitted indicates that you were convicted on:

                                 [Insert date of conviction, court name, city/state, crime, and statute]

  Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.1 Accordingly,
  USCIS intends to deny your request for consideration of deferred action for childhood arrivals. You
  are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
  information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
  to this notice of intent to deny will result in the denial of your request for consideration of deferred
  action for childhood arrivals.




  1
      For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of
  imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


        1       Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm;
              drug distribution or trafficking; or, driving under the influence; or,

        2       If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days The sentence must involve time
              to be served in custody, and therefore does not include a suspended sentence


  The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency honoring a
  detainer issued by U S Immigration and Customs Enforcement (ICE)


  See www.uscis.gov/childhoodarrivals.



                                                                                                                                          Page 3 4/4/2013
                                                                                                                                 Exhibit 3, Page 261
                                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 263 of 308 Page ID
                                   #:2305



  DACA 402 NOTICE OF INTENT TO DENY – DOMESTIC VIOLENCE

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
  have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
  you do not otherwise pose a threat to national security or public safety.

  According to the information provided with your request, and/or based on information obtained
  during routine systems checks, it appears that you have a criminal conviction.

  The court disposition that you submitted indicates that you were convicted on:

                             [Insert date of conviction, court name, city/state, crime, and statute]

  An offense of domestic violence constitutes a significant misdemeanor. 1 Accordingly, USCIS intends to
  deny your request for consideration of deferred action for childhood arrivals. You are afforded
  thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
  evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
  notice of intent to deny will result in the denial of your request for consideration of deferred




  1
      For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the
  maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:

          1.   Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession
               or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

          2.   If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The sentence
               must involve time to be served in custody, and therefore does not include a suspended sentence.


  The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement
  agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


  See www.uscis.gov/childhoodarrivals.



                                                                                                                         Page 4 4/4/2013
                                                                                                                  Exhibit 3, Page 262
                                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 264 of 308 Page ID
                                   #:2306


     DACA 403 NOTICE OF INTENT TO DENY – BURGLARY

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you have not been convicted of a felony, a significant misdemeanor, or three or more
     misdemeanors, and you do not otherwise pose a threat to national security or public safety.

     According to the information provided with your request, and/or based on information
     obtained during routine systems checks, it appears that you have a criminal conviction.

     The court disposition that you submitted indicates that you were convicted on:

                            [Insert date of conviction, court name, city/state, crime, and statute]

     Burglary constitutes a significant misdemeanor. 1 Accordingly, USCIS intends to deny your
     request for consideration of deferred action for childhood arrivals. You are afforded thirty-
     three (33) days from the date of this notice of intent to deny to submit additional information,
     evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
     this notice of intent to deny will result in the denial of your request for consideration of deferred




     1
         For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for
     which the maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following
     criteria:

           1.    Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful
                 possession or use of a firearm; drug distribution or trafficking; or, driving under the influence; or,

           2.    If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days. The
                 sentence must involve time to be served in custody, and therefore does not include a suspended sentence.


     The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
     enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).


     See www.uscis.gov/childhoodarrivals.



                                                                                                                          Page 5 4/4/2013
                                                                                                                    Exhibit 3, Page 263
                               AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 265 of 308 Page ID
                                   #:2307


     DACA 404 NOTICE OF INTENT TO DENY –NO ENTRY BEFORE 16


     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you came to the United States before reaching your 16th birthday.

     According to the information provided with your request, and/or based on information obtained
     during routine systems checks, it appears that you initially entered the United States when you
     were [insert age] years old. On [insert date Form I-821D received], you submitted Form I-821D,
     Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form I-821D
     that you were born on [insert date of birth], and that your initial entry into the United States was
     on [insert date of entry]. Your date of birth is supported by your [identify the document (e.g.
     birth certificate, passport, etc.) that establishes the requestor’s DOB], and you did not submit
     evidence that you entered the United States before reaching the age of 16.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.


     DACA 405 NOTICE OF INTENT TO DENY –STUDENT IN LAWFUL STATUS ON
     JUNE 15, 2012 [Updated 2/27/2013]


     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
     arrivals, the phrase “in unlawful immigration status as of June 15, 2012” means that you never
     had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
     parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

     According to the information provided with your request, and based on information obtained
     during routine systems checks, your current F-1 nonimmigrant status is active in Student &
     Exchange Visitor Information System (SEVIS). [Identify other facts e.g., Employment
     Authorization Card validity date]. Based on these facts, USCIS has determined that you were not
     in an unlawful status on June 15, 2012.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.




                                                                                       Page 6 4/4/2013
                                                                                    Exhibit 3, Page 264
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 266 of 308 Page ID
                                   #:2308


     DACA 406 NOTICE OF INTENT TO DENY –ARRIVED AFTER JUNE 15, 2007

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you have continuously resided in the United States since June 15, 2007.

     According to the information you provided with your request, and/or based on information
     obtained during routine systems checks, it appears that you initially arrived in the United States
     on or about [insert date of initial entry].

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.

     DACA 407 NOTICE OF INTENT TO DENY – NOT IN SCHOOL

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you are currently in school, have graduated or obtained a certificate of completion from high
     school, have obtained a general education development (GED) certificate, or are an honorably
     discharged veteran of the Coast Guard or Armed Forces of the United States.

     On your Form I-821D, Consideration of Deferred Action for Childhood Arrivals, you indicated
     that you are currently in school. However, according to the information provided with your
     request, and/or based on information obtained during routine systems checks, it appears that you
     are not currently enrolled in school. [Insert specific information; e.g., official transcripts
     showing enrollment status as “Removed for Lack of Attendance” or school enrollment
     history listing requestor as a “No Show”.]

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.

     DACA 408 NOTICE OF INTENT TO DENY – NONIMMIGRANT STATUS ON JUNE 15,
     2012

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
     arrivals, the phrase “in unlawful immigration status as of June 15, 2012” means that you never
     had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
     parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.



                                                                                       Page 7 4/4/2013
                                                                                    Exhibit 3, Page 265
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 267 of 308 Page ID
                                   #:2309


     According to the information provided with your request, and/or based on information obtained
     during routine systems checks, it appears that you entered the United States on [Date] as [insert
     nonimmigrant classification. For example, “an E-2 Nonimmigrant Treaty Investor or as the
     spouse or child of a Nonimmigrant Treaty Investor”]. It appears that your lawful immigration
     status [insert “is” or “was” depending if still in status] valid until [Date], and therefore had not
     expired before June 15, 2012.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.

     DACA 409 NOTICE OF INTENT TO DENY – TEMPORARY PROTECTED STATUS ON
     JUNE 15, 2012

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
     arrivals, the phrase “in unlawful immigration status as of June 15, 2012” means that you never
     had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
     parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

     According to the information provided with your request, and/or based on information obtained
     during routine systems checks, it appears that you had Temporary Protected Status (TPS) on June
     15, 2012. USCIS has no record that your status as a TPS beneficiary was withdrawn or
     terminated before June 15, 2012, therefore it appears you were not in unlawful status on June 15,
     2012.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.




                                                                                       Page 8 4/4/2013
                                                                                    Exhibit 3, Page 266
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 268 of 308 Page ID
                                   #:2310


     DACA 410 NOTICE OF INTENT TO DENY – MULTIPLE MISDEMEANORS

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you have not been convicted of a felony, a significant misdemeanor, or three or more
     misdemeanors, and you do not otherwise pose a threat to national security or public safety.
     According to the information provided with your request, and/or based on information obtained
     during routine systems checks, it appears that you have multiple criminal convictions.

     The court dispositions that you submitted indicate that you were convicted on:

          •                [Insert date of conviction, court name, city/state, crime, and statute]
          •                [Insert date of conviction, court name, city/state, crime, and statute]
          •                [Insert date of conviction, court name, city/state, crime, and statute]

     You have been convicted of three or more non-significant misdemeanors. 1 Accordingly, USCIS
     intends to deny your request for consideration of deferred action for childhood arrivals. You are
     afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
     information, evidence, or arguments overcoming the grounds for the intended denial. Failure to
     respond to this notice of intent to deny will result in the denial of your request for consideration
     of deferred action for childhood arrivals.




     1
       For the purposes of the DACA process, a “non-significant misdemeanor” is any misdemeanor as defined by federal law
     (specifically, one for which the maximum term of imprisonment authorized is one year or less but greater than five days) and that
     meets the following criteria:

          1.    Is not an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm; drug
                distribution or trafficking; or, driving under the influence; and

          2.    Is one for which the individual was sentenced to time in custody of 90 days or less.

     The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law
     enforcement agency honoring a detainer issued by U.S. Immigration and Customs Enforcement (ICE).




                                                                                                                  Page 9 4/4/2013
                                                                                                              Exhibit 3, Page 267
                            AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 269 of 308 Page ID
                                   #:2311


     DACA 411 NOTICE OF INTENT TO DENY – FELONY CONVICTION

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate
     that you have not been convicted of a felony, a significant misdemeanor, or three or more
     misdemeanors, and you do not otherwise pose a threat to national security or public safety.

     According to the information provided with your request, and/or based on information
     obtained during routine systems checks, it appears that you have a criminal conviction.

     The court disposition indicates that you were convicted on:

                         [Insert date of conviction, court name, city/state, crime, and statute]

     [Explain why the offense is a felony under federal law. For example, “Possession of drug
     paraphernalia is classified as a Class 6 felony under Arizona law, with a maximum term of
     imprisonment of 1.5 years. See A.R.S. §§ 13-702(D), 13-3415.”] Therefore, the offense is a
     felony for purposes of deferred action for childhood arrivals.1 Accordingly, USCIS intends to
     deny your request for consideration of deferred action for childhood arrivals. You are afforded
     thirty-three (33) days from the date of this notice of intent to deny to submit additional
     information, evidence, or arguments overcoming the grounds for the intended denial. Failure
     to respond to this notice of intent to deny will result in the denial of your request for
     consideration of deferred action for childhood arrivals.




      1
        For the purposes of the DACA process, a felony is a federal, state, or local criminal offense for which the maximum term
      of imprisonment authorized is for a period of more than one year.


      See www.uscis.gov/childhoodarrivals.




                                                                                                              Page 10 4/4/2013
                                                                                                            Exhibit 3, Page 268
                           AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 270 of 308 Page ID
                                   #:2312



                                          Appendix E
       DEFERRED ACTION FOR CHILDHOOD ARRIVALS
                        NOIDs
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
  The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
  choose the appropriate information from choices and delete the information that does not apply.

  DACA 400 -NOTICE OF INTENT TO DENY – NOT A BCI DEPARTURE – UNDER
  VOLUNTARY DEPARTURE OR FINAL EXCLUSION, DEPORTATION, OR REMOVAL
  ORDER

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you have
  been residing continuously in the United States since June 15, 2007, to the present time. A brief, casual,
  and innocent departure from the United States does not meaningfully disrupt the period of continuous
  residence. A departure is deemed to be brief, casual, and innocent if:

      (1) It was short and reasonably calculated to accomplish the purpose of the absence;
      (2) It was not the result of an order of exclusion, deportation, or removal;
      (3) It was not because of an order of voluntary departure, or an administrative grant of voluntary
          departure before the requestor was placed in exclusion, deportation, or removal proceedings;
          and
      (4) Its purpose or the actions taken while outside of the United States were not contrary to law.

  PICK PARAGRAPH (A) OR (B) BELOW, AS APPLICABLE:

  A. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED BEFORE 8/15/12,
     THEN PROCEED TO THE CLOSING PARAGRAPH:

  According to the information provided with your request, and/or based on information obtained during
  routine systems checks, it appears that you departed the United States on or about [insert date; this date
  should be before 8/15/2012]. It also appears that, at the time of your departure, you [INSERT
  WHICEVER IS APPROPRIATE: departed under an order of voluntary departure; departed under
  an administrative grant of voluntary departure prior to the commencement of removal proceedings;
  your departure was the result of an order of exclusion, deportation, or removal (including an order of
  voluntary departure that converted automatically to a final order of exclusion, deportation or
  removal).] Because such a departure is not brief, casual, or innocent, you have not established that you
  have resided continuously in the United States since at least June 15, 2007, until the present time.


  [Proceed to the closing paragraph.]
                                                     OR

  B. USE THIS PARAGRAPH IF THE DISQUALIFYING TRAVEL OCCURRED ON OR AFTER
     8/15/12 AND BEFORE FORM I-821D WAS APPROVED

                                                                                       Page 1 01/18/2013
                                                                                   Exhibit 3, Page 269
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 271 of 308 Page ID
                                   #:2313



  According to the information provided with your request, and/or based on information obtained during
  routine systems checks, it appears that you departed the United States on or about [insert date – this
  date should be on or after 8/15/12 ]. A departure made on or after August 15, 2012 is not brief, casual,
  or innocent unless removal action has been deferred, as evidenced by an approved Form I-821D.
  Because your departure occurred after August 15, 2012, but before USCIS has determined whether to
  defer action in your case, your departure from the United States was not brief, casual, or innocent.
  Therefore, you have not established that you have resided continuously in the United States since at
  least June 15, 2007, until the present time.

  [CLOSING PARAGRAPH]

  Accordingly, USCIS intends to deny your request for consideration of deferred action for childhood
  arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to deny to submit
  additional information, evidence, or arguments overcoming the grounds for the intended denial. Failure
  to respond to this notice of intent to deny will result in the denial of your request for consideration of
  deferred action for childhood arrivals.




                                                                                       Page 2 01/18/2013
                                                                                   Exhibit 3, Page 270
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 272 of 308 Page ID
                                   #:2314


  DACA 401 NOTICE OF INTENT TO DENY – DRIVING UNDER THE INFLUENCE OF
  ALCOHOL OR DRUGS

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
  have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
  you do not otherwise pose a threat to national security or public safety.

  According to the information provided with your request, and/or based on information obtained
  during routine systems checks, it appears that you have a criminal conviction.

  The court disposition that you submitted indicates that you were convicted on:

                                 [Insert date of conviction, court name, city/state, crime, and statute]

  Driving under the influence of alcohol or drugs constitutes a significant misdemeanor.1 Accordingly,
  USCIS intends to deny your request for consideration of deferred action for childhood arrivals. You
  are afforded thirty-three (33) days from the date of this notice of intent to deny to submit additional
  information, evidence, or arguments overcoming the grounds for the intended denial. Failure to respond
  to this notice of intent to deny will result in the denial of your request for consideration of deferred
  action for childhood arrivals.




  1
      For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of
  imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


        1       Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm;
              drug distribution or trafficking; or, driving under the influence; or,

        2       If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days The sentence must involve time
              to be served in custody, and therefore does not include a suspended sentence


  The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency honoring a
  detainer issued by U S Immigration and Customs Enforcement (ICE)


  See www.uscis.gov/childhoodarrivals.



                                                                                                                                        Page 3 01/18/2013
                                                                                                                                 Exhibit 3, Page 271
                                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 273 of 308 Page ID
                                   #:2315



  DACA 402 NOTICE OF INTENT TO DENY – DOMESTIC VIOLENCE

  USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

  In order to be considered for deferred action as a childhood arrival, you are to demonstrate that you
  have not been convicted of a felony, a significant misdemeanor, or three or more misdemeanors, and
  you do not otherwise pose a threat to national security or public safety.

  According to the information provided with your request, and/or based on information obtained
  during routine systems checks, it appears that you have a criminal conviction.

  The court disposition that you submitted indicates that you were convicted on:

                                [Insert date of conviction, court name, city/state, crime, and statute]

  An offense of domestic violence constitutes a significant misdemeanor. 1 Accordingly, USCIS intends to
  deny your request for consideration of deferred action for childhood arrivals. You are afforded
  thirty-three (33) days from the date of this notice of intent to deny to submit additional information,
  evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to this
  notice of intent to deny will result in the denial of your request for consideration of deferred




  1
      For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the maximum term of
  imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


          1     Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a firearm;
                drug distribution or trafficking; or, driving under the influence; or,

          2     If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days The sentence must involve time
                to be served in custody, and therefore does not include a suspended sentence


  The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency honoring a
  detainer issued by U S Immigration and Customs Enforcement (ICE)


  See www.uscis.gov/childhoodarrivals.



                                                                                                                                        Page 4 01/18/2013
                                                                                                                                 Exhibit 3, Page 272
                                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 274 of 308 Page ID
                                   #:2316


     DACA 403 NOTICE OF INTENT TO DENY – BURGLARY

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you have not been convicted of a felony, a significant misdemeanor, or three or more
     misdemeanors, and you do not otherwise pose a threat to national security or public safety.

     According to the information provided with your request, and/or based on information
     obtained during routine systems checks, it appears that you have a criminal conviction.

     The court disposition that you submitted indicates that you were convicted on:

                              [Insert date of conviction, court name, city/state, crime, and statute]

     Burglary constitutes a significant misdemeanor. 1 Accordingly, USCIS intends to deny your
     request for consideration of deferred action for childhood arrivals. You are afforded thirty-
     three (33) days from the date of this notice of intent to deny to submit additional information,
     evidence, or arguments overcoming the grounds for the intended denial. Failure to respond to
     this notice of intent to deny will result in the denial of your request for consideration of deferred




     1
         For the purposes of the DACA process, a significant misdemeanor is a misdemeanor as defined by federal law (specifically, one for which the
     maximum term of imprisonment authorized is one year or less but greater than five days) and that meets the following criteria:


           1     Regardless of the sentence imposed, is an offense of domestic violence; sexual abuse or exploitation; burglary; unlawful possession or use of a
                 firearm; drug distribution or trafficking; or, driving under the influence; or,

           2     If not an offense listed above, is one for which the individual was sentenced to time in custody of more than 90 days The sentence must
                 involve time to be served in custody, and therefore does not include a suspended sentence


     The time in custody does not include any time served beyond the sentence for the criminal offense based on a state or local law enforcement agency
     honoring a detainer issued by U S Immigration and Customs Enforcement (ICE)


     See www.uscis.gov/childhoodarrivals.



                                                                                                                                Page 5 01/18/2013
                                                                                                                              Exhibit 3, Page 273
                                 AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 275 of 308 Page ID
                                   #:2317


     DACA 404 NOTICE OF INTENT TO DENY –NO ENTRY BEFORE 16


     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you came to the United States before reaching your 16th birthday.

     According to the information provided with your request, and/or based on information obtained
     during routine systems checks, it appears that you initially entered the United States when you
     were [insert age] years old. On [insert date Form I-821D received], you submitted Form I-821D,
     Consideration of Deferred Action for Childhood Arrivals. You indicated on your Form I-821D
     that you were born on [insert date of birth], and that your initial entry into the United States was
     on [insert date of entry]. Your date of birth is supported by your [identify the document (e.g.
     birth certificate, passport, etc.) that establishes the requestor’s DOB], and you did not submit
     evidence that you entered the United States before reaching the age of 16.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.


     DACA 405 NOTICE OF INTENT TO DENY –STUDENT IN LAWFUL STATUS ON
     JUNE 15, 2012 [Updated 2/27/2013]


     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you were in unlawful immigration status as of June 15, 2012. For deferred action for childhood
     arrivals, the phrase “in unlawful immigration status as of June 15, 2012” means that you never
     had a lawful immigration status on or before June 15, 2012, or any lawful immigration status or
     parole that you obtained prior to June 15, 2012, had expired before June 15, 2012.

     According to the information provided with your request, and based on information obtained
     during routine systems checks, your current F-1 nonimmigrant status is active in Student &
     Exchange Visitor Information System (SEVIS). [Identify other facts e.g., Employment
     Authorization Card validity date]. Based on these facts, USCIS has determined that you were not
     in an unlawful status on June 15, 2012.

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.


     DACA 406 NOTICE OF INTENT TO DENY –ARRIVED AFTER JUNE 15, 2007


                                                                                     Page 6 01/18/2013
                                                                                    Exhibit 3, Page 274
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 276 of 308 Page ID
                                   #:2318


     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you have continuously resided in the United States since June 15, 2007.

     According to the information you provided with your request, and/or based on information
     obtained during routine systems checks, it appears that you initially arrived in the United States
     on or about [insert date of initial entry].

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.

     DACA 407 NOTICE OF INTENT TO DENY – NOT IN SCHOOL

     USCIS has reviewed your request for consideration of deferred action for childhood arrivals.

     In order to be considered for deferred action as a childhood arrival, you are to demonstrate that
     you are currently in school, have graduated or obtained a certificate of completion from high
     school, have obtained a general education development (GED) certificate, or are an honorably
     discharged veteran of the Coast Guard or Armed Forces of the United States.

     On your Form I-821D, Consideration of Deferred Action for Childhood Arrivals, you indicated
     that you are currently in school. However, according to the information provided with your
     request, and/or based on information obtained during routine systems checks, it appears that you
     are not currently enrolled in school. [Insert specific information; e.g., official transcripts
     showing enrollment status as “Removed for Lack of Attendance” or school enrollment
     history listing requestor as a “No Show”.]

     Accordingly, USCIS intends to deny your request for consideration of deferred action for
     childhood arrivals. You are afforded thirty-three (33) days from the date of this notice of intent to
     deny to submit additional information, evidence, or arguments overcoming the grounds for the
     intended denial. Failure to respond to this notice of intent to deny will result in the denial of your
     request for consideration of deferred action for childhood arrivals.




                                                                                     Page 7 01/18/2013
                                                                                    Exhibit 3, Page 275
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 277 of 308 Page ID
                                   #:2319
                                                       Appendix F

              NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                           CHILDHOOD ARRIVALS, FORM I-821D
      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. For the
      reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that it will not defer action in
      your matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been denied.
      Deferred action is a discretionary determination to defer removal action of an individual as an act of
      prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

               At the time of filing, you were under the age of fifteen (15) and were not in removal proceedings, did
               not have a final removal order, or did not have a voluntary departure order.

               You have not established that you came to the United States under the age of sixteen (16).

               You have not established that you were under age 31 on June 15, 2012.

               You have not established that you have continuously resided in the United States since June 15, 2007,
               until the date of filing your request.

               During your period of residence in the United States, you had one or more absences that did not
               qualify as “brief, casual, and innocent.”

               You have not established that you were present in the United States on June 15, 2012.

               You have not established that you were in an unlawful immigration status in the United States on
               June 15, 2012.

               You have not established that you are currently in school at the time of filing your request, have
               graduated or obtained a certificate of completion from a U.S. high school, or have obtained a general
               educational development (GED) certificate or other equivalent State-authorized exam in the United
               States, or that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
               United States.

               You have been convicted of a felony or a significant misdemeanor, or you have been convicted of
               three or more misdemeanors, or you do not warrant a favorable exercise of prosecutorial discretion
               because of public safety concerns, or exercising prosecutorial discretion in your case would not be
               consistent with the Department of Homeland Security’s enforcement priorities.

               You have not established that you warrant a favorable exercise of prosecutorial discretion.

               You have not paid the fee for your concurrently filed Application for Employment Authorization,
               Form I-765, and/or your biometrics fee, because your payment has been rejected for insufficient
               funds and you have failed to correct the fee deficiency within the allotted time.

               USCIS was unable to conduct a background check on you because you did not appear for your
               scheduled appointment at an Application Support Center for the collection of biometrics, or your
               fingerprints were rejected as unclassifiable and you did not submit a local police clearance certificate
               for each jurisdiction in which you have lived for six months or more within the past five years.

               You did not respond to a Request for Evidence or Notice of Intent to Deny within the time prescribed.

               You have abandoned your Form I-821D, Consideration of Deferred Action for Childhood Arrivals
               because you departed the United States while the form was pending.

               USCIS lacks the authority to consider your request because you were in immigration detention at the
               time you filed your Form I-821D and you remain in immigration detention as of the date of this
               notice.
                                                                                                                          5/2/2013
                                                                                          Exhibit 3, Page 276
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document Appendix
                                    72-2 FiledF05/15/20 Page 278 of 308 Page ID
                                   #:2320
              NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                           CHILDHOOD ARRIVALS, FORM I-821D
      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. For the
      reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that it will not defer action in
      your matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been denied.
      Deferred action is a discretionary determination to defer removal action of an individual as an act of
      prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

               You are under the age of fifteen (15) and are not in removal proceedings, do not have a final removal
               order, or do not have a voluntary departure order.

               You have not established that you came to the United States under the age of sixteen (16).

               You have not established that you were under age 31 on June 15, 2012.

               You have not established that you have continuously resided in the United States since June 15, 2007,
               until the date of filing your request.

               During your period of residence in the United States, you had one or more absences that did not
               qualify as “brief, casual, and innocent.”

               You have not established that you were present in the United States on June 15, 2012.

               You have not established that you were in an unlawful immigration status in the United States on
               June 15, 2012.

               You have not established that you are currently in school at the time of filing your request, have
               graduated or obtained a certificate of completion from a U.S. high school, or have obtained a general
               educational development (GED) certificate or other equivalent State-authorized exam in the United
               States, or that you are an honorably discharged veteran of the Coast Guard or Armed Forces of the
               United States.

               You have been convicted of a felony or a significant misdemeanor, or you have been convicted of
               three or more misdemeanors, or you do not warrant a favorable exercise of prosecutorial discretion
               because of public safety concerns, or exercising prosecutorial discretion in your case would not be
               consistent with the Department of Homeland Security’s enforcement priorities.

               You have not established that you warrant a favorable exercise of prosecutorial discretion.

               You have not paid the fee for your concurrently filed Application for Employment Authorization,
               Form I-765, and/or your biometrics fee, because your payment has been rejected for insufficient
               funds and you have failed to correct the fee deficiency within the allotted time.

               USCIS was unable to conduct a background check on you because you failed to appear for your
               scheduled appointment at an Application Support Center for the collection of biometrics, or your
               fingerprints were rejected as unclassifiable and you did not submit a local police clearance certificate
               for each jurisdiction in which you have lived for six months or more within the past five years.

               You did not respond to a Request for Evidence or Notice of Intent to Deny within the time prescribed.

               You have abandoned your Form I-821D, Consideration of Deferred Action for Childhood Arrivals
               because you departed the United States while the form was pending.

               USCIS lacks the authority to consider your request because you were in immigration detention at the
               time you filed your Form I-821D and you remain in immigration detention as of the date of this
               notice.



                                                                                                                      3/13/2013
                                                                                          Exhibit 3, Page 277
                       AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 279 of 308 Page ID
                                   #:2321

                                                    Appendix F
            NOTICE OF DENIAL OF CONSIDERATION OF DEFERRED ACTION FOR
                         CHILDHOOD ARRIVALS, FORM I-821D

       USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. For
       the reason(s) indicated below, USCIS has, in its unreviewable discretion, determined that that it will not
       defer action in your matter. Accordingly, your Form I-765, Application for Employment Authorization,
       has also been denied. Deferred action is a discretionary determination to defer removal action of an
       individual as an act of prosecutorial discretion. You may not file an appeal or motion to
       reopen/reconsider this decision.

                You are under the age of fifteen (15) and are not in removal proceedings, do not have a final
                removal order, or do not have a voluntary departure order.

                You have failed to establish that you came to the United States under the age of sixteen (16).

                You have failed to establish that you were under age 31 on June 15, 2012.

                You have failed to establish that you have continuously resided in the United States since June
                15, 2007, until the date of filing your request.

                During your period of residence in the United States, you had one or more absences that did not
                qualify as ‘brief, casual, and innocent.”

                You have failed to establish that you were present in the United States on June 15, 2012 and that
                you were unlawfully present in the United States on that date.

                You have failed to establish that you are currently in school, have graduated or obtained a
                certificate of completion from high school, have obtained a general education development
                (GED) certificate, or that you are an honorably discharged veteran of the Coast Guard or Armed
                Forces of the United States.

                You have been convicted of a felony or a significant misdemeanor, or you have been convicted
                of three or more misdemeanors, or you do not warrant a favorable exercise of prosecutorial
                discretion because of public safety concerns.

                You do not warrant a favorable exercise of prosecutorial discretion because of other concerns.

                You have failed to pay the fee for your concurrently filed Application for Employment
                Authorization, Form I-765, and/or your biometrics fee, because your payment has been rejected
                for insufficient funds and you have failed to correct the fee deficiency within the allotted time.

                You failed to appear for the collection of biometrics at an Application Support Center.

                You failed to respond to a Request for Evidence or Notice of Intent to Deny within the time
                prescribed.

                You have abandoned your Form I-821D, Consideration of Deferred Action for Childhood
                Arrivals because you departed the United States while the form was pending.




                                                                                       Exhibit 3, Page 278
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 280 of 308 Page ID
                                   #:2322



                                         Appendix G

                     SRMT Call Ups Pertaining to Denied Form I-821D,
                    Consideration of Deferred Action for Childhood Arrivals

  Administrative Errors

  1. Denial of Form I-821D on the grounds that the requestor did not come to the United States
     prior to reaching his/her 16th birthday.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your
     Form I-821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.


  2. Denial of Form I-821D on the grounds that the requestor was under the age of 15 at the
     time of filing, but not in removal proceedings.

     Final response if denial was correct:
     Use SRMT Denial Template


     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I-
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.




                                                                                Exhibit 3, Page 279
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 281 of 308 Page ID
                                   #:2323


  3. Denial of Form I-821D on the grounds that the requestor was not under the age of 31 on
     June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I-
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.

  4. Denial of Form I-821D on the grounds that the requestor was not in an unlawful
     immigration status as of June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I-
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment Authorization is approved, you will receive an Employment
     Authorization Document.


  5. Denial of Form I-821D on the grounds that the requestor was not physically present in the
     United States on June 15, 2012.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. You will receive an approval notice for your Form I-
     821D, Consideration of Deferred Action for Childhood Arrivals and if your Form I-765,
     Application for Employment is approved, you will receive an Employment Authorization
     Document.




                                                                                Exhibit 3, Page 280
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 282 of 308 Page ID
                                   #:2324




  6. Denial of Form I-821D on the grounds that the requestor did not appear to have biometrics
     collected at a USCIS ASC

     SRMT DACA 1 Interim Response:
     We have received your request to review the denial of your Form I-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to appear for the collection
     of biometrics at an Application Support Center. We have reopened your case on a service motion
     and will review your file. You will receive a notice that your case is reopened on a service motion
     and a response once our review is complete.

     Final response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form I-765, Application for Employment after adjudication is
     complete.

  7. Denial of Form I-821D on the grounds that the requestor did not request to have his/her
     biometrics appointment at a USCIS ASC rescheduled prior to the scheduled date

     SRMT DACA 2 Interim Response:
     We have received your request to review the denial of your Form I-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to appear for the collection
     of biometrics at an Application Support Center nor did you request to have your biometrics
     appointment rescheduled prior to the date you were scheduled to appear. We have reopened your
     case on a service motion and will review your file. You will receive a notice that your case is
     reopened on a service motion and a response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records. Your Form I-821D, Consideration of Deferred Action
     for Childhood Arrivals and your Form I-765, Application for Employment have resumed
     processing. Once adjudication is complete, you will receive a decision.




                                                                                 Exhibit 3, Page 281
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 283 of 308 Page ID
                                   #:2325


  8. Denial of Form I-821D on the grounds that the requestor failed to pay the filing and
     biometric fees for the Form I-765

     SRMT DACA 3 Interim Response:
     We have received your request to review the denial of your Form I-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to pay the fee for your
     concurrently filed Form I-765, Application for Employment Authorization, and/or your
     biometrics fee because your payment has been rejected for insufficient funds and you have failed
     to correct the fee deficiency within the allotted time. We have reopened your case on a service
     motion and will review your file. You will receive a notice that your case is reopened on a
     service motion and a response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form I-765, Application for Employment after adjudication is
     complete.


  9. Denial of Form I-821D due to abandonment and the requestor claims he/she did respond to
     RFE within the prescribed time

     SRMT DACA 4 Interim Response:
     We have received your request to review the denial of your Form I-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to respond to a Request for
     Evidence within the time prescribed. We reopened your case on a service motion and will
     review your file. You will receive a notice that your case is reopened on a service motion and a
     response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form I-765, Application for Employment after adjudication is
     complete.




                                                                                 Exhibit 3, Page 282
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 284 of 308 Page ID
                                   #:2326


  10. Denial of Form I-821D due to abandonment – USCIS mailed the RFE to the wrong address
      and the requestor submitted a change of address prior to the issuance of RFE.

     SRMT DACA 5 Interim Response:
     We have received your request to review the denial of your Form I-821D, Consideration of
     Deferred Action for Childhood Arrivals on the grounds that you failed to respond to a Request for
     Evidence (RFE) within the time prescribed. In your request to review the denial of your Form I-
     821D, you indicated that the RFE was mailed to the wrong address and you had submitted a
     Change of Address prior to the RFE issuance. We have reopened your case on a service motion
     and will review your file. You will receive a notice that your case is reopened on a service motion
     and a response once our review is complete.

     Final Response if denial was correct:
     Use SRMT Denial Template

     Final response if denial was incorrect:
     Since the date we received your request, we have reopened your case on a service motion and
     reviewed the decision made on your case. Upon review, it has been determined that the denial
     was issued in error.

     We have corrected the error in our records and have routed your file for adjudication. You will
     receive an approval notice for your Form I-821D, Consideration of Deferred Action for
     Childhood Arrivals and your Form I-765, Application for Employment after adjudication is
     complete.




                                                                                 Exhibit 3, Page 283
                      AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 285 of 308 Page ID
                               Appendix
                                   #:2327 H

                                          SRMT Denial Template

We have received your request to review the denial of your Form I-821D, Consideration of Deferred Action for
Childhood Arrivals and the accompanying Form I-765, Application for Employment Authorization. Your
request was based on your belief that the denial involved one or more of the administrative errors, as indicated
below:

 You claimed that your DACA request was denied on the grounds that you did not come to the United States
  prior to reaching your 16th birthday and that the evidence you submitted at the time of filing shows that you
  did, in fact, arrive before the required age.

 You claimed that your DACA request was denied on the grounds that you were under the age of 15 at the
  time of filing, but not in removal proceedings, or did not have a final removal order or a voluntary departure
  order, and that the evidence submitted at the time of filing shows that you were, in fact, in removal
  proceedings or had a final removal order or a voluntary departure order.

 You claimed that your DACA request was denied on the grounds that you were over the age of 31 on June
  15, 2012 and that the evidence you submitted at the time of filing shows that you were, in fact, under age 31
  on June 15, 2012.

 You claimed that your DACA request was denied on the grounds that you were in a lawful immigration
  status as of June 15, 2012, and that the evidence you submitted at the time of filing shows that you were, in
  fact, in an unlawful status on June 15, 2012.

 You claimed that your DACA request was denied on the grounds that you were not physically present in the
  United States on June 15, 2012, up through the date of filing, and that the evidence you submitted at the
  time of filing establishes that you were, in fact, present.

 You claimed that your DACA request was denied because you did not appear for biometrics collection at an
  Application Support Center, but you did appear.

 You claimed that your DACA request was denied because you did not appear for biometrics collection at an
  Application Support Center, but you asked for the appointment to be rescheduled before the originally
  scheduled date.

 You claimed that your DACA request was denied because you did not pay the required fees, but you have
  evidence that you paid (including evidence that you remitted payment to rectify any Nonsufficient Funds
  notice on the initial payment).

 You claimed that your DACA request was denied because you did not respond to a request for evidence
  (RFE) within the prescribed time (includes a request to submit additional evidence or appear at an ASC for
  biometrics collection following a prior failure to appear) and that you did, in fact respond timely.

 You claimed that your DACA request was denied because USCIS mailed the RFE to the wrong address even
  though you filed a change of address request before the RFE was issued.


Upon review of your request, the evidence in the file at the time of filing, and upon performing all relevant
records and systems checks, it has been determined that your Form I-821D, Consideration of Deferred Action
for Childhood Arrivals, and the accompanying Form I-765, Application for Employment Authorization, were
properly denied and that the denial did not involve an administrative error.



                                                                                   Exhibit 3, Page 284
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 286 of 308 Page ID
                               Appendix
                                   #:2328 H

                                          SRMT Denial Template

We have received your request to review the denial of your Form I-821D, Consideration of Deferred Action for
Childhood Arrivals and the accompanying Form I-765, Application for Employment Authorization. Your
request was based on your belief that the denial involved one or more of the administrative errors, as indicated
below:

 You claimed that your DACA request was denied on the grounds that you did not come to the United States
  prior to reaching your 16th birthday and that the evidence you submitted at the time of filing shows that you
  did, in fact, arrive before the required age.

 You claimed that your DACA request was denied on the grounds that you were under the age of 15 at the
  time of filing, but not in removal proceedings, or did not have a final removal order or a voluntary departure
  order, and that the evidence submitted at the time of filing shows that you were, in fact, in removal
  proceedings or had a final removal order or a voluntary departure order.

 You claimed that your DACA request was denied on the grounds that you were over the age of 31 on June
  15, 2012 and that the evidence you submitted at the time of filing shows that you were, in fact, under age 31
  on June 15, 2012.

 You claimed that your DACA request was denied on the grounds that you were in a lawful immigration
  status as of June 15, 2012, and that the evidence you submitted at the time of filing shows that you were, in
  fact, in an unlawful status on June 15, 2012.

 You claimed that your DACA request was denied on the grounds that you were not physically present in the
  United States on June 15, 2012, up through the date of filing, and that the evidence you submitted at the
  time of filing establishes that you were, in fact, present.

 You claimed that your DACA request was denied because you did not appear for biometrics collection at an
  Application Support Center, but you did appear.

 You claimed that your DACA request was denied because you did not appear for biometrics collection at an
  Application Support Center, but you asked for the appointment to be rescheduled before the originally
  scheduled date.

 You claimed that your DACA request was denied because you did not pay the required fees, but you have
  evidence that you paid (including evidence that you remitted payment to rectify any Nonsufficient Funds
  notice on the initial payment).

 You claimed that your DACA request was denied because you did not respond to a request for evidence
  (RFE) within the prescribed time (includes a request to submit additional evidence or appear at an ASC for
  biometrics collection following a prior failure to appear) and that you did, in fact respond timely.

 You claimed that your DACA request was denied because USCIS mailed the RFE to the wrong address even
  though you filed a change of address request before the RFE was issued.


Upon review of your request, the evidence in the file at the time of filing, and upon performing all relevant
records and systems checks, it has been determined that your Form I-821D, Consideration of Deferred Action
for Childhood Arrivals, and the accompanying Form I-765, Application for Employment Authorization, were
properly denied and that the denial did not involve an administrative error.



                                                                                   Exhibit 3, Page 285
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 287 of 308 Page ID
                                   #:2329




                                          Appendix I
  NOTE: Text highlighted in YELLOW and bracketed by [ ] is hidden text that requires ISO input.
  The ISO should delete the highlighted bracketed [Text] and type in the necessary information, or
  choose the appropriate information from choices and delete the information that does not apply.

  DACA 600 – Notice of Intent to Terminate

  On [Date], you filed Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
  USCIS approved your Form I-821D on [Date] deferring your removal from the United States. A
  review of your records reveals that [ISO should thoroughly explain why the removal was
  deferred under DACA in error or that is has come to the attention of USCIS that the individual
  committed fraud in seeking deferral of removal under DACA. If the decision to issue a Notice of
  Intent to Terminate is based on fraud, it should be supported by a fully documented SOF and any
  other relevant documents/information.]

  Based on the information outlined above, USCIS is notifying you of its intent to terminate your
  deferred action for childhood arrivals. A final decision to terminate your deferred action for
  childhood arrivals will not be made for 33 days. During that time, you may submit any evidence
  that you feel will overcome the grounds for termination. If your response is not received within
  the allotted time or if your response to this notice does not overcome the grounds for termination,
  USCIS will terminate your deferred action for childhood arrivals. If your deferred action for
  childhood arrivals is terminated, any associated employment authorization granted during the
  period of your deferred action will be terminated for cause

  DACA 601 – Termination Notice [After NOIT]

  On [Date], you were notified that it was the intent of USCIS to terminate your deferred action for
  childhood arrivals. In response to the Intent to Terminate, you [ISO should summarize the
  individual’s response to the Intent to Terminate or indicate that the individual did not respond
  within the allotted time].

  Your response does not overcome the grounds for termination. [If the individual’s response does
  not overcome the reason for the termination as outlined in the Notice of Intent to Terminate, the
  ISO should explain why]. Therefore, your deferred action for childhood arrivals is terminated as
  of the date of this notice. In addition, your employment authorization is terminated for cause as
  of the date of this notice.

  You must return your Employment Authorization Document (EAD) to USCIS immediately.
  Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
  notice and your EAD to:

         [Insert Service Center
         Address]


                                                                                        Page 1 5/2/2013
                                                                            Exhibit 3, Page 286
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 288 of 308 Page ID
                                   #:2330




  DACA 602 – Termination Notice [NTA Issuance]

  On [Date], you filed Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
  USCIS approved your Form I-821D on [Date] deferring your removal from the United States.

  On [Date NTA served on alien], [U.S. Citizenship & Immigration Services (USCIS)/Immigration
  & Customs Enforcement (ICE)] issued you a Notice to Appear (NTA).

  Your deferred action as a childhood arrival and your employment authorization automatically
  terminated as of the date your NTA was issued. You must return your Employment
  Authorization Document (EAD) to USCIS immediately. Fraudulent use of your EAD could
  result in a referral to law enforcement. Send a copy of this notice and your EAD to:

         [Insert Service Center
         Address]

  DACA 603 – Termination Notice [Enforcement Priority; Not Automatically Terminated]

  On [Date], you filed Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
  USCIS approved your Form I-821D on [Date] deferring your removal from the United States.

  After consulting with U.S. Immigration & Customs Enforcement, USCIS has determined that
  exercising prosecutorial discretion in your case is not consistent with the Department of
  Homeland Security’s enforcement priorities. Therefore, your deferred action for childhood
  arrivals is terminated as of the date of this notice. In addition, your employment authorization is
  terminated for cause as of the date of this notice.

  You must return your Employment Authorization Document (EAD) to USCIS immediately.
  Fraudulent use of your EAD could result in a referral to law enforcement. Send a copy of this
  notice and your EAD to:

         [Insert Service Center
         Address]




                                                                                         Page 2 5/2/2013
                                                                             Exhibit 3, Page 287
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 289 of 308 Page ID
                                   #:2331



                                          Appendix I

                                 Notice of Intent to Terminate
  On [Date], you filed Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
  USCIS approved your Form I-821D on [Date] deferring your removal from the United States. A
  review of your records reveals that [ISO should thoroughly explain why the removal was
  deferred under DACA in error or that is has come to the attention of USCIS that the individual
  committed fraud in seeking deferral of removal under DACA. If the decision to issue a Notice of
  Intent to Terminate is based on fraud, it should be supported by a fully documented SOF and any
  other relevant documents/information.]

  Based on the information outlined above, USCIS is notifying you of its intent to terminate your
  deferred action for childhood arrivals. A final decision to terminate your deferred action for
  childhood arrivals will not be made for 33 days. During that time, you may submit any evidence
  that you feel will overcome the grounds for termination. If your response is not received within
  the allotted time or if your response to this notice does not overcome the grounds for termination,
  USCIS will terminate your deferred action for childhood arrivals. If your deferred action for
  childhood arrivals is terminated, any associated employment authorization granted during the
  period of your deferred action will be terminated for cause



                                       Termination Notice
  On [Date], you were notified that it was the intent of USCIS to terminate your deferred action for
  childhood arrivals. In response to the Intent to Terminate, you [ISO should summarize the
  individual’s response to the Intent to Terminate or indicate that the individual did not respond
  within the allotted time].

  Your response does not overcome the grounds for termination. [If the individual’s response does
  not overcome the reason for the termination as outlined in the Notice of Intent to Terminate, the
  ISO should explain why]. Therefore, your deferred action for childhood arrivals is terminated as
  of the date of this notice. In addition, your employment authorization is terminated for cause as
  of the date of this notice.




                                                                            Exhibit 3, Page 288
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 290 of 308 Page ID
                                   #:2332



                                    APPENDIX J

               NOTICE OF INTENT TO DENY POLICY
 1. NOIDs for the following guideline must be sent to HQSCOPSDACA for SPB review, but no
    longer require local counsel review:
    • Under 31 on 6/15/12

 2. Local OCC Legal Review: NOIDS for the following guidelines must be sent to
    HQSCOPSDACA for SPB review, but no longer require local counsel review unless the Center
    encounters a novel, complex, or sensitive case:
    • CR Since 06/15/2007
    • Physically Present on 6/15/2012
    • Out of Status as of 06/15/2012

 3. NOIDs for the following guidelines require local counsel review prior to being sent to
    HQSCOPSDACA for SPB review:
    • Education
    • Criminal, Public Safety & National Security
    • Fraud Concerns
    • All other NOIDs not categorized in Appendix J

 4. NOIDs issued on the following templates do not require local counsel or SPB review prior to
    issuance. The SPB will institute a random sampling of casework as a quality assurance measure
    in the near future on the following templates:
    • Appendix E (NOID Templates) Published 4/4/2013
    • *Appendix E when combined with language in Appendix D (RFE Templates) Published
        4/4/2013

        *Note: When an Appendix E NOID is combined with language in Appendix D and it creates
        a complicated NOID decision, Centers should issue the NOID decision without the
        Appendix D language. Once the response to the NOID is received and if the reason for the
        intended denial is overcome, Centers may issue an RFE with the Appendix D call-ups to
        establish the requestor’s eligibility.




                                                                                      Page 1   4/4/2013
                                                                           Exhibit 3, Page 289
                     AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 291 of 308 Page ID
                                   #:2333


                      Operational Guidance as of April 3, 2013
         NOID for              Local OCC            SCOPS SPB             HQOCC Review
           DACA                  Review               Review              Required
  Appendix E (NOID        No.                   No. Will implement No.
  Templates)                                    QA review.
  Published 04/04/2013
  *Appendix E             No.                   No. Will implement No.
  combined                                      QA review.
  with Appendix D
  (RFE Templates)
 *Note: When an Appendix E NOID is combined with language in Appendix D and it creates a
 complicated NOID decision, Centers should issue the NOID decision without the Appendix D
 language. Once the response to the NOID is received and if the reason for the intended denial is
 overcome, Centers may issue an RFE with the Appendix D call-ups to establish the requestor’s
 eligibility.
  Under 31 on 6/15/12     No.                   Yes.                    No.
  CR Since 6/15/07        Whenever the Center Yes.                      Whenever the Center
                          encounters a novel,                           encounters a novel,
                          complex, or                                   complex, or sensitive
                          sensitive case.                               case.
  Physically Present on Whenever the Center Yes.                        Whenever the Center
  6/15/12                 encounters a novel,                           encounters a novel,
                          complex, or                                   complex, or sensitive
                          sensitive case.                               case.
  Out of Status as of     Whenever the Center Yes.                      Whenever the Center
  6/15/12                 encounters a novel,                           encounters a novel,
                          complex, or                                   complex, or sensitive
                          sensitive case.                               case.
  Criminal, Public Safety Yes.                  Yes.                    Yes.
  & NS
  Education               Yes.                  Yes.                    Yes.
  Fraud Concerns          Yes.                  Yes.                    Yes.
  All other NOIDs not     Yes.                  Yes.                    Yes.
  categorized above.




                                                                                       Page 2   4/4/2013
                                                                           Exhibit 3, Page 290
                    AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 292 of 308 Page ID
                                   #:2334




                                                                Exhibit 3, Page 291
              AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 293 of 308 Page ID
                                   #:2335


                                         APPENDIX K

DEFERRED ACTION FOR CHILDHOOD ARRIVALS
            DENIAL CALL-UPS
DACA 500 -NOTICE OF DENIAL – REQUESTOR IS DECEASED

USCIS has evaluated the Form I-821D, Consideration of Deferred Action for Childhood Arrivals, filed by
[insert name] (“the requestor”) on [insert date].

On [insert date], USCIS received notification that the requestor is now deceased. Please accept our
deepest sympathies for your loss.

USCIS is hereby denying the requestor’s Form I-821D. Accordingly, the requestor’s Form I-765, Application
for Employment Authorization, has also been denied. Deferred action is a discretionary determination to defer
removal action of an individual as an act of prosecutorial discretion. An appeal or motion to reopen/reconsider
this decision may not be filed on behalf of the requestor.

DACA 501 -NOTICE OF DENIAL – ACQUIRED LAWFUL STATUS AFTER JUNE 15, 2012

USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals. Based on a
review of your case, it appears that the following occurred:

On [insert date] you filed Form I-821D. According to information obtained during routine systems checks, it
appears that Form [insert USCIS form number and title] that [you filed / was filed on your behalf] was approved
on [insert date]. Your status as [insert status acquired after 6/16/2012] is valid since [insert period of validity].

In view of the fact that you are currently in a lawful immigration status, USCIS has, in its unreviewable
discretion, determined that deferred action is not appropriate under these circumstances and is hereby denying
your Form I-821D. Accordingly, your Form I-765, Application for Employment Authorization, has also been
denied. Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

DACA 502A -NOTICE OF DENIAL – ICE ALREADY DEFERRED ACTION

USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [Date ICE deferred action], U.S. Immigration and Customs Enforcement (ICE)
deferred action in your case as a childhood arrival until [Date deferred action expires]. ICE notified you that
action was deferred on your case and instructed you to request employment authorization from USCIS. On
[Date I-821D filed], you submitted Form I-821D to USCIS, together with Form I-765, Application for
Employment Authorization.

It was not necessary for you to file Form I-821D with USCIS because ICE has already deferred action on your
case. Therefore, USCIS has denied your Form I-821D. The denial of your Form I-821D does not affect the
determination that ICE made on your case.

If granted, you will receive your Employment Authorization Document separately by mail.
                                                                                                     Page 1   5/2/2013
                                                                                      Exhibit 3, Page 292
                         AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 294 of 308 Page ID
                                   #:2336



DACA 502B – NOTICE OF DENIAL - USCIS ALREADY DEFERRED ACTION

USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that on [Filing date for approved case], you submitted a Form I-821D (Receipt number
XXXXX) to USCIS, together with a Form I-765, Application for Employment Authorization (Receipt number
XXXXX). On [Date], USCIS determined that you meet the guidelines for deferred action for childhood arrivals
and deferred action on your case until [Date]. USCIS notified you that action was deferred on your case and
mailed to you an Employment Authorization Document valid until [Date].

On [Filing date for pending case], you submitted the instant Form I-821D (Receipt number XXXXX) to USCIS,
together with a Form I-765 (Receipt number XXXXX). In view of the fact that USCIS has already deferred
action on your case, USCIS is hereby denying your Forms I-821D (Receipt number XXXXX) and I-765
(Receipt number XXXXX). The denial of the instant Forms I-821D and I-765 does not affect the previous
determination that USCIS made to defer action on your case until [Date].

DACA 503 -NOTICE OF DENIAL – INSUFFICIENT RFE RESPONSE FOR CRIMINAL RECORDS

USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
Based on a review of your case, it appears that the following occurred:

The record reveals that you have been arrested or detained by law enforcement officials. On [Date RFE issued],
USCIS sent you a notice requesting you to submit certified court dispositions for all of your arrests, including an
arrest(s) specifically identified on the request. In response to the request for evidence, you submitted [indicate
what was submitted]. However, the response was insufficient because [indicate why it was insufficient. For
example: “the document was not certified by the court”].

USCIS was unable to conduct a sufficient background check on you because you did not provide the requested
certified court dispositions. Accordingly, USCIS has determined, in its unreviewable discretion, that you have
not demonstrated that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in
your matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been denied.
Deferred action is a discretionary determination to defer removal action of an individual as an act of
prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.




                                                                                                    Page 2   5/2/2013
                                                                                     Exhibit 3, Page 293
                        AILA InfoNet Doc. No. 14040340. (Posted 4/3/14)
Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 295 of 308 Page ID
                                   #:2337




                           EXHIBIT 4




                              Exhibit 4, Page 294
  Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 296 of 308 Page ID
                                     #:2338




0123456718 6756
!"#

$%&%'(%)*+,-.


       /0 12 34
              5
       829:;<=>67                                        ?@ABGH1HIJK@CLGHLMNOP7DNEK5QR67S1LTGU8IFJR65LVL67TU6PWM
                                                                                                             7B
                                Exhibit 4, Page 295
    1273244563729 
                    3 7 7 6 47 
                                     9 6349 
         Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 297 of 308 Page ID
                                            #:2339




            44374373637266
        !"#$%#&'!
    ()*+,-./0-1,/-02*3.+,.+1*451.+,06,1).,+*7.,06,1).,*88.958,58*.:;,                               *:+/.F1*0:,0-,I.-.,534*11.3,1.4/0-5-*8@,5:3,-.45*:.3,/5+1,
    /0/<851*0:,-.+*3*:9,*:,1).,=:*1.3,>151.+,5+,06,?5:<5-@,AB;C,D@,                                 1).,351.,1).@,I.-.,-.q<*-.3,10,3./5-1H,O.-+0:+,I)0,5-.,
    /.-*03,06,.:1-@E,-.9*0:,5:3,F0<:1-@,06,0-*9*:E,+151.,06,                                        D.:.pF*5-*.+,06,(.4/0-5-@,O-01.F1.3,>151<+,J(O>KE,Q.6.--.3,
    -.+*3.:F.E,59.E,5:3,+.GH,().,.+1*451.+,I.-.,3.-*2.3,<+*:9,1).,                                  SF1*0:,60-,T)*83)003,S--*258+,JQSTSK,0-,01).-,60-4+,06,
    -.+*3<58,4.A1)030809@,.4/80@.3,60-,/-.2*0<+,.+1*451.+,06,1)*+,                                  /-0+.F<10-*58,3*+F-.1*0:E,0-,I)0,5-.,-.+*3*:9,*:,1).,=:*1.3,
    /0/<851*0:H,().,*88.958,58*.:,/0/<851*0:,*+,1).,-.45*:3.-,J0-,                                  >151.+,I)*8.,5I5*1*:9,-.40258,/-0F..3*:9+,*:,*44*9-51*0:,
    -.+*3<58K,561.-,1).,8.9588@,-.+*3.:1,60-.*9:LD0-:,/0/<851*0:M                                   F0<-1,5-.,*:F8<3.3,540:9,1).,*88.958,58*.:,/0/<851*0:,.+1*451.+H,
    :51<-58*7.3,F*1*7.:+E,85I6<8,/.-45:.:1,-.+*3.:1+,JNOP+KE,                                       V88.958,58*.:+,5//8@*:9,60-,53r<+14.:1,10,NOP,+151<+,<:3.-,1).,
    5+@8..+E,-.6<9..+E,5:3,:0:*44*9-5:1+M*+,+<D1-5F1.3,6-04,1).,                                    V44*9-51*0:,5:3,s51*0:58*1@,SF1,JVsSK,5-.,F0:+*3.-.3,10,D.,
    10158,60-.*9:LD0-:,/0/<851*0:H,Q515,10,.+1*451.,1).,8.9588@,                                    /5-1,06,1).,-.+*3.:1,*88.958,58*.:,/0/<851*0:,<:1*8,1).@,)52.,
    -.+*3.:1,60-.*9:LD0-:,/0/<851*0:,I.-.,0D15*:.3,/-*45-*8@,                                       D..:,9-5:1.3,85I6<8,/.-45:.:1,-.+*3.:F.H
    6-04,1).,Q./5-14.:1,06,R04.85:3,>.F<-*1@,JQR>KE,5:3,
    .+1*451.+,06,1).,10158,60-.*9:LD0-:,/0/<851*0:,I.-.,3.-*2.3,                                    t'buc_cecv"%cw'!wa'x%#$_%_#b#
    6-04,1).,S4.-*F5:,T044<:*1@,><-2.@,JST>K,06,1).,=H>H,                                           (I0,/0/<851*0:+,5-.,.+1*451.3,*:,0-3.-,10,3.-*2.,1).,*88.958,
    T.:+<+,U<-.5<H,                                                                                 58*.:,/0/<851*0:,.+1*451.+y,;K,1).,10158,60-.*9:LD0-:,
    V:,+<445-@E,QR>,.+1*451.+,1)51,;AHB,4*88*0:,*88.958,58*.:+,                                     /0/<851*0:,8*2*:9,*:,1).,=:*1.3,>151.+,0:,?5:<5-@,;E,AB;CE,5:3,
    I.-.,8*2*:9,*:,1).,=:*1.3,>151.+,*:,?5:<5-@,AB;CE,F04/5-.3,10,                                  AK,1).,8.9588@,-.+*3.:1,60-.*9:LD0-:,/0/<851*0:,0:,1).,+54.,
    ;;HC,4*  88*0:,*:,?5:<5-@,AB;W,5:3,;;HX,4*88*0:,*:,?5:<5-@,                                     351.H,().,*88.958,58*.:,/0/<851*0W:,.+1*451.,*+,1).,-.+*3<58,I).:,
    AB;BHY,Z:,52.-59.E,1).,/0/<851*0:,9-.I,D@,[BEBBB,/.-,@.5-,                                      JAK,*+,+<D1-5F1.3,6-04,J;KH,z0-.*9:LD0-:,-.+*3.:1+,I)0,
    6-04,AB;B,10,AB;CE,F04/5-.3,10,W[BEBBB,/.-,@.5-,3<-*:9,1).,                                     .:1.-.3,1).,=:*1.3,>151.+,/-*0-,10,;{]B,5-.,5++<4.3,10,D.,
    )*9)L9-0I1),@.5-+,8.53*:9,</,10,1).,\-.51,P.F.++*0:,JABBBL                                      8.9588@,-.+*3.:1,+*:F.C,40+1,I0<83,)52.,D.F04.,.8*9*D8.,10,
    ABB[KH,Z6,1).,10158,*88.958,58*.:,/0/<851*0:,*:,AB;CE,:.5-8@,                                   53r<+1,10,NOP,+151<+H,().-.60-.E,1).,+15-1*:9,/0*:1,60-,1).,
    ]B,/.-F.:1,)53,-.+*3.3,I*1)*:,1).,=:*1.3,>151.+,60-,40-.,1)5:,                                  .+1*451.+,I5+,?5:<5-@,;E,;{]BH,().,+1./+,*:2082.3,*:,.+1*451*:9,
    ;B,@.5-+,5:3,+*G,/.-F.:1,.:1.-.3,3<-*:9,1).,/-.2*0<+,6*2.,@.5-+,                                1).,F04/0:.:1+,06,.5F),/0/<851*0:,5-.,+)0I:,*:,SOO|sQV},;H,
    JAB;B,10,AB;WKH,SD0<1,CC,/.-F.:1,06,*88.958,58*.:+,*:,AB;C,                                     Q515,0:,1).,10158,60-.*9:LD0-:,/0/<851*0:,1)51,.:1.-.3,3<-*:9,
    I.-.,6-04,^.G*F0H                                                                               ;{]B~AB;W,D@,F0<:1-@,06,D*-1)E,+151.,06,-.+*3.:F.E,@.5-,06,
                                                                                                    .:1-@E,59.E,5:3,+.G,I.-.,0D15*:.3,6-04,1).,AB;W,ST>H,().,ST>,
    _'`a$abac$d                                                                                     *+,5,:51*0:I*3.,+54/8.,+<-2.@,1)51,F088.F1+,*:60-451*0:,6-04,
    efghi%!fjklfmnj                                                                                 =H>H,)0<+.)083+,0:,+0F*58E,3.409-5/)*FE,5:3,.F0:04*F,
                                                                                                    F)5-5F1.-*+1*F+E,*:F8<3*:9,F0<:1-@,06,D*-1),5:3,@.5-,06,.:1-@,06,
    ().,8.9588@,-.+*3.:1,*44*9-5:1,/0/<851*0:,5+,3.6*:.3,60-,1).+.,                                 1).,60-.*9:LD0-:,/0/<851*0:H,().,ST>,F0:+*+1+,06,:0:L
    .+1*451.+,*:F8<3.+,/.-+0:+,9-5:1.3,85I6<8,/.-45:.:1,-.+*3.:F.E,                                 02.-85//*:9,+54/8.+,6-04,I)*F),*:60-451*0:,*+,F088.F1.3,
    /.-+0:+,9-5:1.3,5+@8<4E,/.-+0:+,534*11.3,5+,-.6<9..+E,5:3,                                      40:1)8@,02.-,1).,F0<-+.,06,5,@.5-H,().,ST>,I5+,+.8.F1.3,60-,1).,
    /.-+0:+,534*11.3,5+,:0:*44*9-5:1+,<:3.-,F85++.+,06,534*++*0:,                                   .+1*451.+,D.F5<+.,06,*1+,85-9.,+54/8.,+*7.y,5D0<1,1)-..,4*88*0:,
    5++0F*51.3,I*1),-.+*3.:F.,J.H9HE,+1<3.:1+,5:3,1.4/0-5-@,                                        )0<+.)083+,/.-,@.5-,F04/5-.3,10,5D0<1,;BBEBBB,5::<588@,60-,
    I0-o.-+E,5+,0//0+.3,10,10<-*+1+K,5:3,I*1),5<1)0-*7.3,/.-*03+,                                   1).,T<--.:1,O0/<851*0:,><-2.@E,1).,/-*45-@,581.-:51*2.,+0<-F.,
    06,534*++*0:,.:3*:9,561.-,?5:<5-@,;E,AB;CH                                                      06,:51*0:58,3515,0:,1).,60-.*9:LD0-:,/0/<851*0:H
    aiifghi%#ikfm%!fjklfmnj                                                                         Q515,0:,/.-+0:+,I)0,0D15*:.3,NOP,+151<+,D@,F0<:1-@,06,D*-1)E,
    ().,-.+*3.:1,*88.958,58*.:,/0/<851*0:,*+,3.p:.3,5+,588,60-.*9:L                                 +151.,06,-.+*3.:F.E,59.E,+.GE,F51.90-@,06,534*++*0:E,5:3,@.5-,06,
    D0-:,:0:LF*1*7.:+,I)0,5-.,:01,8.958,-.+*3.:1+,J+..,5D02.KH,                                     .:1-@,I.-.,0D15*:.3,6-04,QR>,534*:*+1-51*2.,-.F0-3+,
    ^0+1,*88.958,58*.:+,.*1).-,.:1.-.3,1).,=:*1.3,>151.+,I*1)0<1,                                   45*:15*:.3,*:,5:,5//8*F51*0:,F5+.,1-5Fo*:9,+@+1.4,06,=H>H,
      
                                                                                                    §«¬­ ­«¡¬­
    
            ­© ª
                                                                                                    ®¡§¯°±©­­²³
                                                ¥­¯´¡­ µ¶
    ¡ ¢
    ¢£££                                                       ©­²³
    ¤¥¡¦¤¥¡¦§¨© ª¡            ¥­¯·¡¸µ¶
                                                                                   °¶¹©«°¶¹©¬¯·º­µ±¯¯º¦¤­¦¦
                                                                                                        ¤¤®¯«¯·º¬

0
                                                                               Exhibit 4, Page 296
     Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 298 of 308 Page ID
                                        #:2340
12324567829 6 2326 5257 13 6                                            385 538 2657 526 7793267
5557 226263856235 335763226                                        5%523263575325383%8255255 35
553265  3855935633353695767                                           5765 7769527325% 63 63
635 7 63226 553265                                             8657 26 385 3226  582 535 3 7952
13875635 7 2 325 6  385                                          273657%78 738526565359562%
  !5325"252326#525385593563                                       5626563% 92326232671926 77
$7325 3875 26 5955267635 7                                            5 5727 795 32575;5732 35755 6
  5567253 6662263 27726763                                          357868 575 6 25563556621567757<7:25
2324567829%7335572565%5%75!%6 77 27726                                       6273357%326385786899326238385275
553265  &'( 2&59355726385)1                                          25632 3 6 538257257773632 25563
   375 263265 1737 6 *5+35326                                         5737 5956266=853853855732 3572 385
  732 35738525256993265556535 385                                     7888786815677
3565 2663257238 6 73357572565 6 55                                       >65385577%:2565573855 35672638525
  27535  5 6 75!)8516&6 99326                                             256993265325:273%385993265 92
226263856235 3357 75!5  3855732 357                                        26385575 2693385$6788=95?%265726 3
7265%6522326 6 92%73167                                               353(=8%8889595955%6 38565 3
855 2335 95 2633856235 3.35755                                            6%888%8889595 26 6 35385788=&788'557726
5225655353 993 ,733-+#7337                                              56%385993265732245 53556788' 6
/012341                                                                                  786@)82%38599326 995738526575  3
                                                                                         A88%888959553556786@ 6 7869% 573383 
565732 35 67822625 25675522626385                                        85556 256269327266 27 3385
6235 33576$66%7869%95 3 65732 35                                             738573526786("%786=56238382726575%
66.2266$66%7868                                                                855%2625385 556621567752326755385
5672786572638572453852525699326                                         35732 357786826:256%385786999326 7
5 325 27 95 32% 932  5&3&5                                      2?57736327 5386385788=95?% 579235385
92767 6 92767 77 5 57:5!95%                                           56525732 35
CCCDEFGHCIJKELJJCMNOEPQRJHQCMSQCTKCUVBBWCXEFYCZYC[TYC\V]^_`WC\aCbQGQYCUUBUCcUVBBdCcGPC
B                                                                                        CCCbJJCfYbYCDJHPEPCmEnJGEWC̀aUUWCKTnCoHKTnRGQoTHCTHCQpJCJKKJSQCTKCQpJC̀aUaCNJSJHHoGqCDJHPEPC
                                                                                         ^

  GRJHNJNdeC\CfYbYDYCgCU`hhCcUVViCjCbEkkYCllCUVBBdY                                         THCQpJCMDbCPJnoJPY


    rstuvwxyz
    0{|s}~|wxwt~xswx u~|sxy
    
    
    
    
      
      
      
      
      
           ¥¦§¨¥¦
             ¡¢£ ¤
             ¡¢£ ¤
    [TQJ©Cª«bCNoNCHTQCknTNESJCoqqJLGqCGqoJHCkTkEqGQoTHCJPQoRGQJPCKTnC`aaU]`aaiY
    bTEnSJ©CfYbYCªJkGnQRJHQCTKC«TRJqGHNCbJSEnoQ¬Y



                                                                                                                                                                                        0
                                                                        Exhibit 4, Page 297
        Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 299 of 308 Page ID
                                           #:2341
    123456589 3                                                              D%!&,!!'3#$!"!
       !"#$!%            %!!G#K
    &'(&)!!"!*!            !**&!,$!!"'"%!'3
    "+$!%&!&*,"!-.             /$$$!"!!L&
    /0-1'&23!043!$5$!&               F+%%3&%%3!!!()
    6$!%$$3&'                   $$333'!
    (&)!!"!&!                 !F+%&F+%M!'&%&
    $!%&!&*!%,."!$!&            %-1'01!*!77
    -.701$!3&%!!*             !F+%!$!$!%
    *!&8!%!!*              $$3%$!&7#!$!'3
    '!$!&!!*!3!              7$!%1+&3!%%3!*!
    994:;29<=2>45 ; 6?5@ 358A43B                                        H),&!-60I3-70L&
    13'!!C!D!%-#E              -/60J&3!-//0&N$$
    !6$!%0!&!"3%&!               -G601&%3!!%%3&!
    33'!!F+%'"'3                  #/$!%$$3D
    $$$!"!&3!-23!G01!&3%            $%3!!$!%%!%
    $$3!F+%*                *!!L&-'36$!%0N$#$-'3
    3"'"%!!H),&!I3&                  $!%0&I3-!"$!%0
    J&3!D%3'!!               994:;29<O;258=29462 P2
    ;<2                                                                  Q!!&&!&%
    2>;42 15@;45 O42<123456589 3                              $$3*E!"$!%
    ; 6                                                       3'!-1'G01+&*
                                                                               1+*E!&*&'"2!&
                                                                   -#0C*R!5-E0&L-/01
     123456582 3                             @:<23 123P2 123P2  123P2   &!$!&!6$!%
        tbbTqV[W]TsnSmvTfffffff
     UWVrdec]TpTqV[W]Tfffffffff
                                           TnnxmxmmmT nmm TnmmT nmm
                                              TnmxmmmT           TnlT ln
                                                                               $$3
     nmTqV[W]T[\eTfffffffffff             TnxlmxmmmT no         TlT p     TTTUVWXVYZ[\V]T[Y^T_VWXVYZTX`[Y\VTaVWVTX[bXcb[ZV^T_WdeWTZeTWecY^dY\fTg`VTV]Zdh[ZV^TdYXWV[]V]T
                                                                               S
     nnlmTqV[W]T[\eTffffffffff             TpxlmxmmmT pm         TolT o        ieWTjY^d[T[Y^Tk`dY[TieWTlmnoTZeTlmnpTh[qTerVW]Z[ZVT[XZc[bT\WeaZ`TdYTZ`V]VT_e_cb[ZdeY]T
     eWVTZ`[YTlmTqV[W]T[\eTffff            TxmmxmmmT m         TnT nn        s]VVTt__VY^duTlvfTjY^d[T[Y^Tk`dY[TweZ`TVu`dwdZV^TW[_d^TdYXWV[]V]TdYTYeYdhhd\W[YZT
                                                                                  [^hd]]deY]T^cWdY\TZ`d]T_VWde^TdYT[YTeZ`VWad]VT]Z[wbVTVYrdWeYhVYZTsVf\fxTYeTb[W\VTdYXWV[]VT
    eZVTVZ[dbTh[qTYeZT]chTZeTZeZ[b]TwVX[c]VTeiTWecY^dY\f                       dYTYeYdhhd\W[YZ]TerVW]Z[qdY\TZ`VdWT[cZ`eWdyV^T_VWde^]TeiT[^hd]]deYvzTXec_bV^TadZ`TX`[Y\dY\T
    ecWXVTffTV_[WZhVYZTeiTehVb[Y^TVXcWdZqf                                 ZWVY^]TdYTYeYdhhd\W[YZTrd]dZTbVY\Z`]T[Y^{eWT[YTdYXWV[]dY\TYchwVWTeiTZecWd]Z]TwVdY\TWV_eWZV^T
                                                                                  []T|WV]d^VYZx}TZ`V]VT^VrVbe_hVYZ]Th[qT̀[rVTX[c]V^TdY~[ZdeYTdYTZ`VTV]Zdh[ZV^TdbbV\[bT[bdVYT
                                                                                  _e_cb[ZdeY]TieWTZ`V]VTZaeTXecYZWdV]Ts]VVTZ`VTdhdZ[ZdeY]T]VXZdeYvf

       4>@32
       2>;42 15@;45 <2;394B2 426O;29; 6
       ¥
       ¤¡
       ¤
       £¡
       £
       ¢¡
       ¢
          ¡
          
                  ¢º¡         »º¢       ¢¢º¢¡       ¢»º£         £¢º£¡    £»º¤                 ¤¢º¤¡
                                       ¦§¨©ª«¬­®¬¯ª°«±¬²³¬´µª¬¶³²́ª·¬¸´°´ª±
                 £¢¡ £¹
       ecWXVTffTV_[WZhVYZTeiTehVb[Y^TVXcWdZqf

0
                                                               Exhibit 4, Page 298
    Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 300 of 308 Page ID
                                       #:2342
   12345689
     63  264 263245250
   %&''&()*
   $

   #

   "

   !

   
              +,-./0 123,4560423                 7:.9     ;0<23578,4./9     =<40>,      123,4
                      78,4./9
              !?@ !?
   ABCDEFGHIJAJHKFLMDNOFPNHBQHRBOFSMPTHAFECDUNVJ

W69
  63  264 245250
                                                  0                          
 4525                                        65X6                      65X6 65X6
                                                 Z4[65 W                 Z4[65 W X56 Y6
    \SSHEBCPNDUF]HJJJJJJJJJJ               H^^_`ab_bbbH ^bb               H^^_c`b_bbbH ^bb             d
 eFfUEBHJJJJJJJJJJJJJJJJ                     Ha_cgb_bbbH cc                Ha_gdb_bbbH c`             hi
 jSHAMSkMTBDHJJJJJJJJJJJJJ                     Hlcb_bbbH       a             Halb_bbbH       a       ^d
 mCMNFOMSMHJJJJJJJJJJJJJJ                      Hanb_bbbH       c             Hcnb_bbbH       i       ^`
 oPTUMHJJJJJJJJJJJJJJJJJJ                      Hilb_bbbH       i             Hnlb_bbbH       n       la
 RBPTCDM]JHJHJHJHJHJHJHJHJHJHJHJHJHJHJH        Hiib_bbbH       i             Hdgb_bbbH       d       ^i
 pqUSULLUPF]HJJJJJJJJJJJJJJ                    Hdlb_bbbH       d             Hn`b_bbbH       n       nl
 rqUPMHJJJJJJJJJJJJJJJJJ                       Hdnb_bbbH       d             Hdbb_bbbH       d         a
 sBDFMHJJJJJJJJJJJJJJJJJ                       Hndb_bbbH       n             Hnnb_bbbH       n         `
 tUFNPMOHJJJJJJJJJJJJJJJJ                      H^lb_bbbH       ^             H^`b_bbbH       n      h^^
 jECMTBDHJJJJJJJJJJJJJJJJ                      H^cb_bbbH       ^             Hn^b_bbbH       n      hn`
 uNqFDHEBCPNDUF]HJJJJJJJJJJ                 H^_glb_bbbH ^a                 H^_lnb_bbbH ^c              `
vBNFGHKFNMUSHOMVHPBNH]COHNBHNBNMS]HwFEMC]FHBQHDBCPTUPxJ
ABCDEFGHIJAJHKFLMDNOFPNHBQHRBOFSMPTHAFECDUNVJ
W689
  63  264 2y66Y26X60
                                                  zY2[ 64 2Y2{62|4 5
                                                  0                         
 4525                                         65X6                    65X6 65X6
                                                 Z4[65 W                Z4[65 W X56 Y6
     \SSHEBCPNDUF]HJJJJJJJJJJ              H^^_`ab_bbbH ^bb H^^_c`b_bbbH ^bb                          d
 rMSUQBDPUMHJJJJJJJJJJJJJJJ                 Hn_ggb_bbbH ni                Hn_`^b_bbbH nc             h^
 }FfM]HJJJJJJJJJJJJJJJJJ                     H^_`ib_bbbH ^a               H^_lgb_bbbH ^c              `
 ~SBDUTMHJJJJJJJJJJJJJJJJJ                     Hg^b_bbbH        l           Hldb_bbbH       a       ^b
 vFHBDHJJJJJJJJJJJJJJJ                      Hc`b_bbbH        c           Ha`b_bbbH       a      h^c
 oSSUPBU]HJJJJJJJJJJJJJJJJJ                    Hicb_bbbH        i           Hccb_bbbH       c      h^g
 vFHFD]FVHJJJJJJJJJJJJJ                      Hiib_bbbH        i           Hiib_bbbH       i        h^
 mFBDxUMHJJJJJJJJJJJJJJJJ                      Hd`b_bbbH        d           Hidb_bbbH       i        h̀
 vBDNqHrMDBSUPMHJJJJJJJJJJJ                    Hd`b_bbbH        d           Hd`b_bbbH       d        h^
 \DUBPMHJJJJJJJJJJJJJJJJ                      Hdgb_bbbH        d           Hdcb_bbbH       d         a
 tUDxUPUMHJJJJJJJJJJJJJJJJ                     Hd^b_bbbH        d           Hnnb_bbbH       n       id
 uNqFDH]NMNF]HJJJJJJJJJJJJ                     Hd^b_bbbH        d           Hnnb_bbbH       n       ^b
vBNFGHKFNMUSHOMVHPBNH]COHNBHNBNMS]HwFEMC]FHBQHDBCPTUPxJ
ABCDEFGHIJAJHKFLMDNOFPNHBQHRBOFSMPTHAFECDUNVJ

                                                                                                           0
                                                                    Exhibit 4, Page 299
        Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 301 of 308 Page ID
                                           #:2343
    12356783987 27636 823 9639 697                                    ,-./01.2-345367231893:2;
    786223373367369373675                       '%37355386565393736839 3679
    3737  12355386565356                            6<373 373 653933873616&53!=6539
    659873 576373!1369"373!6                              637>373235538656535623
    #7$6%373!&353'559(373!6                          ( <68387 2533 6539637
    )3 *7+373!                                                               373236537683879

       ?/7@A23BC
       DEE271E36E/283FGH@E1./G8345367231893:2;I3JKLM
        STUUTVWX
        ROP

        RON

        QOP

        QON

        NOP

        NON
                  _`aZbcQd QdcghcRi                           RPcghcji   jPcghcii   iPcghcPi    PPceZ\bf
                   eZ\bf     eZ\bf                             eZ\bf      eZ\bf      eZ\bf      \`achkZb
                   YZ[\]Z ^\]Z
       lmnopqrstulusvqwxoyzq{ysm|s}mzq~x{slqpnoyu


    14E23BC3
    DEE271E36E/283FGH@E1./G8345367231893:2;I3JKLM
                                               G.1E                          1E2             ?201E2
     672                                    @042A F2A28.                   @042A F2A28.    @042A F2A28.
       ~~sxqsuuuuuuuuuuuu                                         
     t{qossqxosuuuuuuuu                                                    
     symssqxosuuuuuuuuu                                                 
     symssqxosuuuuuuuuu                                            
     symssqxosuuuuuuuuu                                            
     symssqxosuuuuuuuuu                                                
     sqxosx{smqosuuuuuu                                                     
    myqrsvqyx~szxs{mysnzsymsymyx~sqpxnqsm|somn{{u
    lmnopqrstulusvqwxoyzq{ysm|s}mzq~x{slqpnoyu




0
                                                                         Exhibit 4, Page 300
   Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 302 of 308 Page ID
                                      #:2344
1234563729 537 72                                                       8gTP=?XCX:WTDRC@P?:P=A?R@?DO=?;=PRA:TW?S=DOCAE#&)*!
!"#$#!%&#                    &64JK%#))!#$F6!+!!
'"%()!&#&)*!!#*#))$))#               #/ab.!)&6! )))&))4
+!+&)#!')!,-./012,-./0(3                    #!#$F6!+!!#*
!#*!&$)4#*#),#-./5#*                      +#!3f)#H)4,!!&)#!#$F6!
 ))#$#$!*//!/-*#))#!,6&##                      @C@BRDRh=@P&6! )))&))4#!#$F6!
#&*+#!+##*!!)!$#+!&                            @C@BRDRh=@P,!&#4!4&! ')!
!*#&*63%!*!                              6!/ab-(#!/ab.3#!#!
*!!)!$#)##66)!7                                   #$+!+&)#!)!##*&!
  89:;<=>?:@A=;BC:@DE#&)*!)#*!)                  !HF+!#$!##Y#+#f%,4!4
      !#$F6!+!+&)#!6!G3%3&,6&                *#+!a#$&!))6#!#$#+,!!
     &#6)#H!&!& !#$F6!                          !3
     +!+&)#!I+#&))4#))$))#+!+&)#!I           !*!)#$#&)##
     #$#HF6!+!+&)#!3JK%,,           *!$!$#Y#!i!H))#*3e+#&),
     "%*L!*#&*+#!6!&                  #*//3.*#))#!#))$))###$#G#
     M$!&!&!#*4##                %  ! " -./5, ! )#$)4 !*
     #*+#G#%!#&6$!&+3              //3/*#))#!#-./j3"%#*//3.#-./5,&+)#$)4
  8N=DOCAP?QC;?=PDRSTDR@U?DO=?@C@RSSRU;T@DV?;=Q:U==V?T@A?TP>W==?            !*/.3a*#))#!#-./j3
     XCX:WTDRC@PEJK%#*!#**#$,&$,                k#$&50! ##!)##$#!#*!$
     4)6!+H#!&*##!,!!))#$!             !$#Y#!i#*3k#$&5+##*
     #*!&)!3"%#*              &*6!#))$))#!*"M#!,k#$&0+#
     +!+&)#!6!#M+###                #*!F"M#3f#$&#))&,))
     &3*!!)!$#)#                  !$#Y#!#*+!+&)#!!#))$))#!*
     #*#Y!)$))4++!+&)#!                   "M#!##$!6!&0!l*#))#!+!#
     !H#)&!#*#Y!                 -./.,))!)#!*-./.!-./53
     #))$))#+!+&)#!3                                              "%#**!#*#)!JK%#*#-./.
  8ZSRU;TDRC@?SCA=WR@UE#&)*!&#*!              !#*#-./5!)$)#
     )&)+*#+!+&)#!#6               !H##*+#!32#+!!F"M#,"%
     !+H#!&#**#$#!#)!,[&!*!)#4                 #*!&$)4)!*-./.!&$-./j
     &*#$#!'#33,)&)#**#$!+               '#M+#!!6#+#L##*#
     G#%(3"!)#46#*6            -./-(6!##$#-./51JK%#*)
     !*!$+#6),6&JK%,,"%                  !*-./.!&$-./m#&6#))4#-./j
     *L#!&*+#!6!&*#$#!3               -./5,!###$#&$##))$)#**#$#!
                                                                             !*n!#$)!)f*#3J+#
  8\=BO@R]:=P?:P=A?DC?BC@D;CW?QC;?=@D;>^>=T;?O=TXR@U?R@?DO=?_`9E&   #,))#*))##$!6!&5!
     ! !#$F6!+!+&)#!##                       0*#))#!+!+)3
     &M+)4)$&*6!#**#$!+!
     #$G#%#/ab.)#H!&!&#$            pppqrstuupvwtxptyzpzw{w|p}~rr~rysrp~rr~p|p|rp|ryzrysppx~rp~rx}yzry|xp|pxrp
                                                                            o
                                                                               y vr~xp|t|pryzpwypp~ppryp}~wzwy{pwy~ t|wyptv|ptyprry|p|t|pt}}ryrzp
     4'c+#$d!/ab.(3e))$))#!+#!              x rpy vr~pprt~xpvr~rp
     !/ab.&*!H)$)#Y!&$
     e**#$#!!*!!)f,!!)4
     !!)!#+#$#*+!
     &)#$+!+&)#!#*3




                                                                                                                                                                         0
                                                         Exhibit 4, Page 301
     Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 303 of 308 Page ID
                                        #:2345
    12345689
      6 2 63 264245618
    )*++*,-.
    (
    '
    $
    #
    &
    "
    %
    !
    
              %!            %!!         %!%          %!"                      %!&                 %!#
                    /01         231        456
    789:;<=>?@A7A?B<CD:EF<GE?8H?I8F<JDGK?7<;9:LEMN?O<P?Q<=<D:;R?S<GE<:N?S<GE<:?H8:?TLU:DEL8G?7E9KL<=A


    123456V9
    W 6 2 63 264245618
    bcddcefg
    aYX
    `YX
    ]YX
    \YX
    _YX
    [YX
    ^YX
    ZYX
    XYX
              ^XZX           ^XZZ          ^XZ^         ^XZ[                       ^XZ_                 ^XZ\
                   hij         klj         mno
    789:;<=>?@A7A?B<CD:EF<GE?8H?I8F<JDGK?7<;9:LEMN?O<P?Q<=<D:;R?S<GE<:N?S<GE<:?H8:?TLU:DEL8G?7E9KL<=A




0
                                                               Exhibit 4, Page 302
122345679
   Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 304 of 308 Page ID
                                      #:2346
                                                                          k<=uDRA@k?HDJ=?L=D?DBvvBC@;DJw=BD=JjA=xyi
                                                                             '(3[34/-/6/43)63b35.,-453175,-4.4,46006*1+4./
                                                                             +.(6*(311+.3/.(+4.(34+.6b374,142,2-)+.6,48z{\
                                          +//-03/.(+..(3-45315,-4.1+.36,14,46006*1+4./
  !"#$"#                                       2+/9X231534.|.(3/+031+.3-/3564z{\3/.60+.3/
#"#%&                                                            6,1YXXX+45YXXp}YX9Z`^8\8z32+1.034.,6
                                                                             {,03)+45\35-16.3aYXXesf+o31aYX9c+98
'(36))3*+)+)6342,2-)+.6,43/.60+.36/.(313/65-+)2(34.(3           R<=uDRA@k?HDJ=?L=~wQ=@ALHCAAwQ=;DR=;wmIAAw=BD=JjA=xyi
3/.60+.35)3*+))313/6534.2,2-)+.6,46//-4.1+5.3561,0.(3
3/.60+.35.,.+)6,136*474,142,2-)+.6,48                                   z{\+//-03/.(3-45315,-4.1+.36,1]/a136-*33/a
99:,136*474,142,2-)+.6,4                                                  +45+/3)33/64.(31[\2+/Y8p231534.|.(3/+031+.3
                                                                             -/3564z{\3/.60+.3/6,1YXXX+45YXXp}YX9Z8
    ;<==>?@ABCDEF?@D=G?GHI;JB?D=;KA@;CA=L?@=MNOPQ=ADJA@AR=                A<=uDRA@k?HDJ=?L=BIIAC;I=;IBADw=BD=JjA=xyi
        OSTNUMNOP
        '(3646.6+)3/.60+.3,6.(3.,.+)6,136*474,142,2-)+.6,4           z{\+//-03/.(3-45315,-4.1+.36,16))3*+)+)634/64
        .(+.34.3135649VWX.,YX9Z2+/,4.+643561,0.(3                  .(31[\2+/9X231534.|.(3/+031+.3-/3564z{\
        YX9Z1[\]-4)65^/3_651,5+.+\+02)3`]^_\9a+),4*                  3/.60+.3/6,1YXXX+45YXXp}YX9Z8
        26.(5+.+,4.(356/.164-.6,4,6.(36,136*44,1443             L<=wJBv;JAR=L?@ABCDEF?@D=G?GHI;JB?DQ=l;DH;@m=OQ=MNOn
        5,-4.13,6,16*64a/.+.3,613/653453a33+1,634.13a+*3a          '(3/-0,69+8.(1,-*(938`+4,b396/.(33/.60+.35
        +45/378'(3,b31+))]^_\3/.60+.36,1.(3.,.+)6,136*47            6,136*474,142,2-)+.6,4,4d+4-+139aYX9pa.(+.
        4,142,2-)+.6,434.3164*64.(32,/.79VcV2316,52+/                34.3135.(3^46.35\.+.3/5-164*.(39VWX}YX9Z2316,58
        135-535.,130,b3]^_\3/.60+.3/,6.(32,/.79VcV
        [-4+474,142,2-)+.6,48:-1.(31a+.(133733+10,b64*           Y93*+))33/6534.],2-)+.6,4
        +b31+*32+/+22)635.,]^_\5+.+6,133+1,634.13.,            C<=~Q=@ALHCAAQ=;DR=;wmIAA=LI?Q=ADJA@AR=OSTNUMNOP
        135-53(3+264*36635./8
        ]16,1.,.(3d+48YX9e356.6,4,6.(6/132,1.a.(3^8\8             '(39VWX}YX9e6),22+/5+)5-)+.35/32+1+.3)36,1]9/Xa
        [34/-/f-13+-g/103165+4:+5.:64531`1::921,b6535                 136-*33/a+45+/3)33/-/64*z{\+50646/.1+.6b35+.+8
        .(3.,.+)6,136*474,142,2-)+.6,4/6h38'(3d+48YX9e               ]/5,4/6/.,6.2,*1,-2/r432+116b+)/+45.(,/32(,
        +45d+48YX9Z3/.60+.3/+13-25+.356412234567Y.,                (+b3+5q-/.35/.+.-/8 32+116b+)/645)-53+))231/,4/
        5,1135.6,1+4311,164.1,5-5355-164*.(3.1+4/6.6,4               26.(6006*1+4.b6/+/6//-3543.(3z32+1.034.,6\.+.3
        61,01::.,]^_\8                                                    2(,2313+506..35+.+^8\82,1.,634.138:,1432
                                                                             +116b+)]/a.(35+.3,634.1364.,.(3^46.35\.+.3/6/
    F<=ijBLJ=BD=@ALA@ADkA=R;JA=J?=l;DH;@m=OQ=MNOn                            .(3/+03+/.(35+.3,6+221,b+)6,1]/.+.-/8:,1]/
        '(3YX9Z1[\3/.60+.3/,6.(36,136*474,142,2-)+.6,4               +5q-/.64*/.+.-/a33+1,634.132+/+//-035.,43.(3
        +134345(0+1o35.,.(30655)3,6YX9Z+45.(3136,13                 33+1,6)+/.34.1343.23349VWX+45YX9Z216,1.,
        5,4,.6-))35,-4..(32+1.,6.(32,2-)+.6,4.(+.+116b35          +5q-/.034.8
        64YX9Z8:,137+02)3a.(3YX9Z1[\3/.60+.35+4,-.cp               36-*33/+45+/3)33/a+/536643564.(3)3*+))313/6534.
        231534.0,136,136*474,14231/,4/2(,34.3135.(3                   6),2a(+54,.+5q-/.35.,]/.+.-/+/,6d+4-+139a
        ^46.35\.+.3/64YX9e.(+423133/.60+.3564.(3YX9e               YX9p8'(3136-*33+45+/3)336),22+/3/.60+.354+/35
        1[\8',6-))33/.60+.3.(32,2-)+.6,42(,34.313564                ,4.(3+b31+*3.603/234.64.(3/.+.-/436,13+5q-/.034.
        YX9Za.(3YX9Z1[\3/.60+.3/,6YX9Z34.1+4./2313                  .,]/.+.-/|Y8Y33+1/6,1136-*33/+45Z8933+1/6,1
        +5q-/.35-22+15+55,1564*.,.(3(6/.,165+)+b31+*3,6              +/3)33/+5q-/.64*64YX9Z8'(3136-*33+45+/3)33
        64513+/3/,4/31b35645,4/35-.6b31[\b64.+*3/8                     2,1.6,4,6.(3)3*+))313/6534.6),2.(3136,13645)-535
        \2356665+))3a.(3YX9Z1[\3/.60+.3/,6YX9Z34.1+4./               136-*33/2(,+116b3564.(3^46.35\.+.3/5-164*.(3
        23130-).62)6354398cZa.(3+b31+*3,6r`99.(31+.6,,6           Y8Y33+1/216,1.,YX9p+45231/,4/*1+4.35+/3)-0
        YX9e34.1+4./64.(3YX9Zb/8YX9e1[\b64.+*3/s`Y9                5-164*.(3Z8933+1/21353564*YX9p8
        .(31+.6,,6YX9Y34.1+4./64.(3YX9eb/8YX9Y1[\
        b64.+*3/s+45`e9.(31+.6,,6YX9934.1+4./64.(3YX9Y       
                                                                       
                                                                          ¡
        b/8YX991[\b64.+*3/8t436635.a.(6//(66./.(3136313453
        5+.361,0065733+1YX9Z.,d+4-+139aYX9p8



                                                                                                                                                           0
                                                     Exhibit 4, Page 303
        Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 305 of 308 Page ID
                                           #:2347
        2356789869 786                                           #$,,,"*%'(,,("!,0#&,,0%!,A'/")
            !"#"$$#%"!&'"$()"*$+$$)                              1"N,A!%=#&!+2(,(",1&&$!+&"*,)
            ,(%!(''(+!,-.&/"/0$("!1,,02(2%                               )/(#$$)=# %,1"'"!&,-.&,('%",!"
            *"1%(!(' 3*"'&)(!1&(#&456,0,1,                       (!#$0%2(,(",*"70,(!,,"/$,0"_ =(#!,
            "7(!%"89:;<0,(!+'"$(),7)+!%,=                         %'(%1(&]"%J",,(!+J%-`"*!)*"
            *"':>>>?899:3@(,$-A899B<-                                         &89:;!"!(''(+!/"/0$("!1,7,%"!&
                                                                                        %(,(70("!"*)"*!)*"!"!(''(+!,0,%(!
         3CD 798669 786                                        /2("0,aI($$+$$(!/"/0$("!,(',-
            E'(+("!(,'F"#"'/"!!"*(''(+!                             3C8D989 78DD 798V6VU9866
            /"/0$("!#&!+-G!&7,!#"*%&%(#$)                         W9U97TX
            ' ,0'(+("!*"'&H!(%I,A,#&,                             @%%(!+&/"/0$("!"*456,A*0+ ,A!%,)$ ,"!
            &2%2$"/%(!%(# ,(',7,%$+$)"!                                 O!0):A89:;38F-<"&!"!(''(+!/"/0$("!
            J!,0,%-K"&(,/"A!!0$'(+("!,                          "!&,' %38N-<,0$,(!&"$,('%
            1 #$#0$%*"',(',"*'(+("!"*&                              $+$$),(%!(''(+!/"/0$("!(!&H!(%
            *"(+!L7"!/"/0$("!7,%"!:>B9!%:>>9                               I,"!O!0):A89:;-
            J!,0,%3@&' %!%6"7(!,"!A:>>M<-6*0+ ,
            !%,)$ ,A1(&$($$(N$(&""%"*0!(!+"&(               [<G$$+$$(!/"/0$("!
            #"0!)"*"(+(!A1 ,,0' %!""'(+-.&                       D3C8D98 99V6VU9866W9U97TX
             **#(2"* '(+("!*"$+$$),(%!
            (''(+!,+!%456,0,(!:>>M?:>>;1,7"0                        I07#(!+&,('%$+$$),(%!(''(+!
            :>/#!%0(!+&1 !)L)/("%&"0+&                                /"/0$("!38$-<*"'&"$*"(+!L7"!/"/0$("!
            O!0)89:;37"09->/#!/)<-K"&                              "!O!0):A89:;3:*-<)($%,&,('"*&
             !(456/"/0$("!&!%(!:>B9?89:MA&                            ($$+$$(!/"/0$("!-
            2+'(+("!1,7"0:-:/#!/)-                    .&,(b"*#&#"'/"!!"*&($$+$$(!/"/0$("!
        P3QRST7UT99 V6VU9866W9U97TX                    ,(',*"89:;(,%(,/$)%(!.7$@:L:-K"&*"(+!L
            I07#(!+'"$()38&-<!%'(+("!38(-<*"'               7"!/"/0$("!A&,(!+/"(!1,& ,('%
            &456A*0+ A!%,)$ *$"1%0(!+:>B9?89:M                     [[->'($$("!*"(+!L7"!,(%!,(!&89:M@JI&
            38+-<,0$,(!&,('%456A*0+ A!%,)$                     !%&H!(%I,%0(!+:>B9?89:M-.&(,/"/0$("!
            ,(%!/"/0$("!"!O!0):A89:;-                              1,(!#,%7)8-\'($$("!A"(+&/#!A7)%F0,' !,
                                                                                *"&,&(*(!&*!#%*"''(%L)89:M"O!0)
        Y3Z6DD 798V6VU9866W9U97TX                               :A89:;A!%&%%(("!"*0!%#"0!,*"&/"/0$("!,"*
            .&!0'7"*!"!(''(+!,$(2(!+(!&H!(%                       !"!(''(+!,A$+$$),(%!(''(+!,A!%($$+$$(!,-
            I,"!O!0):A89:;A1,,('%7),('(!+                 .&,('%0!%#"0!"*&($$+$$(!/"/0$("!(!&
            %),"*/,!#71 !O0$):A89:MA!%O0![9A                      @JI1,:-8'($$("!!%/,!,,$(+&$)$,,&!;9/#!
            89:;A!%%(2(%(!+&,0$7)[\;3, ]NA89:^7                 "*$$%F0,' !,"&*"(+!L7"!/"/0$("!-
            *"*0$$%(,#0,,("!<-.&,('1,,(#%"
     cdefghi0j0kh
     lmnompgpqhrsqtndqgshmuhqvghwffgxdfhiftgphymozfdqtmp{h|10}
      0~hmgtxpjemphomozfdqtmph
              
             ¡¢£¤£¤¥ ¦
            ¢ §¢ 
             §¢¡¤¨©ª«¢¬¤ ­® ¥¦
             §¢ 
              ¯£¤¥¨°°¢°°® ¦
      |~h±gxdff²hgst³gpqhomozfdqtmph
             ©ª«¤´µ£¤¶¢ ¥¥
            ¡ ·¤ 
             ¯ ¥
             ©ª«¤£¤¥¨¡® ¥¸
            ¹ º£¤¥ ¥
             ¯¤£¤¥¨°¹® ¥
      »~hwffgxdfhdftgphomozfdqtmp                                                                                 h
             ¯£¤¥¨® ¦
     º¼¶¤¢
     ¢¼§¶½¢¤


01
                                                             Exhibit 4, Page 304
   Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 306 of 308 Page ID
                                      #:2348
1235678798837752852567535925 567                          =>>?@ABCDE>FGHD?BFBNJFEDEC@@COKGEBFADA?QGBCDEFJ>BC@GBJT*6775 57
822 88237977 87739                            37% 72 25722 935 557
!"#3$567 8826%7737&7%                          73&8 72 2 2& 5756377&72
' 88252 88275223585(! 882)                       5&8W 587956 7 37% 5&6733W8
7 9352(! 882)*675225672 935                            7353737&23*656775 57377 5W7527
285275 57 5 88237857 5258                             &697W 5-87956537b37% 72 352567
75 5787988377528522!$ 8822                               7Z575565272 9359552 93555
#3$+%53&59567!$ 882879883775                           2257W73735567.57+557b225&223
  935325675258,$ 8822379-%23                                737&58525677522377&75678:+
28522#3$56575737567.57+557                          SG@AQCEOFJKKDKFCEFBNJF=RST*6775 57256752582379-%23
39! 78567875 578879887                                 28525652W752567.57+557567!
28522 882                                                      73237% 72873756%97&55289
/01023204567                                                                   W3%858&5873-52-738&5525672852
8875 5725678879887285237%97&552                             <7 %78397323 88735675 575678:+
  89733235678:+&2 73%872 8973323                         35&838675672379-%232852%W7
%7&72&7355272567 5237;37                                %5572377&723&2532239*6775 57
2375 52&57%782:5237&277                                392733232356775 57256752582379-%23
 573375973-52-73&697567 <7256788798                             2852567!8:+.[+556773&75&27&7
 872852                                                                87W78823 32Z 578,
=>>?@ABCDE>FGHD?BF?EIJKLD?EBFDMFBNJFMDKJCOEPHDKEFADA?QGBCDEFCEFBNJF=RST*67   =LL?KGL\FDMF>BGBJFDMFKJ>CIJELJFMDKFBNJFEDEPEGB?KGQCcJIFQJOGQQ\FKJ>CIJEBF
2379-%23U35&83888798872 935U                                  ADA?QGBCDET+5572377&7235672-538<787988
 3787 8V78565W7-%23873&52372522352                          3775!7535  752%75675572
%7&8737275292W73753W7 *2&2532823                       377&72567575672537&7555(793797723
73&2525677X6352&25Y285285                               ) 2%57b627W73567&&3&256775 57 
5 V7 52%255677Z575256773&25                            %77&57%557-52-557 93525652&&337%7577
 567955678:+3W775 57&&2398*67                               56757256755&697#3$
75 57377 5W752567773&259575                                  RD@AGKC>DE>FGLKD>>F\JGK>T8856296`a+6 %7732&9
=>>?@ABCDE>FGHD?BFKGBJ>FDMFJ@COKGBCDET*67377Z 59888                    875 57 &7$&232&32 8587
377528527&872W735756329623585                               733732%87 5&d5252 8973323567
7 9352[23585357&%775 573253                                 &7355332956775 577&3%7%2W7567
72936&5%87%5&337552883737755W7                                7372`a+75 572588&2 575d35&83
57&7 352&253&5 835%87237 9352357                              75 5725672379-%23285232567-$
2257Z 5*6775 57 377 5W7527 9352                                8:+737% 72567`7&7 8:7(95723
2789 52                                                              %356756 9352)6737 75 573273873
                                                                               8:+752737% 72567:7:232
=LL?KGL\FDMF\JGKFDMFJEBK\FKJADKBCEOT:759975565                         &32 858773628%7573375756&52
3727532W7378%877352567:773-2-
753;752(X]6756 732&27528W7567                              ffghifjklmnojpfqhristqtfmluftqlufsvfqwjfxvsqjyfzqlqjtf{hifq|hfmhvqwtfhifohv}jiflvyfqwrtf
                                                                               ee
                                                                                  mjjqfqwjfij~rsijmjvqfqhfjfhvtsyjijyfijtsyjvqfsvfqwjfzpfrqflijfvhqfhvtsyjijyfqhf
.57+557^Y)56 32235257%7323727                                jfijtsyjvqtfsvfqwjfzfjtqsmlqjt
X679Y232%73_3323822&&3&2W7359
`a+  535W75723879883775 93552
  73275357




                                                                                                                                                                            00
                                                            Exhibit 4, Page 305
                  01
                       !"#$1%0
                       ##$&!##'$()*+#!,')("-)+(,.-)/0'.,1!(2,!,$)/$3'2$(4$51!(21 610
                        )+(,.-)/                                                                   3,'7!,$2*)*+#!,')('(!(+!.-
                        "'.,1!(2
                        3,!,$)/
                        .$3'2$(4$          1        1        189        1:        1;         1<         10 1099           100        101        10=        10>        10
                        )+(,.-)/
                        "'.,1
                             ?@ABCDEEEDFGHIJGJJJDDKJGHLJGJJJDDKKGMKJGJJJDDKKGNFJGJJJDDKKGIJJGJJJDDKJGNOJGJJJDDKJGNLJGJJJDDKKGOLJGJJJDDKKGOKJGJJJDDKKGHMJGJJJDDKKGPKJGJJJDDKKGHIJGJJJDDKKGLIJGJJJD
                        QRSTU@DEEEDHGIFJGJJJD DOGLNJGJJJDDIGONJGJJJDDIGLFJGJJJDDNGJMJGJJJDDIGIOJGJJJDDIGIHJGJJJD DIGFMJGJJJDDIGFJJGJJJDDIGNPJGJJJDDIGHOJGJJJDDIGHOJGJJJDDIGOFJGJJJD
                        VCDWBCXBY@ZD DHMJGJJJD DHNJGJJJD DOKJGJJJD DOHJGJJJD DONJGJJJD DOMJGJJJD DIPJGJJJD DINJGJJJD DIIJGJJJD DILJGJJJD DILJGJJJD DINJGJJJD DNOJGJJJD
                        [\BAR]BCBDE DPLJGJJJD DMNJGJJJD DHMJGJJJD DOJJGJJJD DHMJGJJJD DHFJGJJJD DOPJGJJJD DOPJGJJJD DOPJGJJJD DOIJGJJJD DOLJGJJJD DIPJGJJJD DIPJGJJJD
                                                                                                                                                                                                                                23345678
                        ^_YTBDEEEEE DKPJGJJJD DPFJGJJJD DPKJGJJJD DPPJGJJJD DKIJGJJJD DPJJGJJJD DPJJGJJJD DPNJGJJJD DPHJGJJJD DPIJGJJJD DMPJGJJJD DMLJGJJJD DHNJGJJJD
                        `@_Y\ZBaEDED DKIJGJJJD DKFJGJJJD DPFJGJJJD DPFJGJJJD DMJJGJJJD DMPJGJJJD DMMJGJJJD DMFJGJJJD DMFJGJJJD DMIJGJJJD DMLJGJJJD DMLJGJJJD DHHJGJJJD
                        bcTCTddT_RaDE DPJJGJJJD DPKJGJJJD DPFJGJJJD DPLJGJJJD DMJJGJJJD DPNJGJJJD DPFJGJJJD DPLJGJJJD DPNJGJJJD DMKJGJJJD DMHJGJJJD DMMJGJJJD DMNJGJJJD
                        ecT_BDEEEE DKLJGJJJD DPMJGJJJD DKNJGJJJD DPLJGJJJD DPPJGJJJD DKPJGJJJD DKMJGJJJD DMJJGJJJD DPFJGJJJD DPKJGJJJD DKLJGJJJD DPMJGJJJD DMPJGJJJD
                        f@ZRBDEEEE DKFJGJJJD DPKJGJJJD DPMJGJJJD DPMJGJJJD DPHJGJJJD DPJJGJJJD DKNJGJJJD DPPJGJJJD DPMJGJJJD DPMJGJJJD DPOJGJJJD DPHJGJJJD DPMJGJJJD
                        gTRA_B]DEEE DKIJGJJJD DKOJGJJJD DKOJGJJJD DKPJGJJJD DFJGJJJD DKKJGJJJD DKKJGJJJD DKLJGJJJD DKNJGJJJD DKIJGJJJD DKIJGJJJD DKFJGJJJD DKNJGJJJD
                        VU\BY@ZDEEE DhhhD DKPJGJJJD DKOJGJJJD DKIJGJJJD DKNJGJJJD DKNJGJJJD DKFJGJJJD DPKJGJJJD DPKJGJJJD DKNJGJJJD DKOJGJJJD DKNJGJJJD DKOJGJJJD
                        iAcRZD
                        U@\_AZTRaDEEDKGLHJGJJJD DPGMJJGJJJDDPGMHJGJJJDDPGKNJGJJJDDPGKJJGJJJDDKGNJJGJJJDDKGIKJGJJJD DKGNPJGJJJDDKGNOJGJJJDDKGNIJGJJJDDKGINJGJJJDDKGNLJGJJJDDKGFNJGJJJD
                        ,!,$)/
                        .$3'2$(4$
                             ?@ABCDEEEDFGHIJGJJJDDKJGHLJGJJJDDKKGMKJGJJJDDKKGNFJGJJJDDKKGIJJGJJJDDKJGNOJGJJJDDKJGNLJGJJJDDKKGOLJGJJJDDKKGOKJGJJJDDKKGHMJGJJJDDKKGPKJGJJJDDKKGHIJGJJJDDKKGLIJGJJJD
                        eBCTj@Z_TBDEEDPGOKJGJJJD DPGNNJGJJJDDPGNLJGJJJDDPGFHJGJJJDDPGFOJGJJJDDPGIJJGJJJDDPGONJGJJJD DPGLKJGJJJDDPGFMJGJJJDDPGFPJGJJJDDPGNFJGJJJDDPGNMJGJJJDDPGFFJGJJJD
                        ?RSBaDEEEEDKGJLJGJJJD DKGMIJGJJJDDKGIPJGJJJDDKGNKJGJJJDDKGIFJGJJJDDKGIFJGJJJDDKGNNJGJJJD DKGNFJGJJJDDKGNLJGJJJDDKGFMJGJJJDDKGNOJGJJJDDKGFOJGJJJDDKGLHJGJJJD
                        kC@ZTYBDEEEE DFJJGJJJD DFOJGJJJD DLIJGJJJD DLIJGJJJD DFHJGJJJD DNPJGJJJD DNIJGJJJD DNMJGJJJD DNHJGJJJD DNMJGJJJD DNHJGJJJD DNKJGJJJD DFKJGJJJD
                        lRmDn@ZoDEE DOHJGJJJD DOIJGJJJD DOKJGJJJD DIHJGJJJD DIHJGJJJD DOOJGJJJD DHIJGJJJD DILJGJJJD DIMJGJJJD DOFJGJJJD DIKJGJJJD DONJGJJJD DOLJGJJJD
                                                                                                                                                                                                                                                                                                    #:2349




                        ^CCT_@TaDEEEE DHHJGJJJD DOPJGJJJD DOMJGJJJD DOIJGJJJD DOOJGJJJD DOHJGJJJD DHLJGJJJD DOOJGJJJD DOOJGJJJD DOHJGJJJD DOPJGJJJD DOMJGJJJD DHOJGJJJD
                        lRmDpRZaRqD DMOJGJJJD DMFJGJJJD DHPJGJJJD DHNJGJJJD DHJJGJJJD DMIJGJJJD DMNJGJJJD DHHJGJJJD DHPJGJJJD DHMJGJJJD DHKJGJJJD DHOJGJJJD DHHJGJJJD
                        [R@ZrTBDEEE DPPJGJJJD DHNJGJJJD DHLJGJJJD DHLJGJJJD DHIJGJJJD DHFJGJJJD DHIJGJJJD DHMJGJJJD DHHJGJJJD DHJJGJJJD DMLJGJJJD DHKJGJJJD DMLJGJJJD




Exhibit 4, Page 306
                        l@ZAcD
                        eBZ@CT_BDEEE DPIJGJJJD DMIJGJJJD DMIJGJJJD DMFJGJJJD DMFJGJJJD DMNJGJJJD DMLJGJJJD DMLJGJJJD DHJJGJJJD DMIJGJJJD DHJJGJJJD DMLJGJJJD DMLJGJJJD
                                                                                                                                                                                                     1 10 




                        sZTt@_BDEEE DMMJGJJJD DHFJGJJJD DHLJGJJJD DOMJGJJJD DOIJGJJJD DHIJGJJJD DHNJGJJJD DMOJGJJJD DMIJGJJJD DMOJGJJJD DMOJGJJJD DMOJGJJJD DMFJGJJJD
                        gTZrT_TBDEEE DKIJGJJJD DPHJGJJJD DPMJGJJJD DPMJGJJJD DPMJGJJJD DPKJGJJJD DPJJGJJJD DPPJGJJJD DPOJGJJJD DPOJGJJJD DPHJGJJJD DPFJGJJJD DMKJGJJJD
                        iAcRZD
                        aABARaDEEEEDKGNIJGJJJD DPGOKJGJJJDDPGLJJGJJJDDPGLNJGJJJDDMGJKJGJJJDDPGNFJGJJJDDPGFHJGJJJD DMGJFJGJJJDDMGKKJGJJJDDMGKHJGJJJDDMGKNJGJJJDDMGKLJGJJJDDMGMLJGJJJD
                       huRXTaRYDBaD_@ARYDT_DAcRDKvKvPJJNDTCCRrBCDBCTR_DRaAT]BARaDZRd@ZADd\wCTacRYDT_DWRdAR]wRZDPJJFE
                       hhuRXTaRYDA@DwRDU@_aTaAR_ADmTAcDRaAT]BARaDYRZTXRYDjZ@]DAcRDPJKJDeR_a\aE
                       hhhVaAT]BARD_@ADBXBTCBwCRDj@ZDpB_EDPJJJE
                       l@ARaxDyRABTCD]BqD_@ADa\]DA@DA@ABCaDwRUB\aRD@jDZ@\_YT_rEDVaAT]BARaDj@ZDPJKMDB_YDPJKHDcBXRDwRR_D\dYBARYDaT_URDAcRDPJKHDRYTAT@_D
                       @jDAcTaDZRd@ZADzaRRDsddR_YTSDKGDWRUAT@_DKB{E
                       W@\ZURxD|EWEDyRdBZA]R_AD@jD`@]RCB_YDWRU\ZTAqE
                                                                                                                                                                                                                                                                 Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 307 of 308 Page ID
   Case 2:18-cv-09276-DMG-PLA Document 72-2 Filed 05/15/20 Page 308 of 308 Page ID
                                      #:2350
2343235637                                                         '*$$5=YZ6<-X!4)#:  #
9 !"# #$                 (()*##*$ *$ 0 .'806#
" #$# %&'()*#+,-&-.                 ##(+77888(807$0#&#27<-X7-7<7
/00*12'(345))$# 6)                ))#: & #&(()*#&#*&$&*$&& 0 7
  ##(+778880)97(()*#788870) ##7                   456)))<-!6 '()*#
#8(---7#8(---# *                                              6#*.9 06 )#5)903#
9"*:#;#6)#1 #3               ##(+778880)978 7*7($70S<--S
9 <--,!45=0*;$/*$&<--              (()*#S0#*($
4# 5##;$/*.>?@ABC?DEFA@?DEG@?@AH@AIHEJKLBM@NOPQ   45=(# #$R *50)#<--[!"##$#4)#: 
3#*6#$R *#5###06#$=6#*       T #'()*##4#5##+-#<---.
  ##(+77888009707#7979NO79NOS-($                   ##(+77888 97\*7#7###07()*0#7
2<-O!"##$#4)#: T #'()*#   T**S(#S<($
#4#5##+)<-.U$$0$T #          1#<-O!]40) # '()*#
5###0'*0=0##45=(# #$R *50)#     8#TR #5#T #$ 1)*
  ##(+77888 97#7 $)*#7$*7()*0#7                  '9"\#/ .)*^#
4)#: V<-T #V<-'()*#V<-"# #V<-                    R) 50)#Z*) N3) <P<-OQ
V<-# V<-45V<-)V<-<-S($
2<-O!3 ## 4#                1#$$5'*,O!96)#$# 
5##+%0*W<-X.U$$0$T #5###0'*0    40)#*+"# #$40) # 9*6)# 
=0##45= (# #$R *50)#                        # ,-4# 5##6)._K`BaM?Lbc<+[ON&[[
U$$0$T #5###0<-O!"$$#=R5#"##
5)#8# 50)##8 '#$"#.U$$0$T #
5###0'*0=0##45=(# #$R *50)#
  ##(+77888 97#7 $)*#7$*7
()*0#7OS-S# #&$& &0)#($




                                                                                                                                   01
                                                   Exhibit 4, Page 307
